



Exhibit 10.4

--------------------------------------------------------------------------------

Published CUSIP Numbers:
Deal: 29275VAG3
Revolver A: 29275VAH1
Revolver B: 29275VAJ7
Term Loan: 29275VAK4


CREDIT AGREEMENT
Dated as of August 4, 2017
among
ENERSYS,
The Other Borrowers Party Hereto,
The Guarantors Party Hereto,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer
and
The Other Lenders Party Hereto
JPMORGAN CHASE BANK, N.A.
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents
TD BANK, N.A.
and
PNC BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents
HSBC BANK USA, NATIONAL ASSOCIATION,
BRANCH BANKING AND TRUST COMPANY,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
SANTANDER BANK, N.A.,
CITIZENS BANK OF PENNSYLVANIA,
U.S. BANK NATIONAL ASSOCIATION,
as Co-Managers
Arranged by:
BANK OF AMERICA MERRILL LYNCH,
J.P. MORGAN SECURITIES LLC
and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners




--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
 
Page
Article 1
DEFINITIONS AND ACCOUNTING TERMS
2
1.01
Defined Terms
2
1.02
Other Interpretive Provisions
42
1.03
Accounting Terms
44
1.04
Rounding
45
1.05
Exchange Rates; Currency Equivalents; Rates
45
1.06
Additional Alternative Currencies
45
1.07
Change of Currency
46
1.08
Times of Day
47
1.09
Letter of Credit Amounts
47
1.10
Certain Determinations
47
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
48
2.01
Loans
48
2.02
Borrowings, Conversions and Continuations
49
2.03
Letters of Credit
51
2.04
Swing Line Loans
60
2.05
Prepayments
62
2.06
Termination or Reduction of Commitments
65
2.07
Repayment of Loans
66
2.08
Interest
67
2.09
Fees
68
2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
69
2.11
Evidence of Debt
69
2.12
Payments Generally; Administrative Agent’s Clawback
70
2.13
Sharing of Payments by Lenders
72
2.14
Cash Collateral
72
2.15
Defaulting Lenders
73
2.16
Designated Borrowers
76
2.17
Refinancing Facilities
77
2.18
Incremental Facilities
79
2.19
Amend and Extend Transactions
83
2.20
ERISA Matters
85
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
85
3.01
Taxes
85
3.02
Illegality
90
3.03
Inability to Determine Rates
91
3.04
Increased Costs
92
3.05
Compensation for Losses
93
3.06
Mitigation Obligations; Replacement of Lenders
94





--------------------------------------------------------------------------------




3.07
Survival
95
ARTICLE IV
CONDITIONS PRECEDENT
95
4.01
Conditions to Effectiveness and Initial Credit Extension
95
4.02
Conditions to all Credit Extensions
97
ARTICLE V
REPRESENTATIONS AND WARRANTIES
97
5.01
Company Status
98
5.02
Power and Authority
98
5.03
No Violation
98
5.04
Litigation
98
5.05
Use of Proceeds; Margin Regulations
98
5.06
Governmental Approvals
99
5.07
Investment Company Act
99
5.08
True and Complete Disclosure
99
5.09
Financial Condition; Financial Statements
99
5.10
Security Interests
100
5.11
Compliance with ERISA
100
5.12
Subsidiaries
101
5.13
Intellectual Property
102
5.14
Compliance with Statutes, Agreements, Etc
102
5.15
Environmental Matters
102
5.16
Properties
102
5.17
Labor Relations
102
5.18
Tax Returns and Payments
103
5.19
Insurance
103
5.20
Sanctions
103
5.21
Anti-Corruption Laws
103
5.22
EEA Financial Institution Status
103
ARTICLE VI
AFFIRMATIVE COVENANTS
103
6.01
Information Covenants
103
6.02
Books, Records and Inspections
106
6.03
Insurance
106
6.04
Payment of Taxes
107
6.05
Preservation of Existence
107
6.06
Compliance with Statutes, Etc
107
6.07
Compliance with Environmental Laws
107
6.08
ERISA
107
6.09
Good Repair
108
6.10
Additional Security; Further Assurances
108
6.11
Use of Proceeds
110
6.12
Performance of Obligations
110
6.13
Anti-Corruption Laws; Sanctions
110
6.14
Unrestricted Subsidiaries
110
ARTICLE VII
NEGATIVE COVENANTS
111





--------------------------------------------------------------------------------




7.01
Changes in Business; Fiscal Year
111
7.02
Consolidation; Merger; Sale or Purchase of Assets, Etc
111
7.03
Liens
115
7.04
Indebtedness
118
7.05
Advances; Investments; Loans
122
7.06
Dividends
126
7.07
Transactions with Affiliates
128
7.08
Consolidated Interest Coverage Ratio
129
7.09
Consolidated Total Net Leverage Ratio
129
7.10
Limitation on Voluntary Payments and Modifications of Indebtedness;
Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; Issuances of Capital Stock, Etc
129
7.11
Limitations on Certain Restrictions on Subsidiaries
131
7.12
Sanctions
132
7.13
Anti-Corruption Laws
132
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
132
8.01
Events of Default
132
8.02
Application of Funds
134
ARTICLE IX
ADMINISTRATIVE AGENT
135
9.01
Appointment and Authority
135
9.02
Rights as a Lender
136
9.03
Exculpatory Provisions
136
9.04
Reliance by Administrative Agent
137
9.05
Delegation of Duties
137
9.06
Resignation of Administrative Agent
138
9.07
Non‑Reliance on Administrative Agent and Other Lenders
139
9.08
No Other Duties, Etc
139
9.09
Administrative Agent May File Proofs of Claim
139
9.10
Collateral and Guaranty Matters
141
9.11
Secured Swap Agreements and Secured Cash Management Agreements
141
ARTICLE X
MISCELLANEOUS
142
10.01
Amendments, Etc
142
10.02
Notices; Effectiveness; Electronic Communication
144
10.03
No Waiver; Cumulative Remedies; Enforcement
146
10.04
Expenses; Indemnity; Damage Waiver
146
10.05
Payments Set Aside
149
10.06
Successors and Assigns
149
10.07
Treatment of Certain Information; Confidentiality
155
10.08
Right of Setoff
156
10.09
Interest Rate Limitation
156
10.10
Counterparts; Integration; Effectiveness
156
10.11
Survival of Representations and Warranties
157
10.12
Severability
157
10.13
Replacement of Lenders
157





--------------------------------------------------------------------------------




10.14
Governing Law; Jurisdiction; Etc
158
10.15
Waiver of Jury Trial
159
10.16
No Advisory or Fiduciary Responsibility
160
10.17
Electronic Execution of Assignments and Certain Other Documents
160
10.18
USA PATRIOT Act
160
10.19
Judgment Currency
161
10.20
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
161
ARTICLE XI
GUARANTY
161
11.01
The Guaranty
162
11.02
Obligations Unconditional
162
11.03
Reinstatement
163
11.04
Certain Additional Waivers
163
11.05
Remedies
163
11.06
Rights of Contribution
163
11.07
Guarantee of Payment; Continuing Guarantee
164
11.08
Keepwell
164





--------------------------------------------------------------------------------




SCHEDULES
 
 
 
1.01
 
Existing Letters of Credit
2.01
 
Commitments and Applicable Percentages
5.12
 
Subsidiaries
5.19
 
Insurance
7.03
 
Liens Existing on the Closing Date
7.04
 
Indebtedness Existing on the Closing Date
7.05
 
Investments Existing on the Closing Date
10.02
 
Administrative Agent’s Office; Certain Addresses for Notices
 
 
 
EXHIBITS
 
 
 
Form of
 
 
 
 
 
A-1
 
Loan Notice
A-2
 
Swing Line Loan Notice
B-1
 
Revolving Note (Domestic)
B-2
 
Revolving Note (Foreign)
B-3
 
Initial Term Note
B-4
 
Incremental Term Note
B-5
 
Swing Line Note
C
 
Compliance Certificate
D
 
Assignment and Assumption
E
 
Guaranty Supplement
F
 
Borrower Request and Assumption Agreement
G
 
Borrower Notice
H
 
U.S. Tax Compliance Certificates
I
 
Secured Party Designation Notice
J
 
Incremental Term Loan Lender Joinder Agreement
K
 
Solvency Certificate
L
 
Shareholder Subordinated Note







--------------------------------------------------------------------------------






CREDIT AGREEMENT
This CREDIT AGREEMENT (“Agreement”) is entered into as of August 4, 2017, among
ENERSYS, a Delaware corporation (the “Company”), the other Borrowers from time
to time party hereto, the Guarantors party hereto, each Lender from time to time
party hereto, and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer.
The Company has requested that the Lenders provide credit facilities for the
purposes set forth herein, and the Lenders are willing to do so on the terms and
conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:


1



--------------------------------------------------------------------------------





Article I
DEFINITIONS AND ACCOUNTING TERMS

1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which any Person (i)
acquires any going business or all or substantially all of the assets of any
firm, corporation, partnership, limited liability company or division or other
business unit or segment thereof, whether through purchase of assets, merger or
otherwise, or (ii) directly or indirectly acquires (in one transaction or as the
most recent transaction in a series of transactions) at least a majority (in
number of votes) of the securities of a corporation which have ordinary voting
power for the election of directors (other than securities having such power
only by reason of the happening of a contingency) or a majority (by percentage
or voting power) of the outstanding ownership interests of a partnership or
limited liability company.
“Act” has the meaning specified in Section 10.18.
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Company and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Aggregate Revolving A Commitments” means the aggregate Revolving A Commitments
of all the Revolving A Lenders. The aggregate principal amount of the Aggregate
Revolving A Commitments in effect on the Closing Date is FIVE HUNDRED FIFTY
MILLION DOLLARS ($550,000,000).
“Aggregate Revolving B Commitments” means the aggregate Revolving B Commitments
of all the Revolving B Lenders. The aggregate principal amount of the Aggregate
Revolving B Commitments in effect on the Closing Date is FIFTY MILLION DOLLARS
($50,000,000).
“Aggregate Revolving Commitments” means the Aggregate Revolving A Commitments
and/or the Aggregate Revolving B Commitments, as applicable.
“Agreement” means this Credit Agreement.
“Alternative Currency” means, with respect to Revolving A Loans and Letters of
Credit, each of Euro, Sterling and each other currency (other than Dollars) that
is approved in accordance with Section 1.06.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the


2



--------------------------------------------------------------------------------




Administrative Agent or the L/C Issuer, as the case may be, at such time on the
basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with Dollars.
“Applicable Percentage” means, with respect to any Lender at any time, (a) with
respect to such Revolving A Lender’s Revolving A Commitment, the percentage of
the Aggregate Revolving A Commitments represented by such Revolving A Lender’s
Revolving A Commitment at such time, subject to adjustment as provided in
Section 2.15; provided that if the commitment of each Revolving A Lender to make
Revolving A Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions thereunder have been terminated pursuant to Section 8.01 or if the
Aggregate Revolving A Commitments have expired, then the Applicable Percentage
of each Revolving A Lender shall be determined based on the Applicable
Percentage of such Revolving A Lender most recently in effect, giving effect to
any subsequent assignments, (b) with respect to such Revolving B Lender’s
Revolving B Commitment, the percentage of the Aggregate Revolving B Commitments
represented by such Revolving B Lender’s Revolving B Commitment at such time,
subject to adjustment as provided in Section 2.15, provided that if the
commitment of each Revolving B Lender to make Revolving B Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions thereunder have been
terminated pursuant to Section 8.01 or if the Aggregate Revolving B Commitments
have expired, then the Applicable Percentage of each Revolving B Lender shall be
determined based on the Applicable Percentage of such Revolving B Lender most
recently in effect, giving effect to any subsequent assignments, (c) with
respect to such Lender’s portion of the outstanding Initial Term Loan at any
time, the percentage (carried out to the ninth decimal place) of the outstanding
principal amount of the Initial Term Loan held by such Lender at such time,
subject to adjustment as provided in Section 2.15 and (d) with respect to such
Lender’s portion of any outstanding Incremental Term Loan at any time, the
percentage (carried out to the ninth decimal place) of the outstanding principal
amount of such Incremental Term Loan held by such Lender at such time, subject
to adjustment as provided in Section 2.15. The Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01, in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto
or in any documentation executed by such Lender pursuant to Section 2.02 or
2.17, as applicable.
“Applicable Rate” means with respect to:
(a)    any Incremental Term Loan made pursuant to any Incremental Term Loan
Lender Joinder Agreement, the percentage(s) per annum set forth in such
Incremental Term Loan Lender Joinder Agreement;
(b)    Revolving Loans, Swing Line Loans, the Initial Term Loan, the Commitment
Fee and Letter of Credit Fees, the following percentages per annum, based upon
the Consolidated Total Net Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.01(c):
Pricing
Level
Consolidated Total Net Leverage Ratio
Eurocurrency
Rate Loans and Letter of Credit Fees
Base
Rate Loans
Commitment Fee
1
< 2.00 to 1.00
1.25%
0.25%
0.250%
2
> 2.00 to 1.00 but
< 2.50 to 1.00
1.50%
0.50%
0.300%
3
> 2.50 to 1.00 but
< 3.25 to 1.00
1.75%
0.75%
0.350%
4
> 3.25 to 1.00
2.00%
1.00%
0.375%



3



--------------------------------------------------------------------------------




Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Net Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.01(c); provided that if a Compliance Certificate
is not delivered when due in accordance with such Section, then, upon the
request of the Required Lenders, Pricing Level 4 shall apply as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and shall remain in effect until the date on which such
Compliance Certificate is delivered. Subject to the proviso in the immediately
preceding sentence, the Applicable Rate in effect from the Closing Date through
the first Business Day immediately following the date a Compliance Certificate
is delivered pursuant to Section 6.01(c) for the fiscal quarter of the Company
ending December 31, 2017 shall be determined based upon Pricing Level 1.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).
“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means MLPFS, J.P. Morgan Securities LLC and Wells Fargo Securities,
LLC, in their capacities as joint lead arrangers and joint bookrunners.
“Asset Sale” means any Disposition by the Company or any of its Restricted
Subsidiaries made pursuant to Section 7.02(e), (s), (u), (x) or (aa) to any
Person other than the Company or any other Restricted Subsidiary of any asset
(including, without limitation, any capital stock or other Equity Interests of
another Person, but excluding the sale by such Person of its own Equity
Interests) of the Company or such Restricted Subsidiary; provided, that, any
Immaterial Asset Sale shall not constitute an “Asset Sale”.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.
“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external counsel.
“Attributable Indebtedness” means, on any date, (a) in respect of any Synthetic
Lease Obligation of any Person, the capitalized amount of the remaining lease
payments under the relevant lease that would appear on a balance sheet of such
Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a capital lease and (b) in respect of any Capitalized Lease
Obligation of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended March 31, 2017, and
the related consolidated statements of income


4



--------------------------------------------------------------------------------




or operations, shareholders’ equity and cash flows for such fiscal year of the
Company and its Subsidiaries, including the notes thereto.
“Authorized Officer” means, with respect to (a) delivering financial information
and officer’s certificates pursuant to this Agreement, the chief financial
officer, the chief executive officer, the chief operating officer, the corporate
controller, any treasurer or other financial officer of the Company and (b) any
other matter in connection with this Agreement or any other Loan Document, any
officer (or a person or persons so designated by such officer) of the applicable
Credit Party, in each case to the extent reasonably acceptable to the
Administrative Agent, or any other officer or employee of the applicable Credit
Party designated in an incumbency certificate delivered to the Administrative
Agent or pursuant to an agreement between the applicable Credit Party and the
Administrative Agent. Any document delivered hereunder that is signed by an
Authorized Officer of a Credit Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Credit Party and such Authorized Officer shall be conclusively
presumed to have acted on behalf of such Credit Party.
“Availability Period” means, (a) with respect to the Revolving A Commitments,
the period from and including the Closing Date to the earliest of (i) the
Maturity Date, (ii) the date of termination of the Aggregate Revolving A
Commitments in their entirety pursuant to Section 2.06, and (iii) the date of
termination of the commitment of each Revolving A Lender to make Revolving A
Loans and of the obligation of the L/C Issuer to make L/C Credit Extensions
under the Revolving A Tranche pursuant to Section 8.01 and (b) with respect to
the Revolving B Commitments, the period from and including the Closing Date to
the earliest of (i) the Maturity Date, (ii) the date of termination of the
Aggregate Revolving B Commitments in their entirety pursuant to Section 2.06,
and (iii) the date of termination of the commitment of each Revolving B Lender
to make Revolving B Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions under the Revolving B Tranche pursuant to Section 8.01.
“Available Amount” means, at any date, an amount equal to (a) the sum of (i) an
amount, not less than zero in the aggregate, equal to 50% of Consolidated Net
Income of the Company and its Restricted Subsidiaries for the period (taken as
one accounting period) from April 1, 2017 to the end of the fiscal quarter most
recently ended in respect of which a Compliance Certificate has been delivered
as required hereunder plus (ii) on the date of receipt by the Company after the
Closing Date of Net Cash Proceeds from any sale or issuance of common stock or
Qualified Preferred Stock of the Company or any contribution to the common
equity capital of the Company, the amount of such Net Cash Proceeds to the
extent such Net Cash Proceeds do not increase the Available JV Basket Amount
plus (iii) the Net Cash Proceeds received by the Borrowers and their respective
Restricted Subsidiaries of Dispositions of Investments made using the Available
Amount to the extent such Net Cash Proceeds are not required to prepay the Loans
pursuant to Section 2.05(b) in an amount not to exceed the amount of the
original Investment plus (iv) returns received in cash or Cash Equivalents by
the Borrowers and their respective Restricted Subsidiaries on Investments made
using the Available Amount (including Investments in Unrestricted Subsidiaries)
in an amount not to exceed the amount of the original Investment plus (v) any
Declined Amounts minus (b) the sum of the amount of (i) any Investment made (or
deemed made) pursuant to Section 7.05(p) plus (ii) any Dividend made in reliance
on Section 7.06(e), in each case, as of such date.
“Available JV Basket Amount” means, on any date of determination, an amount
equal to the sum of (a) $250,000,000 plus (b) on the date of receipt by the
Company after the Closing Date of Net Cash Proceeds from any sale or issuance of
common stock or Qualified Preferred Stock of the Company or any contribution to
the common equity capital of the Company, the amount of such Net Cash Proceeds
to the extent such Net Cash Proceeds do not increase the Available Amount minus
(c) the aggregate amount of Investments made (including for such purpose the
fair market value of any assets contributed to any Joint


5



--------------------------------------------------------------------------------




Venture or Unrestricted Subsidiary (in each case, as determined in good faith by
the Company), net of Indebtedness and, without duplication, Capitalized Lease
Obligations assigned to, and assumed by, the respective Joint Venture or
Unrestricted Subsidiary in connection therewith) pursuant to Section 7.05(n)
after the Closing Date, minus (d) the aggregate amount of Indebtedness or other
obligations (whether absolute, accrued, contingent or otherwise and whether or
not due) of any Joint Venture or Unrestricted Subsidiary for which the Company
or any of its Restricted Subsidiaries (other than the respective Joint Venture
or Unrestricted Subsidiary, as applicable) is liable, minus (d) all payments
made by the Company or any of its Restricted Subsidiaries (other than the
respective Joint Venture or Unrestricted Subsidiary, as applicable) in respect
of Indebtedness or other obligations of the respective Joint Venture or
Unrestricted Subsidiary, as applicable, (including, without limitation, payments
in respect of obligations described in preceding clause (d)) after the Closing
Date, plus (e) the amount of any increase to the Available JV Basket Amount made
after the Closing Date in accordance with the provisions of Section 7.05(n).
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” means Bank of America, N.A. and its successors.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate plus 0.50%, (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate” and (c) the Eurocurrency Base Rate plus 1%; provided, that,
if the Base Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement. The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such “prime rate” announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.
“Board” means the Board of Governors of the Federal Reserve System of the United
States.
“Borrower” means the Company and any Designated Borrower that is identified on
Schedule 5.12 as a Borrower or becomes a Borrower under the terms of Section
2.16.
“Borrower Materials” has the meaning specified in Section 6.01.
“Borrower Request and Assumption Agreement” has the meaning specified in Section
2.16(a).
“Borrowing” means each of the following, as the context may require: (a) a
borrowing of Swing Line Loans pursuant to Section 2.04, and (b) a borrowing
consisting of simultaneous Loans of the same Type, in the same currency and, in
the case of Eurocurrency Rate Loans, having the same Interest Period made by
each of the Lenders pursuant to Section 2.01.


6



--------------------------------------------------------------------------------




“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:
(a)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;
(b)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Eurocurrency Rate Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Loan, means a TARGET Day;
(c)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, means any such
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency; and
(d)    if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.
“Capital Expenditures” means, with respect to any Person, for any period, all
expenditures by such Person which should be capitalized in accordance with GAAP
during such period and are, or are required to be, included in property, plant
or equipment reflected on the consolidated balance sheet of such Person
(including, without limitation, expenditures for maintenance and repairs which
should be so capitalized in accordance with GAAP) and, without duplication, the
amount of all Capitalized Lease Obligations incurred by such Person during such
period.
“Capital Lease,” as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in conformity
with GAAP (determined as provided in Section 1.03), is accounted for as a
capital lease on the balance sheet of that Person.
“Capitalized Lease Obligations” means all obligations under Capital Leases of
the Company and its Restricted Subsidiaries, in each case taken at the amount
thereof accounted for as liabilities in accordance with GAAP; provided, however,
all obligations of any Person that are or would have been treated as operating
leases (including for avoidance of doubt, any network lease or any Operating
IRU) for purposes of GAAP prior to the issuance by the Financial Accounting
Standards Board on February 25, 2016 of an Accounting Standards Update (the
“ASU”) shall continue to be accounted for as operating leases for purposes of
all financial definitions and calculations for purpose of this Agreement
(whether or not such operating lease obligations were in effect on such date)
notwithstanding the fact that such obligations are required in accordance with
the ASU (on a prospective or retroactive basis or otherwise) to be treated as
Capitalized Lease Obligations in the financial statements to be delivered
pursuant to Section 6.01(a) and 6.01(b).


7



--------------------------------------------------------------------------------




“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
Lenders, as collateral for L/C Obligations or obligations of the Revolving A
Lenders to fund participations in respect of L/C Obligations, cash or deposit
account balances or, if the Administrative Agent and the L/C Issuer shall agree
in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the L/C Issuer. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
“Cash Equivalents” means (a) demand deposit accounts held in accounts
denominated in U.S. Dollars and, in the case of any of Foreign Subsidiaries,
such local currencies held in accounts denominated in Euros, Chinese Yuan,
Singapore Dollars, Rubles, Canadian Dollars, Sterling, Swiss Franc and/or such
other currencies from time to time, (b) securities issued or directly fully
guaranteed or insured by the governments of the United States, The Netherlands,
Great Britain, France or Germany or any agency or instrumentality thereof
(provided that the full faith and credit of the respective such government is
pledged in support thereof) having maturities of not more than twelve months
from the date of acquisition, (c) certificates of deposit and eurodollar time
deposits with maturities of twelve months or less from the date of acquisition,
bankers’ acceptances with maturities not exceeding twelve months and overnight
bank deposits, in each case with any domestic commercial bank or commercial bank
of a foreign country recognized by the United States, in each case (i) having
capital and surplus in excess of $500,000,000 (or the foreign currency
equivalent thereof) and (ii) the outstanding debt of which is rated “A” (or
similar equivalent thereof) or higher by at least one nationally recognized
statistical rating organization (as defined under Rule 436 under the Securities
Act of 1933) or any money-market fund sponsored by a registered broker dealer or
mutual fund distributor; provided that up to $15,000,000 of cash equivalents of
the type described in this clause (c) shall be deemed to be “Cash Equivalents”
if all the requirements of this clause (c) (other than preceding clause (ii))
are satisfied, (d) repurchase obligations with a term of not more than seven
days for underlying securities of the types described in clauses (b) and (c)
above entered into with any financial institution meeting the qualifications
specified in clause (c) above and (e) commercial paper having one of the two
highest ratings obtainable from S&P or Moody’s and in each case maturing within
twelve months after the date of acquisition. Furthermore, with respect to
Foreign Subsidiaries, Cash Equivalents shall include bank deposits (and
investments pursuant to operating account agreements) maintained with various
local banks in the ordinary course of business consistent with past practices of
the Company’s Foreign Subsidiaries.
“Cash Management Agreement” means any agreement to provide treasury or cash
management services, including deposit accounts, overnight draft, credit cards,
debit cards, p-cards (including purchasing cards and commercial cards), funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services and other cash management services.
“Cash Management Bank” means any Person that (a) at the time it enters into a
Cash Management Agreement, is a Lender or the Administrative Agent or an
Affiliate of a Lender or the Administrative Agent, (b) in the case of any Cash
Management Agreement in effect on or prior to the Closing Date, is, as of the
Closing Date or within 30 days thereafter, a Lender or the Administrative Agent
or an Affiliate of a Lender or the Administrative Agent and a party to a Cash
Management Agreement or (c) within 30 days after the time it enters into the
applicable Cash Management Agreement, becomes a Lender, the Administrative Agent
or an Affiliate of a Lender or the Administrative Agent, in each case, in its
capacity as a party to such Cash Management Agreement.
“CFC” means a Subsidiary that is a “controlled foreign corporation” within the
meaning of Section 957 of the Code and each Subsidiary of any such “controlled
foreign corporation”.


8



--------------------------------------------------------------------------------




“Change in Control” means (a) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934) is or shall
become the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the
Securities Exchange Act of 1934), directly or indirectly, of greater than 35% of
the economic or voting interests in the Company’s capital stock or (b) the
Company ceases to own (directly or indirectly) 100% of the outstanding shares of
the voting stock of each Designated Borrower.
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Law, (b) any change in any
Law or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, implemented or issued.
“Chinese Factoring Program” means a receivables factoring, discounting or other
similar program entered into by the Chinese Subsidiaries providing for the
discounted sale of receivables of the Chinese Subsidiaries.
“Chinese Factoring Program Financing Costs” means, for any period, the total
consolidated interest expense of the Chinese Subsidiaries which would have
existed for such period pursuant to the Chinese Factoring Program if same were
structured as a secured lending arrangement rather than as a factoring program
for the sale of receivables and related assets, in each case assuming an imputed
interest rate commensurate with amounts being charged pursuant to the Chinese
Factoring Program.
“Chinese Receivables Indebtedness” means indebtedness of the Chinese
Subsidiaries deemed to exist pursuant to the Chinese Factoring Program,
determined as if such Chinese Factoring Program were structured as a secured
financing transaction as opposed to an asset purchase and sale transaction.
“Chinese Subsidiaries” means all Subsidiaries of the Company organized under the
laws of the People’s Republic of China.
“Closing Date” means August 4, 2017.
“Code” means the United States Internal Revenue Code of 1986, as amended.
“Collateral” means all “Collateral” or other similar term referred to in the
Collateral Documents and all of the other property that is or is intended under
the terms of the Collateral Documents to be subject to Liens in favor of the
Administrative Agent, for the benefit of itself and the other holders of the
Obligations and excluding, for the avoidance of doubt, any Excluded Property.
“Collateral Documents” means a collective reference to the Security Agreement
and other collateral documents as may be executed and delivered by any Credit
Party pursuant to the terms of Section 6.10 or any of the Loan Documents.
“Collateral Release Period” mean any period during which (i) the corporate
credit rating of the Company is at least BBB- (with stable or better outlook)
from S&P and at least Baa3 (with stable or better outlook) from Moody’s, (ii) no
Default or Event of Default then exists or is continuing and (iii) no
Incremental


9



--------------------------------------------------------------------------------




Equivalent Debt, Incremental Term Loans, Refinancing Notes, Refinancing Junior
Loans and/or any other Indebtedness for borrowed money (other than the
Obligations) with an aggregate outstanding principal amount in excess of
$75,000,000 (or any Permitted Refinancing of any of the foregoing) is secured by
a Lien on any assets of any Credit Party (unless such Liens are
contemporaneously released) and is then outstanding. Each Collateral Release
Period shall (x) commence upon (a) the Company’s satisfaction of the conditions
set forth in the immediately preceding sentence and (b) certification by the
Company thereof and (y) shall terminate on the first date following the
commencement of such Collateral Release Period on which the Company ceases to
satisfy any of the above conditions.
“Commitment” means a Term Loan Commitment or a Revolving Commitment, as the
context may require.
“Commitment Fee” has the meaning specified in Section 2.09(a).
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
“Company” has the meaning specified in the introductory paragraph hereto.
“Competitor” means any competitor of the Company or any of its Subsidiaries that
is in the same or a similar line of business as the Company or any of its
Subsidiaries and is designated in writing from time to time by the Borrower to
the Administrative Agent.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes).
“Consolidated Debt” means, at any time, the difference of (a) the sum of
(without duplication) (i) the principal amount of all Indebtedness of the
Company and its Restricted Subsidiaries (on a consolidated basis) as would be
required to be reflected as debt or capital leases on the liability side of a
consolidated balance sheet of the Company and its Restricted Subsidiaries in
accordance with GAAP, (ii) all Indebtedness of the Company and its Restricted
Subsidiaries of the type described in clause (c) of the definition of
Indebtedness, (iii) the aggregate amount of Chinese Receivables Indebtedness and
other Foreign Receivables Indebtedness of the Company and its Restricted
Subsidiaries outstanding at such time, and (iv) Attributable Indebtedness in
respect of Synthetic Lease Obligations (but excluding Attributable Indebtedness
in respect of or arising in connection with an IRB Sale-Leaseback Transaction)
at such time minus (b) the aggregate amount of Unrestricted Cash of the Credit
Parties and the Foreign Subsidiaries at such time to the extent same would be
reflected on a consolidated balance sheet of the Company if same were prepared
on such date.
“Consolidated EBIT” means, for any period, the Consolidated Net Income of the
Company and its Restricted Subsidiaries plus, in each case to the extent
actually deducted in determining Consolidated Net Income for such period,
consolidated interest expense of the Company and its Restricted Subsidiaries and
provision for income taxes, adjusted to exclude for such period (a) any
extraordinary gains or losses, (b) gains or losses from sales of assets other
than inventory sold in the ordinary course of business, (c) any write-downs of
non-current assets relating to impairments or the sale of non-current assets or
(d) any non-cash expenses incurred in connection with stock options, stock
appreciation rights or similar equity rights.
“Consolidated EBITDA” means for any period, Consolidated EBIT, adjusted by (a)
adding thereto (in each case to the extent deducted in determining Consolidated
Net Income for such period and not already


10



--------------------------------------------------------------------------------




added back in determining Consolidated EBIT), with respect to the Company and
its Restricted Subsidiaries, the amount of, without duplication, (i) all
amortization and depreciation that were deducted in arriving at Consolidated
EBIT for such period, (ii) any non-cash charges in such period to the extent
that such non-cash charges do not give rise to a liability that would be
required to be reflected on the consolidated balance sheet of the Company and
its Restricted Subsidiaries and so long as no cash payments or cash expenses
will be associated therewith (whether in the current period or for any future
period), (iii) fees and expenses incurred by the Company and its Restricted
Subsidiaries during such period in connection with the Transaction, the
consummation of a Permitted Acquisition or any other Investment or Disposition,
the issuance of any Equity Interests, any actual or proposed incurrence of
Indebtedness or the Investment in any Joint Venture or Unrestricted Subsidiary,
in each case permitted hereunder, (iv) cash charges not to exceed $10,000,000
incurred in connection with the termination of Swap Agreements during such
period, (v) any non-recurring charges, costs, fees and expenses directly
incurred or paid directly as a result of discontinuing operations, (vi) any
other extraordinary, unusual or non-recurring cash charges or expenses incurred
outside the ordinary course of business, provided that the aggregate amount
added pursuant to this clause (vi), clause (vii) below and clause (viii) below
shall not exceed 15% of Consolidated EBITDA (determined prior to giving effect
to such add-backs) for such period, (vii) the amount of cost savings and
synergies projected by the Company in good faith to be realized as a result of
any Acquisition permitted hereunder within the first four consecutive fiscal
quarters following the consummation of such Acquisition, calculated as though
such cost savings and synergies had been realized on the first day of such
period and net of the amount of actual benefits received during such period from
such Acquisition provided, that, (A) such cost savings or synergies are
reasonably identifiable and factually supportable and (B) the aggregate amount
added pursuant to this clause (vii), clause (vi) above and clause (viii) below
shall not exceed 15% of Consolidated EBITDA (determined prior to giving effect
to such add-backs) for such period, (viii) restructuring and related charges,
integration costs, business optimization expenses and charges attributable to,
and payments of, legal settlements, fines, judgments or orders and severance,
relocation costs, facilities start-up costs, recruiting fees, signing costs,
retention or completion bonuses and transition costs, provided that the
aggregate amount added pursuant to this clause (viii), clause (vi) above and
clause (vii) above shall not exceed 15% of Consolidated EBITDA (determined prior
to giving effect to such add-backs) for such period, (ix) any costs or expenses
incurred pursuant to any management equity plan, stock option plan or any other
management or employee benefit plan, agreement or any stock subscription or
shareholder agreement, to the extent that such costs or expenses are funded with
cash proceeds contributed to the capital of such Person or net cash proceeds of
an issuance of Equity Interests of such Person (other than Disqualified
Preferred Stock), (x) any non-cash impairment charge or asset write-off or
write-down (other than write-offs or write-downs of current assets) in each
case, pursuant to GAAP, and the amortization of intangibles arising pursuant to
GAAP, (xiii) any expenses, charges or losses to the extent covered by insurance
that are, directly or indirectly, reimbursed or reimbursable by a third party,
and any expenses, charges or losses that are covered by indemnification or other
reimbursement provisions only to the extent that such amount is in fact
reimbursed within 365 days of the date of such determination (with a deduction
in the applicable future period for any amount so excluded to the extent not so
reimbursed within such 365 days) and (b) subtracting therefrom, to the extent
included in arriving at Consolidated EBIT for such period, with respect to the
Company and its Restricted Subsidiaries, the amount of, without duplication, (i)
the amount of non-cash gains during such period, (ii) any income directly
attributable to discontinued operations.
“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the most recently completed four fiscal
quarters to (b) Consolidated Net Interest Expense for such period.
“Consolidated Net Income” means, for any period, the net after tax income (or
loss) of the Company and its Restricted Subsidiaries determined on a
consolidated basis in accordance with GAAP; provided that


11



--------------------------------------------------------------------------------




in determining Consolidated Net Income of the Company and its Restricted
Subsidiaries (a) the net income of any Person which is not a Restricted
Subsidiary of the Company or is accounted for by the Company by the equity
method of accounting shall be included only to the extent of the payment of
dividends or disbursements by such Person to the Company or a wholly-owned
Restricted Subsidiary of the Company during such period, (b) except for
determinations expressly required to be made on a Pro Forma Basis, the net
income (or loss) of any Person accrued prior to the date it becomes a Restricted
Subsidiary or all or substantially all of the property or assets of such Person
are acquired by a Restricted Subsidiary shall be excluded from such
determination, and (c) the net income of any Restricted Subsidiary to the extent
that the declaration or payment of dividends or similar distributions by such
Restricted Subsidiary of such net income is not at the time permitted by the
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to such
Restricted Subsidiary shall be excluded from such determination. Consolidated
Net Income shall be calculated without regard to (i) the cumulative effect of a
change in accounting principles during such period and (ii) effects of
adjustments pursuant to GAAP resulting from the application of application of
recapitalization accounting or purchase accounting (including in the inventory,
property and equipment, software, goodwill, intangible assets, in process
research and development, deferred revenue and debt line items).
“Consolidated Net Interest Expense” means, for any period, (a) the total
consolidated interest expense of the Company and its Restricted Subsidiaries for
such period (calculated without regard to any limitations on payment thereof)
plus, to the extent not included above, Chinese Factoring Program Financing
Costs and the Foreign Receivables Facilities Financing Costs for such period,
adjusted to exclude (to the extent same would otherwise be included in the
calculation above in this clause (a)) (i) the amortization of any deferred
financing costs for such period, (ii) non-cash interest expense (including
amortization of discount and interest which will be added to, and thereafter
become part of, the principal or liquidation preference of the respective
Indebtedness or Preferred Stock through a pay-in-kind feature or otherwise, but
excluding all regularly accruing interest expense which will be payable in cash
in a subsequent period) payable in respect of any Indebtedness or Preferred
Stock and (iii) dividends on Qualified Preferred Stock in the form of additional
Qualified Preferred Stock, plus (b) without duplication, that portion of
Capitalized Lease Obligations of the Company and its Restricted Subsidiaries on
a consolidated basis representing the interest factor for such period minus (c)
the cash portion of interest income of the Company and its Restricted
Subsidiaries on a consolidated basis for such period (for this purpose,
excluding any cash interest income received by any non-wholly owned Restricted
Subsidiary to the same extent as such amount, if representing net income, would
be excluded from Consolidated Net Income pursuant to the proviso to the
definition thereof), all as determined in accordance with GAAP (subject to the
express requirements set forth above).
“Consolidated Secured Net Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Debt (other than Consolidated Debt
of the Company and its Restricted Subsidiaries that is not secured by a Lien on
any property of the Company or any Restricted Subsidiary) of the Company and its
Restricted Subsidiaries as of such date to (b) Consolidated EBITDA for the most
recently completed four fiscal quarters.
“Consolidated Total Assets” means, as of any date of determination, total assets
of the Company and its Restricted Subsidiaries on a consolidated basis
determined in accordance with GAAP, as shown on the most recent consolidated
balance sheet of the Company delivered (or required to be delivered) pursuant to
Section 6.01(a) or 6.01(b).
“Consolidated Total Net Leverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Debt of the Company and its Restricted
Subsidiaries as of such date to (b) Consolidated EBITDA for the most recently
completed four fiscal quarters.


12



--------------------------------------------------------------------------------




“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlled” has the meaning correlative thereto.
“Corporate Restructuring” means (a) the transfer of any Foreign Subsidiary (or
any Equity Interests or assets in any Foreign Subsidiary) to any other Foreign
Subsidiary or Domestic Subsidiary, (b) the transfer by any Foreign Subsidiary of
any Domestic Subsidiary (or Equity Interests or assets in any Domestic
Subsidiary) to any other Foreign Subsidiary or Domestic Subsidiary, (c) the
formation of any Foreign Subsidiary, (d) the merger or consolidation of any
Subsidiary with a Domestic Subsidiary (provided that if a Borrower is party to
such transaction, such Borrower shall be the surviving entity), (e) the merger
or consolidation of any Foreign Subsidiary with any Foreign Subsidiary (provided
that if a Borrower is party to such transaction, such Borrower shall be the
surviving entity) and (f) the merger or consolidation of any Subsidiary with any
Domestic Credit Party (provided that (i) if the Company is a party to such
transaction, the Company shall be the surviving entity, (ii) if a Borrower is
party to such transaction, such Borrower shall be the surviving entity and (iii)
if a Guarantor (other than Esfinco, Inc. or Esrmco, Inc., so long as the Credit
Parties have not transferred any material assets to Esfinco, Inc. or Esrmco,
Inc., as applicable, after the Closing Date) is a party to such transaction,
such Guarantor shall be the surviving entity) in each case, in connection with
bona fide tax planning activities so long as (x) taken as a whole, the value of
the Collateral securing the Obligations is not materially reduced and (y) the
security interests of the Administrative Agent, on behalf of the Lenders, in the
Collateral, taken as a whole, are not materially impaired, in each case, as
reasonably determined by the Administrative Agent in consultation with the
Company.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Credit Parties” means, collectively, each Borrower and each Guarantor.
“Debt Issuance” means the issuance by the Company or any Restricted Subsidiary
of any Indebtedness other than Indebtedness permitted under Section 7.04.
“Debt Repurchase” has the meaning provided in Section 7.10(d).
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Declined Amount” has the meaning set forth in Section 2.05(d).
“Declining Lender” has the meaning set forth in Section 2.05(d).
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, in each
case to the fullest extent permitted by applicable Laws and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum.


13



--------------------------------------------------------------------------------




“Defaulting Lender” means, subject to Section 2.15(d), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Company, the Administrative Agent, the L/C Issuer or the Swing Line
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Company, to confirm in
writing to the Administrative Agent and the Company that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Company), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15(d)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Company, the L/C Issuer, the Swing
Line Lender and each other Lender promptly following such determination.
“Designated Borrower” means any Restricted Subsidiary that has been designated
as a Borrower pursuant to the terms hereof and that has not ceased to be a
Borrower pursuant to the terms hereof.
“Designated Jurisdiction” means any country, region or territory to the extent
that such country, region or territory itself is the subject of any
comprehensive Sanction.
“Designated Non-Cash Consideration” means the fair market value (as determined
by the Company in good faith) of non-cash consideration received by the Company
or a Restricted Subsidiary in connection with a Disposition pursuant to Section
7.02(e) that is designated as Designated Non-Cash Consideration pursuant to a
certificate of an Authorized Officer of the Company, setting forth the basis of
such valuation (which amount will be reduced by the amount of cash or Cash
Equivalents received in connection with a subsequent sale or conversion of such
Designated Non-Cash Consideration to cash or Cash Equivalents).
“Disposition” has the meaning set forth in Section 7.02.


14



--------------------------------------------------------------------------------




“Disqualified Institutions” means (a) any Competitor that has been identified by
legal name in writing to the Administrative Agent (i) prior to July 11, 2017 or
(ii) following the Closing Date (such list, as supplemented from time to time in
accordance with this definition, the “DQ List”), (b) any owner of the Equity
Interests of any Competitor identified pursuant to clause (a), but only to the
extent such Person has been identified by legal name on the DQ List delivered to
the Administrative Agent, or (c) any Affiliate of any Competitor identified
pursuant to clause (a) that, in each case, is obviously (based solely on the
similarity of the legal name of such Affiliate to the name of such Competitor)
an Affiliate of such Competitor; provided, that, (i) the foregoing shall not
apply to retroactively disqualify any Person that has previously acquired an
assignment or participation in the Loans or Commitments under this Agreement to
the extent that any such Person was not a Disqualified Institution at the time
of the applicable assignment or participation, as the case may be and (ii)
“Disqualified Institutions” shall exclude any Person that the Company has
designated as no longer being a “Disqualified Institution” by written notice
delivered to the Administrative Agent and the Lenders from time to time.
“Disqualified Preferred Stock” means, as to any Person, any Preferred Stock of
such Person which is not Qualified Preferred Stock.
“Dividends” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of the
Company or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Equity Interests of the Company or any Restricted Subsidiary
or on account of any return of capital to the Company’s or its Restricted
Subsidiaries’ stockholders, partners or members (or the equivalent Person
thereof), or any option, warrant or other right to acquire any such dividend or
other distribution or payment.
“Dollar” and “$” mean lawful money of the United States.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.
“Domestic Borrower” means the Company and each Designated Borrower that is a
Domestic Subsidiary.
“Domestic Credit Party” means each Domestic Borrower and each Guarantor that is
a Domestic Subsidiary.
“Domestic Subsidiary” means any Restricted Subsidiary that is organized under
the laws of any political subdivision of the United States.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


15



--------------------------------------------------------------------------------




“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(ii) and (iv) (subject to such consents, if any,
as may be required under Section 10.06(b)(ii)). For the avoidance of doubt, any
Disqualified Institution is subject to Section 10.06(g).
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of
non-compliance or violation, investigations or proceedings relating in any way
to any violation (or alleged violation) by the Company or any of its Restricted
Subsidiaries under any Environmental Law (hereafter “Claims”) or any permit
issued to the Company or any of its Restricted Subsidiaries under any such law,
including, without limitation, (a) any and all Claims by governmental or
regulatory authorities for enforcement, cleanup, removal, response, remedial or
other actions or damages pursuant to any applicable Environmental Law, and (b)
any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting from
Hazardous Materials or arising from alleged injury or threat of injury to health
or the environment, pursuant to Environmental Law.
“Environmental Laws” means any U.S. or non-U.S. federal, state or local law,
statute, rule, regulation, ordinance, code or rule of common law now or
hereafter in effect and in each case as amended, and any legally binding
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent, decree or judgment (for purposes of this
definition (collectively, “Laws”)), relating to the protection of the
environment, or Hazardous Materials or health and safety to the extent such
health and safety issues relate to the handling of, or exposure to, Hazardous
Materials.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
“ERISA Event” has the meaning specified in Section 6.08.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro” and “EUR” mean the single currency of the Participating Member States.
“Eurocurrency Base Rate” means:


16



--------------------------------------------------------------------------------




(a)    for any Interest Period with respect to a Eurocurrency Rate Loan:
(i)    in the case of Eurocurrency Rate Loan denominated in a LIBOR Quoted
Currency, the rate per annum equal to the London Interbank Offered Rate
(“LIBOR”) or, if not available, a comparable or successor rate, which rate is
approved by the Administrative Agent, as published by Bloomberg (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) (in such case, the “LIBOR Rate”) at
or about 11:00 a.m., London time, two Business Days prior to the commencement of
such Interest Period, for deposits in the relevant currency (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period;
(ii)    in the case of any Eurocurrency Rate Loan denominated in any other
Non-LIBOR Quoted Currency, the rate designated and disclosed to the Company in
writing with respect to such Alternative Currency at the time such Alternative
Currency is approved by the Administrative Agent and the Lenders pursuant to
Section 1.06; and
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBOR Rate, at about 11:00 a.m., London
time determined two Business Days prior to such date for Dollar deposits for a
term of one month commencing that day;
provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice and disclosed to the Company prior
to such application; provided, further that to the extent such market practice
is not administratively feasible for the Administrative Agent, such approved
rate shall be applied as otherwise reasonably determined by the Administrative
Agent and disclosed to the Company prior to such application; provided, further,
the Eurocurrency Base Rate shall in no event be less than zero at any time.
“Eurocurrency Rate” means, for any Interest Period with respect to a
Eurocurrency Rate Loan, a rate per annum determined by the Administrative Agent
pursuant to the following formula:
Eurocurrency Rate =     Eurocurrency Base Rate    
1.00 ‑ Eurocurrency Reserve Percentage
“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
“Eurocurrency Rate”. Eurocurrency Rate Loans may be denominated in Dollars or in
an Alternative Currency. All Loans denominated in Alternative Currencies must be
Eurocurrency Rate Loans.
“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurocurrency Rate for each outstanding
Eurocurrency Rate Loan shall be adjusted automatically as of the effective date
of any change in the Eurocurrency Reserve Percentage.
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Equity Interest” means (a) margin stock, (b) Equity Interests of any
Person other than any Borrower or any wholly owned Material Subsidiary that is a
Restricted Subsidiary directly owned by a


17



--------------------------------------------------------------------------------




Domestic Credit Party, (c) Equity Interests of any Material Subsidiary that is a
wholly owned Foreign Subsidiary or Foreign Subsidiary Holding Company directly
owned by a Domestic Credit Party in excess of 65% of such Material Subsidiary’s
issued and outstanding Equity Interests and (d) any Equity Interest to the
extent the pledge thereof would be prohibited by such Person’s Organization
Documents or joint venture documents on the Closing Date (or, with respect to
any Subsidiary acquired by a Borrower or a Restricted Subsidiary after the
Closing Date, so long as such prohibition or restriction was not incurred in
contemplation of such Acquisition, on the date such Subsidiary is so acquired)
(excluding any prohibition or restriction that is ineffective under the Uniform
Commercial Code).
“Excluded Property” means, with respect to any Credit Party, (a) (x) any fee
owned real property and (y) any real property leasehold rights and interests (it
being understood there shall be no requirement to obtain any landlord or other
third party waivers, estoppels or collateral access letters) or any fixtures
affixed to any real property to the extent a security interest in such fixtures
may not be perfected by a Uniform Commercial Code financing statement in the
jurisdiction of organization of the applicable Credit Party; (b) motor vehicles,
aircraft and other assets subject to certificates of title; (c) commercial tort
claims; (d) letter of credit rights (other than to the extent consisting of
supporting obligations that can be perfected solely by the filing of a Uniform
Commercial Code financing statement (it being understood that no actions shall
be required to perfect a security interest in letter of credit rights other than
filing of a Uniform Commercial Code financing statement)); (e) any governmental
licenses or state or local franchises, charters and authorizations, to the
extent a security interest in any such license, franchise, charter or
authorization is prohibited or restricted thereby (excluding any prohibition or
restriction that is ineffective under the Uniform Commercial Code); (f) assets
to the extent the pledge thereof or grant of security interests therein (i) is
prohibited or restricted by applicable Law, rule or regulation, (ii) would cause
the destruction, invalidation or abandonment of such asset under applicable Law,
rule or regulation, or (iii) requires any consent, approval, license or other
authorization of any third party or Governmental Authority (excluding any
prohibition or restriction that is ineffective under the Uniform Commercial
Code); (g) Excluded Equity Interests; (h) any lease, license or agreement, or
any property subject to a purchase money security interest, capital lease
obligation or similar arrangement, in each case to the extent that a grant of a
security interest therein would violate or invalidate such lease, license or
agreement or purchase money or similar arrangement or create a right of
termination in favor of any other party thereto (other than any Credit Party or
Restricted Subsidiary) or otherwise require consent thereunder (other than from
any Credit Party or Restricted Subsidiary) after giving effect to the applicable
anti-assignment provisions of the Uniform Commercial Code, other than proceeds
and receivables thereof, the assignment of which is expressly deemed effective
under the Uniform Commercial Code notwithstanding such prohibition; (i) any
assets to the extent a security interest in such assets would result in material
adverse Tax consequences as reasonably determined by the Company in consultation
with the Administrative Agent; (j) any intent-to-use trademark application prior
to the filing, and acceptance by the U.S. Patent and Trademark Office, of a
“Statement of Use” or “Amendment to Allege Use” with respect thereto, to the
extent, if any, that, and solely during the period, if any, in which, the grant
of a security interest therein would impair the validity or enforceability of
such intent-to-use trademark application under applicable federal law; (k)
assets where the cost of obtaining a security interest therein is excessive in
relation to the practical benefit to the Lenders afforded thereby as reasonably
determined between the Company and the Administrative Agent; and (l) any
acquired property (including property acquired through the acquisition or merger
of another entity) if at the time of such acquisition the granting of a security
interest therein or the pledge thereof is prohibited by any contract or other
agreement (in each case, not created in contemplation thereof) to the extent and
for so long as such contract or other agreement prohibits such security interest
or pledge (excluding any prohibition or restriction that is ineffective under
the Uniform Commercial Code).


18



--------------------------------------------------------------------------------




“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly-owned
Subsidiary, (b) any Foreign Subsidiary, (c) any Domestic Subsidiary (i) that is
a direct or indirect subsidiary of a CFC or (ii) that is a Foreign Subsidiary
Holding Company, (d) any Subsidiary that is prohibited or restricted by
applicable Law, accounting policies or by contractual obligation existing on the
Closing Date (or, with respect to any Subsidiary acquired by a Borrower or a
Restricted Subsidiary after the Closing Date (and so long as such contractual
obligation was not incurred in contemplation of such acquisition, on the date
such Subsidiary is so acquired) from providing a Guaranty, or if such Guaranty
would require governmental (including regulatory) or third party consent,
approval, license or authorization, unless such consent, approval, license or
authorization has been received, (e) any special purpose securitization vehicle
(or similar entity), (f) any captive insurance subsidiary, (g) any not for
profit Subsidiary, (h) any Immaterial Subsidiary, (i) each Unrestricted
Subsidiary, (j) any Subsidiary with respect to which the Guaranty would result
in material adverse Tax consequences as reasonably determined by the Company in
consultation with the Administrative Agent and (k) any other Subsidiary with
respect to which the Administrative Agent and the Company reasonably agree that
the burden or cost of providing the Guaranty shall outweigh the benefits to be
obtained by the Lenders therefrom.
“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Credit Party of, or the grant under a Loan Document by such Credit Party of a
security interest to secure, such Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act (or the application or
official interpretation thereof) by virtue of such Credit Party’s failure for
any reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 11.08 and any
and all guarantees of such Credit Party’s Swap Obligations by other Credit
Parties) at the time the Guaranty of such Credit Party, or grant by such Credit
Party of a security interest, becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a Master Agreement governing more
than one Swap Agreement, such exclusion shall apply to only the portion of such
Swap Obligation that is attributable to Swap Agreements for which such Guaranty
or security interest is or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
3.01(a)(iii) or 3.01(c), amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and (d)
any U.S. federal withholding Taxes imposed pursuant to FATCA.
“Existing Credit Agreement” means that certain Credit Agreement dated as of
March 29, 2011 by and among the Company, the lenders party thereto and Bank of
America, as administrative agent.
“Existing Letters of Credit” means the standby letters of credit existing as of
the Closing Date and described on Schedule 1.01.


19



--------------------------------------------------------------------------------




“Extended Revolving Commitment” means any Revolving Commitments the maturity of
which shall have been extended pursuant to Section 2.18.
“Extended Revolving Loans” means any Loans made pursuant to the Extended
Revolving Commitments.
“Extended Term Loans” means any Term Loans the maturity of which shall have been
extended pursuant to Section 2.18.
“Extension” has the meaning specified in Section 2.19(a).
“Extension Offer” has the meaning specified in Section 2.19(a).
“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any intergovernmental agreements entered into
in connection with the foregoing.
“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Effective Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Effective Rate
for such day shall be the average rate (rounded upward, if necessary, to a whole
multiple of 1/100 of 1%) charged to Bank of America on such day on such
transactions as reasonably determined by the Administrative Agent.
“Fee Letter” means the letter agreement, dated July 11, 2017, among the Company,
the Administrative Agent and MLPFS.
“Foreign Borrower” means each Borrower that is a Foreign Subsidiary.
“Foreign Borrower Sublimit” means an amount equal to the greater of (a) the
lesser of the Aggregate Revolving A Commitments and $300,000,000 and (b) 50% of
the Aggregate Revolving A Commitments. The Foreign Borrower Sublimit is part of,
and not in addition to, the Aggregate Revolving A Commitments.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Pension Plan” means any plan, fund (including, without limitation, any
superannuation fund) or other similar program established or maintained outside
the United States of America by the Company or any one or more of its Restricted
Subsidiaries primarily for the benefit of employees of the Company or any of its
Restricted Subsidiaries residing outside the United States of America, which
plan, fund or other similar program provides, or results in, retirement income,
a deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and which plan is not subject to ERISA or the Code.
“Foreign Receivables Facilities Financing Costs” means, for any period, as to
any Foreign Subsidiary party to a Foreign Receivables Facility, the total
consolidated interest expense of such Foreign Subsidiary


20



--------------------------------------------------------------------------------




which would have existed for such period pursuant to such Foreign Receivables
Facility if same were structured as a secured lending arrangement rather than as
a receivables facility or factoring program for the sale of receivables and
related assets, in each case assuming an imputed interest rate commensurate with
amounts being charged pursuant to the Foreign Receivables Facility (whether as
fees, by way of a discount on a receivable sold or otherwise).
“Foreign Receivables Facility” means a receivables facility or receivables
factoring, discounting or other similar program entered into by a Foreign
Subsidiary providing for the discounted sale of receivables of such Foreign
Subsidiary.
“Foreign Receivables Indebtedness” means indebtedness of one or more Foreign
Subsidiaries deemed to exist pursuant to a Foreign Receivables Facility,
determined as if such Foreign Receivables Facility were structured as a secured
financing transaction as opposed to an asset purchase and sale transaction.
“Foreign Subsidiary” means any Restricted Subsidiary other than a Domestic
Subsidiary.
“Foreign Subsidiary Holding Company” means, as of any time of determination, a
Restricted Subsidiary substantially all of the assets of which consist of,
directly or indirectly, Equity Interests in or Equity Interests in and
Indebtedness of one or more CFCs.
“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving A Lender, (a) with respect to the L/C Issuer, such Defaulting Lender’s
Applicable Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving A Lenders or Cash Collateralized in
accordance with the terms hereof and (b) with respect to the Swing Line Lender,
such Defaulting Lender’s Applicable Percentage of Swing Line Loans other than
Swing Line Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Revolving A Lenders in accordance with the terms
hereof.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funding Indemnity Letter” means a letter by and among the Company and the
Administrative Agent, on behalf of the Lenders, entered into on or prior to the
date that is three Business Days prior to the Closing Date pursuant to which the
Company agrees to compensate the Lenders for certain losses, costs or expenses
incurred by such Lender as a result of any failure for any reason to make the
Loan Borrowings on the date set forth therein, in the form agreed to by the
parties thereto.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including,
without limitation, the Financial Conduct Authority, the Prudential Regulation
Authority and any supra-national bodies such as the European Union or the
European Central Bank).


21



--------------------------------------------------------------------------------




“Guarantee” means, as to any Person any obligation of such Person guaranteeing
or having the economic effect of guaranteeing any Indebtedness (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
Person, whether or not contingent, (a) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (b) to
advance or supply funds (x) for the purchase or payment of any such primary
obligation or (y) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (c) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (d) otherwise
to assure or hold harmless the owner of such primary obligation against loss in
respect thereof; provided, however, that the term Guarantee shall not include
endorsements of instruments for deposit or collection or standard contractual
indemnities entered into, in each case in the ordinary course of business. The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith.
“Guarantors” means the collective reference to (a) each wholly-owned Material
Domestic Subsidiary of the Company identified as a “Guarantor” on the signature
pages hereto, (b) each wholly-owned Material Domestic Subsidiary and each
additional Restricted Subsidiary that executes and delivers to the
Administrative Agent a Guaranty Supplement pursuant to Section 6.10, (c) with
respect to (i) Obligations of the Designated Borrowers, (ii) Obligations under
any Secured Swap Agreement, (iii) Obligations under any Secured Cash Management
Agreement and (iv) any Swap Obligation of a Specified Credit Party (determined
before giving effect to Sections 11.01 and 11.08) under the Guaranty, each
Domestic Borrower and (d) with respect to the Obligations of the Foreign
Borrowers, each Foreign Borrower.
“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the other holders of the Obligations pursuant to
Article XI.
“Guaranty Supplement” means each supplement substantially in the form of Exhibit
E executed and delivered by a Restricted Subsidiary pursuant to Section 6.10.
“Hazardous Materials” means (a) any petrochemical or petroleum products,
radioactive materials, asbestos in any form that is friable, urea formaldehyde
foam insulation, polychlorinated biphenyls, and radon gas; and (b) any
chemicals, materials or substances defined under any Environmental Law as or
included in the definition of “hazardous substances,” “hazardous wastes,”
“hazardous materials,” “restricted hazardous materials,” “extremely hazardous
wastes,” “restrictive hazardous wastes,” “toxic substances” or “toxic
pollutants”.
“Honor Date” has the meaning set forth in Section 2.03(c).
“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.
“Immaterial Asset Sale” means any Disposition (for such purpose, treating any
series of related Dispositions as a single such transaction) that generates Net
Cash Proceeds of less than $5,000,000; provided, that the aggregate amount of
all Immaterial Asset Sales in any fiscal year of the Company shall not exceed
$25,000,000.
“Immaterial Subsidiary” means a Subsidiary that is not a Material Subsidiary.


22



--------------------------------------------------------------------------------




“Incremental Amount” means, as of any date of determination, the sum of (a) the
total of (i) $325,000,000 plus (ii) the aggregate principal amount of voluntary
prepayments of the Initial Term Loan, Incremental Terms Loans (to the extent
such Incremental Term Loans were incurred in reliance on clause (a)(i) above)
and Revolving Loans (to the extent such prepayment of Revolving Loans is
accompanied by a permanent reduction of the applicable Aggregate Revolving
Commitments) made prior to such date, except to the extent such prepayments were
funded with the proceeds of long-term Indebtedness minus (iii) the aggregate
amount of increases in the Aggregate Revolving A Commitments and Aggregate
Revolving B Commitments, and/or institution of any Incremental Term Loans
incurred in reliance on clause (a)(i) above prior to such date pursuant to
Section 2.18 plus (b) an unlimited additional amount so long as the Maximum
Leverage Ratio Requirement at such time is satisfied at the time of incurrence
of the applicable Revolving Commitments or Term Loans minus (c) the aggregate
amount of any Incremental Equivalent Debt incurred prior to such date.
“Incremental Equivalent Debt” has the meaning set forth in Section 7.04(y).
“Incremental Term Lender” means, with respect to any Incremental Term Loan, each
of the Persons identified as an “Incremental Term Lender” in the Incremental
Term Loan Lender Joinder Agreement relating to such Incremental Term Loan,
together with their respective successors and assigns.
“Incremental Term Loan” has the meaning specified in Section 2.01(d).
“Incremental Term Loan Commitment” means, as to each Incremental Term Lender,
with respect to any Incremental Term Loan, its obligation to make its portion of
such Incremental Term Loan hereunder pursuant to the Incremental Term Loan
Lender Joinder Agreement relating to such Incremental Term Loan; provided, that
at any time after the funding of such Incremental Term Loan, the determination
of “Required Lenders” shall include the Outstanding Amount of all Incremental
Term Loans.
“Incremental Term Loan Lender Joinder Agreement” means a joinder agreement,
substantially in the form of Exhibit J, executed and delivered in accordance
with the provisions of Section 2.18(c).
“Incremental Term Loan Maturity Date” with respect to any Incremental Term Loan,
shall be as set forth in the Incremental Term Loan Lender Joinder Agreement for
such Incremental Term Loan.
“Incremental Term Note” has the meaning specified in Section 2.11(a).
“Indebtedness” of any Person means, without duplication, (a) all indebtedness of
such Person for borrowed money, (b) the deferred purchase price of assets or
services payable to the sellers thereof or any of such seller’s assignees which
in accordance with GAAP would be shown on the liability side of the balance
sheet of such Person but excluding deferred rent and trade payables not overdue
by more than 60 days, both as determined in accordance with GAAP, (c) the face
amount of all letters of credit issued for the account of such Person and,
without duplication, all drafts drawn thereunder, (d) all Indebtedness of a
second Person secured by any Lien on any property owned by such first Person,
whether or not such Indebtedness has been assumed, (e) all Capitalized Lease
Obligations of such Person, (f) all obligations of such Person to pay a
specified purchase price for goods or services whether or not delivered or
accepted, i.e., take-or-pay and similar obligations, (g) all obligations under
any Swap Agreement, (h) all Guarantees of such Person with respect to the types
of Indebtedness specified in clauses (a) through (g) and (i) through (j) hereof,
(i) all Chinese Receivables Indebtedness and all other Foreign Receivables
Indebtedness, (j) all Synthetic Lease Obligations and (k) all Disqualified
Preferred Stock issued by such Person, valued, as of the date of determination,
at the greater of (i) the maximum aggregate amount that would be payable upon
maturity, redemption, repayment or repurchase thereof (or of Disqualified
Preferred Stock or Indebtedness into which


23



--------------------------------------------------------------------------------




such Disqualified Preferred Stock is convertible or exchangeable) and (ii) the
maximum liquidation preference of such Disqualified Preferred Stock; provided
that Indebtedness shall not include trade payables and accrued expenses, in each
case arising in the ordinary course of business and, in the case of trade
payables, not overdue by more than 60 days. The amount of any obligation under
any Swap Agreement on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any Synthetic Lease Obligation as of any
date shall be deemed to be the amount of Attributable Indebtedness in respect
thereof as of such date.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.
“Indemnitee” has the meaning specified in Section 10.04(b).
“Information” has the meaning specified in Section 10.07.
“Initial Term Lender” means any Lender that holds a portion of the Initial Term
Loan at such time.
“Initial Term Loan” has the meaning specified in Section 2.01(c).
“Initial Term Loan Commitment” means, as to each Initial Term Lender, its
obligation to make its portion of the Initial Term Loan to the Company pursuant
to Section 2.01(c), in the principal amount set forth opposite such Initial Term
Lender’s name on Schedule 2.01. The aggregate principal amount of the Initial
Term Loan Commitments of all of the Initial Term Lenders as in effect on the
Closing Date is ONE HUNDRED FIFTY MILLION DOLLARS ($150,000,000).
“Initial Term Note” has the meaning specified in Section 2.11(a).
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan), the last
Business Day of each March, June, September and December, and the Maturity Date.
“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one week or one,
two, three or six months thereafter (in each case, subject to availability for
the interest rate applicable to the relevant currency), as selected by the
applicable Borrower in its Loan Notice or such other period that is twelve
months or less requested by the applicable Borrower and consented to by all the
Lenders required to fund or maintain a portion of such Loan; provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and


24



--------------------------------------------------------------------------------




(c)    no Interest Period shall extend beyond the Maturity Date.
“Investment” has the meaning set forth in Section 7.05.
“IRB Sale-Leaseback Transaction” means any arrangement of the Company or any of
its wholly-owned Domestic Subsidiaries that are Restricted Subsidiaries with any
industrial revenue authority in the United States which provides for (a) the
sale of real property or personal property by the Company or such Restricted
Subsidiary (other than any such real property or personal property owned on the
Closing Date) to such authority, (b) the leaseback of such real property or
personal property by the Company or such Restricted Subsidiary from such
authority, and (c) the subsequent purchase by the Company or such Restricted
Subsidiary of tax-exempt industrial revenue bonds (or similar instruments)
issued by such authority.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Company (or any Restricted Subsidiary) or in
favor of the L/C Issuer and relating to any such Letter of Credit.
“Joint Venture” means any Person, other than an individual or a wholly-owned
Subsidiary of the Company, (a) in which the Company or a Restricted Subsidiary
of the Company holds or acquires an ownership interest (whether by way of
capital stock, partnership or limited liability company interest, or other
evidence of ownership) and (b) which is engaged in a Permitted Business.
“Junior Debt” means Refinancing Junior Loans, any Shareholder Subordinated
Notes, any other contractually subordinated junior lien Indebtedness and any
Indebtedness of the Company or any Restricted Subsidiary that is by its terms
subordinated or required to be subordinated in right of payment to any of the
Obligations.
“L/C Advance” means, with respect to each Revolving A Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Percentage. All L/C Advances shall be denominated in Dollars.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving A Loans. All L/C Borrowings shall be
denominated in Dollars.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means Bank of America, through itself or one of its designated
Affiliates or branches, in its capacity as issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder.
“L/C Obligations” means, as at any date of determination, the sum of (a) the
aggregate amount available to be drawn under all outstanding Letters of Credit
plus (b) the aggregate of all Unreimbursed Amounts, including all L/C
Borrowings. For purposes of computing the amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section


25



--------------------------------------------------------------------------------




1.06. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
“Latest Maturity Date” means the latest of (i) the Maturity Date for the
Revolving A Loans, (ii) the Maturity Date for the Revolving B Loans, (iii) the
Maturity Date for the Initial Term Loan, (iv) any Incremental Term Loan Maturity
Date and (vi) the maturity date for any Specified Refinancing Term Loan,
Extended Revolving Commitment or Extended Term Loan, in each case, as of any
date of determination.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“LCT Test Date” has the meaning set forth in Section 1.02(d).
“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and their successors and assigns and, as the context requires,
includes the Swing Line Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.
“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit. Letters of Credit may be issued in Dollars
or in an Alternative Currency.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the L/C Issuer.
“Letter of Credit Expiration Date” means the day that is five days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving A Commitments and (b) $125,000,000. The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Revolving A
Commitments.
“LIBOR” has the meaning specified in the definition of “Eurocurrency Rate”.
“LIBOR Quoted Currency” means Dollars, Euros, Sterling and any other Alternative
Currency for which there is a published LIBOR rate, in each case as long as
there is a published LIBOR rate with respect thereto.


26



--------------------------------------------------------------------------------




“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.
“Limited Conditionality Transaction” means (a) a Permitted Acquisition or other
Investment, the consummation of which is not conditioned on the availability of,
or on obtaining, third party financing or (b) any Debt Repurchase requiring
irrevocable notice in advance thereof.
“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Revolving Loan, a Term Loan or a Swing Line Loan.
“Loan Documents” means this Agreement, the Notes, the Fee Letter, any Guaranty
Supplements, the Collateral Documents, each Issuer Document, each Incremental
Term Loan Lender Joinder Agreement, each Borrower Request and Assumption
Agreement, and all other documents and agreements contemplated hereby and
executed by the Company or any Restricted Subsidiary in favor of the
Administrative Agent or any Lender (but specifically excluding Secured Swap
Agreements and any Secured Cash Management Agreements).
“Loan Notice” means a notice of (a) a Borrowing of Loans, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurocurrency Rate
Loans, in each case pursuant to Section 2.02(a), which shall be substantially in
the form of Exhibit A-1 or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent)
appropriately completed and signed by an Authorized Officer of the applicable
Borrower.
“Market Intercreditor Agreement” means an intercreditor agreement the terms of
which are consistent with market terms governing security arrangements for the
sharing of Liens, subordination arrangements and/or arrangements relating to the
distribution of payments, as applicable, at the time the intercreditor agreement
is proposed to be established in light of the type of Indebtedness subject
thereto.
“Master Agreement” means any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, together with any
related schedules.
“Material Adverse Effect” means (a) a material adverse effect on the business,
properties, assets, operations, liabilities or financial condition of the
Company and its Restricted Subsidiaries taken as a whole or (b) a material
adverse effect (i) on the rights or remedies of the Lenders or the
Administrative Agent hereunder or under any other Loan Document or (ii) on the
ability of any Credit Party to perform its obligations to the Lenders or the
Administrative Agent hereunder or under any other Loan Document, taking into
account in the case of either of clauses (a) or (b) above (in each such case to
the extent relevant) insurance, indemnities, rights of contribution and/or
similar rights and claims available and applicable to any determination pursuant
to this definition so long as consideration is given to the nature and quality
of, and likelihood of recovery under, such insurance, indemnities, rights of
contribution and/or similar rights and claims.
“Material Domestic Subsidiary” means each Domestic Subsidiary that is a Material
Subsidiary.
“Material Subsidiary” means each Restricted Subsidiary that, as of the last day
of the most recent fiscal quarter, for the period of twelve months then ended,
for which financial statements have been delivered, or are required to have been
delivered, pursuant to Section 6.01, (a) contributed more than twelve and one


27



--------------------------------------------------------------------------------




half percent (12.5%) of the Company and its Restricted Subsidiaries’
consolidated revenues for such period or (b) contributed more than twelve and
one half percent (12.5%) of the Consolidated Total Assets of the Company and its
Restricted Subsidiaries for such period; provided that if a Person becomes a
Restricted Subsidiary pursuant to or in connection with an Acquisition, then
such initial determination shall be made as of the date such Acquisition is
consummated, based on the financial statements of such Person for its most
recent quarter end (for the period of twelve months then ended) for which
financial statements are available (which may be unaudited).
“Maturity Date” means September 30, 2022; provided, however, that if such date
is not a Business Day, the Maturity Date shall be the next preceding Business
Day.
“Maximum Leverage Ratio Requirement” means, with respect to any request pursuant
to Section 2.18 or in respect of any Incremental Equivalent Debt, the
requirement that the Company shall have delivered to the Administrative Agent a
Compliance Certificate demonstrating that immediately after giving pro forma
effect to the applicable increase in the Aggregate Revolving A Commitments and
Aggregate Revolving B Commitments and/or institution of an Incremental Term Loan
and the use of proceeds therefrom (and any related Acquisitions, other
Investments or other transactions in connection therewith), the Consolidated
Secured Net Leverage Ratio does not exceed 2.00 to 1.00 (it being understood
that any increase and/or institution may be incurred prior to any increase
and/or institution in reliance on clause (a) of the definition of “Incremental
Amount”, and, in the case of a simultaneous incurrence and/or advance of the
maximum amount permitted to be incurred under clause (a) of the definition of
“Incremental Amount”, the Company shall not be required to give pro forma effect
to any such increase and/or institution in reliance on clause (a) of the
definition of “Incremental Amount”); provided, that, for the purpose of
calculating the Consolidated Secured Net Leverage Ratio pursuant to this
definition, such increase of the Aggregate Revolving A Commitments and the
Aggregate Revolving B Commitments, as applicable, shall be deemed to be fully
drawn.
“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 103% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (b) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.14(a)(i), (a)(ii) or (a)(iii), an amount equal
to 103% of the Outstanding Amount of all L/C Obligations, and (c) otherwise, an
amount determined by the Administrative Agent and the L/C Issuer in their sole
discretion.
“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the Closing Date).
“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by the Company or any Restricted Subsidiary in respect of any
Disposition, Recovery Event or Debt Issuance net of (a) fees, expenses and costs
incurred in connection therewith (including, without limitation, legal,
accounting and investment banking fees and sales commissions), (b) Taxes paid or
payable as a result thereof and (c) in the case of any Disposition or any
Recovery Event, the amount necessary to retire any Indebtedness secured by a
Lien permitted hereunder (ranking senior to any Lien of the Administrative
Agent) on the related


28



--------------------------------------------------------------------------------




property; it being understood that “Net Cash Proceeds” shall include any cash or
Cash Equivalents received upon the Disposition of any non-cash consideration
received by the Company or any Restricted Subsidiary in any Disposition or
Recovery Event.
“Non-Consenting Lender” means (a) any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders and (b) any Lender that does not approve of the
addition of an Applicant Borrower that has been approved by the Revolving A
Lenders, Revolving B Lenders and/or Incremental Term Lenders, as applicable,
holding in the aggregate more than 50% of the relevant class of Commitments (it
being understood that the unfunded Commitments of any Defaulting Lender shall be
excluded from such determination).
“Non-Credit Party” means a Restricted Subsidiary that is not a Credit Party.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.
“Note” or “Notes” means the Revolving Notes, the Initial Term Notes, the
Incremental Term Notes and/or the Swing Line Loan Notes, individually or
collectively, as appropriate.
“Obligations” means, collectively, all unpaid principal of and accrued and
unpaid interest on all Loans or Letters of Credit, accrued and unpaid fees, and
expenses, reimbursements, indemnities and other obligations of any Credit Party
to the Lenders or to any Lender, the L/C Issuer, the Administrative Agent or any
Indemnitee hereunder arising under this Agreement or any other Loan Document,
all amounts payable by any Credit Party under any Secured Swap Agreement or
Secured Cash Management Agreement, and including interest and fees that accrue
after the commencement by or against any Credit Party or any Affiliate thereof
of any proceeding under any Debtor Relief Laws naming such Person as the debtor
in such proceeding, regardless of whether such interest and fees are allowed
claims in such proceeding; provided, however, that the “Obligations” of a Credit
Party shall exclude any Excluded Swap Obligations with respect to such Credit
Party.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non‑U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).


29



--------------------------------------------------------------------------------




“Other Hedging Agreements” means any foreign exchange contracts, currency swap
agreements or other similar agreements or arrangements designed to protect
against fluctuations in currency values.
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
“Outstanding Amount” means (a) with respect to any Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of any Loans
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the Dollar Equivalent amount of the outstanding amount of such L/C Obligations
after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Company of Unreimbursed
Amounts.
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Effective Rate and (ii) an
overnight rate determined by the Administrative Agent, the L/C Issuer, or the
Swing Line Lender, as the case may be, in accordance with banking industry rules
on interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.
“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning specified in Section 10.06(d).
“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Acquisition” means an Investment consisting of an Acquisition by any
Credit Party or any Restricted Subsidiary; provided that (a) no Default shall
have occurred and be continuing or would result from such Acquisition (subject,
in the case of a Limited Conditionality Transaction, to Section 1.02(d)), (b)
the property acquired (or the property of the Person acquired) in such
Acquisition shall be a Permitted Business, (c) in the case of an Acquisition of
the Equity Interests of another Person, the board of directors (or other
comparable governing body) of such other Person shall have duly approved such
Acquisition, (d) the Company shall have delivered to the Administrative Agent a
Compliance Certificate demonstrating that immediately after giving pro forma
effect to the Acquisition, the Credit Parties would be in compliance with the
financial covenants set forth in Section 7.08 and 7.09 recomputed as of the end
of the period of twelve months most recently ended for which the Company has
delivered financial statements pursuant to Section 6.01(a) or (b) and (e) if
such transaction involves the purchase of an interest in a partnership between
any Credit Party as a general partner and entities unaffiliated with the Company
as the other partners, such transaction shall be effected by having such equity
interest acquired by a corporate holding company directly


30



--------------------------------------------------------------------------------




or indirectly wholly owned by such Credit Party newly formed for the sole
purpose of effecting such transaction. Notwithstanding anything to the contrary
contained in the immediately preceding sentence, an acquisition which does not
otherwise meet the requirements set forth above in the definition of “Permitted
Acquisition” shall constitute a Permitted Acquisition if, and to the extent, the
Required Lenders agree in writing that such acquisition shall constitute a
Permitted Acquisition for purposes of this Agreement.
“Permitted Business” means the manufacture, distribution, installation and
servicing of batteries and reasonably related products and technologies, and
activities reasonably related to the foregoing.
“Permitted Encumbrances” mean (i) as to any particular real property at any
time, such easements, encroachments, covenants, rights of way, minor defects,
irregularities or encumbrances on title which could not reasonably be expected
to materially impair such real property for the purpose for which it is held by
the mortgagor thereof and which do not secure any Indebtedness, (ii) zoning and
other municipal ordinances which are not violated in any material respect by the
existing improvements and the present use made by the mortgagor thereof of the
premises and (iii) general real estate taxes and assessments not yet delinquent.
“Permitted Liens” shall have the meaning provided in Section 7.03.
“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, replacement, refunding, renewal or extension of any Indebtedness of
such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, replaced, refunded,
renewed or extended, except by an amount equal to unpaid accrued interest, fees,
expenses and premium thereon and by an amount equal to any existing commitments
unutilized thereunder, (b) such modification, refinancing, replacement,
refunding, renewal or extension has a final stated maturity date equal to or
later than the final stated maturity date of, and has a weighted average life to
maturity equal to or greater than the weighted average life to maturity of, the
Indebtedness being modified, refinanced, replaced, refunded, renewed or
extended, (c) at the time thereof, no Event of Default shall have occurred and
be continuing or would result therefrom, (d) such modification, refinancing,
replacement, refunding, renewal or extension does not add guarantors, obligors
or security from that which applied to such Indebtedness being modified,
refinanced, replaced, refunded, renewed or extended, (e) to the extent such
Indebtedness being modified, refinanced, replaced, refunded, renewed or extended
is subordinated in right of payment to the Obligations, such modification,
refinancing, replacement, refunding, renewal or extension is subordinated in
right of payment to the Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
modified, refinanced, replaced, refunded, renewed or extended and (f) to the
extent such Indebtedness being modified, refinanced, replaced, refunded, renewed
or extended is secured by Liens that are subordinated to the Liens securing the
Obligations, such modification, refinancing, replacement, refunding, renewal or
extension is unsecured or secured by Liens that are subordinated to the Liens
securing the Obligations on terms at least as favorable to the Lenders as those
contained in the documentation (including any intercreditor or similar
agreements) governing the Indebtedness being modified, refinanced, replaced,
refunded, renewed or extended.
“Permitted Refinancing Debt Documents” means the documentation governing any
Permitted Refinancing Indebtedness.
“Permitted Refinancing Indebtedness” means any Indebtedness modified,
refinanced, replaced, refunded, renewed or extended pursuant to, and in
accordance with the requirements of, a Permitted Refinancing.


31



--------------------------------------------------------------------------------




“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform” has the meaning specified in Section 6.01.
“Preferred Stock,” as applied to the capital stock of any Person, means capital
stock of such Person (other than common stock of such Person) of any class or
classes (however designated) that ranks prior, as to the payment of dividends or
as to the distribution of assets upon any voluntary or involuntary liquidation,
dissolution or winding up of such Person, to shares of capital stock of any
other class of such Person, and shall include any Qualified Preferred Stock and
any preferred stock which is not Qualified Preferred Stock.
“Pro Forma Basis” means, in connection with any calculation of compliance with
any financial covenant or financial term, the calculation thereof after giving
effect on a pro forma basis to (x) the incurrence of any Indebtedness (other
than revolving Indebtedness, except to the extent same is incurred to refinance
other outstanding Indebtedness or to finance a Specified Transaction) after the
first day of the most recent four fiscal quarter period preceding the date of
such transaction for which financial statements were required to be delivered
pursuant to Section 6.01(a) or 6.01(b), as the case may be, as if such
Indebtedness had been incurred (and the proceeds thereof applied) on the first
day of the most recent four fiscal quarter period preceding the date of such
transaction for which financial statements were required to be delivered
pursuant to Section 6.01(a) or 6.01(b), as the case may be, (y) the permanent
repayment of any Indebtedness (other than revolving Indebtedness, except to the
extent accompanied by a corresponding permanent commitment reduction) after the
first day of the most recent four fiscal quarter period preceding the date of
such transaction for which financial statements were required to be delivered
pursuant to Section 6.01(a) or 6.01(b), as the case may be, as if such
Indebtedness had been retired or repaid on the first day of the most recent four
fiscal quarter period preceding the date of such transaction for which financial
statements were required to be delivered pursuant to Section 6.01(a) or 6.01(b),
as the case may be, and (z) any Acquisition or any Significant Asset Sale then
being consummated as well as any other Acquisition or any other Significant
Asset Sale if consummated after the first day of the most recent four fiscal
quarter period preceding the date of such transaction for which financial
statements were required to be delivered pursuant to Section 6.01(a) or 6.01(b),
as the case may be, and on or prior to the date of the respective Acquisition or
Significant Asset Sale, as the case may be, then being effected, with the
following rules to apply in connection therewith:
(a)    all Indebtedness (i) (other than revolving Indebtedness, except to the
extent same is incurred to refinance other outstanding Indebtedness or to
finance a Specified Transaction) incurred or issued after the first day of the
most recent four fiscal quarter period preceding the date of such transaction
for which financial statements were required to be delivered pursuant to Section
6.01(a) or 6.01(b) (whether incurred to finance an Acquisition, to refinance
Indebtedness or otherwise) shall be deemed to have been incurred or issued (and
the proceeds thereof applied) on the first day of the most recent four fiscal
quarter period preceding the date of such transaction for which financial
statements were required to be delivered pursuant to Section 6.01(a) or 6.01(b),
as the case may be, and remain outstanding through the date of determination and
(y) (other than revolving Indebtedness, except to the extent accompanied by a
corresponding permanent commitment reduction) permanently retired or redeemed
after the first day of the most recent four fiscal quarter period preceding the
date of such transaction for which financial statements were required to be
delivered pursuant to Section


32



--------------------------------------------------------------------------------




6.01(a) or 6.01(b), as the case may be, shall be deemed to have been retired or
redeemed on the first day of the most recent four fiscal quarter period
preceding the date of such transaction for which financial statements were
required to be delivered pursuant to Section 6.01(a) or 6.01(b), as the case may
be, and remain retired through the date of determination;
(b)    all Indebtedness assumed to be outstanding pursuant to preceding clause
(a) shall be deemed to have borne interest at (i) the rate applicable thereto,
in the case of fixed rate indebtedness, or (ii) the rates which would have been
applicable thereto during the respective period when same was deemed
outstanding, in the case of floating rate Indebtedness (although interest
expense with respect to any Indebtedness for periods while same was actually
outstanding during the respective period shall be calculated using the actual
rates applicable thereto while same was actually outstanding); provided that all
Indebtedness (whether actually outstanding or deemed outstanding) bearing
interest at a floating rate of interest shall be tested on the basis of the
rates applicable at the time the determination is made pursuant to said
provisions; and
(c)    in making any determination of Consolidated EBITDA on a Pro Forma Basis,
pro forma effect shall be given to any Acquisition or any Significant Asset Sale
if effected during such period as if same had occurred on the first day of the
most recent four fiscal quarter period preceding the date of such transaction
for which financial statements were required to be delivered pursuant to Section
6.01(a) or 6.01(b), as the case may be, taking into account, in the case of any
Acquisition, factually supportable and identifiable cost savings and expenses
which would otherwise be accounted for as an adjustment pursuant to Article 11
of Regulation S-X under the Securities Act of 1933, as if such cost savings or
expenses were realized on the first day of the respective period.
“Public Lender” has the meaning specified in Section 6.01.
“Qualified Acquisition” means (a) an Acquisition permitted hereunder for which
the aggregate cash and non-cash consideration (including assumed Indebtedness,
the good faith estimate by the Company of the maximum amount of any deferred
purchase price obligations (including any earn out payments) and Equity
Interests) exceeds $250,000,000, or (b) a series of related Acquisitions in any
twelve (12) month period, for which the aggregate cash and non-cash
consideration (including assumed Indebtedness, the good faith estimate by the
Company of the maximum amount of any deferred purchase price obligations
(including any earn out payments) and Equity Interests) for all such
Acquisitions exceeds $250,000,000; provided, that, for any Acquisition or series
of Acquisitions to qualify as a “Qualified Acquisition”, the Administrative
Agent shall have received, prior to the consummation of such Acquisition or the
last in a series of related Acquisitions, a Qualified Acquisition Election
Certificate with respect to such Acquisition or series of Acquisitions.
“Qualified Acquisition Election Certificate” means a certificate of an
Authorized Officer of the Company, in form and substance reasonably satisfactory
to the Administrative Agent, (a) certifying that the applicable Acquisition or
series of related Acquisitions meet the criteria set forth in clauses (a) or (b)
(as applicable) of the definition of “Qualified Acquisition”, and (b) notifying
the Administrative Agent that the Company has elected to treat such Acquisition
or series of related Acquisitions as a “Qualified Acquisition”.
“Qualified ECP Guarantor” means, at any time, each Credit Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
Person to qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


33



--------------------------------------------------------------------------------




“Qualified Preferred Stock” means any preferred stock of the Company so long as
the terms of any such preferred stock (a) do not contain any mandatory put,
redemption, repayment, sinking fund or other similar provision requiring payment
prior to one year after the Latest Maturity Date (as determined at the time of
issuance of such Qualified Preferred Stock) other than to the extent such
provision is triggered as a result of a change of control or asset sale, so long
as the rights of the holders thereof upon the occurrence of such change of
control or asset sale event are subject to the prior payment in full of all
Obligations, the cancellation of all Letters of Credit and termination of the
Commitments, (b) do not require the cash payment of dividends at a time when
such payment would be prohibited or not permitted under this Agreement, (c) do
not grant the holders thereof any voting rights except for (i) voting rights
required to be granted to such holders under applicable law and (ii) limited
customary voting rights on fundamental matters such as mergers, consolidations,
sales of all or substantially all of the assets of the Company, or liquidations
involving the Company, and (d) are otherwise reasonably satisfactory to the
Administrative Agent.
“Recipient” means the Administrative Agent, the L/C Issuer, any Lender or any
other recipient of any payment to be made by or on account of any obligation of
any Credit Party hereunder.
“Recovery Event” means the receipt by the Company or any of its Restricted
Subsidiaries of any insurance or condemnation proceeds in excess of $5,000,000
for any one Recovery Event and $25,000,000 for all Recovery Events occurring in
any fiscal year of the Company (other than proceeds from business interruption
insurance) payable (i) by reason of theft, physical destruction or damage or any
other similar event with respect to any properties or assets of the Company or
any of its Restricted Subsidiaries, (ii) by reason of any condemnation, taking,
seizing or similar event with respect to any properties or assets of the Company
or any of its Restricted Subsidiaries and (iii) under any policy of insurance
required to be maintained under Section 6.03.
“Refinancing Amendment” means an amendment to this Agreement, in form and
substance reasonably satisfactory to the Borrowers, the Administrative Agent and
the Lenders providing Specified Refinancing Term Loans, effecting the incurrence
of such Specified Refinancing Term Loans in accordance with Section 2.17.
“Refinancing Junior Loans” means loans under credit or loan agreements that are
(a) senior or subordinated and unsecured or (b) secured by the Collateral of the
Credit Parties on a junior basis to the credit facilities under this Agreement,
incurred in respect of a refinancing of outstanding Term Loans; provided that,
(i) no Event of Default shall have occurred and be continuing at the time such
Refinancing Junior Loans are incurred; (ii) if such Refinancing Junior Loans
shall be secured by a security interest in the Collateral and/or subordinated in
right of payment to the Obligations, then such Refinancing Junior Loans shall be
issued subject to a Market Intercreditor Agreement that is reasonably
satisfactory to the Administrative Agent and the Company; (iii) no Refinancing
Junior Loans shall mature prior to the final maturity date of the Term Loan(s)
being refinanced, or have a weighted average life to maturity that is less than
the weighted average life to maturity of the Term Loan(s) being refinanced
thereby, or be subject to any mandatory redemption or prepayment provisions or
rights (except related to customary asset sale, similar events and change of
control offers) that would result in mandatory prepayment of such Refinancing
Junior Loans prior to the Term Loans being refinanced or replaced; provided that
this clause (iii) shall not apply to any bridge facility on customary terms if
the long-term indebtedness that such bridge facility is to be converted into
satisfies the maturity, prepayment and amortization restrictions in such
clauses; (iv) the borrower of the Refinancing Junior Loans shall be the Borrower
with respect to the Term Loan(s) being refinanced; (v) such Refinancing Junior
Loans shall subject to clause (iii) above have pricing (including interest, fees
and premiums), optional prepayment and redemption terms as may be agreed to by
the Company and the lenders party thereto; (vi) the other terms and conditions
(excluding those referenced in clauses (iii) and (v) above)


34



--------------------------------------------------------------------------------




of such Refinancing Junior Loans shall either (x) be substantially identical to,
or (taken as a whole) no more favorable to the lenders providing such
Refinancing Junior Loans than those applicable to the Term Loans being
refinanced or replaced (except for covenants or other provisions applicable only
to periods after the Latest Maturity Date of the relevant Term Loans existing at
the time of such refinancing or replacement or that are added for the benefit of
the Administrative Agent and the Lenders under the then-existing Term Loans) or
(y) reflective of market terms and conditions at the time of incurrence or
issuance thereof, in each case, as determined in good faith by the Company
(except for covenants or other provisions applicable only to periods after the
Latest Maturity Date of the relevant Term Loans existing at the time of such
refinancing or replacement or that are added for the benefit of the
Administrative Agent and the Lenders under the then-existing Term Loans); (vii)
the Refinancing Junior Loans may not have guarantors, obligors or security in
any case more extensive than that which applied to the applicable Loans being so
refinanced; (viii) the aggregate principal amount of the Refinancing Junior
Loans shall be in a principal or commitment amount not greater than the
aggregate principal amount of the Term Loan(s) being refinanced plus any fees
(including original issue discount and upfront fees), premiums and accrued
interest associated therewith and costs and expenses related thereto; and (ix)
the Net Cash Proceeds of such Refinancing Junior Loans shall be applied,
substantially concurrently with the incurrence thereof, to the pro rata
prepayment of outstanding Loans under the applicable class of Loans being so
refinanced in accordance with Section 2.05(b).
“Refinancing Notes” means one or more series of (a) senior unsecured notes or
(b) senior secured notes secured by the Collateral of the Credit Parties (x) on
an equal and ratable basis with the credit facilities under this Agreement or
(y) on a junior basis to the credit facilities under this Agreement (to the
extent then secured by such Collateral) in each case issued in respect of a
refinancing of outstanding Indebtedness of Borrowers under the Term Loans;
provided that, (i) no Event of Default shall have occurred and be continuing at
the time such Refinancing Notes are incurred; (ii) if such Refinancing Notes
shall be secured by a security interest in the Collateral, then such Refinancing
Notes shall be issued subject to a Market Intercreditor Agreement that is
reasonably satisfactory to the Administrative Agent and the Company; (iii) no
Refinancing Notes shall mature prior to the date that is after the final
maturity date of, or have a weighted average life to maturity that is less than
the weighted average life to maturity of, in each case, the Term Loans being
refinanced and no Refinancing Notes shall be subject to any amortization prior
to the final maturity thereof, or be subject to any mandatory redemption or
prepayment provisions or rights (except related to customary asset sale, similar
events and change of control offers) that would result in mandatory prepayment
of such Refinancing Notes prior to the Term Loans being refinanced or replaced;
(iv) such Refinancing Notes shall have pricing (including interest, fees and
premiums), optional prepayment and redemption terms as may be agreed to by the
Company and the lenders party thereto; (v) the other terms and conditions
(excluding those referenced in clauses (iii) and (iv) above) of such Refinancing
Notes shall be either (x) substantially identical to, or (taken as a whole) no
more favorable to the lenders providing such Refinancing Notes than those
applicable to the Term Loans being refinanced or replaced (except for covenants
or other provisions applicable only to periods after the Latest Maturity Date of
the relevant Term Loans existing at the time of such refinancing or replacement
or that are added for the benefit of the Administrative Agent and the Lenders
under the then-existing Term Loans) or (y) reflective of market terms and
conditions at the time of incurrence or issuance thereof, in each case, as
determined in good faith by the Company (except for covenants or other
provisions applicable only to periods after the Latest Maturity Date of the
relevant Term Loans existing at the time of such refinancing or replacement or
that are added for the benefit of the Administrative Agent and the Lenders under
the then-existing Term Loans); (vi) the Refinancing Notes shall not have
security in any case more extensive than that which applied to the applicable
Term Loan(s) being so refinanced and shall not have obligors or contingent
obligors that were not obligors or contingent obligors (or that would not have
been required to become obligors or contingent obligors) in respect of the Term
Loan(s) being refinanced; (vii) the aggregate principal amount of the
Refinancing Notes shall be in a principal or commitment amount not greater than
the aggregate principal amount of the Term Loan(s) being refinanced plus any
fees (including


35



--------------------------------------------------------------------------------




original issue discount and upfront fees), premiums and accrued interest
associated therewith and costs and expenses related thereto; and (viii) the Net
Cash Proceeds of such Refinancing Notes shall be applied, substantially
concurrently with the incurrence thereof, to the pro rata prepayment of
outstanding Term Loans under the applicable class of Term Loans being so
refinanced in accordance with Section 2.05(b).
“Register” has the meaning specified in Section 10.06(c).
“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transactions under the Securities Act of 1933, substantially identical
notes (having the same guarantees) issued in a dollar-for-dollar or
euro-for-euro exchange, as applicable, therefor pursuant to an exchange offer
registered with the SEC.
“Related Indemnified Parties” of an Indemnitee means (a) any controlling Person
or controlled Affiliate of such Indemnitee, (b) the respective directors,
officers or employees of such Indemnitee or any of its controlling Persons or
controlled Affiliates, and (c) the respective agents or representatives of such
Indemnitee, in the case of this clause (c), acting on behalf of, or at the
instructions of, such Indemnitee.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Release Date” has the meaning specified in Section 6.10(f)(i).
“Removal Effective Date” has the meaning specified in Section 9.06(b).
“Reportable Event” means an event described in Section 4043(c) of ERISA with
respect to a Plan that is subject to Title IV of ERISA other than those events
as to which the 30-day notice period is waived under PBGC Regulation Section
4043.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.
“Required Lenders” means, as of any date of determination, Lenders holding in
the aggregate more than 50% of (a) the unfunded Revolving Commitments, the
outstanding Loans, L/C Obligations and participations in outstanding Swing Line
Loans and L/C Obligations or (b) if the Revolving Commitments have been
terminated, the outstanding Loans, L/C Obligations and participations in
outstanding Swing Line Loans and L/C Obligations. The unfunded Revolving
Commitments of, and the outstanding Loans held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders; provided that the amount of any participation in any Swing Line Loan
and Unreimbursed Amounts that such Defaulting Lender has failed to fund that
have not been reallocated to and funded by another Lender shall be deemed to be
held by the Lender that is the Swing Line Lender or L/C Issuer, as the case may
be, in making such determination.
“Resignation Effective Date” has the meaning specified in Section 9.06(a).
“Restricted” means, when referring to cash or Cash Equivalents of the Company or
any of its Restricted Subsidiaries, that such cash or Cash Equivalents (i)
appear (or would be required to appear) as “restricted” on a consolidated
balance sheet of the Company or of any such Restricted Subsidiary (unless such
appearance is related to the Loan Documents or Liens created thereunder), (ii)
are subject to any Lien


36



--------------------------------------------------------------------------------




in favor of any Person (other than the Administrative Agent for the benefit of
the Lenders) or (iii) are not otherwise generally available for use by the
Company or such Restricted Subsidiary.
“Restricted Subsidiaries” means each Subsidiary that is not an Unrestricted
Subsidiary.
“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall reasonably
determine or the Required Lenders shall reasonably require; and (b) with respect
to any Letter of Credit, each of the following: (i) each date of issuance of a
Letter of Credit denominated in an Alternative Currency, (ii) each date of an
amendment of any such Letter of Credit having the effect of increasing the
amount thereof (solely with respect to the increased amount), (iii) each date of
any payment by the L/C Issuer under any Letter of Credit denominated in an
Alternative Currency, and (iv) such additional dates as the Administrative Agent
or the L/C Issuer shall reasonably determine or the Required Lenders shall
reasonably require.
“Revolving A Commitment” means, as to each Revolving A Lender, its obligation to
(a) make Revolving A Loans to the Borrowers pursuant to Section 2.01(a), (b)
purchase participations in L/C Obligations and (c) purchase participations in
Swing Line Loans, in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Revolving A Lender’s name on
Schedule 2.01, in the Assignment and Assumption pursuant to which such Revolving
A Lender becomes a party hereto or in any documentation executed by such Lender
pursuant to Section 2.18, as applicable, as such amount may be increased or
decreased from time to time in accordance with this Agreement.
“Revolving A Exposure” means the aggregate Outstanding Amount of the Revolving A
Loans of any Revolving A Lender, plus such Revolving A Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations plus such Revolving
A Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans.
“Revolving A Lender” means, at any time, (a) so long as any Revolving A
Commitment is in effect, any Lender that has a Revolving A Commitment at such
time or (b) if the Revolving A Commitments have terminated or expired, any
Lender that has a Revolving A Loan or a participation in L/C Obligations or
Swing Line Loans at such time.
“Revolving A Loan” has the meaning specified in Section 2.01(a).
“Revolving B Commitment” means, as to each Revolving B Lender, its obligation to
make Revolving B Loans to the Borrowers pursuant to Section 2.01(b), in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Revolving B Lender’s name on Schedule 2.01, in the
Assignment and Assumption pursuant to which such Revolving B Lender becomes a
party hereto or in any documentation executed by such Lender pursuant to Section
2.18, as applicable, as such amount may be increased or decreased from time to
time in accordance with this Agreement.
“Revolving B Exposure” means the aggregate Outstanding Amount of the Revolving B
Loans of any Revolving B Lender.
“Revolving B Lender” means, at any time, (a) so long as any Revolving B
Commitment is in effect, any Lender that has a Revolving B Commitment at such
time or (b) if the Revolving B Commitments have terminated or expired, any
Lender that has a Revolving B Loan at such time.


37



--------------------------------------------------------------------------------




“Revolving B Loan” has the meaning specified in Section 2.01(b).
“Revolving Commitment” means a Revolving A Commitment and/or a Revolving B
Commitment, as applicable.
“Revolving Loan” means a Revolving A Loan and/or a Revolving B Loan, as
applicable.
“Revolving Note” has the meaning specified in Section 2.11(a).
“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.,
and any successor to its rating agency business.
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
reasonably determined by the Administrative Agent or the L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.
“Sanction(s)” means any sanctions administered or enforced by the government of
the United States of America (including without limitation, OFAC), the United
Nations Security Council or the European Union or Her Majesty’s Treasury
(“HMT”).
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Credit Party and any Cash Management Bank with
respect to such Cash Management Agreement.
“Secured Party Designation Notice” means a notice from any Swap Provider
substantially in the form of Exhibit I.
“Secured Swap Agreement” means any Swap Agreement that is entered into by and
between a Credit Party and a Swap Provider. For the avoidance of doubt, a holder
of Obligations in respect of Secured Swap Agreements shall be subject to the
last paragraph of Section 8.02 and Section 9.11.
“Security Agreement” means the security and pledge agreement, dated as of the
Closing Date, executed in favor of the Administrative Agent for the benefit of
the holders of the Obligations by each of the Credit Parties.
“Shareholder Subordinated Note” means an unsecured junior subordinated note
issued by the Company (and not guaranteed or supported in any way by any
Restricted Subsidiary of the Company), which note shall be in the form of
Exhibit L; provided that additional provisions may be included so long as such
provisions do not adversely affect the interests of the Lenders in a material
manner and are not in conflict with the provisions of this Agreement or any
other Loan Document and are otherwise reasonably acceptable to the
Administrative Agent.
“Shareholders’ Rights Plan” means a plan approved by the board of directors of
the Company providing for the distribution to shareholders of the Company of
rights to purchase Preferred Stock of the


38



--------------------------------------------------------------------------------




Company (which Preferred Stock need not be Qualified Preferred Stock) on such
terms and conditions as are customary for similar plans adopted by publicly-held
companies of comparable size to the Company.
“Significant Asset Sale” means each Disposition which generates Net Cash
Proceeds of at least $75,000,000.
“Solvency Certificate” means a certificate executed by the chief financial
officer of the Company, substantially in the form of Exhibit K.
“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country (a) that is a member of the Organization for Economic
Cooperation and Development at such time and (b) is located in North America or
Europe.
“Specified Credit Party” means any Credit Party that is not an “eligible
contract participant” under the Commodity Exchange Act.
“Specified Event of Default” means an Event of Default pursuant to Section
8.01(a), Section 8.01(b) or Section 8.01(g).
“Specified Refinancing Term Loans” has the meaning set forth in Section 2.17.
“Specified Transaction” means any Permitted Acquisition, any other Investment in
a Person, any Significant Asset Sale, any Dividend, any Debt Repurchase, any
designation of a Subsidiary as a Restricted Subsidiary or an Unrestricted
Subsidiary or any other event that by the terms of this Agreement requires
compliance on a “Pro Forma Basis” with a test or covenant hereunder.
“Spot Rate” for an Alternative Currency means the rate determined by the
Administrative Agent or the L/C Issuer, as applicable, to be the rate quoted by
the Administrative Agent or the L/C Issuer, as applicable, as the spot rate for
the purchase by such Person of such Alternative Currency with Dollars through
its principal foreign exchange trading office at approximately 11:00 a.m. London
time on the date two Business Days prior to the date as of which the foreign
exchange computation is made; provided that the Administrative Agent or the L/C
Issuer may obtain such spot rate from another financial institution designated
by the Administrative Agent or the L/C Issuer if the Administrative Agent or the
L/C Issuer, as applicable, does not have as of the date of determination a spot
buying rate for any such Alternative Currency; and provided further that the L/C
Issuer may use such spot rate quoted on the date as of which the foreign
exchange computation is made in the case of any Letter of Credit denominated in
an Alternative Currency.
“Sterling” and “£” mean the lawful currency of the United Kingdom.
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent, or by the
parent and one or more subsidiaries of the parent, and the accounts of which
would be consolidated with those of the parent in the parent’s consolidated
financial statements if such financial statements were prepared in accordance
with GAAP as of such date. Unless otherwise specified, all references herein to
a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries
of the Company.


39



--------------------------------------------------------------------------------




“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Restricted Subsidiaries shall be a Swap Agreement.
“Swap Obligation” means with respect to any Credit Party any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Provider” means any Person that, at the time it enters into a Swap
Agreement is a Lender or an Affiliate of a Lender, in its capacity as a party to
such Swap Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Agreement,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreement, (a) for any date on or after the date
such Swap Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements (which may include a Lender or any
Affiliate of a Lender).
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit A-2 or such other form as approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approve by the Administrative Agent), appropriately completed and
signed by an Authorized Officer of the Company.
“Swing Line Note” has the meaning specified in Section 2.11(a).
“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the Aggregate Revolving A Commitments. The Swing Line Sublimit is part of,
and not in addition to, the Aggregate Revolving A Commitments.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.


40



--------------------------------------------------------------------------------




“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.
“Tax Allocation Agreements” means any tax sharing or tax allocation agreements
entered into by the Company or any of its Subsidiaries.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Lender” means any Lender that holds a portion of the Initial Term Loan, a
portion of any Incremental Term Loans, a portion of any Extended Term Loan or a
portion of any Specified Refinancing Term Loan at such time.
“Term Loan” means the Initial Term Loan, an Incremental Term Loan, an Extended
Term Loan or a Specified Refinancing Term Loan.
“Term Loan Commitment” means, as to each Term Lender, such Term Lender’s
obligation to make its portion of any Term Loan to the applicable Borrower.
“Total Revolving A Outstandings” means the aggregate Outstanding Amount of all
Revolving A Loans, all Swing Line Loans and all L/C Obligations.
“Total Revolving B Outstandings” means the aggregate Outstanding Amount of all
Revolving B Loans.
“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swing Line Loans and all L/C Obligations.
“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement, the borrowing of Loans and the use of the proceeds thereof.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
state of New York; provided that, if by reason of any mandatory provisions of
law, the perfection, the effect of perfection or non-perfection or priority of
the security interest granted to the Administrative Agent pursuant to any
Collateral Document in any Collateral is governed by the Uniform Commercial Code
as in effect in a jurisdiction other than the state of New York, then the term
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
such other jurisdiction for purposes of the provisions hereof relating to such
perfection, effect of perfection or non-perfection or priority.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).
“Unfunded Current Liability” of any Plan means the amount, if any, by which the
actuarial present value of the accumulated plan benefits under the Plan as of
the close of its most recent plan year exceeds


41



--------------------------------------------------------------------------------




the fair market value of the assets allocable thereto, each determined in
accordance with Statement of Financial Accounting Standards No. 87, based upon
the actuarial assumptions used by the Plan’s actuary in the most recent annual
valuation of the Plan.
“United Kingdom” and “UK” mean the United Kingdom of Great Britain and Northern
Ireland.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“Unrestricted Cash” means, as of any date of determination, subject to the
limitations in Section 1.03(a), the aggregate amount (without duplication) of
cash and Cash Equivalents that are not Restricted of the Credit Parties and the
Foreign Subsidiaries to the extent the same would be reflected on a consolidated
balance sheet of the Company if the same were prepared as of such date;
provided, that, in the case of “Unrestricted Cash” of Foreign Subsidiaries, (x)
only the portion of such “Unrestricted Cash” that are, in the aggregate, in
excess of $50,000,000 shall count as “Unrestricted Cash” and (y) any such
“Unrestricted Cash” of Foreign Subsidiaries that count as “Unrestricted Cash”
shall be subject to a thirty-five percent (35%) (or such lower percentage as a
result of a change in Law reducing such implied repatriation costs) adjustment
to account for implied repatriation costs.
“Unrestricted Subsidiaries” means each Subsidiary (other than a Borrower)
designated by the Company as an “Unrestricted Subsidiary” pursuant to Section
6.14.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits


42



--------------------------------------------------------------------------------




and Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(d)    Notwithstanding anything to the contrary herein, to the extent that the
terms of this Agreement require (i) compliance with any financial ratio or test
(including any Consolidated Secured Net Leverage Ratio test, any Consolidated
Total Net Leverage Ratio test, any Consolidated Interest Coverage Ratio test) or
basket (including the amount of Consolidated Total Assets or the amount of
Consolidated EBITDA), (ii) the absence of a Default or Event of Default (or any
type of Default or Event of Default) as a condition to the consummation of any
Limited Conditionality Transaction or incurrence of Indebtedness in connection
therewith, (iii) a determination of the amount of the Available Amount, the
Available JV Basket Amount or any other basket based on Consolidated Total
Assets or Consolidated EBITDA or (iv) a determination as to whether the
representations and warranties contained in Article V or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, are true and correct in all material
respects (or, if qualified by materiality or reference to Material Adverse
Effect, in all respects), the determination of whether the relevant condition is
satisfied may be made, at the election of the Company, at the time of (on the
basis of the financial statements for the most recently ended four quarter
period for which financial statements have been delivered) the execution of the
definitive agreement with respect to such Limited Conditionality Transaction
(the “LCT Test Date”), after giving effect to the relevant Limited
Conditionality Transaction and related incurrence of Indebtedness, on a Pro
Forma Basis; provided that notwithstanding the foregoing, (A) the absence of
Specified Event of Default shall be a condition to the consummation of any such
Limited Conditionality Transaction and incurrence of any related Indebtedness,
(B) if the proceeds of an Incremental Term Loan are to be used to finance a
Limited Conditionality Transaction, then such financing may be subject to
customary “SunGard” or “certain funds” conditionality and the representations
and warranties required shall be limited to customary “Specified
Representations” and such other representations and warranties as may be
required by the applicable lenders providing such Incremental Term Loan and (C)
the Limited Conditionality Transaction and the related Indebtedness to be
incurred (and any associated Lien) and the use of proceeds thereof (and the
consummation of any Acquisition or Investment) shall be deemed incurred and/or
applied at the LCT Test Date (until such time as the Indebtedness is actually
incurred or the applicable definitive agreement is terminated without actually
consummating the applicable Limited Conditionality Transaction) and outstanding
thereafter for purposes of pro forma compliance (other than with respect to
Dividends or Debt Repurchases of Junior Debt) with any applicable calculation of
the financial covenants set forth in Sections 7.08 and 7.09, or the amount or
availability of the Available Amount, the Available JV Basket Amount or any
other basket based on Consolidated EBITDA or Consolidated


43



--------------------------------------------------------------------------------




Total Assets, as the case may be (it being understood and agreed that with
respect to any such ratio test or basket to be used to effect a Dividend or Debt
Repurchase of Junior Debt, the Company shall demonstrate compliance with the
applicable test both after giving effect to the applicable Limited
Conditionality Transaction and assuming that such transaction had not occurred).
For the avoidance of doubt, if any of such ratios or amounts for which
compliance was determined or tested as of the LCT Test Date are thereafter
exceeded as a result of fluctuations in such ratio or amount (including due to
fluctuations in Consolidated EBITDA), at or prior to the consummation of the
relevant Limited Conditionality Transaction, such ratios or amounts will not be
deemed to have been exceeded as a result of such fluctuations solely for
purposes of determining whether the relevant Limited Conditionality Transaction
is permitted to be consummated or taken.

1.03    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Credit Parties
and their Restricted Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 on
financial liabilities shall be disregarded. Notwithstanding anything contained
herein to the contrary, with respect to determining the permissibility of the
incurrence of any Indebtedness for borrowed money (including, for the avoidance
of doubt, any incremental facility established pursuant to Section 2.18 and any
Incremental Equivalent Debt) and the calculation of the financial covenants set
forth in Sections 7.08 and 7.09 on a Pro Forma Basis after giving effect to the
incurrence of such Indebtedness, (i) the proceeds thereof shall not be counted
as Unrestricted Cash for the purposes of clause (b) of the definition of
Consolidated Debt and (ii) all Incremental Term Loans and Incremental Equivalent
Debt (and, in each case, any Permitted Refinancings thereof) shall be deemed to
constitute Consolidated Debt secured by a Lien on any property of the Company
and its any Restricted Subsidiaries.
(b)    Changes in GAAP. If at any time any change in GAAP (including the
adoption of IFRS) would affect the computation of any financial ratio,
requirement or provision set forth in any Loan Document, and either the Company
or the Required Lenders shall so request, the Administrative Agent and the
Company shall negotiate in good faith to amend such ratio, requirement or
provision to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders not to be unreasonably
withheld, conditioned or delayed); provided that, until so amended, (i) such
ratio, requirement or provision shall continue to be computed in accordance with
GAAP prior to such change therein and (ii) the Company shall provide to the
Administrative Agent financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.
(c)    Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Company and its Restricted Subsidiaries
or to the determination of any amount for the Company and its Restricted
Subsidiaries on a consolidated basis or any similar reference shall, in each
case, be deemed to include each variable interest entity that the Company


44



--------------------------------------------------------------------------------




is required to consolidate pursuant to FASB Interpretation No. 46 –
Consolidation of Variable Interest Entities: an interpretation of ARB No. 51
(January 2003) as if such variable interest entity were a Restricted Subsidiary
as defined herein.

1.04    Rounding.
Any financial ratios required to be maintained by the Company pursuant to this
Agreement shall be calculated in accordance with this Agreement and, if
necessary, by carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding‑up if there is no nearest number).

1.05    Exchange Rates; Currency Equivalents; Rates.
(a)    The Administrative Agent or the L/C Issuer, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of Credit Extensions and Outstanding Amounts
denominated in Alternative Currencies. Such Spot Rates shall become effective as
of such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by Credit Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or the L/C Issuer, as applicable.
(b)    Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
rounded upward to the nearest 1000 units), as reasonably determined by the
Administrative Agent or the L/C Issuer, as the case may be.
(c)    The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any comparable or successor
rate thereto.

1.06    Additional Alternative Currencies.
(a)    The Company may from time to time request that Eurocurrency Rate Loans be
made under the Aggregate Revolving A Commitments and/or Letters of Credit be
issued in a currency other than those specifically listed in the definition of
“LIBOR Quoted Currency” or “Non-LIBOR Quoted Currency”; provided that such
requested currency is a lawful currency (other than Dollars) that is readily
available and freely transferable and convertible into Dollars. In the case of
any such request with respect to the making of Eurocurrency Rate Loans, such
request shall be subject to the approval of the Administrative Agent and each
Revolving A Lender; and in the case of any such request with respect to the
issuance of Letters of Credit, such request shall be subject to the approval of
the Administrative Agent and the L/C Issuer.


45



--------------------------------------------------------------------------------




(b)    Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 15 Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and, in
the case of any such request pertaining to Letters of Credit, the L/C Issuer, in
its or their sole discretion). In the case of any such request pertaining to
Eurocurrency Rate Loans, the Administrative Agent shall promptly notify each
Revolving A Lender thereof; and in the case of any such request pertaining to
Letters of Credit, the Administrative Agent shall promptly notify the L/C Issuer
thereof. Each Revolving A Lender (in the case of any such request pertaining to
Eurocurrency Rate Loans) or the L/C Issuer (in the case of a request pertaining
to Letters of Credit) shall notify the Administrative Agent, not later than
11:00 a.m., seven Business Days after receipt of such request whether it
consents, in its sole discretion, to the making of Eurocurrency Rate Loans or
the issuance of Letters of Credit, as the case may be, in such requested
currency.
(c)    Any failure by a Revolving A Lender or the L/C Issuer, as the case may
be, to respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Revolving A Lender or the L/C
Issuer, as the case may be, to permit Eurocurrency Rate Loans to be made or
Letters of Credit to be issued in such requested currency. If the Administrative
Agent and all the Revolving A Lenders consent to making Eurocurrency Rate Loans
in such requested currency and the Administrative Agent and such Revolving A
Lenders reasonably determine that a Eurocurrency Base Rate is available to be
used for such requested currency, the Administrative Agent shall so notify the
Company and (i) the Administrative Agent, such Revolving A Lenders and the
Company may amend the definition of Eurocurrency Base Rate for any Non-LIBOR
Quoted Currency to the extent necessary to add the applicable Eurocurrency Base
Rate for such currency and (ii) to the extent the definition of Eurocurrency
Base Rate reflects the appropriate interest rate for such currency or has been
amended to reflect the appropriate rate for such currency, such currency shall
thereupon be deemed for all purposes to be a LIBOR Quoted Currency or a
Non-LIBOR Quoted Currency, as applicable, for purposes of any Borrowings of
Eurocurrency Rate Loans. If the Administrative Agent and the L/C Issuer consent
to the issuance of Letters of Credit in such requested currency, the
Administrative Agent shall so notify the Company and (A) the Administrative
Agent, the L/C Issuer and the Company may amend the definition of Eurocurrency
Base Rate for any Non-LIBOR Quoted Currency to the extent necessary to add the
applicable Eurocurrency Base Rate for such currency and (B) to the extent the
definition of Eurocurrency Base Rate reflects the appropriate interest rate for
such currency or has been amended to reflect the appropriate rate for such
currency, such currency shall thereupon be deemed for all purposes to be a LIBOR
Quoted Currency or a Non-LIBOR Quoted Currency, as applicable, for purposes of
any Letter of Credit issuances. If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.06, the
Administrative Agent shall promptly so notify the Company.

1.07    Change of Currency.
(a)    Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption. If, in relation to the currency of any such
member state, the basis of accrual of interest expressed in this Agreement in
respect of that currency shall be inconsistent with any convention or practice
in the London interbank market for the basis of accrual of interest in respect
of the Euro, such expressed basis shall be replaced by such convention or
practice with effect from the date on which such member state adopts the Euro as
its lawful currency; provided that if any Borrowing in the currency of such
member


46



--------------------------------------------------------------------------------




state is outstanding immediately prior to such date, such replacement shall take
effect, with respect to such Borrowing, at the end of the then current Interest
Period.
(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as agreed to by the Administrative Agent and the Company
from time to time to be appropriate to reflect the adoption of the Euro by any
member state of the European Union and any relevant market conventions or
practices relating to the Euro.
(c)    Each provision of this Agreement also shall be subject to such reasonable
changes of construction as agreed to by the Administrative Agent and the Company
from time to time to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

1.08    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).

1.09    Letter of Credit Amounts.
Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

1.10    Certain Determinations.
For purposes of determining compliance with any of the covenants set forth in
Article VI or Article VII (including in connection with any Incremental Term
Loan or Incremental Equivalent Debt) at any time (whether at the time of
incurrence or thereafter), any Lien, Investment, Indebtedness, Disposition,
Dividend or Affiliate transaction meets the criteria of one, or more than one,
of the categories permitted pursuant to Article VI or Article VII (including in
connection with any Incremental Term Loan or Incremental Equivalent Debt), the
Company (i) shall in its sole discretion determine under which category such
Lien (other than Liens with respect to the Loans), Investment, Indebtedness
(other than Indebtedness consisting of the Loans), Disposition, Dividend or
Affiliate transaction (or, in each case, any portion there) is permitted and may
classify or reclassify such transaction or item (or portion thereof) in any
category and (ii) shall be permitted to make any such determination or
redetermination or classification or reclassification at such time and from time
to time as it may determine and without notice to the Administrative Agent or
any Lender.
For purposes of determining the permissibility of any action, change,
transaction or event that by the terms of the Loan Documents requires a
calculation of any financial ratio or test (including the Consolidated Total Net
Leverage Ratio, the Consolidated Secured Net Leverage Ratio or the Consolidated
Interest Coverage Ratio), such financial ratio or test shall, except as
expressly permitted under this Agreement, be calculated at the time such action
is taken, such change is made, such transaction is consummated or such event
occurs, as the case may be, and no Default or Event of Default shall be deemed
to have occurred solely as a result of a change in such financial ratio or test
occurring after the time such action is taken, such change is made, such
transaction is consummated or such event occurs, as the case may be.


47



--------------------------------------------------------------------------------





ARTICLE II    
THE COMMITMENTS AND CREDIT EXTENSIONS

2.01    Loans.
(a)    Subject to the terms and conditions set forth herein, each Revolving A
Lender severally agrees to make loans (each such loan, a “Revolving A Loan”) to
the Borrowers in Dollars and one or more Alternative Currencies from time to
time on any Business Day during the Availability Period in an aggregate amount
not to exceed at any time outstanding the amount of such Lender’s Revolving A
Commitment; provided, however, that after giving effect to any Borrowing of
Revolving A Loans, (i) the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments, (ii) the aggregate Revolving A Exposure of any
Lender shall not exceed such Lender’s Revolving A Commitment, (iii) the
aggregate Outstanding Amount of all Revolving Loans made to Foreign Borrowers
shall not exceed the Foreign Borrower Sublimit and (iv) the Total Revolving A
Outstandings shall not exceed the Aggregate Revolving A Commitments. Within the
limits of each Lender’s Revolving A Commitment, and subject to the other terms
and conditions hereof, the Borrowers may borrow under this Section 2.01, prepay
under Section 2.05, and reborrow under this Section 2.01. Revolving A Loans may
be Base Rate Loans or Eurocurrency Rate Loans, or a combination thereof, as
further provided herein.
(b)    Subject to the terms and conditions set forth herein, each Revolving B
Lender severally agrees to make loans (each such loan, a “Revolving B Loan”) to
the Borrowers in Dollars from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of such Lender’s Revolving B Commitment; provided, however, that
after giving effect to any Borrowing of Revolving B Loans, (i) the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Commitments,
(ii) the aggregate Revolving B Exposure of any Lender shall not exceed such
Lender’s Revolving B Commitment, (iii) the aggregate Outstanding Amount of all
Revolving Loans made to Foreign Borrowers shall not exceed the Foreign Borrower
Sublimit and (iv) the Total Revolving B Outstandings shall not exceed the
Aggregate Revolving B Commitments. Within the limits of each Lender’s Revolving
B Commitment, and subject to the other terms and conditions hereof, the
Borrowers may borrow under this Section 2.01, prepay under Section 2.05, and
reborrow under this Section 2.01. Revolving B Loans may be Base Rate Loans or
Eurocurrency Rate Loans, or a combination thereof, as further provided herein.
(c)    Subject to the terms and conditions set forth herein, each Lender
severally agrees to make its portion of a term loan (the “Initial Term Loan”) to
the Company in Dollars on the Closing Date in an amount not to exceed such
Lender’s Initial Term Loan Commitment. Amounts repaid on the Initial Term Loan
may not be reborrowed. The Initial Term Loan may consist of Base Rate Loans or
Eurocurrency Rate Loans, or a combination thereof, as further provided herein.
(d)    Subject to Section 2.18, on the effective date of any Incremental Term
Loan Lender Joinder Agreement, each Incremental Term Lender party to such
Incremental Term Loan Lender Joinder Agreement severally agrees to make its
portion of a term loan (each, an “Incremental Term Loan”) in a single advance to
the applicable Borrower in the amount of its respective Incremental Term Loan
Commitment for such Incremental Term Loan as set forth in the applicable
Incremental Term Loan Lender Joinder Agreement; provided, however, that after
giving effect to such advances, the Outstanding Amount of such Incremental Term
Loans shall not exceed the aggregate amount of the Incremental Term Loan
Commitments set forth in the applicable Incremental Term Loan Lender


48



--------------------------------------------------------------------------------




Joinder Agreement of the applicable Incremental Term Lenders. Each Incremental
Term Loan prepaid or repaid may not be reborrowed. Each Incremental Term Loan
may be Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.
(e)    The Company shall use commercially reasonable efforts to the extent
practicable to allocate Borrowings of Loans denominated in Dollars such that
ratable percentages are outstanding on an approximate basis under the Revolving
A Commitments and the Revolving B Commitments.

2.02    Borrowings, Conversions and Continuations.
(a)    Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurocurrency Rate Loans shall be made upon the applicable
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
(A) telephone, or (B) a Loan Notice; provided that any telephonic notice must be
confirmed promptly by delivery to the Administrative Agent of a Loan Notice.
Each such notice must be received by the Administrative Agent not later than (i)
11:00 a.m. on the requested date of any Borrowings of Base Rate Loans, (ii) 1:00
p.m. three Business Days prior to the requested date of any Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans denominated in Dollars
or of any conversion of Eurocurrency Rate Loans denominated in Dollars to Base
Rate Loans, and (iii) 11:00 a.m. four Business Days prior to the requested date
of any Borrowing or continuation of Eurocurrency Rate Loans denominated in any
Alternative Currency (or five Business Days in the case of a Special Notice
Currency); provided, however, that if such Borrower wishes to request
Eurocurrency Rate Loans having an Interest Period other than one week or one,
two, three or six months in duration as provided in the definition of “Interest
Period,” the applicable notice must be received by the Administrative Agent not
later than (i) 1:00 p.m. four Business Days prior to the requested date of such
Borrowing, conversion or continuation of Eurocurrency Rate Loans denominated in
Dollars, or (ii) 11:00 a.m. five Business Days prior to the requested date of
such Borrowing, conversion or continuation of Eurocurrency Rate Loans
denominated in any Alternative Currency, whereupon the Administrative Agent
shall give prompt notice to the applicable Lenders of such request and determine
whether the requested Interest Period is acceptable to all of them. In the case
of a request pursuant to the proviso in the preceding sentence, not later than
(i) 1:00 p.m. three Business Days before the requested date of such Borrowing,
conversion or continuation of Eurocurrency Rate Loans denominated in Dollars, or
(ii) 11:00 a.m. four Business Days prior to the requested date of such
Borrowing, conversion or continuation of Eurocurrency Rate Loans denominated in
any Alternative Currency, the Administrative Agent shall notify such Borrower
(which notice may be by telephone) whether or not the requested Interest Period
has been consented to by all the applicable Lenders. Each Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof. Each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof. Each Loan Notice
shall specify (i) whether such Borrower is requesting a Borrowing, a conversion
of Loans from one Type to the other, or a continuation of Eurocurrency Rate
Loans, (ii) the requested date of the Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the principal amount of
Loans to be borrowed, converted or continued, (iv) the Type of Loans to be
borrowed or to which existing Loans are to be converted, (v) if applicable, the
duration of the Interest Period with respect thereto, (vi) the currency of the
Loans to be borrowed and (vii) whether the Loans to be borrowed are Revolving A
Loans or Revolving B Loans. If the applicable Borrower fails to specify a Type
of Loan in a Loan Notice or if such Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans; provided, however, that in the case of a
failure to timely request


49



--------------------------------------------------------------------------------




a continuation of Loans denominated in an Alternative Currency, such Loans shall
be continued as Eurocurrency Rate Loans in such Alternative Currency with an
Interest Period of one month. Any automatic conversion to Base Rate Loans shall
be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurocurrency Rate Loans. If the applicable Borrower
requests a Borrowing of, conversion to, or continuation of Eurocurrency Rate
Loans in any such Loan Notice, but fails to specify an Interest Period, it will
be deemed to have specified an Interest Period of one month. No Loan may be
converted into or continued as a Loan denominated in a different currency.
(b)    Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each applicable Lender of the amount (and currency) of its
Applicable Percentage of the applicable Loans, and if no timely notice of a
conversion or continuation is provided by the applicable Borrower, the
Administrative Agent shall notify each applicable Lender of the details of any
automatic conversion to Base Rate Loans or continuation of Loans denominated in
an Alternative Currency, in each case as described in the preceding subsection.
In the case of a Borrowing, each applicable Lender shall make the amount of its
Loan available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office for the applicable currency not later than (i)
1:00 p.m., in the case of any Loan denominated in Dollars or (ii) the Applicable
Time specified by the Administrative Agent in the case of any Loan denominated
in an Alternative Currency, in each case on the Business Day specified in the
applicable Loan Notice. Upon satisfaction of the applicable conditions set forth
in Sections 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent shall make all funds so received
available to the applicable Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of such Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by such Borrower; provided,
however, that if, on the date of a Borrowing of Revolving A Loans, there are L/C
Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings and second, shall be
made available to such Borrower as provided above. Each Lender, at its option,
may make any Eurocurrency Rate Loans by causing any domestic or, if such Loan is
denominated in an Alternative Currency, foreign branch or Affiliate of such
Lender to make such Eurocurrency Rate Loan (and in the case of an Affiliate, the
provisions of Sections 3.01, 3.02, 3.03, 3.04 and 3.05 shall apply to such
Affiliate to the same extent as they apply to such Lender).
(c)    Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of an Event of Default, at the
request of the Required Lenders or the Administrative Agent, no Loans may be
requested as, converted to or, if such Loan is denominated in Dollars, continued
as Eurocurrency Rate Loans. During the existence of an Event of Default,
Eurocurrency Rate Loans denominated in an Alternative Currency may be maintained
and at the end of the Interest Period with respect thereto shall automatically
be continued as Eurocurrency Rate Loans in such Alternative Currency with an
Interest Period of one month.
(d)    The Administrative Agent shall promptly notify the applicable Borrower
and the applicable Lenders of the interest rate applicable to any Interest
Period for Eurocurrency Rate Loans upon determination of such interest rate. At
any time that Base Rate Loans are outstanding, the Administrative Agent shall
notify the Company and the Lenders of any change in Bank of America’s prime rate
used in determining the Base Rate promptly following the public announcement of
such change.


50



--------------------------------------------------------------------------------




(e)    After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than fifteen Interest Periods in effect with respect to all Loans.
(f)    Notwithstanding anything to the contrary in this Agreement, any Lender
may exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Company, the Administrative Agent and such Lender.

2.03    Letters of Credit.
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving A Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit denominated in Dollars or one or more Alternative Currencies
for the account of the Company or any of its Restricted Subsidiaries, and to
amend or extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) the Revolving A Lenders severally agree to participate in Letters of Credit
issued for the account of the Company or its Restricted Subsidiaries and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (w) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments, (x) the Total
Revolving A Outstandings shall not exceed the Aggregate Revolving A Commitments,
(y) the aggregate Revolving A Exposure of any Revolving A Lender shall not
exceed such Lender’s Revolving A Commitment and (z) the Outstanding Amount of
the L/C Obligations shall not exceed the Letter of Credit Sublimit. Each request
by the Company or any Borrower for the issuance or amendment of a Letter of
Credit shall be deemed to be a representation by the Company or such Borrower
that the L/C Credit Extension so requested complies with the conditions set
forth in the proviso to the preceding sentence. Within the foregoing limits, and
subject to the terms and conditions hereof, the Company’s and the applicable
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Company or such Borrower may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed. All Existing Letters of Credit shall be
deemed to have been issued pursuant hereto, and from and after the Closing Date
shall be subject to and governed by the terms and conditions hereof.
(ii)    The L/C Issuer shall not issue any Letter of Credit if:
(A)    subject to Section 2.03(b)(iii), the expiry date of such requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders under which such Letter of Credit is to
be issued have approved such expiry date; or
(B)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving A Lenders have
approved such expiry date.


51



--------------------------------------------------------------------------------




(iii)    The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;
(B)    the issuance of such Letter of Credit would violate one or more material
policies of the L/C Issuer applicable to letters of credit generally applied on
a consistent basis to similarly situated letter of credit applicants;
(C)    except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $100,000;
(D)    such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;
(E)    except in the case of a Letter of Credit to be denominated in Dollars or
an Alternative Currency, the L/C Issuer does not as of the issuance date of the
requested Letter of Credit issue Letters of Credit in the requested currency; or
(F)    any Revolving A Lender is at that time a Defaulting Lender, unless the
L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the L/C Issuer (in its reasonable discretion) with
the applicable Borrowers or such Defaulting Lender to eliminate the L/C Issuer’s
actual or potential Fronting Exposure (after giving effect to Section 2.15(b))
with respect to the Defaulting Lender arising from either the Letter of Credit
then proposed to be issued or that Letter of Credit and all other L/C
Obligations as to which the L/C Issuer has actual or potential Fronting
Exposure, as it may elect in its sole discretion.
(iv)    The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue the Letter of Credit in its amended
form under the terms hereof.
(v)    The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
(vi)    The L/C Issuer shall act on behalf of the Revolving A Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities (A)
provided to the Administrative Agent


52



--------------------------------------------------------------------------------




in Article IX with respect to any acts taken or omissions suffered by the L/C
Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” as used in Article IX included the L/C
Issuer with respect to such acts or omissions, and (B) as additionally provided
herein with respect to the L/C Issuer.
(a)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the applicable Borrower delivered to the L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by an Authorized Officer of such Borrower.
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the L/C Issuer, by personal delivery or by any other means acceptable to the
L/C Issuer. Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two (2) Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer: (A)
the proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount and currency thereof (and in the absence of
specification of currency shall be deemed to be a request for a Letter of Credit
denominated in Dollars); (C) the expiry date thereof; (D) the name and address
of the beneficiary thereof; (E) the documents to be presented by such
beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may reasonably require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require.
Additionally, the applicable Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.
(ii)    Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the applicable Borrower and, if not, the L/C Issuer will
provide the Administrative Agent with a copy thereof. Unless the L/C Issuer has
received written notice from any Revolving A Lender, the Administrative Agent or
any Credit Party, at least two Business Days prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not be satisfied, then,
subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Company or the
applicable Restricted Subsidiary or enter into the applicable amendment, as the
case may be, in each case in accordance with the L/C


53



--------------------------------------------------------------------------------




Issuer’s usual and customary business practices. Immediately upon the issuance
of each Letter of Credit, each Revolving A Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Revolving A Lender’s Applicable Percentage times the amount of such Letter of
Credit.
(iii)    If a Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer agrees to issue a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the L/C
Issuer to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the L/C Issuer,
the applicable Borrower shall not be required to make a specific request to the
L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit has
been issued, the Revolving A Lenders shall be deemed to have authorized (but may
not require) the L/C Issuer to permit the extension of such Letter of Credit at
any time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the L/C Issuer shall not permit any such extension if
(A) the L/C Issuer has determined that it would not be permitted, or would have
no obligation, at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause (ii)
or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which
may be by telephone or in writing) on or before the day that is seven Business
Days before the Non-Extension Notice Date from the Administrative Agent, any
Revolving A Lender or any Borrower that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied, and in each case directing the
L/C Issuer not to permit such extension.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the applicable Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.
(b)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify the
applicable Borrower and the Administrative Agent thereof. In the case of a
Letter of Credit denominated in an Alternative Currency, the applicable Borrower
shall reimburse the L/C Issuer in such Alternative Currency, unless (A) the L/C
Issuer (at its option) shall have specified in such notice that it will require
reimbursement in Dollars, or (B) in the absence of any such requirement for
reimbursement in Dollars, the applicable Borrower shall have notified the L/C
Issuer promptly following receipt of the notice of drawing that such Borrower
will reimburse the L/C Issuer in Dollars. In the case of any such reimbursement
in Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, the L/C Issuer shall notify the applicable Borrower of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof. Not later than 11:00 a.m. (or the Applicable Time with respect to a
Letter of Credit to be reimbursed in an Alternative Currency) on the Business
Day following receipt of such notice (each such date, an “Honor Date”), the


54



--------------------------------------------------------------------------------




applicable Borrower shall reimburse the L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing and in the applicable
currency (together with interest thereon). In the event that (A) a drawing
denominated in an Alternative Currency is to be reimbursed in Dollars pursuant
to the second sentence in this Section 2.03(c)(i) and (B) the Dollar amount paid
by the applicable Borrower, whether on the Honor Date (as a result of an error
in calculating the Dollar amount to be paid by the applicable Borrower, but in
any event, not as a result of any intraday fluctuation in a currency exchange
rate) or after the Honor Date, shall not be adequate on the date of that payment
to purchase in accordance with normal banking procedures a sum denominated in
the Alternative Currency equal to the drawing, such Borrower agrees, as a
separate and independent obligation, to indemnify the L/C Issuer for the loss
resulting from its inability on that date to purchase the Alternative Currency
in the full amount of the drawing. If the applicable Borrower fails to so
reimburse the L/C Issuer by such time, the Administrative Agent shall promptly
notify each Revolving A Lender of the Honor Date, the amount of the unreimbursed
drawing (expressed in Dollars in the amount of the Dollar Equivalent thereof in
the case of a Letter of Credit denominated in an Alternative Currency) (the
“Unreimbursed Amount”), and the amount of such Revolving A Lender’s Applicable
Percentage thereof. In such event, the Company shall be deemed to have requested
a Borrowing of Base Rate Loans that are Revolving A Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 or the prior notice required
therefor for the principal amount of Base Rate Loans, but subject to the amount
of the unutilized portion of the Aggregate Revolving A Commitments and the
conditions set forth in Section 4.02 (other than the delivery of a Loan Notice).
Any notice given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
(ii)    Each Revolving A Lender shall upon any notice pursuant to Section
2.03(c)(i) make funds available (and the Administrative Agent may apply Cash
Collateral provided for this purpose) to the Administrative Agent for the
account of the L/C Issuer, in Dollars, at the Administrative Agent’s Office for
dollar-denominated payments in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.03(c)(iii), each Revolving A Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Company in such amount. The
Administrative Agent shall remit the funds so received to the L/C Issuer in
Dollars.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Borrowing of Base Rate Loans that are Revolving A Loans because the conditions
set forth in Section 4.02 cannot be satisfied, the Company shall be deemed to
have incurred from the L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Revolving A Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to Section
2.03(c)(ii) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Revolving A Lender in
satisfaction of its participation obligation under this Section 2.03.


55



--------------------------------------------------------------------------------




(iv)    Until each Revolving A Lender funds its Revolving A Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of the L/C
Issuer.
(v)    Each Revolving A Lender’s obligation to make Revolving A Loans or L/C
Advances to reimburse the L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, any Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving A Lender’s obligation to make Revolving A
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by a Borrower of a Loan Notice). No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrowers to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit, together with interest as provided
herein.
(vi)    If any Revolving A Lender fails to make available to the Administrative
Agent for the account of the L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the Overnight Rate. A certificate of the L/C Issuer submitted to
any Revolving A Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.
(c)    Repayment of Participations.
(i)    At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving A Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from a Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Percentage thereof (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving A
Lender shall pay to the Administrative Agent for the account of the L/C Issuer
its Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds
Effective


56



--------------------------------------------------------------------------------




Rate from time to time in effect. The obligations of the Revolving A Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
(d)    Obligations Absolute. The obligation of each Borrower to reimburse the
L/C Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that any Borrower or any Restricted Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of any Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice any Borrower;
(v)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;
(vi)    any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;
(vii)    any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
(viii)    any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to any Borrower or any
Restricted Subsidiary or in the relevant currency markets generally; or


57



--------------------------------------------------------------------------------




(ix)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower or any
Restricted Subsidiary.
The applicable Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with such Borrower’s instructions or other irregularity,
such Borrower will immediately notify the L/C Issuer. The applicable Borrower
shall be conclusively deemed to have waived any such claim against the L/C
Issuer and its correspondents unless such notice is given as aforesaid.
(e)    Role of L/C Issuer. Each Revolving A Lender and each Borrower agree that,
in paying any drawing under a Letter of Credit, the L/C Issuer shall not have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by such Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
to any Revolving A Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Revolving A Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence, bad faith or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. Each Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude such Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (ix) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, a Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to such Borrower, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by such Borrower which such Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit unless the L/C Issuer is prevented or
prohibited from so paying as a result of any order or directive of any court or
other Governmental Authority. In furtherance and not in limitation of the
foregoing, the L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication message or overnight
courier, or any other commercially reasonable means of communicating with a
beneficiary and reasonably acceptable to the beneficiary.
(f)    Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the L/C Issuer and the applicable Borrower when a Letter of
Credit is issued (including any such agreement applicable to an Existing Letter
of Credit), (i) the rules of the ISP shall apply


58



--------------------------------------------------------------------------------




to each standby Letter of Credit, and (ii) the rules of the UCP shall apply to
each commercial Letter of Credit. Notwithstanding the foregoing, the L/C Issuer
shall not be responsible to any Borrower for, and the L/C Issuer’s rights and
remedies with respect to any Borrower shall not be impaired by, any action or
inaction of the L/C Issuer required or permitted under any Law, order, or
practice that is required or permitted to be applied to any Letter of Credit or
this Agreement, including the Law or any order of a jurisdiction where the L/C
Issuer or the beneficiary is located, the practice stated in the ISP or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such Law or practice.
(g)    Letter of Credit Fees. The Company shall pay to the Administrative Agent
for the account of each Revolving A Lender in accordance, subject to Section
2.15, with its Applicable Percentage a Letter of Credit fee (the “Letter of
Credit Fee”) (i) for each commercial Letter of Credit equal to the Applicable
Rate times the Dollar Equivalent of the daily amount available to be drawn under
such Letter of Credit and (ii) for each standby Letter of Credit equal to the
Applicable Rate times the Dollar Equivalent of the daily maximum amount
available to be drawn under such Letter of Credit. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.09.
Letter of Credit Fees shall be (x) computed on a quarterly basis in arrears and
(y) due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand. If there is any change in the Applicable Rate during any
quarter, the daily amount available to be drawn under each standby Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Lenders while any Event of Default exists, all Letter of Credit
Fees shall accrue at the Default Rate.
(h)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Company shall pay directly to the L/C Issuer for its own account a
fronting fee (i) with respect to each commercial Letter of Credit, at the rate
specified in the Fee Letter, computed on the Dollar Equivalent of the amount of
such Letter of Credit, and payable upon the issuance thereof, (ii) with respect
to any amendment of a commercial Letter of Credit increasing the amount of such
Letter of Credit, at a rate separately agreed between the Borrower and the L/C
Issuer, computed on the Dollar Equivalent of the amount of such increase, and
payable upon the effectiveness of such amendment, and (iii) with respect to each
standby Letter of Credit, at the rate per annum specified in the Fee Letter,
computed on the Dollar Equivalent of the actual daily maximum amount available
to be drawn under such Letter of Credit (whether or not such maximum amount is
then in effect under such Letter of Credit) and on a quarterly basis in arrears.
Such fronting fee shall be due and payable on the first Business Day after the
end of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.09. In addition, the Company shall pay directly to the
L/C Issuer for its own account the customary issuance, presentation, amendment
and other processing fees, and other standard costs and charges, of the L/C
Issuer relating to letters of credit as from time


59



--------------------------------------------------------------------------------




to time in effect. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.
(i)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(j)    Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary, the
applicable Borrower shall be obligated to reimburse the L/C Issuer hereunder for
any and all drawings under such Letter of Credit. Each Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of
Restricted Subsidiaries inures to the benefit of such Borrower, and that such
Borrower’s business derives substantial benefits from the businesses of such
Restricted Subsidiaries.

2.04    Swing Line Loans.
(a)    Swing Line Facility. Subject to the terms and conditions set forth
herein, the Swing Line Lender, in reliance upon the agreements of the other
Revolving A Lenders set forth in this Section 2.04, may in its sole discretion
make loans (each such loan, a “Swing Line Loan”) to the Domestic Borrowers in
Dollars from time to time on any Business Day during the Availability Period in
an aggregate amount not to exceed at any time outstanding the amount of the
Swing Line Sublimit; provided, however, that (i) after giving effect to any
Swing Line Loan, (A) the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments, (B) the Total Revolving A Outstandings shall
not exceed the Aggregate Revolving A Commitments and (C) the aggregate Revolving
A Exposure of any Revolving A Lender shall not exceed such Lender’s Revolving A
Commitment, (ii) no Domestic Borrower shall use the proceeds of any Swing Line
Loan to refinance any outstanding Swing Line Loan and (iii) the Swing Line
Lender shall not be under any obligation to make any Swing Line Loan if it shall
reasonably determine (which determination shall be conclusive and binding absent
manifest error) that it has, or by such Credit Extension may have, Fronting
Exposure. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Domestic Borrowers may borrow under this Section 2.04,
prepay under Section 2.05, and reborrow under this Section 2.04. Each Swing Line
Loan shall be a Base Rate Loan. Immediately upon the making of a Swing Line
Loan, each Revolving A Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Revolving A Lender’s Applicable Percentage times the amount of such Swing Line
Loan.
(b)    Borrowing Procedures. Each Borrowing of Swing Line Loans shall be made
upon the applicable Domestic Borrower’s irrevocable notice to the Swing Line
Lender and the Administrative Agent, which may be given by (A) telephone or (B)
by a Swing Line Loan Notice; provided that any telephonic notice must be
confirmed promptly by delivery to the Swing Line Lender and the Administrative
Agent of a Swing Line Loan Notice. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum principal amount of $500,000 and integral multiples of
$100,000 in excess thereof, and (ii) the requested borrowing date, which shall
be a Business Day. Promptly after receipt by the Swing Line Lender of any Swing
Line Loan Notice, the Swing Line Lender will confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has also
received such Swing Line Loan Notice and, if not, the Swing Line Lender will
notify the Administrative Agent (by telephone


60



--------------------------------------------------------------------------------




or in writing) of the contents thereof. Unless the Swing Line Lender has
received notice (by telephone or in writing) from the Administrative Agent
(including at the request of any Revolving A Lender) prior to 2:00 p.m. on the
date of the proposed Borrowing of Swing Line Loans (A) directing the Swing Line
Lender not to make such Swing Line Loan as a result of the limitations set forth
in the proviso to the first sentence of Section 2.04(a), or (B) that one or more
of the applicable conditions specified in Article IV is not then satisfied,
then, subject to the terms and conditions hereof, the Swing Line Lender will,
not later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the applicable
Domestic Borrower.
(c)    Refinancing of Swing Line Loans.
(i)    The Swing Line Lender at any time in its sole discretion may request, on
behalf of the applicable Domestic Borrower (which hereby irrevocably requests
and authorizes the Swing Line Lender to so request on its behalf), that each
Revolving A Lender make a Base Rate Loan in an amount equal to such Lender’s
Applicable Percentage of the amount of Swing Line Loans then outstanding. Such
request shall be made in writing (which written request shall be deemed to be a
Loan Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans that are Revolving A Loans, but subject
to the conditions set forth in Section 4.02 (other than the delivery of a Loan
Notice); provided that, after giving effect to such Borrowing, the Total
Revolving A Outstandings shall not exceed the Aggregate Revolving A Commitments.
The Swing Line Lender shall furnish the applicable Domestic Borrower with a copy
of the applicable Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Revolving A Lender shall make an amount equal to its
Applicable Percentage of the amount specified in such Loan Notice available to
the Administrative Agent in immediately available funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable Swing
Line Loan) for the account of the Swing Line Lender at the Administrative
Agent’s Office not later than 1:00 p.m. on the day specified in such Loan
Notice, whereupon, subject to Section 2.04(c)(ii), each Revolving A Lender that
so makes funds available shall be deemed to have made a Base Rate Loan that is a
Revolving A Loan to the applicable Domestic Borrower in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.
(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing of Revolving A Loans in accordance with Section 2.04(c)(i), the
request for Base Rate Loans that are Revolving A Loans submitted by the Swing
Line Lender as set forth herein shall be deemed to be a request by the Swing
Line Lender that each of the Revolving A Lenders fund its risk participation in
the relevant Swing Line Loan and each Revolving A Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.
(iii)    If any Revolving A Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.04(c) by the
time specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the Overnight


61



--------------------------------------------------------------------------------




Rate. A certificate of the Swing Line Lender submitted to any Revolving A Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.
(iv)    Each Revolving A Lender’s obligation to make Revolving A Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against the Swing Line Lender, any
Domestic Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving A Lender’s obligation to make Revolving A Loans pursuant to
this Section 2.04(c) is subject to the conditions set forth in Section 4.02. No
such purchase or funding of risk participations shall relieve or otherwise
impair the obligation of the Domestic Borrowers to repay Swing Line Loans,
together with interest as provided herein.
(d)    Repayment of Participations.
(i)    At any time after any Revolving A Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving A Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender.
(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving A Lender shall pay to the Swing Line Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Effective Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.
(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Domestic Borrowers for interest on the Swing Line
Loans. Until each Revolving A Lender funds its Revolving A Loans that are Base
Rate Loans or risk participation pursuant to this Section 2.04 to refinance such
Revolving A Lender’s Applicable Percentage of any Swing Line Loan, interest in
respect of such Applicable Percentage shall be solely for the account of the
Swing Line Lender.
(f)    Payments Directly to Swing Line Lender. The Domestic Borrowers shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.

2.05    Prepayments.
(a)    Optional Prepayments.


62



--------------------------------------------------------------------------------




(i)    Any Borrower may, upon notice from such Borrower to the Administrative
Agent, at any time or from time to time voluntarily prepay Revolving Loans or
Term Loans in whole or in part without premium or penalty; provided, in each
case, that (w) such notice must be in a form acceptable to the Administrative
Agent and be received by the Administrative Agent not later than (A) 1:00 p.m.
three Business Days prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Dollars, (B) 11:00 a.m. four Business Days prior to any date of
prepayment of Eurocurrency Rate Loans denominated in Alternative Currencies, and
(C) 11:00 a.m. on the date of prepayment of Base Rate Loans; (x) any prepayment
of Eurocurrency Rate Loans shall be in a principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof; (y) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding; and (z) any prepayment of the Term Loans shall be applied
ratably to the Term Loans to the remaining principal amortization payments
thereof as directed by such Borrower. Each such notice shall specify (1) the
date and amount of such prepayment, (2) the Loans to be prepaid, (3) the Type(s)
of Loans to be prepaid, (4) if Eurocurrency Rate Loans are to be prepaid, the
Interest Period(s) of such Loans, (5) the currencies of the Loans to be prepaid
and (6) whether the Loans to be prepaid are Revolving A Loans, Revolving B
Loans, Initial Term Loan, Incremental Term Loans or Specified Refinancing Term
Loans. The Administrative Agent will promptly notify each applicable Lender of
its receipt of each such notice, and of the amount of such Lender’s Applicable
Percentage of such prepayment. If such notice is given by a Borrower, such
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein; provided that, a
notice of optional prepayment delivered by the applicable Borrower may state
that such notice is conditioned upon the effectiveness of other transactions, in
which case such notice of prepayment may be revoked by the applicable Borrower
(by notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied. Any prepayment of a Eurocurrency Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Subject
to Section 2.15, each such prepayment shall be applied to the Loans of the
applicable Lenders in accordance with their respective Applicable Percentages.
(ii)    Swing Line Loans. The Company may, upon notice to the Swing Line Lender
(with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $500,000 or a whole multiple of $100,000 in excess thereof (or, if less, the
entire principal thereof then outstanding). Each such notice shall specify the
date and amount of such prepayment. If such notice is given by the Company, the
Company shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.
(b)    Mandatory Prepayments of Loans.
(i)    Revolving Commitments.
(A)    If for any reason, including exchange rate fluctuations, the Total
Revolving A Outstandings at any time exceed the Aggregate Revolving A


63



--------------------------------------------------------------------------------




Commitments then in effect, the Borrowers shall promptly following notice from
the Administrative Agent prepay Revolving A Loans and/or the Swing Line Loans
and/or Cash Collateralize the L/C Obligations in an aggregate amount equal to
such excess; provided, however, that the Borrowers shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(b)(i)(A) unless
after the prepayment in full of the Revolving A Loans and the Swing Line Loans
the Total Revolving A Outstandings exceed the Aggregate Revolving A Commitments
then in effect.
(B)    If for any reason the Total Revolving B Outstandings at any time exceed
the Aggregate Revolving B Commitments then in effect, the Borrowers shall
promptly following notice from the Administrative Agent prepay Revolving B Loans
in an aggregate amount equal to such excess.
(ii)    Asset Sales and Recovery Events. The Borrowers shall prepay the Term
Loans in an aggregate amount equal to 100% of the Net Cash Proceeds of any Asset
Sale or Recovery Event to the extent such Net Cash Proceeds are not reinvested
or committed to be reinvested in assets (including Permitted Acquisitions) that
are useful in the business of the Company and its Restricted Subsidiaries within
365 days of the date of such Asset Sale or Recovery Event (it being understood
that such prepayment shall be due immediately upon the expiration of such 365
day period); provided, that in the case of any legally binding commitment to
reinvest such Net Cash Proceeds within 365 days of receipt thereof, such 365 day
period shall be extended by an additional 180 days.
(iii)    Debt Issuance. Immediately upon receipt by the Company or any
Restricted Subsidiary of the Net Cash Proceeds of (x) any Debt Issuance or (y)
any Refinancing Notes, any Specified Refinancing Term Loans or any Refinancing
Junior Loans, the Borrowers shall prepay the Term Loans (in the case of clause
(y), only the Term Loans being refinanced or replaced) in an aggregate amount
equal to 100% of such Net Cash Proceeds.
(iv)    Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.05(b) shall be applied as follows: (A) with respect
to all amounts prepaid pursuant to Section 2.05(b)(i)(A), first, ratably to the
L/C Borrowings and the Swing Line Loans, second, to the outstanding Revolving A
Loans, and, third, to Cash Collateralize the remaining L/C Obligations; (B) with
respect to all amounts prepaid pursuant to Section 2.05(b)(i)(B), to the
outstanding Revolving B Loans; and (C) with respect to all amounts prepaid
pursuant to Section 2.05(b)(ii) or (iii), ratably to the Term Loans (in each
case to the remaining principal amortization payments thereof as directed by the
applicable Borrower); provided, that any Incremental Term Loan or Specified
Refinancing Term Loan may participate in such mandatory prepayments pursuant to
Section 2.05(b)(ii) and 2.05(b)(iii) on a pro rata or less than pro rata basis.
Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and then to Eurocurrency Rate Loans in direct
order of Interest Period maturities. All prepayments under this Section 2.05(b)
shall be subject to Section 3.05, but otherwise without premium or penalty, and
shall be accompanied by interest on the principal amount prepaid through the
date of prepayment.
(c)    Repatriation Considerations. Notwithstanding any other provisions of
Section 2.05(b)(ii), (i) to the extent that (and for so long as) any of or all
the net proceeds of any event giving rise to a mandatory prepayment pursuant to
Section 2.05(b)(ii) is prohibited or restricted by applicable


64



--------------------------------------------------------------------------------




local Law from being repatriated to the jurisdiction of organization of the
Company, taking into account matters such as financial assistance, corporate
benefit restrictions and the fiduciary and statutory duties of the directors of
the Company and its Subsidiaries, an amount equal to the portion of such net
proceeds so affected will not be required to be applied to repay Loans at the
times provided in Section 2.05(b)(iv) but may be retained by the applicable
Restricted Subsidiary so long as the applicable local Law will not permit such
repatriation to the Company (the Company hereby agreeing to cause the applicable
Restricted Subsidiary to promptly take commercially reasonable actions available
under applicable local Law to permit such repatriation or a part thereof if full
repatriation is not permitted) or such conflict or risk exists, and if such
repatriation of any such affected net proceeds is permitted under the applicable
local Law and such conflict or risk no longer exists, an amount equal to such
net proceeds not previously paid will be promptly applied to the Loans pursuant
Section 2.05(b)(ii) and (ii) to the extent that the Company has determined in
good faith (in consultation with the Administrative Agent) that repatriation of
any of or all of the net proceeds of any event giving rise to a prepayment
pursuant to Sections 2.05(b)(ii) to the jurisdiction of organization of the
Company would have a material adverse tax consequence with respect to such net
proceeds (taking into account any foreign tax credit or benefit that would be
realized in connection with such repatriation), the net proceeds so affected
will not be required to be applied to repay the Loans at the times provided in
Section 2.05(b) but may be retained by the applicable Restricted Subsidiary
until such time as it may repatriate such amount without incurring such material
adverse tax consequences (at which time such amount shall be repatriated to the
Company and applied to repay the Loans to the extent provided herein).
(d)    Declined Amount. Other than with respect to repayments pursuant to
Section 2.05(b)(iii)(y), the applicable Lenders may elect not to accept any
mandatory prepayment (each such Lender, a “Declining Lender”). Any prepayment
amount declined by the Declining Lenders (the “Declined Amount”) shall be
retained by the Company.

2.06    Termination or Reduction of Commitments.
(a)    Revolving Commitments. The Company may, upon notice to the Administrative
Agent, (i) terminate the Aggregate Revolving A Commitments and/or the Aggregate
Revolving B Commitments, (ii) from time to time permanently reduce the Letter of
Credit Sublimit, the Swing Line Sublimit and/or the Foreign Borrower Sublimit,
(iii) from time to time permanently reduce the Aggregate Revolving A Commitments
to an amount not less than the Outstanding Amount of Revolving A Loans, Swing
Line Loans and L/C Obligations or (iv) from time to time permanently reduce the
Aggregate Revolving B Commitments to an amount not less than the Outstanding
Amount of Revolving B Loans; provided that (A) any such notice shall be received
by the Administrative Agent not later than 12:00 noon three (3) Business Days
prior to the date of termination or reduction, (B) any such partial reduction
shall be in an aggregate amount of $2,000,000 or any whole multiple of
$1,000,000 in excess thereof, (C) the Company shall not terminate or reduce (x)
(1) the Aggregate Revolving A Commitments and/or Aggregate Revolving B
Commitments, as applicable, if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Revolving A Outstandings and/or
Total Revolving B Outstandings, as applicable, would exceed the Aggregate
Revolving A Commitments and/or Aggregate Revolving B Commitments, as applicable,
(2) the Letter of Credit Sublimit if, after giving effect thereto, the
Outstanding Amount of L/C Obligations not fully Cash Collateralized hereunder
would exceed the Letter of Credit Sublimit, (3) the Swing Line Sublimit if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Outstanding Amount of Swing Line Loans would exceed the Swing Line Sublimit or
(4) the Foreign Borrower Sublimit if, after giving effect thereto and to any
concurrent prepayments hereunder, the


65



--------------------------------------------------------------------------------




Outstanding Amount of Loans and L/C Obligations made to Foreign Borrowers would
exceed the Foreign Borrower Sublimit and (D) any such notice may state that such
notice is conditioned upon the effectiveness of other transactions, in which
case such notice of termination or reduction may be revoked by the applicable
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.
(b)    Notice. The Administrative Agent will promptly notify the Lenders of any
termination or reduction of the Letter of Credit Sublimit, the Swing Line
Sublimit, the Aggregate Revolving A Commitments or the Aggregate Revolving B
Commitments under this Section 2.06. Upon any reduction of the Aggregate
Revolving A Commitments, the Revolving A Commitment of each Revolving A Lender
shall be reduced by such Lender’s Applicable Percentage of such reduction
amount. Upon any reduction of the Aggregate Revolving B Commitments, the
Revolving B Commitment of each Revolving B Lender shall be reduced by such
Lender’s Applicable Percentage of such reduction amount. All fees in respect of
the Aggregate Revolving A Commitments and/or Aggregate Revolving B Commitments,
as applicable, accrued until the effective date of any termination of the
Aggregate Revolving A Commitments and/or the Aggregate Revolving B Commitments,
as applicable, shall be paid on the effective date of such termination.

2.07    Repayment of Loans.
(a)    Revolving Loans. The Borrowers shall repay to the Revolving Lenders on
the Maturity Date the aggregate principal amount of all Revolving Loans
outstanding on such date.
(b)    Swing Line Loans. The Company shall repay each Swing Line Loan on the
earlier to occur of (i) the date within ten (10) Business Days of demand
therefor by the Swing Line Lender and (ii) the Maturity Date.
(c)    Initial Term Loan. The Company shall repay the outstanding principal
amount of the Initial Term Loan in installments on the dates and in the amounts
set forth in the table below (as such installments may hereafter be adjusted as
a result of prepayments of the Initial Term Loan made pursuant to Section 2.05),
unless accelerated sooner pursuant to Section 8.01:


66



--------------------------------------------------------------------------------




Payment Dates
Principal Amortization Payment
December 31, 2017
$0
March 31, 2018
$0
June 30, 2018
$0
September 30, 2018
$0
December 31, 2018
$1,875,000.00
March 31, 2019
$1,875,000.00
June 30, 2019
$1,875,000.00
September 30, 2019
$1,875,000.00
December 31, 2019
$2,812,500.00
March 31, 2020
$2,812,500.00
June 30, 2020
$2,812,500.00
September 30, 2020
$2,812,500.00
December 31, 2020
$3,750,000.00
March 31, 2021
$3,750,000.00
June 30, 2021
$3,750,000.00
September 30, 2021
$3,750,000.00
December 31, 2021
$3,750,000.00
March 31, 2022
$3,750,000.00
June 30, 2022
$3,750,000.00
Maturity Date
Outstanding Principal Balance
of the Initial Term Loan



If any date set for payment is not a Business Day, the payment to be made on
such payment date shall be made on the immediately prior Business Day.
(d)    Incremental Term Loans. The Borrowers shall repay the outstanding
principal amount of all Incremental Term Loans in the installments, on the dates
and in the amounts set forth in the applicable Incremental Term Loan Lender
Joinder Agreement for such Incremental Term Loan (as such installments may
hereafter be adjusted as a result of the application of prepayments of
Incremental Term Loans in accordance with the order of priority set forth in
Section 2.05), unless accelerated sooner pursuant to Section 8.01.

2.08    Interest.
(a)    Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the sum of the Base Rate plus the Applicable Rate.
(b)    (i)    If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such


67



--------------------------------------------------------------------------------




amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
(i)    If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(ii)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

2.09    Fees.
In addition to certain fees described in subsections (h) and (i) of Section
2.03:
(a)    Commitment Fee. The Company shall pay to the Administrative Agent, for
the account of each Revolving Lender in accordance with its Applicable
Percentage, a commitment fee (the “Commitment Fee”) at a rate per annum equal
to:
(i)    the product of (A) the Applicable Rate times (B) the actual daily amount
by which the Aggregate Revolving A Commitments exceed the sum of (y) the
Outstanding Amount of Revolving A Loans and (z) the Outstanding Amount of L/C
Obligations, subject to adjustment as provided in Section 2.15; and
(ii)    the product of (A) the Applicable Rate times (B) the actual daily amount
by which the Aggregate Revolving B Commitments exceed the Outstanding Amount of
Revolving B Loans, subject to adjustment as provided in Section 2.15
The Commitment Fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the first
Business Day of after the end of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
Maturity Date. The Commitment Fee shall be calculated quarterly in arrears, and
if there is any change in the Applicable Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Rate separately
for each period during such quarter that such Applicable Rate was in effect. For
purposes of clarification, Swing Line Loans shall not be considered outstanding
for purposes of determining the unused portion of the Aggregate Revolving A
Commitments and/or the Aggregate Revolving B Commitments, as applicable.
(b)    Other Fees. The Company shall pay (i) to the Arrangers and the
Administrative Agent for their own respective accounts, in Dollars, fees in the
amounts and at the times specified in the Fee Letter, and (ii) to the Lenders,
in Dollars, such fees, if any, as shall have been separately


68



--------------------------------------------------------------------------------




agreed upon in writing in the amounts and at the times so specified. All such
fees shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.
(a)    All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurocurrency Rate) shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
360‑day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365‑day year), or, in
the case of interest in respect of Loans denominated in Alternative Currencies
if market practice differs from the foregoing, in accordance with such market
practice. Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid; provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Company or for any other reason, the Company or the
Lenders determine that (i) the Consolidated Total Net Leverage Ratio as
calculated by the Company as of any applicable date was inaccurate and (ii) a
proper calculation of the Consolidated Total Net Leverage Ratio would have
resulted in higher pricing for such period, the Company shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to the Company under the Bankruptcy Code of the United States or other
applicable Debtor Relief Law, automatically and without further action by the
Administrative Agent or any Lender), an amount equal to the excess of the amount
of interest and fees that should have been paid for such period over the amount
of interest and fees actually paid for such period. This paragraph shall not
limit the rights of the Administrative Agent or any Lender, as the case may be,
under Article VIII. The Company’s obligations under this paragraph shall survive
the termination of all commitments and the repayment of all Obligations
hereunder.

2.11    Evidence of Debt.
(a)    The Loans made by each Lender shall be evidenced by one or more accounts
or records maintained by such Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Loans made by the Lenders to the Borrowers and the interest
and payments thereon. Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligations of the Borrowers
hereunder to pay any amount owing with respect to their respective Obligations.
In the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender to a Borrower
made through the Administrative Agent, such Borrower shall execute and deliver
to such Lender (through the Administrative Agent) a promissory note, which shall
evidence such Lender’s Loans to such Borrower in addition to such accounts or
records. Each such promissory note shall (i) in the case of Revolving Loans, be
in the form of (x) Exhibit B-1 with respect to the Company or any other


69



--------------------------------------------------------------------------------




Borrower that is a Domestic Subsidiary and (y) Exhibit B-2 with respect to any
Borrower that is a Foreign Borrower (each a “Revolving Note”), (ii) in the case
of the Initial Term Loan, be in the form of Exhibit B-3 (an “Initial Term
Note”), (iii) in the case of any Incremental Term Loan, be in the form of
Exhibit B-4 (an “Incremental Term Note”) and (iv) in the case of Swing Line
Loans, be in the form of Exhibit B-5 (a “Swing Line Note”). Each Lender may
attach schedules to a Note and endorse thereon the date, Type (if applicable),
amount, currency and maturity of its Loans and payments with respect thereto.
(b)    In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans, as
applicable. In the event of any conflict between the accounts and records
maintained by the Administrative Agent and the accounts and records of any
Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

2.12    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrowers shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein and except
with respect to principal of and interest on Loans denominated in Alternative
Currencies, all payments by the Borrowers hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in Dollars and
in Same Day Funds not later than 2:00 p.m. on the date specified herein. Except
as otherwise expressly provided herein, all payments by the Borrowers hereunder
with respect to principal and interest on Loans denominated in Alternative
Currencies shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in the applicable Alternative Currency and in Same
Day Funds not later than the Applicable Time on the dates specified herein. The
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent (i) after 2:00 p.m., in the case
of payments in Dollars, or (ii) after the Applicable Time specified by the
Administrative Agent in the case of payments in an Alternative Currency, shall
in each case be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. Except as may otherwise be
provided in the definition of “Interest Period” or Section 2.07, if any payment
to be made by any Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.
(b)    (i)    Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then


70



--------------------------------------------------------------------------------




the applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by such Borrower, the
interest rate applicable to Base Rate Loans, in the case of Loans denominated in
Dollars or, in the case of Loans denominated in Alternative Currencies, in
accordance with such market practice, in each case, as applicable. If such
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to such Borrower the amount of such interest paid by such Borrower for such
period. If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by such Borrower shall be without
prejudice to any claim such Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.
(i)    Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the applicable Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if such Borrower has not in fact made
such payment, then each of the Lenders or the L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the L/C Issuer, in Same Day Funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.
A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Borrowing set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans, to fund participations in Letters of Credit and Swing Line Loans
and to make payments pursuant to Section 10.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 10.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 10.04(c).


71



--------------------------------------------------------------------------------




(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, or the participations
in L/C Obligations or in Swing Line Loans held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Loans or
participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and subparticipations in L/C
Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them; provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to (x)
any payment made by or on behalf of a Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.14 or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Company or any
Restricted Subsidiary thereof (as to which the provisions of this Section shall
apply).
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

2.14    Cash Collateral.
(a)    Certain Credit Support Events. If (i) the L/C Issuer has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date,
any L/C Obligation for any reason remains outstanding, (iii) the Company shall
be required to provide Cash Collateral pursuant to Section 8.01 or (iv) there
shall exist a Defaulting Lender, the Company shall immediately (in the case of
clause (iii) above) or within one Business Day (in all other cases) following
any request by the Administrative Agent or the L/C Issuer provide Cash
Collateral in an amount not less than the applicable Minimum Collateral Amount
(determined in the case of Cash Collateral provided pursuant to clause (iv)
above, after giving effect to Section 2.15(b) and any Cash Collateral provided
by the Defaulting Lender). Additionally, if the Administrative Agent notifies
the Company at any time that the Outstanding Amount of all L/C Obligations at
such time exceeds 105% of the Letter of Credit Sublimit then in effect, then,
within two Business Days after receipt of such notice, the Company shall provide
Cash


72



--------------------------------------------------------------------------------




Collateral for the Outstanding Amount of the L/C Obligations in an amount not
less than the amount by which the Outstanding Amount of all L/C Obligations
exceeds the Letter of Credit Sublimit.
(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, interest bearing deposit accounts at the Administrative Agent. The
Company, and to the extent provided by any Defaulting Lender, such Defaulting
Lender, hereby grants to (and subjects to the control of) the Administrative
Agent, for the benefit of the Administrative Agent, the L/C Issuer and the
Lenders, and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.14(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent or the L/C Issuer as herein provided, or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
Company, or the relevant Defaulting Lender, will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. The Company
shall pay on demand therefor from time to time all customary account opening,
activity and other administrative fees and charges in connection with the
maintenance and disbursement of Cash Collateral.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.05, 2.15 or 8.01 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a Revolving
A Lender that is a Defaulting Lender, any interest accrued on such obligation)
and other obligations for which the Cash Collateral was so provided, prior to
any other application of such property as may otherwise be provided for herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Revolving A Lender (or, as
appropriate, its assignee following compliance with Section 10.06(b)(v))) or
(ii) the good faith determination by the Administrative Agent and the L/C Issuer
that there exists excess Cash Collateral; provided, however, (x) any such
release shall be without prejudice to, and any disbursement or other transfer of
Cash Collateral shall be and remain subject to, any other Lien conferred under
the Loan Documents and the other applicable provisions of the Loan Documents,
and (y) the Person providing Cash Collateral and the L/C Issuer may agree that
Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.

2.15    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendment. The Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
10.01.


73



--------------------------------------------------------------------------------




(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amount received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by that Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
that Defaulting Lender in accordance with Section 2.14; fourth, as the Company
may request (so long as no Default exists), to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Company, to be held in a
deposit account and released pro rata in order to (x) satisfy that Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize the L/C Issuer’s future Fronting Exposure
with respect to that Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.14; sixth, to the
payment of any amounts owing to the Lenders, the L/C Issuer or Swing Line Lender
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender, the L/C Issuer or the Swing Line Lender against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default exists, to the payment of any amounts
owing to the Company as a result of any judgment of a court of competent
jurisdiction obtained by the Company against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, that Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swing Line Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder without giving effect to Section 2.15(b). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any Commitment Fee
payable under Section 2.09(a) for any period during which such Lender is a
Defaulting Lender (and the Company shall not be required to pay any such fee
that otherwise would have been required to have been paid to such Defaulting
Lender).
(B)    Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the


74



--------------------------------------------------------------------------------




extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.14.
(C)    With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Company shall (x) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations that has been reallocated to such Non-Defaulting Lender pursuant
to clause (b) below, (y) pay to the L/C Issuer the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such L/C
Issuer’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.
(b)    Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in L/C Obligations and
Swing Line Loans shall be reallocated among the Non-Defaulting Lenders that are
Revolving A Lenders in accordance with their respective Applicable Percentages
(calculated without regard to such Defaulting Lender’s Commitment) but only to
the extent that (x) the conditions set forth in Section 4.02 are satisfied at
the time of such reallocation (and, unless the Company shall have otherwise
notified the Administrative Agent at such time, the Administrative Agent and the
Lenders may assume that such conditions are satisfied at such time), and (y)
such reallocation does not cause the aggregate principal amount at such time of
any Non-Defaulting Lender’s outstanding Revolving A Loans and such Lender’s
participation in L/C Obligations and Swing Line Loans at such time to exceed
such Non-Defaulting Lender’s Revolving A Commitment. Subject to Section 10.20,
no reallocation hereunder shall constitute a waiver or release of any claim of
any party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.
(c)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (b) above cannot, or can only partially, be effected, the
Company shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.14.
(d)    Defaulting Lender Cure. If the Company, the Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Revolving A
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.15(b)), whereupon
that Lender will cease to be a Defaulting Lender; provided, that, no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Company while that Lender was a Defaulting Lender; provided,
further, that, except to the extent otherwise expressly agreed by the affected
parties, no change


75



--------------------------------------------------------------------------------




hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender having been a
Defaulting Lender.

2.16    Designated Borrowers.
(a)    The Company may at any time, upon not less than ten (10) Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), designate any
additional wholly-owned Restricted Subsidiary (an “Applicant Borrower”) as a
Borrower to receive Revolving A Loans, Revolving B Loans and/or Incremental Term
Loans hereunder by delivering to the Administrative Agent (which shall promptly
(and in any event, within two (2) Business Days) deliver counterparts thereof to
each applicable Lender) a duly executed notice and agreement in substantially
the form of Exhibit F (a “Borrower Request and Assumption Agreement”). The
parties hereto acknowledge and agree that prior to any Applicant Borrower
becoming entitled to utilize the Revolving A Commitments, Revolving B
Commitments or borrow Incremental Term Loans as provided for herein, the
Administrative Agent and the Revolving A Lenders, the Revolving B Lenders or the
Incremental Term Lenders, as applicable, shall have received such supporting
resolutions, incumbency certificates, opinions of counsel and other documents or
information, in form, content and scope reasonably satisfactory to the
Administrative Agent, as may be required by the Administrative Agent in its
reasonable discretion, and Notes signed by such new Borrowers to the extent any
Revolving A Lenders, Revolving B Lenders or Incremental Term Lenders, as
applicable, so request. If the Administrative Agent and the Revolving A Lenders,
Revolving B Lenders and/or Incremental Term Lenders, as applicable, each agree
that an Applicant Borrower shall be entitled to receive Revolving A Loans,
Revolving B Loans and/or Incremental Term Loans, as applicable, then promptly
following receipt of (x) all documentation and other information required by
bank regulatory authorities under the applicable “know your customer” and
anti-money laundering rules and regulations, including the Act and (y) all such
requested resolutions, incumbency certificates, opinions of counsel and other
documents or information, the Administrative Agent shall send a notice in
substantially the form of Exhibit G (a “Borrower Notice”) to the Company and the
applicable Lenders specifying the effective date upon which the Applicant
Borrower shall constitute a Borrower for purposes hereof, whereupon each of the
Revolving A Lenders, Revolving B Lenders and/or Incremental Term Lenders, as
applicable, agrees to permit such Borrower to receive Revolving A Loans,
Revolving B Loans and/or Incremental Term Loans hereunder, on the terms and
conditions set forth herein, and each of the parties hereto agrees that such
Borrower otherwise shall be a Borrower for all purposes of this Agreement;
provided that no Loan Notice or Letter of Credit Application may be submitted by
or on behalf of such Borrower until the date five (5) Business Days after such
effective date. Any failure by a Revolving A Lender, Revolving B Lender and/or
Incremental Term Lender, as applicable, to respond to a Borrower Request and
Assumption Agreement for an Applicant Borrower shall be deemed to be a refusal
by such Revolving A Lender, Revolving B Lender and/or Incremental Term Lender,
as applicable, to the addition of such Applicant Borrower.
(b)    The Obligations of the Company and each Domestic Borrower shall be joint
and several in nature regardless of which such Person actually receives Credit
Extensions hereunder or the amount of such Credit Extensions received or the
manner in which the Administrative Agent or any Lender accounts for such Credit
Extensions on its books and records. Each of the obligations of the Company and
each Domestic Borrower with respect to Credit Extensions made to it, and each
such Borrower’s obligations arising as a result of the joint and several
liability of such Borrower hereunder, with respect to Credit Extensions made to
and other Obligations owing by the Company and the other Domestic Borrowers
hereunder, shall be separate and distinct obligations, but all such


76



--------------------------------------------------------------------------------




obligations shall be primary obligations of each such Borrower. The provisions
of Section 11.02 and 11.04 are incorporated herein by reference and shall apply
to the obligations of the Company and the Domestic Borrowers under this Section
2.16(b) mutatis mutandis.
(c)    Each Foreign Borrower shall be jointly and severally liable with the
other Foreign Borrowers for all Obligations of the Foreign Borrowers, regardless
of which Foreign Borrower actually receives Credit Extensions or the amount of
such Credit Extensions received or the manner in which the Administrative Agent
or any Lender accounts for such Credit Extensions on its books and records. Each
Foreign Borrower’s obligations with respect to Credit Extensions made to it, and
each Foreign Borrower’s obligations arising as a result of the joint and several
liability of such Foreign Borrower with the other Foreign Borrowers with respect
to Credit Extensions made to, and other Obligations owing by, the other Foreign
Borrowers, shall be separate and distinct obligations, but all such obligations
shall be primary obligations of each such Foreign Borrower. Notwithstanding
anything to the contrary, any amount paid by or collected from a Foreign
Borrower under this Agreement or any other Loan Document shall not, in any
event, be allocated to the payment of any obligations hereunder (or any other
Loan Document) of any Domestic Credit Party. The provisions of Section 11.02 and
11.04 are incorporated herein by reference and shall apply to the obligations of
the Foreign Borrowers under this Section 2.16(c) mutatis mutandis.
(d)    Each Restricted Subsidiary that is or becomes a “Borrower” pursuant to
this Section 2.16 hereby irrevocably appoints the Company as its agent for all
purposes relevant to this Agreement and each of the other Loan Documents,
including (i) the giving and receipt of notices, (ii) the execution and delivery
of all documents, instruments and certificates contemplated herein and all
modifications hereto, and (iii) the receipt of the proceeds of any Loans made by
the Lenders, to any such Borrower hereunder. Any acknowledgment, consent,
direction, certification or other action which might otherwise be valid or
effective only if given or taken by all Borrowers, or by each Borrower acting
singly, shall be valid and effective if given or taken only by the Company,
whether or not any such other Borrower joins therein. Any notice, demand,
consent, acknowledgement, direction, certification or other communication
delivered to the Company in accordance with the terms of this Agreement shall be
deemed to have been delivered to each Designated Borrower.
(e)    The Company may from time to time, upon not less than ten (10) Business
Days’ notice from the Company to the Administrative Agent (or such shorter
period as may be agreed by the Administrative Agent in its sole discretion),
terminate a Designated Borrower’s status as such status as a Borrower; provided
that there are no outstanding Loans payable by such Designated Borrower or other
amounts payable by such Designated Borrower on account of any Loans made to it,
as of the effective date of such termination. The Administrative Agent will
promptly notify the Lenders of any such termination of a Designated Borrower’s
status.

2.17    Refinancing Facilities.
(a)    The Borrowers may from time to time, add one or more new term loan
facilities to the credit facilities under this Agreement (“Specified Refinancing
Term Loans”) pursuant to procedures reasonably specified by the Administrative
Agent and reasonably acceptable to the Borrowers, to refinance all or any
portion of any Term Loans then outstanding under this Agreement; provided that
such Specified Refinancing Term Loans: (i) will rank pari passu in right of
payment as the other Loans and Commitments hereunder; (ii) will not have
obligors or contingent obligors that were not obligors or contingent obligors in
respect of the Obligations; (iii) will be (x) unsecured


77



--------------------------------------------------------------------------------




or (y) secured by the Collateral on a pari passu or junior basis with the
Obligations pursuant to a Market Intercreditor Agreement that is reasonably
satisfactory to the Administrative Agent and the Company; (iv) will have a
maturity date that is not prior to the Latest Maturity Date of, and will have a
weighted average life to maturity that is not shorter than the weighted average
life to maturity of, the Term Loans being refinanced; (v) any Specified
Refinancing Term Loan shall share ratably in any prepayments of Term Loans
pursuant to Section 2.05(b) (or otherwise provide for more favorable prepayment
treatment for the then outstanding Term Loans other than the Specified
Refinancing Term Loans); (vi) subject to clause (v) above, shall have terms and
conditions that are the same as the Term Loan(s) being refinanced or, if not
consistent with the terms of the Term Loan(s) being refinanced, shall be
reasonably satisfactory to the Administrative Agent (it being agreed that the
following shall be reasonably satisfactory to the Administrative Agent: (A)
covenants or other provisions applicable only to periods after the Latest
Maturity Date of the Loans existing at the time of such refinancing or that are
added for the benefit of the Administrative Agent and the Lenders under the
then-existing Loans and (B) to the extent required by the lenders providing the
Specified Refinancing Term Loan, customary “most-favored-nation” protection,
call protection, and an excess cash flow prepayment, in each case, which may be
applicable solely with respect to such Specified Refinancing Term Loans;
provided, that, to the extent an excess cash flow prepayment is required in
connection with the establishment of a Specified Refinancing Term Loan, such
excess cash flow mandatory prepayment shall be applied ratably to all
then-existing Term Loans); (vii) no Event of Default shall have occurred and be
continuing at the time such Specified Refinancing Term Loans are incurred; and
(viii) the Net Cash Proceeds of such Specified Refinancing Term Loans shall be
applied, substantially concurrently with the incurrence thereof, to the pro rata
prepayment of outstanding Loans being so refinanced, in each case pursuant to
Section 2.05 and 2.07, as applicable; provided, however, that such Specified
Refinancing Term Loans; (A) shall not have a principal or commitment amount (or
accreted value) greater than the Loans being refinanced (excluding accrued
interest, fees (including original issue discount and upfront fees), discounts,
premiums or expenses) and (B) may provide for any additional or different
financial or other covenants or other provisions that are agreed among the
Company and the lenders thereof and applicable only during periods after the
Latest Maturity Date of any of the Loans that remain outstanding after giving
effect to such Specified Refinancing Term Loans or the date on which all
non-refinanced Obligations are paid in full.
(b)    The Company shall make any request for Specified Refinancing Term Loans
pursuant to a written notice to the Administrative Agent specifying in
reasonable detail the proposed terms thereof. Any proposed Specified Refinancing
Term Loans may be provided by existing Lenders (it being understood that
existing Lenders are not required to provide such proposed Specified Refinancing
Term Loans) or, subject to the approval of the Administrative Agent, Eligible
Assignees in such respective amounts as the Company may elect.
(c)    The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in clause
(a) above and Section 4.02, and, to the extent reasonably requested by the
Administrative Agent, receipt by the Administrative Agent of legal opinions,
board resolutions, officers’ certificates and/or reaffirmation agreements,
including any supplements or amendments to the Collateral Documents providing
for such Specified Refinancing Term Loans to be secured thereby, generally
consistent, where applicable, with those delivered on the Closing Date under
Section 4.01 (other than changes to such legal opinions resulting from a Change
in Law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent). The Lenders hereby authorize the
Administrative Agent to enter into amendments to this Agreement and the other
Loan Documents with the Borrowers as may be


78



--------------------------------------------------------------------------------




necessary in order to establish any Specified Refinancing Term Loan and to make
such technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Company in connection with the
establishment of such Specified Refinancing Term Loans, in each case on terms
consistent with and/or to effect the provisions of this Section 2.17.
(d)    Each class of Specified Refinancing Term Loans incurred under this
Section 2.17 shall be in an aggregate principal amount that is (i) (x) with
respect to Specified Refinancing Term Loans denominated in Dollars, not less
than $5,000,000, or $1,000,000 increments in excess thereof or (y) with respect
to Specified Refinancing Term Loans denominated in an Alternative Currency, not
less than an amount in such Alternative Currency equal to the Dollar Equivalent
of $5,000,000, and $1,000,000 increments in excess thereof or (ii) the amount
required to refinance all of the applicable class of Loans and/or Commitments.
(e)    The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Amendment. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Refinancing Amendment, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Specified Refinancing Term Loans incurred
pursuant thereto (including the addition of such Specified Refinancing Term
Loans as separate facilities hereunder and treated in a manner consistent with
the credit facilities under this Agreement being refinanced, including for
purposes of prepayments and voting). Any Refinancing Amendment may, without the
consent of any Person other than the Borrowers, the Administrative Agent and the
Lenders providing such Specified Refinancing Term Loans, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Company to effect the provisions of or be consistent with this Section 2.17.

2.18    Incremental Facilities
The Borrowers may at any time and from time to time, upon prior written notice
by the applicable Borrower to the Administrative Agent, increase the Aggregate
Revolving A Commitments (but not the Letter of Credit Sublimit, the Swing Line
Sublimit or the Foreign Borrower Sublimit (except as otherwise set forth in the
definition therein)) and/or the Aggregate Revolving B Commitments and/or
establish one or more Incremental Term Loans, by a maximum aggregate amount not
to exceed the Incremental Amount, as follows (in each case, subject to Section
1.02(d)):
(a)    The Borrowers may at any time and from time to time, upon prior written
notice by the applicable Borrower to the Administrative Agent, increase the
Aggregate Revolving A Commitments (but not the Letter of Credit Sublimit, the
Swing Line Sublimit or the Foreign Borrower Sublimit (except as otherwise set
forth in the definition therein)) with additional Revolving A Commitments from
any existing Revolving A Lender or new Revolving A Commitments from any other
Person selected by the Company and reasonably acceptable to the Administrative
Agent, the L/C Issuer and the Swing Line Lender; provided that:
(i)    any such increase shall be in a minimum principal amount of $10,000,000
and in integral multiples of $1,000,000 in excess thereof;
(ii)    no Event of Default shall exist and be continuing at the time of any
such increase;


79



--------------------------------------------------------------------------------




(iii)    no existing Revolving A Lender shall be under any obligation to
increase its Revolving A Commitment and any such decision whether to increase
its Revolving A Commitment shall be in such Revolving A Lender’s sole and
absolute discretion;
(iv)    (1) any new Revolving A Lender shall join this Agreement by executing
such joinder documents required by the Administrative Agent and/or (2) any
existing Revolving A Lender electing to increase its Revolving A Commitment
shall have executed a commitment agreement reasonably satisfactory to the
Administrative Agent;
(v)    as a condition precedent to such increase, (1) the applicable Borrower
shall deliver to the Administrative Agent (x) a certificate of each Credit Party
that has guaranteed the Obligations of such Borrower dated as of the date of
such increase signed by an Authorized Officer of such Credit Party certifying
and attaching the resolutions adopted by such Credit Party approving or
consenting to such increase and (y) a certificate of the Company signed by an
Authorized Officer of the Company certifying that, (A) before and after giving
effect to such increase, (I) the representations and warranties contained in
Article V and the other Loan Documents are true and correct in all material
respects (or, if qualified by materiality or reference to Material Adverse
Effect, in all respects) on and as of the date of such increase, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects (or, if
qualified by materiality or reference to Material Adverse Effect, in all
respects) as of such earlier date and (II) no Event of Default exists and (B)
immediately after giving pro forma effect to the increase of the Aggregate
Revolving A Commitments (assuming for such calculation that such increase is
fully drawn), the Company would be in compliance with the financial covenants
set forth in Section 7.08 and 7.09 recomputed as of the end of the period of
twelve months most recently ended for which the Company has delivered financial
statements pursuant to Section 6.01(a) or (b); (2) the Company shall deliver to
the Administrative Agent customary opinions of legal counsel to the Credit
Parties, addressed to the Administrative Agent and each Lender, dated as of the
effect date of such increase; and (3) the Company shall deliver to the
Administrative Agent such amendments to the Collateral Documents as the
Administrative Agent may deem necessary in connection with such increase; and
(vi)    Schedule 2.01 shall be deemed revised to include any increase in the
Aggregate Revolving A Commitments pursuant to this Section 2.18(a) and to
include thereon any Person that becomes a Lender pursuant to this Section
2.18(a).
The Borrowers shall prepay any Revolving A Loans owing by them and outstanding
on the date of any such increase (and pay any additional amounts required
pursuant to Section 3.05) to the extent necessary to keep the outstanding
Revolving A Loans ratable with any revised Revolving A Commitments arising from
any non-ratable increase in the Revolving A Commitments under this Section.
(b)    The Borrowers may at any time and from time to time, upon prior written
notice by the applicable Borrower to the Administrative Agent, increase the
Aggregate Revolving B Commitments with additional Revolving B Commitments from
any existing Revolving B Lender or new Revolving B Commitments from any other
Person selected by the Company and acceptable to the Administrative Agent, the
L/C Issuer and the Swing Line Lender; provided that:


80



--------------------------------------------------------------------------------




(i)    any such increase shall be in a minimum principal amount of $10,000,000
and in integral multiples of $1,000,000 in excess thereof;
(ii)    no Event of Default shall exist and be continuing at the time of any
such increase;
(iii)    no existing Revolving B Lender shall be under any obligation to
increase its Revolving B Commitment and any such decision whether to increase
its Revolving B Commitment shall be in such Revolving B Lender’s sole and
absolute discretion;
(iv)    (1) any new Revolving B Lender shall join this Agreement by executing
such joinder documents required by the Administrative Agent and/or (2) any
existing Revolving B Lender electing to increase its Revolving B Commitment
shall have executed a commitment agreement reasonably satisfactory to the
Administrative Agent;
(v)    as a condition precedent to such increase, (1) the applicable Borrower
shall deliver to the Administrative Agent (x) a certificate of each Credit Party
that has guaranteed the Obligations of such Borrower dated as of the date of
such increase signed by an Authorized Officer of such Credit Party certifying
and attaching the resolutions adopted by such Credit Party approving or
consenting to such increase and (y) a certificate of the Company signed by an
Authorized Officer of the Company certifying that, (A) before and after giving
effect to such increase, (I) the representations and warranties contained in
Article V and the other Loan Documents are true and correct in all material
respects (or, if qualified by materiality or reference to Material Adverse
Effect, in all respects) on and as of the date of such increase, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects (or, if
qualified by materiality or reference to Material Adverse Effect, in all
respects) as of such earlier date and (II) no Event of Default exists and (B)
immediately after giving pro forma effect to the increase of the Aggregate
Revolving B Commitments (assuming for such calculation that such increase is
fully drawn), the Company would be in compliance with the financial covenants
set forth in Section 7.08 and 7.09 recomputed as of the end of the period of
twelve months most recently ended for which the Company has delivered financial
statements pursuant to Section 6.01(a) or (b); (2) the Company shall deliver to
the Administrative Agent customary opinions of legal counsel to the Credit
Parties, addressed to the Administrative Agent and each Lender, dated as of the
effect date of such increase; and (3) the Company shall deliver to the
Administrative Agent such amendments to the Collateral Documents as the
Administrative Agent may deem necessary in connection with such increase; and
(vi)    Schedule 2.01 shall be deemed revised to include any increase in the
Aggregate Revolving B Commitments pursuant to this Section 2.18(a) and to
include thereon any Person that becomes a Lender pursuant to this Section
2.18(a).
The Borrowers shall prepay any Revolving B Loans owing by them and outstanding
on the date of any such increase (and pay any additional amounts required
pursuant to Section 3.05) to the extent necessary to keep the outstanding
Revolving B Loans ratable with any revised Revolving B Commitments arising from
any non-ratable increase in the Revolving B Commitments under this Section.


81



--------------------------------------------------------------------------------




(c)    The Borrowers may at any time and from time to time, upon prior written
notice by the applicable Borrower to the Administrative Agent, institute an
Incremental Term Loan; provided that:
(i)    the applicable Borrower (in consultation and coordination with the
Administrative Agent) shall obtain commitments for the amount of such
Incremental Term Loan from existing Lenders or other Persons reasonably
acceptable to the Administrative Agent (such consent not to be unreasonably
withheld), which Lenders shall join this Agreement as Incremental Term Lenders
by executing an Incremental Term Loan Lender Joinder Agreement;
(ii)    any such Incremental Term Loan shall be in a minimum principal amount of
$10,000,000 and in integral multiples of $1,000,000 in excess thereof;
(iii)    subject to Section 1.02(d), no Event of Default shall exist and be
continuing at the time of any such institution;
(iv)    no existing Lender shall be under any obligation to become an
Incremental Term Lender and any such decision whether to become an Incremental
Term Lender shall be in such Lender’s sole and absolute discretion;
(v)    the Incremental Term Loan Maturity Date for such Incremental Term Loan
shall be as set forth in the Incremental Term Loan Lender Joinder Agreement
relating to such Incremental Term Loan; provided, that such date shall not be
earlier than the Latest Maturity Date;
(vi)    the scheduled principal amortization payments under such Incremental
Term Loan shall be as set forth in the Incremental Term Loan Lender Joinder
Agreement relating to such Incremental Term Loan; provided, that the weighted
average life to maturity of such Incremental Term Loan shall not be shorter than
the then-remaining weighted average life to maturity of the Initial Term Loan;
(vii)    the currency of such Incremental Term Loan shall be as set forth in the
Incremental Term Loan Lender Joinder Agreement;
(viii)    each Incremental Term Loan shall rank pari passu in right of payment
and security with the Obligations and shall be secured only by the Collateral
and shall be guaranteed only by the Guarantors;
(ix)    other than as set forth in clauses (v), (vi) and (vii) above, such
Incremental Term Loan shall have terms and conditions that are the same as the
then-existing Term Loan(s) or, if not consistent with the terms of the
then-existing Term Loan(s), shall be reasonably satisfactory to the
Administrative Agent (it being agreed that the following shall be reasonably
satisfactory to the Administrative Agent: (A) covenants or other provisions
applicable only to periods after the Latest Maturity Date of the then-existing
Term Loans or that are added for the benefit of the Administrative Agent and the
Lenders under the then-existing Term Loans and (B) to the extent required by the
lenders providing the Incremental Term Loan, customary “most-favored-nation”
protection, call protection, and an excess cash flow prepayment, in each case,
which may be applicable solely with respect to such Incremental Term Loans;
provided, that, to the extent an excess cash flow prepayment is


82



--------------------------------------------------------------------------------




required in connection with the establishment of an Incremental Term Loan, such
excess cash flow mandatory prepayment shall be applied ratably to all
then-existing Term Loans);
(x)    as a condition precedent to such institution, (1) the applicable Borrower
shall deliver to the Administrative Agent (x) a certificate of each Credit Party
that has guaranteed the Obligations of such Borrower dated as of the date of
such institution signed by an Authorized Officer of such Credit Party certifying
and attaching the resolutions adopted by such Credit Party approving or
consenting to such institution, and (y) a certificate of the Company signed by
an Authorized Officer of the Company, certifying that, (A) before and after
giving effect to such institution and subject to Section 1.02(d), (I) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the date of
such increase, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date and (II) no Event of Default
exists and (B) subject to Section 1.02(d), immediately after giving pro forma
effect to the institution of the Incremental Term Loan, the Company would be in
compliance with the financial covenants set forth in Section 7.08 and 7.09
recomputed as of the end of the period of twelve months most recently ended for
which the Company has delivered financial statements pursuant to Section 6.01(a)
or (b); (2) the Company shall deliver to the Administrative Agent customary
opinions of legal counsel to the Credit Parties, addressed to the Administrative
Agent and each Lender, dated as of the effect date of such institution; (3) the
Company shall deliver to the Administrative Agent such amendments to the
Collateral Documents as the Administrative Agent may deem necessary in
connection with such institution;
(xi)    such Incremental Term Loan shall share ratably in any prepayments of any
existing Term Loan pursuant to Section 2.05 (or otherwise provide for more
favorable prepayment treatment for any existing Term Loan) and shall have
ratable voting rights as any existing Term Loan (or otherwise provide for more
favorable voting rights for the existing Term Loans); and
(xii)    Schedule 2.01 shall be deemed revised to reflect the commitments and
commitment percentages of the Incremental Term Lenders as set forth in the
Incremental Term Loan Lender Joinder Agreement.

2.19    Amend and Extend Transactions.
(a)    The Company may, by written notice to the Administrative Agent from time
to time, request an extension (each, an “Extension”) of the Maturity Date of any
Loans (and, as applicable, the Commitments relating thereto) to the extended
maturity date specified in such notice. Such notice shall set forth (i) the
amount of the Revolving Commitments and/or Term Loans to be extended (which
shall be in minimum increments of $1,000,000 and a minimum amount of
$10,000,000), and (ii) the date on which such Extension is requested to become
effective (which shall be not less than ten (10) Business Days nor more than
sixty (60) days after the date of such Extension notice (or such longer or
shorter periods as the Administrative Agent shall agree in its sole
discretion)). Each Lender holding the relevant Commitments and/or Loans to be
extended shall be offered (an “Extension Offer”) an opportunity to participate
in such Extension on a pro rata basis and on the same terms and conditions as
each other Lender pursuant to procedures established by, or reasonably
acceptable to, the Administrative Agent. Any Lender approached to participate in
such Extension


83



--------------------------------------------------------------------------------




may elect or decline, in its sole discretion, to participate in such Extension.
If the aggregate principal amount of Revolving Commitments and/or Term Loans in
respect of which Lenders shall have accepted the relevant Extension Offer shall
exceed the maximum aggregate principal amount of Revolving Commitments and/or
Term Loans, as applicable, subject to the Extension Offer as set forth in the
Extension notice, then the Revolving Commitments and/or Term Loans, as
applicable, of the applicable Lenders shall be extended ratably up to such
maximum amount based on the respective principal amounts with respect to which
such Lenders have accepted such Extension Offer.
(b)    The following shall be conditions precedent to the effectiveness of any
Extension: (i) no Event of Default shall have occurred and be continuing
immediately prior to and immediately after giving effect to such Extension, (ii)
the representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects (or, if qualified by
materiality or reference to Material Adverse Effect, in all respects) on and as
of the effective date of such Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (or, if qualified by
materiality or reference to Material Adverse Effect, in all respects) as of such
earlier date, (iii) the L/C Issuer and the Swing Line Lender shall have
consented to any Extension of the Revolving A Commitments, in each case to the
extent that such Extension provides for the issuance or extension of Letters of
Credit or making of Swing Line Loans at any time during the extended period, and
(iv) the terms of such Extended Revolving Commitments and Extended Term Loans
shall comply with Section 2.19(c).
(c)    The terms of each Extension shall be determined by the Company and the
applicable extending Lenders and set forth in an Extension Amendment; provided
that (i) the final maturity date of any Extended Revolving Commitment or
Extended Term Loan shall be no earlier than the Latest Maturity Date for the
Revolving Commitments so extended or the Term Loans so extended, as applicable,
(ii)(A) there shall be no scheduled amortization of the loans or reductions of
commitments under any Extended Revolving Commitments, and (B) the weighted
average life to maturity of the Extended Term Loans shall be no shorter than the
remaining weighted average life to maturity of the Term Loans so extended, (iii)
the Extended Revolving Loans and the Extended Term Loans will rank pari passu in
right of payment and with respect to security with the existing Revolving Loans
and the existing Term Loans and the borrowers and guarantors of the Extended
Revolving Credit Commitments or Extended Term Loans, as applicable, shall be the
same as the Borrowers and Guarantors with respect to the existing Revolving
Loans and the existing Term Loans, as applicable, (iv) the interest rate margin,
rate floors, fees, original issue discount and premium applicable to any
Extended Revolving Credit Commitment (and the Extended Revolving Loans
thereunder) and Extended Term Loans shall be determined by the Company and the
applicable extending Lenders, and (v) to the extent the terms of the Extended
Revolving Commitments or Extended Term Loans are inconsistent with the terms set
forth herein (except as set forth in clause (i) through (iv) above), such terms
shall be reasonably satisfactory to the Administrative Agent.
(d)    In connection with any Extension, the Company, the Administrative Agent
and each applicable extending Lender shall execute and deliver to the
Administrative Agent an Extension Amendment. The Lenders hereby authorize the
Administrative Agent to enter into, and the Lenders agree that this Agreement
and the other Loan Documents shall be amended by, any Extension Amendment
entered into in connection with any Extension to the extent (and only to the
extent) the Administrative Agent deems necessary in order to (i) reflect the
existence and terms of such Extension, (ii) make such other changes to this
Agreement and the other Loan Documents consistent


84



--------------------------------------------------------------------------------




with the provisions and intent of such Extension, and (iii) effect such other
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 2.19. The Administrative Agent shall promptly
notify each Lender as to the effectiveness of each Extension Amendment. The
effectiveness of any Extension Amendment shall be subject to the receipt by the
Administrative Agent of (A) to the extent requested by the Administrative Agent,
customary opinions of legal counsel to the Credit Parties, addressed to the
Administrative Agent and each Lender (including each Person providing any
portion of such Extension) dated as of the effective date of such Extension, and
(ii) such other documents and certificates it may reasonably request relating to
the necessary authority for such Extension, and any other matters relevant
thereto, all in form and substance reasonably satisfactory to the Administrative
Agent.

2.20    ERISA Matters.
As of the Closing Date, each Lender represents and warrants that such Lender is
not and will not be (a) an employee benefit plan subject to Title I of ERISA,
(b) a plan or account subject to Section 4975 of the Code, (c) an entity deemed
to hold “plan assets” of any such plans or accounts for purposes of ERISA or the
Code, or (d) a “governmental plan” within the meaning of ERISA.

ARTICLE III    
TAXES, YIELD PROTECTION AND ILLEGALITY

3.01    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of any Credit
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Credit Party, then the Administrative Agent or such Credit Party
shall be entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
(ii)    If any Credit Party or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Credit Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.


85



--------------------------------------------------------------------------------




(iii)    If any Credit Party or the Administrative Agent shall be required by
any applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Credit Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Credit Party or the Administrative Agent, to
the extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Credit Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.
(b)    Payment of Other Taxes by the Credit Parties. Without limiting the
provisions of subsection (a) above, the Credit Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable Laws, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes; provided, however, that no payments made by a Foreign Borrower
pursuant to this Section 3.01(b) shall be used to pay or reimburse Other Taxes
imposed on or with respect to or otherwise payable by any Domestic Credit Party.
(c)    Tax Indemnifications.
(i)    Each of the Domestic Credit Parties shall, and does hereby, jointly and
severally indemnify each Recipient, and shall make payment in respect thereof
within ten days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.01) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Company by a Lender or the L/C Issuer (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest
error. Each of the Domestic Credit Parties shall, and does hereby, jointly and
severally indemnify the Administrative Agent, and shall make payment in respect
thereof within ten days after demand therefor, for any amount that a Lender or
the L/C Issuer for any reason fails to pay indefeasibly to the Administrative
Agent as required pursuant to Section 3.01(c)(iii) below.
(ii)    Each of the Foreign Borrowers shall, and does hereby, jointly and
severally indemnify each Recipient, and, within ten days after demand therefor,
shall make payment in respect of, the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, in each case,
solely in respect of obligations of or amounts otherwise payable by or for the
account of the Foreign Borrowers hereunder or under any other Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered


86



--------------------------------------------------------------------------------




to the Company by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error. Each of the
Foreign Borrowers shall, and does hereby, jointly and severally indemnify the
Administrative Agent, and shall make payment in respect thereof within ten days
after demand therefor, for any amount that a Lender or the L/C Issuer for any
reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to Section 3.01(c)(iii) below.
(iii)    Each Lender and the L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (y) the Administrative Agent and the Credit Parties, as applicable,
against any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.06(d) relating to the maintenance of a Participant
Register and (z) the Administrative Agent and the Credit Parties, as applicable,
against any Excluded Taxes attributable to such Lender or the L/C Issuer, in
each case, that are payable or paid by the Administrative Agent or a Credit
Party in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender and the L/C Issuer hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender or the L/C
Issuer, as the case may be, under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this clause (iii).
(d)    Evidence of Payments. Upon request by any Credit Party or the
Administrative Agent, as the case may be, after any payment of Taxes by such
Credit Party or by the Administrative Agent to a Governmental Authority as
provided in this Section 3.01, such Credit Party shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to such Credit
Party, as the case may be, the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of any return
required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to such Credit Party or the Administrative Agent, as the
case may be.
(e)    Status of Lenders; Tax Documentation.
(i)    Any Recipient that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Company and the Administrative Agent, at the time or times
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to
backup


87



--------------------------------------------------------------------------------




withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 3.01(e)(ii)(A), 3.01(e)(ii)(B) and 3.01(e)(ii)(D) below) shall not be
required if in the Recipient’s reasonable judgment such completion, execution or
submission would subject such Recipient to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Recipient.
(ii)    Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty,
(II)    executed copies of IRS Form W-8ECI,
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or W-8BEN-E, as applicable; or
(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI,


88



--------------------------------------------------------------------------------




IRS Form W-8BEN, W-8BEN-E, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-4 on behalf of each such direct and indirect partner,
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the Closing
Date.
(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so.
(iv)    For purposes of determining withholding Taxes imposed under FATCA, from
and after the effective date of this Agreement, the Borrowers and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).
(v)    A Borrower organized under the laws of the United Kingdom, the
Administrative Agent and any Lender claiming relief from United Kingdom
withholding


89



--------------------------------------------------------------------------------




Tax under an applicable United Kingdom income tax treaty shall cooperate and
shall use commercially reasonable efforts to complete any procedural formalities
necessary for such Borrower to make payments without deduction of United Kingdom
Taxes.
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Credit Party or with respect to which any Credit Party has paid
additional amounts pursuant to this Section 3.01, it shall pay to the Credit
Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by a Credit Party under this Section
3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that the Credit Party, upon the request
of the Recipient, agrees to repay the amount paid over to the Credit Party (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Credit Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Credit Party or any other Person.
(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to the Eurocurrency Base Rate (whether
denominated in Dollars or Alternative Currencies), or to determine or charge
interest rates based upon the Eurocurrency Base Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars or any Alternative Currency in
the applicable interbank market, then, on notice thereof by such Lender to the
Company through the Administrative Agent, (i) any obligation of such Lender to
make or continue Eurocurrency Rate Loans in the affected currency or currencies
or, in the case of Eurocurrency Rate Loans in Dollars, to convert Base Rate
Loans to Eurocurrency Rate Loans or, if such notice relates to the unlawfulness
or asserted unlawfulness of charging interest based on the Eurocurrency Base
Rate, to make Base Rate Loans as to which the interest rate is determined with
reference to the Eurocurrency Base Rate, shall be suspended, until such Lender
notifies the Administrative Agent and the Company that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, the
Borrowers shall, upon demand from such Lender (with a copy to the Administrative
Agent), either prepay or, if applicable and such Loans are denominated in
Dollars, convert all such Eurocurrency Rate Loans of such Lender and Base Rate
Loans as to which the interest rate


90



--------------------------------------------------------------------------------




is determined with reference to the Eurocurrency Base Rate to Base Rate Loans as
to which the rate of interest is not determined with reference to the
Eurocurrency Base Rate, either on the last day of the Interest Period therefor,
if such Lender may lawfully continue to maintain such Eurocurrency Rate Loans to
such day, or immediately, if such Lender may not lawfully continue to maintain
such Eurocurrency Rate Loans or a Base Rate Loan as to which the interest rate
is determined with reference to the Eurocurrency Base Rate. Notwithstanding the
foregoing and despite the illegality for such a Lender to make, maintain or fund
Eurocurrency Rate Loans or Base Rate Loans as to which the interest rate is
determined with reference to the Eurocurrency Base Rate, that Lender shall
remain committed to make and maintain Base Rate Loans as to which the rate of
interest is not determined with reference to the Eurocurrency Base Rate and
shall be entitled to recover interest at such Base Rate. Upon any such
prepayment or conversion, the Borrowers shall also pay accrued interest on the
amount so prepaid or converted.
Each Lender at its option may make any Credit Extension to any Designated
Borrower which is a Foreign Subsidiary by causing any domestic or foreign branch
or Affiliate of such Lender (each a “Designated Lender”) to make such Credit
Extension (and in the case of an Affiliate, the provisions of Sections 3.01
through 3.05 and 10.04 shall apply to such Affiliate to the same extent as to
such Lender); provided that any exercise of such option shall not affect the
obligation of the relevant Borrower to repay such Credit Extension in accordance
with the terms of this Agreement; provided, however, if any Lender or any
Designated Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Designated Lender to perform its obligations hereunder or to issue,
make, maintain, fund or charge interest with respect to any Credit Extension to
any Designated Borrower which is a Foreign Subsidiary then, on notice thereof by
such Lender to the Company through the Administrative Agent, and until such
notice by such Lender is revoked, any obligation of such Lender to issue, make,
maintain, fund or charge interest with respect to any such Credit Extension
shall be suspended. Upon receipt of such notice, the Credit Parties shall, take
all reasonable actions requested by such Lender to mitigate or avoid such
illegality.

3.03    Inability to Determine Rates.
(a)    If in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof, (i) the Administrative Agent determines
that (A) deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable offshore interbank market for such currency
for the applicable amount and Interest Period of such Eurocurrency Rate Loan, or
(B) adequate and reasonable means do not exist for determining the Eurocurrency
Base Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan (whether denominated in Dollars or an Alternative
Currency) or in connection with an existing or proposed Base Rate Loan (in each
case with respect to clause (i), “Impacted Loans”), or (ii) the Administrative
Agent or the Required Lenders determine that for any reason the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Company
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurocurrency Rate Loans in the affected currency or currencies shall be
suspended (to the extent of the affected Eurocurrency Rate Loans or Interest
Periods) and (y) in the event of a determination described in the preceding
sentence with respect to the Eurocurrency Base Rate component of the Base Rate,
the utilization of the Eurocurrency Base Rate component in determining the Base
Rate shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice and during such period
Base Rate Loans shall be made and continued based on the interest rate
determined by the greater of clauses (a) and (b) in the definition of Base Rate.
Upon receipt of such notice, the Company may revoke any pending request


91



--------------------------------------------------------------------------------




for a Borrowing of, conversion to or continuation of Eurocurrency Rate Loans in
the affected currency or currencies or, failing that, will be deemed to have
converted such request into a request for a Borrowing of (or conversion to) Base
Rate Loans in Dollars in the amount specified therein.
(b)    Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section, the Administrative
Agent in consultation with the Company and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a)(i) of this Section, (2) the Administrative
Agent or the affected Lenders notify the Company that such alternative interest
rate does not adequately and fairly reflect the cost to the Lenders of funding
the Impacted Loans, or (3) any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Company written notice thereof.

3.04    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in Section 3.04(e) or the
Eurocurrency Rate) or the L/C Issuer;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurocurrency
Rate Loans made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurocurrency Base Rate (or of maintaining its obligation to
make any such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Company will pay (or cause the
applicable Borrower to pay) to such Lender or the L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or the L/C
Issuer, as the case may be, for such additional costs incurred or reduction
suffered.
(b)    Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s


92



--------------------------------------------------------------------------------




or the L/C Issuer’s holding company, if any, regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the L/C Issuer’s capital or on the capital of such Lender’s or the
L/C Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit or Swing Line Loan held by, such Lender, or the Letters of Credit issued
by the L/C Issuer, to a level below that which such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or the L/C Issuer’s
policies and the policies of such Lender’s or the L/C Issuer’s holding company
with respect to capital adequacy and liquidity), then from time to time the
Company will pay (or cause the applicable Borrower to pay) to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error. The Company shall pay (or cause the applicable
Borrower to pay) such Lender or the L/C Issuer, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation; provided that no Borrower shall be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender notifies the Company of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine‑month period referred to above shall be extended to include the period of
retroactive effect thereof).
(e)    Additional Reserve Requirements. To the extent not already reflected in
the calculation of any interest rate, the Company shall pay (or cause the
applicable Borrower to pay) to each Lender or the L/C Issuer, as the case may
be, as long as such Lender or the L/C Issuer shall be required to comply with
any reserve ratio requirement or analogous requirement of any central banking or
financial regulatory authority imposed in respect of the maintenance of the
Commitments or the funding of the Eurocurrency Rate Loans, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender or the L/C Issuer (as determined by such
Lender or the L/C Issuer in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan; provided the Company shall have received at least 10 days’
prior notice (with a copy to the Administrative Agent) of such additional costs
from such Lender or the L/C Issuer. If a Lender fails to give notice 10 days
prior to the relevant Interest Payment Date, such additional costs shall be due
and payable 10 days from receipt of such notice.

3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:


93



--------------------------------------------------------------------------------




(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the applicable
Borrower;
(c)    any failure by any Borrower to make payment of any Loan (or interest due
thereon) denominated in an Alternative Currency on its scheduled due date or any
payment thereof in a different currency; or
(d)    any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Company
pursuant to Section 10.13;
including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Company shall also pay (or cause the applicable Borrower to pay)
any customary administrative fees charged by such Lender in connection with the
foregoing.
For purposes of calculating amounts payable by the Company (or the applicable
Borrower) to the Lenders under this Section 3.05, each Lender shall be deemed to
have funded each Eurocurrency Rate Loan made by it at the Eurocurrency Rate used
in determining the Eurocurrency Rate for such Loan by a matching deposit or
other borrowing in the offshore interbank market for such currency for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.

3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender, the L/C Issuer or any
Governmental Authority for the account of any Lender or the L/C Issuer pursuant
to Section 3.01, or if any Lender or the L/C Issuer gives a notice pursuant to
Section 3.02, then such Lender or the L/C Issuer shall, as applicable, use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates), if, in the judgment of such
Lender or the L/C Issuer, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or the L/C
Issuer to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the L/C Issuer. The Company hereby agrees to
pay all reasonable costs and expenses incurred by any Lender or the L/C Issuer
in connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Company may replace such Lender in accordance with Section
10.13.


94



--------------------------------------------------------------------------------





3.07    Survival. All of the Borrowers’ obligations under this Article III shall
survive the termination of the commitments and the repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV    
CONDITIONS PRECEDENT

4.01    Conditions to Effectiveness and Initial Credit Extension. The occurrence
of the Closing Date and the obligation of the L/C Issuer each Lender to make its
initial Credit Extension hereunder on the Closing Date is subject to
satisfaction of the following conditions precedent:
(a)    The Administrative Agent (or its counsel) shall have received from the
Credit Parties and, in the case of this Agreement, each Lender, either (i) a
counterpart of this Agreement and the Security Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement and the
Security Agreement.
(b)    The Administrative Agent (or its counsel) shall have received from each
Borrower, a Note for each Lender as has been requested by such Lender.
(c)    The Administrative Agent shall have received the satisfactory written
opinions from the Company’s counsel (addressed to the Administrative Agent and
the Lenders and dated the Closing Date), in a form reasonably satisfactory to
the Administrative Agent, and covering such other matters relating to the Credit
Parties, this Agreement, the Loan Documents or the Transactions as the
Administrative Agent shall reasonably request. The Borrowers hereby request such
counsel to deliver such opinions.
(d)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Credit Party,
the authorization of the Transactions to which such Credit Party is a party, and
any other legal matters relating to the Credit Parties, this Agreement, the Loan
Documents or the Transactions, all in form and substance reasonably satisfactory
to the Administrative Agent and its counsel.
(e)    The Administrative Agent shall have received (i) a Solvency Certificate
and (ii) a certificate, dated the Closing Date and signed by the Chief Executive
Officer of the Company, the President of the Company or an Authorized Officer of
the Company, confirming that:
(x)    on the Closing Date, both before and after giving effect to the Credit
Extensions and the other Transactions occurring on such date, no Default or
Event of Default shall have occurred and be continuing; and
(y)    the representations and warranties of the Company and each other Credit
Party contained in Article V or any other Loan Document delivered on the Closing
Date, are true and correct in all material respects (or, if qualified by
materiality or reference to Material Adverse Effect, in all respects) on and as
of the Closing Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects (or, if qualified by materiality or
reference to Material Adverse Effect, in all respects) as of such earlier date.


95



--------------------------------------------------------------------------------




(f)    The Administrative Agent shall have received:
(i)    UCC financing statements, in form for filing, for each appropriate
jurisdiction as is necessary, in the Administrative Agent’s reasonable
discretion, to perfect the Administrative Agent’s security interest in the
Collateral;
(ii)    all certificates evidencing any certificated Equity Interests pledged to
the Administrative Agent pursuant to the Security Agreement, together with duly
executed in blank, undated stock powers attached thereto (unless, with respect
to the pledged Equity Interests of any Foreign Subsidiary, such stock powers are
deemed unnecessary by the Administrative Agent in its reasonable discretion
under the Law of the jurisdiction of organization of such Person); and
(iii)    copies of insurance policies or certificates of insurance of the Credit
Parties evidencing liability and casualty insurance meeting the requirements set
forth in the Loan Documents, including naming the Administrative Agent and its
successors and assigns as additional insured (in the case of liability
insurance) or lender’s loss payee (in the case of property insurance) on behalf
of the Lenders.
(g)    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Closing Date, including (i) any fees payable
under this Agreement or the Fee Letter, and (ii) to the extent invoiced at least
two (2) Business Days prior to the Closing Date, reimbursement or payment of all
out‑of‑pocket expenses required to be reimbursed or paid by the Company
hereunder.
(h)    The Administrative Agent shall have received certified copies of all
consents, approvals, authorizations, registrations, filings and orders required
to be made or obtained by all Borrowers and all Guarantors in connection with
the financings evidenced by this Agreement and the other Transactions, and all
such consents, approvals, authorizations, registrations, filings and orders
shall be in full force and effect and all applicable waiting periods shall have
expired, and no investigation or inquiry by any Governmental Authority in
respect of such financings or other Transactions shall be ongoing.
(i)    Since March 31, 2017, there shall have occurred no events or conditions
that have had, or are reasonably expected to have, a Material Adverse Effect.
(j)    The Company shall have duly completed and submitted to the Administrative
Agent a Loan Notice for funding of its Loans, and the Administrative Agent shall
have received, not less than three Business Days prior to the Closing Date (or
such shorter time as may be agreed by the Administrative Agent), a
fully‑executed Funding Indemnity Letter.
(k)    All existing third party Indebtedness for borrowed money of the Company
and its Restricted Subsidiaries (other than such third party Indebtedness for
borrowed money which is permitted to remain outstanding pursuant to the terms of
this Agreement) shall have been, or substantially concurrently, will be
refinanced or repaid.
(l)    The Credit Parties shall have provided (at least three (3) Business Days
before the Closing Date) to the Administrative Agent and the Lenders the
documentation and other information requested by the Administrative Agent and
the Lenders in order to comply with applicable “know


96



--------------------------------------------------------------------------------




your customer” and anti-money laundering rules and regulations, including the
PATRIOT Act, to the extent requested in writing at least ten (10) days prior to
the Closing Date.
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02    Conditions to all Credit Extensions.
The obligation of each Lender to honor any Request for Credit Extension is
subject to the following conditions precedent:
(a)    The representations and warranties of the Company and each other Credit
Party contained in Article V or any other Loan Document shall be true and
correct in all material respects (or, if qualified by materiality or reference
to Material Adverse Effect, in all respects) on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (or, if qualified by materiality or reference
to Material Adverse Effect, in all respects) as of such earlier date.
(b)    No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
(c)    The Administrative Agent and, if applicable, the L/C Issuer and/or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.
(d)    In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Required Lenders (in
the case of any Loans to be denominated in an Alternative Currency) or the L/C
Issuer (in the case of any Letter of Credit to be denominated in an Alternative
Currency) would make it impracticable for such Credit Extension to be
denominated in the relevant Alternative Currency.
Each Request for Credit Extension submitted by a Borrower shall be deemed to be
a representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension; provided, however, (i) the application of clauses (a) and (b) hereto
to any Incremental Term Loan made in connection with any Limited Conditionality
Transaction shall, at the Company’s option, be subject to Section 1.02(d) and
(ii) clauses (a) and (b) hereto shall not apply to any Loans made under any
Refinancing Amendment.

ARTICLE V    
REPRESENTATIONS AND WARRANTIES
Each Credit Party represents and warrants to the Administrative Agent and the
Lenders that:


97



--------------------------------------------------------------------------------





5.01    Company Status. Each of the Company and its Restricted Subsidiaries (i)
is a duly organized and validly existing company in good standing under the laws
of the jurisdiction of its organization, (ii) has the power and authority to own
its property and assets and to transact the business in which it is engaged and
presently proposes to engage, except where the failure to have such power and
authority (x) has not had and (y) is not reasonably likely to have, a Material
Adverse Effect and (iii) is duly qualified and is authorized to do business and
is in good standing in all jurisdictions where it is required to be so
qualified, except where the failure to be so qualified (x) has not had (unless
same has ceased to exist in all respects) or (y) is not reasonably likely to
have, a Material Adverse Effect.

5.02    Power and Authority. Each of the Company and the other Credit Parties
has the requisite power and authority to execute, deliver and carry out the
terms and provisions of the Loan Documents to which it is a party and has taken
all necessary action to authorize the execution, delivery and performance of the
Loan Documents to which it is a party. Each of the Company and the other Credit
Parties has duly executed and delivered each Loan Document to which it is a
party and each such Loan Document constitutes the legal, valid and binding
obligation of such Person enforceable in accordance with its terms, except to
the extent that the enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws generally
affecting creditors’ rights and by equitable principles (regardless of whether
enforcement is sought in equity or at law).

5.03    No Violation. Neither the execution, delivery or performance by the
Company or any of the other Credit Parties of the Loan Documents to which it is
a party, nor compliance by the Company or any of its Restricted Subsidiaries
with the terms and provisions thereof, nor the consummation of the transactions
contemplated herein or therein, (a) will contravene any material provision of
any material applicable Law, (b) will violate or result in a default under any
material indenture, agreement or instrument to which the Company or any of its
Restricted Subsidiaries is a party or by which it or any of its property or
assets are bound or to which it may be subject, (c) will result in the creation
or imposition of (or the obligation to create or impose) any Lien upon any of
the property or assets of the Company or any of its Restricted Subsidiaries
(other than pursuant to the Collateral Documents) or (d) will violate any
provision of the certificate of incorporation, by-laws, certificate of
partnership, partnership agreement, certificate of limited liability company,
limited liability company agreement or equivalent organizational document, as
the case may be, of any Credit Party.

5.04    Litigation. There are no actions, suits, proceedings or investigations
pending or, to the knowledge of the Company, threatened in writing (i) with
respect to any Loan Document, (ii) with respect to the Transaction, or (iii)
with respect to the Company or any of its Restricted Subsidiaries that (x) have
had (unless same has ceased to exist in all respects) or (y) are reasonably
likely to have a Material Adverse Effect (taking into account reserves made or
the benefit of warranties, indemnities or insurance cover in respect thereof).

5.05    Use of Proceeds; Margin Regulations.
(a)    The proceeds of the Initial Term Loan and all Revolving Loans and Swing
Line Loans shall be utilized (i) to refinance existing Indebtedness (including
the Existing Credit Agreement) and to pay fees and expenses incurred in
connection with the Transaction and (ii)  after application of such proceeds for
the purposes described in preceding clause (i), for general corporate and
working capital purposes of the Company and its Restricted Subsidiaries
(including the financing of Permitted Acquisitions, Investments permitted under
Section 7.05 and (subject to Section 5.05(c)) payments permitted under Section
7.06).


98



--------------------------------------------------------------------------------




(b)    All proceeds of Incremental Term Loans shall be utilized (i) to finance
Permitted Acquisitions (and to pay the fees and expenses incurred in connection
therewith) and to refinance any Indebtedness assumed as part of any such
Permitted Acquisitions (and to pay all accrued and unpaid interest thereon, any
prepayment premium associated therewith and the fees and expenses related
thereto) and (ii) for other general corporate and working capital purposes of
the Company and its Restricted Subsidiaries (including Investments permitted
under Section 7.05 and (subject to Section 5.05(c)) payments permitted under
Section 7.06).
(c)    Neither the making of any Loan nor the use of the proceeds thereof nor
the occurrence of any other Credit Extension will violate or be inconsistent
with the provisions of Regulation T, U or X of the Board of Governors of the
Federal Reserve System.
(d)    At the time of each Credit Extension, not more than 25% of the value of
the assets of the Company and its Restricted Subsidiaries taken as a whole
(including all capital stock of the Company held in treasury) will constitute
margin stock.

5.06    Governmental Approvals. Except as may have been obtained or made on or
prior to the Closing Date (and which remain in full force and effect on the
Closing Date), no order, consent, approval, license, authorization or validation
of, or filing, recording or registration with, or exemption by, any Governmental
Authority is required to authorize or is required in connection with (i) the
execution, delivery and performance of any Loan Document or (ii) the legality,
validity, binding effect or enforceability of any Loan Document.

5.07    Investment Company Act. None of the Company or any of its Subsidiaries
is an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

5.08    True and Complete Disclosure. As of the Closing Date, neither the
information memorandum nor any of the other written reports, financial
statements, certificates or other information furnished by or on behalf of any
Credit Party to the Administrative Agent (other than information of a general
economic or industry specific nature, projected financial information or other
forward looking information) in connection with the negotiation of this
Agreement or any other Loan Document or delivered hereunder or thereunder (as
modified or supplemented by other information so furnished prior to the date on
which this representation is made or deemed made), when taken as a whole,
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information, the Company represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time made (it being understood that projections may vary
from actual results and that such variances may be material).

5.09    Financial Condition; Financial Statements.
(a)    As of the Closing Date, immediately after the consummation of the
Transactions to occur on the Closing Date: (i) the fair value of the assets of
the Company and its Restricted Subsidiaries, on a consolidated basis, exceeds,
on a consolidated basis, their debts and liabilities, subordinated, contingent
or otherwise; (ii) the present fair saleable value of the property of the
Company and its Restricted Subsidiaries, on a consolidated basis, is greater
than the amount that will be required to pay the probable liability, on a
consolidated basis, of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured in the ordinary course of business; (iii) the Company and its Restricted
Subsidiaries, on a


99



--------------------------------------------------------------------------------




consolidated basis, are able to pay their debts and liabilities, subordinated,
contingent or otherwise, as such liabilities become absolute and matured or
otherwise due in the ordinary course of business, and do not intend to incur, or
believe that they will incur, debts or other liabilities, including current
obligations, beyond their ability to pay such debts or other liabilities as they
become due (whether at maturity or otherwise); and (iv) the Company and its
Restricted Subsidiaries, on a consolidated basis, are not engaged in, and are
not about to engage in, business contemplated as of the date hereof for which
they have unreasonably small capital. For purposes of the foregoing, the amount
of any contingent liability at any time shall be computed as the amount that, in
light of all the facts and circumstances existing at this time, represents the
amount that can reasonably be expected to become an actual and matured liability
as determined by the Company and its Restricted Subsidiaries in good faith.
(b)    The audited consolidated statements of financial condition of the Company
and its Subsidiaries at March 31, 2016 and March 31, 2017, and the related
consolidated statements of income and cash flow and changes in shareholders’
equity of the Company and its Subsidiaries for the fiscal years ended on such
dates present fairly in all material respects the financial condition of the
Company and its Restricted Subsidiaries at the date of such statements of
financial condition and the results of operations of the Company and its
Restricted Subsidiaries for the periods covered thereby. All such financial
statements have been prepared in accordance with GAAP and practices consistently
applied.
(c)    Since March 31, 2017, no event or condition has occurred that (x) has had
a Material Adverse Effect (unless same has ceased to exist in all respects) or
(y) is reasonably likely to have a Material Adverse Effect.
(d)    The projections of the Company and its Restricted Subsidiaries have been
prepared on a basis consistent with the financial statements referred to in
Section 5.09(b), and are based on good faith estimates and assumptions made by
the management of the Company, which assumptions, taken as a whole, such
management believed were reasonable on the Closing Date, it being recognized by
the Lenders that such projections of future events are not to be viewed as facts
and that actual results during the period or periods covered by any such
projections may differ from the projected results contained therein and such
differences may be material.

5.10    Security Interests. On and after the Closing Date, the Collateral
Documents (to the extent executed and in effect) will create in favor of the
Administrative Agent a valid and enforceable security interest in the Collateral
covered thereby and (i) when the Collateral constituting certificated securities
(as defined in the Uniform Commercial Code) is delivered to the Administrative
Agent, together with instruments of transfer duly endorsed in blank, the Liens
under such Collateral Documents will constitute a fully perfected security
interest in all right, title and interest of the pledgors thereunder in such
Collateral, prior and superior in right to any other Person, and (ii) when UCC
financing statements in appropriate form are filed in the applicable filing
offices, the security interest created under such Collateral Documents will
constitute a fully perfected security interest in all right, title and interest
of the Credit Parties in the remaining Collateral to the extent perfection can
be obtained by filing UCC financing statements, prior and superior to the rights
of any other Person, except, in each case, for Permitted Liens.

5.11    Compliance with ERISA.
(a)    Except to the extent it would not reasonably be expected to result in a
Material Adverse Effect (i) no ERISA Event has occurred or is reasonably
expected to occur; (ii) all material


100



--------------------------------------------------------------------------------




contributions required to be made with respect to a Plan and a Multiemployer
Plan have been timely made; (iii) each group health plan (as defined in Section
607(1) of ERISA or Section 4980B(g)(2) of the Code) maintained by the Company or
any ERISA Affiliate which covers employees or former employees of the Company,
any Restricted Subsidiary, or any ERISA Affiliate has at all times been operated
in compliance with the provisions of Part 6 of subtitle B of Title I of ERISA
and Section 4980B of the Code;(iv) no lien imposed under the Code or ERISA on
the assets of the Company or any Restricted Subsidiary or any ERISA Affiliate
exists or to the knowledge of the Company, is reasonably likely to arise on
account of any Plan or any Multiemployer Plan; (v) the Company and its
Restricted Subsidiaries do not maintain or contribute to any employee welfare
benefit plan (as defined in Section 3(1) of ERISA) which provides benefits to
retired employees or other former employees generally (other than as required by
Section 601 of ERISA, and (vi) each Plan (and each related trust, insurance
contract or fund) is in material compliance with its terms and with all
applicable laws, including, without limitation, ERISA and the Code. Each Plan
(and each related trust, if any) which is intended to be qualified under Section
401(a) of the Code has received a determination letter or an opinion letter to
the effect that it meets the requirements of Sections 401(a) and 501(a) of the
Code; and no Plan has an Unfunded Current Liability which, when added to the
aggregate amount of Unfunded Current Liabilities with respect to all other
Plans, would reasonably be expected to have a Material Adverse Effect.
(b)    As of the Closing Date the Company is not and will not be (i) an employee
benefit plan subject to Title I of ERISA, (ii) a plan or account subject to
Section 4975 of the Code; (iii) an entity deemed to hold “plan assets” of any
such plans or accounts for purposes of ERISA or the Code; or (iv) a
“governmental plan” within the meaning of ERISA.
(c)    Except as would not otherwise have a Material Adverse Effect, each
Foreign Pension Plan, if any, has been maintained in material compliance with
its terms and with the requirements of any and all applicable laws, statutes,
rules, regulations and orders and has been maintained, where required, in good
standing with applicable regulatory authorities; all contributions required to
be made with respect to a Foreign Pension Plan, if any, have been timely made.
Except as could not reasonably be expected to have a Material Adverse Effect (i)
neither the Company nor any of its Restricted Subsidiaries has incurred any
material obligation in connection with the termination, of or withdrawal from,
any Foreign Pension Plan, and (ii) there are no accrued benefit liabilities
(whether or not vested) under any Foreign Pension Plan that are unfunded that
have not been adequately reserved for in accordance with generally accepted
accounting principles in the applicable jurisdiction.

5.12    Subsidiaries. On and as of the Closing Date, the Company has no
Subsidiaries other than those Subsidiaries listed on Schedule 5.12. Schedule
5.12 correctly sets forth, as of the Closing Date, (x) the percentage ownership
by the Company in the Equity Interests of each Subsidiary directly owned by the
Company and the percentage ownership of each Subsidiary’s ownership in the
Equity Interests of each other Subsidiary and (y) the name of each Immaterial
Subsidiary and each Unrestricted Subsidiary. All outstanding shares of Equity
Interests of each Restricted Subsidiary have been duly and validly issued, are
fully paid and non-assessable and have been issued free of preemptive rights. No
Restricted Subsidiary has outstanding any securities convertible into or
exchangeable for its Equity Interests or outstanding any right to subscribe for
or to purchase, or any options or warrants for the purchase of, or any agreement
providing for the issuance (contingent or otherwise) of or any calls,
commitments or claims of any character relating to, its Equity Interests or any
stock appreciation or similar rights.


101



--------------------------------------------------------------------------------





5.13    Intellectual Property. Each of the Company and each of its Restricted
Subsidiaries owns or has the rights to use all patents, trademarks, service
marks, trade names, copyrights and formulas, and other intellectual property,
reasonably necessary for the conduct of their respective businesses as currently
conducted and, to the knowledge of the Company, without any infringement,
violation or misappropriation of the intellectual property rights of others,
except such failure to own or have the right to use or such infringement,
violation or misappropriation as (x) has not had (unless same has ceased to
exist in all respects) and (y) is not reasonably likely to have, a Material
Adverse Effect.

5.14    Compliance with Statutes, Agreements, Etc. Each of the Company and each
of its Restricted Subsidiaries is in compliance with (i) all applicable Laws
applicable to the conduct of its business and the ownership of its property and
(ii) all contracts and agreements to which it is a party, in each case, except
such non-compliance as (x) has not had (unless same has ceased to exist in all
respects) and (y) is not reasonably likely to, individually or in the aggregate,
have a Material Adverse Effect.

5.15    Environmental Matters.
(a)    Each of the Company and each of its Restricted Subsidiaries has complied
with, and on the date of each Credit Extension is in compliance with, all
applicable Environmental Laws and the requirements of any permits issued under
such Environmental Laws and neither the Company nor any of its Restricted
Subsidiaries is liable for any material penalties, fines or forfeitures for
failure to comply with any of the foregoing. There are no pending or, to the
knowledge of the Company, threatened Environmental Claims against the Company or
any of its Restricted Subsidiaries or any real property owned or operated by the
Company or any of its Restricted Subsidiaries. To the knowledge of the Company,
there are no facts, circumstances, conditions or occurrences on any real
property currently owned or operated by the Company or any of its Restricted
Subsidiaries or on any property adjoining or in the vicinity of any such real
property or at any formerly owned or operated real property that would
reasonably be expected (i) to form the basis of an Environmental Claim against
the Company or any of its Restricted Subsidiaries or (ii) to cause any such
currently owned or operated real property to be subject to any material legal
restrictions (other than as included in the Company’s permits and approvals) on
the ownership, occupancy, use or transferability of such real property by the
Company or any of its Restricted Subsidiaries under any applicable Environmental
Law.
(b)    Notwithstanding anything to the contrary in this Section 5.15, the
representations made in this Section 5.15 shall only be untrue if the aggregate
effect of all conditions, failures, noncompliances, Environmental Claims and
releases of Hazardous Material, in each case of the types described above,
currently has or is reasonably likely to have a Material Adverse Effect.

5.16    Properties. Each of the Company and its Restricted Subsidiaries has good
and marketable title to, or a validly subsisting leasehold interest in, all
material tangible properties owned or leased by it (except for defects in title
that are not reasonably likely to have a Material Adverse Effect), free and
clear of all Liens, other than Permitted Liens.

5.17    Labor Relations. As of the Closing Date, neither the Company nor any of
its Restricted Subsidiaries is engaged in any unfair labor practice that (a) has
had (unless same has ceased to exist in all respects) or (b) is reasonably
likely to have, a Material Adverse Effect. There is (i) no unfair labor practice
complaint pending against the Company or any of its Restricted Subsidiaries or,
to the knowledge of the Company or its Restricted Subsidiaries, threatened
against any of them before the National Labor Relations Board, and no grievance
or arbitration proceeding arising out of or under any collective bargaining
agreement


102



--------------------------------------------------------------------------------




is so pending against the Company or any of its Restricted Subsidiaries or, to
the knowledge of the Company or any of its Restricted Subsidiaries, threatened
against any of them and (ii) no strike, labor dispute, slowdown or stoppage
pending against the Company or any of its Restricted Subsidiaries or, to the
knowledge of the Company or any of its Restricted Subsidiaries, threatened
against any of them, except (with respect to any matter specified in clause (i)
or (ii) above, either individually or in the aggregate) such as (x) has not had
(unless same has ceased to exist in all respects) and (y) is not reasonably
likely to have, a Material Adverse Effect.

5.18    Tax Returns and Payments. Each of the Company and each of its Restricted
Subsidiaries has timely filed all federal income tax returns and all other
material tax returns, domestic and foreign, required to be filed by it and has
paid all material taxes and assessments payable by it which have become due,
except for those contested in good faith and adequately disclosed and fully
provided for on the financial statements of the Company and its Restricted
Subsidiaries in accordance with GAAP. Each of the Company and each of its
Restricted Subsidiaries has at all times paid, or has provided adequate reserves
(in the good faith judgment of the management of the Company) for the payment
of, all federal, state and foreign income taxes applicable for all prior fiscal
years and for the current fiscal year to date.

5.19    Insurance. Set forth on Schedule 5.19 is a true, correct and complete
summary of all insurance carried by each Credit Party on and as of the Closing
Date, with the amounts insured set forth therein.

5.20    Sanctions. Neither the Company, nor any of its Subsidiaries, nor, to the
knowledge of the Company and its Subsidiaries, any director, officer or employee
thereof, is an individual or entity that is, or is owned 50% or more or
controlled by any individual or entity that is (i) the target of any Sanctions,
(ii) included on OFAC’s “List of Specially Designated Nationals and Blocked
Persons”, HMT’s “Consolidated List of Financial Sanctions Targets” and HMT’s
“Investment Ban List”, or any similar list enforced by any other relevant and
applicable Sanctions authority or (iii) located, organized or resident in a
Designated Jurisdiction.

5.21    Anti-Corruption Laws. The Company and its Subsidiaries have conducted
their businesses in compliance in all material respects with the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
similar anti-corruption legislation that may be applicable from time to time in
other jurisdictions and have instituted and maintained policies and procedures
reasonably designed to promote and achieve material compliance with such laws.

5.22    EEA Financial Institution Status. Neither the Company nor any other
Credit Party is an EEA Financial Institution.

ARTICLE VI    
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than Obligations
under Secured Swap Agreements and Secured Cash Management Agreements and
contingent obligations not yet due and owing), or any Letter of Credit shall
remain outstanding, each Credit Party covenants and agrees with the Lenders and
the Administrative Agent that:

6.01    Information Covenants. The Company will furnish to the Administrative
Agent:


103



--------------------------------------------------------------------------------




(a)    within 90 days after the close of each fiscal year of the Company, the
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such fiscal year and the related consolidated statements of income and retained
earnings and of cash flows for such fiscal year and setting forth comparative
consolidated figures for the preceding fiscal year and certified by Ernst
& Young LLP or such other independent certified public accountants of recognized
national standing as shall be reasonably acceptable to the Administrative Agent,
in each case to the effect that such statements fairly present in all material
respects the financial condition of the Company and its Subsidiaries as of the
dates indicated and the results of their operations and changes in financial
position for the periods indicated in conformity with GAAP applied on a basis
consistent with prior years, together with a certificate of such accounting firm
stating that in the course of its regular audit of the business of the Company
and its Subsidiaries, which audit was conducted in accordance with generally
accepted auditing standards, no Default or Event of Default which has occurred
and is continuing has come to their attention or, if such a Default or an Event
of Default has come to their attention, a statement as to the nature thereof;
provided that any such statement made by such accountants may be limited to the
extent required by accounting rules and guidelines;
(b)    within 45 days after the close of the first three quarterly accounting
periods in each fiscal year of the Company, the consolidated balance sheet of
the Company and its Subsidiaries as at the end of such quarterly accounting
period and the related consolidated statements of income and retained earnings
and of cash flows for such quarterly accounting period and for the elapsed
portion of the fiscal year ended with the last day of such quarterly accounting
period, all of which shall be in reasonable detail and certified by an
Authorized Officer of the Company that they fairly present in all material
respects the financial condition of the Company and its Subsidiaries as of the
dates indicated and the results of their operations and changes in their cash
flows for the periods indicated, subject to normal year-end audit adjustments
and the absence of footnotes;
(c)    commencing with the fiscal quarter ending October 1, 2017, at the time of
the delivery of the financial statements provided for in Sections 6.01(a) and
6.01(b), a Compliance Certificate to the effect that no Default or Event of
Default exists or, if any Default or Event of Default does exist, specifying the
nature and extent thereof, which certificate shall, if delivered in connection
with the financial statements in respect of a period ending on the last day of a
fiscal quarter or fiscal year of the Company, setting forth (i) the calculations
required to establish whether the Company and its Restricted Subsidiaries were
in compliance with the financial covenants set forth in Sections 7.08 and 7.09
as at the end of such fiscal quarter or year, as the case may be and (ii) the
calculation (in reasonable detail) of the Available JV Basket Amount and the
Available Amount as at the last day of the respective fiscal quarter or fiscal
year of the Company, as the case may be (which delivery may be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes);
(d)    not more than 65 days after the commencement of each fiscal year of the
Company, consolidated budgets of the Company and its Restricted Subsidiaries in
reasonable detail for each of the four fiscal quarters of such fiscal year, in
each case as customarily prepared by management for its internal use setting
forth the principal assumptions upon which such budgets are based;
(e)    promptly, and in any event within five Business Days after an officer of
the Company or any of its Restricted Subsidiaries obtains actual knowledge
thereof, notice of (i) the occurrence of any event which constitutes a Default
or an Event of Default, which notice shall specify the nature and period of
existence thereof and what action the Company proposes to take with respect
thereto, (ii) the filing or commencement of any action, suit or proceeding by or
before any arbitrators or


104



--------------------------------------------------------------------------------




Governmental Authorities against or affecting the Company or any of its
Restricted Subsidiaries which, if adversely determined, is reasonably likely to
have a Material Adverse Effect and (iii) any other event which (x) has had
(unless same has ceased to exist in all respects) or (y) is reasonably likely to
have, a Material Adverse Effect;
(f)    promptly upon transmission thereof, (i) copies of any filings and
registrations with, and reports to, the SEC by the Company or any of its
Restricted Subsidiaries, (ii) copies of all financial information, notices and
reports as the Company or any of its Restricted Subsidiaries shall send to the
holders of any material Indebtedness in their capacity as such holders (to the
extent not theretofore delivered to the Lenders pursuant to this Agreement) and
(iii) copies of all financial statements, proxy statements, notices and reports
as the Company or any of its Restricted Subsidiaries shall send generally to
analysts and the holders of their capital stock or public Indebtedness in their
capacity as such holders (to the extent not theretofore delivered to the Lenders
pursuant to this Agreement);
(g)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and 6.01(b), for any period in which the Company has designated
any of its Subsidiaries as Unrestricted Subsidiaries, unaudited consolidating
financial statements reflecting adjustments necessary to eliminate the accounts
and results of operations of the Unrestricted Subsidiaries and their
Subsidiaries from such financial statements delivered pursuant to Section
6.01(a) or 6.01(b), all in reasonable detail and certified by an Authorized
Officer of the Company as fairly presenting the financial condition, results of
operations, shareholders’ equity and cash flows of the Company and its
Restricted Subsidiaries in accordance with GAAP, subject only to normal year end
audit adjustments and the absence of footnotes; and
(h)    from time to time, such other information or documents (financial or
otherwise) with respect to the Company or its Restricted Subsidiaries as the
Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request.
Documents required to be delivered pursuant to Section 6.01(a), 6.01(b) or
6.01(f) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date on which such documents are posted
on the Company’s behalf on an Internet or intranet website, if any, to which
each Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent) or are
available on the website of the SEC at http://www.sec.gov; provided, that the
Company shall notify the Administrative Agent (by telecopier or electronic mail)
of the posting of any such documents. Notwithstanding anything contained herein,
in every instance the Company shall be required to provide paper copies of the
officer’s certificates required by Section 6.01(c) to the Administrative Agent.
Except for such officer’s certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Company with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.
The Company hereby acknowledges that (a) the Administrative Agent and/or MLPFS
will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Company hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on Debt Domain,
IntraLinks, Syndtrak or another similar electronic system (the “Platform”) and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non‑public information with respect to either of
the Company or its Affiliates, or the respective securities of any of the


105



--------------------------------------------------------------------------------




foregoing, and who may be engaged in investment and other market‑related
activities with respect to such Person’s securities. The Company hereby agrees
that so long as the Company is the issuer of any outstanding debt or equity
securities that are registered or issued pursuant to a private offering or is
actively contemplating issuing any such securities (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Company shall be deemed to have authorized the
Administrative Agent, MLPFS and the Lenders to treat such Borrower Materials as
not containing any material non‑public information with respect to the Company
or its securities for purposes of United States Federal and state securities
laws (provided that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and MLPFS shall be entitled to treat any Borrower Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform not designated as “Public Side Information.” Notwithstanding the
foregoing, the Company shall be under no obligation to mark any Borrower
Materials “PUBLIC.”

6.02    Books, Records and Inspections. The Company will, and will cause each of
its Restricted Subsidiaries to, keep proper books of record and account in which
full, true and correct entries in all material respects in conformity with GAAP
and all material requirements of law shall be made of all dealings and
transactions in relation to its business and activities. The Company will, and
will cause each of its Restricted Subsidiaries to, permit, upon reasonable prior
notice to the senior financial officer or other Authorized Officer of the
Company, officers and designated representatives of the Administrative Agent, at
their expense unless an Event of Default has occurred, to visit and inspect
under the guidance of officers of the Company any of the properties or assets of
the Company or any of its Restricted Subsidiaries in whomsoever’s possession,
and to examine the books of account of the Company and any of its Restricted
Subsidiaries and discuss the affairs, finances and accounts of the Company and
of any of its Restricted Subsidiaries with, and be advised as to the same by,
their officers and independent accountants, all at such reasonable times and
intervals and to such reasonable extent as the Administrative Agent may desire;
provided that unless an Event of Default has occurred and is continuing, such
visits shall not occur more than one time per year.

6.03    Insurance.
(a)    The Company will, and will cause each of its Restricted Subsidiaries to
(i) maintain, with financially sound and reputable insurance companies,
insurance on all its property in at least such amounts and against at least such
risks as is consistent and in accordance with industry practice and (ii) furnish
to the Administrative Agent, upon reasonable request, information as to the
insurance carried. Such insurance shall include physical damage insurance on all
real and personal property (whether now owned or hereafter acquired) on an all
risk basis and business interruption insurance.
(b)    The Company will (i) ensure that, in the case of insurance policies
maintained by any Credit Party (other than business interruption insurance (if
any), director and officer insurance and worker’s compensation insurance),
unless otherwise agreed by the Administrative Agent, (x) each general liability
and umbrella liability insurance policy shall name the Administrative Agent (or
its agent or designee) as additional insured and (y) each insurance policy
covering Collateral shall name the Administrative Agent (or its agent or
designee) as lender’s loss payee and (ii) use commercially reasonable efforts to
cause each provider of any such insurance in the foregoing clauses (x) and (y)
to agree, by endorsement upon the policy or policies issued by it or by
independent instruments furnished to the Administrative Agent, that it will give
the Administrative Agent thirty


106



--------------------------------------------------------------------------------




days (or such shorter period as the Administrative Agent may agree) prior
written notice before any such policy or policies shall be altered or canceled.

6.04    Payment of Taxes. The Company will pay and discharge, and will cause
each of its Restricted Subsidiaries to pay and discharge, all material taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits, or upon any properties belonging to it, in each case on a
timely basis, and all lawful claims for material sums that have become due and
payable which, if unpaid, would reasonably be expected to become a Lien not
otherwise permitted under Section 7.03(a) and 7.03(h); provided that neither the
Company nor any of its Restricted Subsidiaries shall be required to pay any such
tax, assessment, charge, levy or claim which is being contested in good faith
and by proper proceedings if it has maintained and continues to maintain
adequate reserves with respect thereto in accordance with GAAP.

6.05    Preservation of Existence. The Company will do, and will cause each of
its Restricted Subsidiaries to do, or cause to be done, all things necessary to
preserve and keep in full force and effect its existence and its material
rights, franchises, authority to do business, licenses, certifications,
accreditations and patents, except for rights, franchises, authority to do
business, licenses, certifications, accreditations and patents the loss of which
(individually and in the aggregate) is not reasonably likely to have, a Material
Adverse Effect; provided, however, that any transaction permitted by Section
7.02 (including, without limitation, the dissolution of any Restricted
Subsidiary permitted pursuant to said Section) will not constitute a breach of
this Section 6.05.

6.06    Compliance with Statutes, Etc. The Company will, and will cause each of
its Restricted Subsidiaries to, comply with all applicable Laws applicable to
the conduct of its business and the ownership of its property, except for such
noncompliance as is not reasonably likely to have a Material Adverse Effect.

6.07    Compliance with Environmental Laws.    The Company will comply, and will
cause each of its Restricted Subsidiaries to comply, in all material respects
with all Environmental Laws applicable to the ownership or use of its real
property now or hereafter owned or operated by the Company or any of its
Restricted Subsidiaries, unless any such failure to comply, individually or in
the aggregate, is not reasonably likely to have a Material Adverse Effect. If
the Company or any of its Restricted Subsidiaries, or any tenant or occupant of
any real property owned or operated by the Company or any of its Restricted
Subsidiaries, causes or permits any intentional or unintentional act or omission
resulting in the release of any Hazardous Material (except in compliance with
applicable Environmental Laws), the Company agrees, if required to do so under
any final legally binding applicable directive or order of any governmental
agency, to undertake, and/or to cause any of its Restricted Subsidiaries,
tenants or occupants to undertake, at their sole expense, any clean up, removal,
remedial or other action required pursuant to Environmental Laws to remove and
clean up any Hazardous Materials from any real property except where the failure
to do so is not reasonably likely to have a Material Adverse Effect.

6.08    ERISA. As soon as possible and, in any event, within ten (15) Business
Days after the Company, knows or may reasonably be expected to know of the
occurrence of any ERISA Event, the Company will deliver to the Administrative
Agent information as to such occurrence and the action, if any, that the
Company, such Restricted Subsidiary or such ERISA Affiliate is required or
proposes to take, together with any notices required or proposed to be given to
or filed by the Company, the Restricted Subsidiary, the Plan administrator or
such ERISA Affiliate to or with, the PBGC or any other governmental agency, or a
Plan or Multiemployer Plan participant, and any notices received by the Company,
such Restricted Subsidiary or ERISA Affiliate from the PBGC or other
governmental agency or a Plan or Multiemployer Plan participant or the Plan
administrator with respect thereto. Each of the following shall constitute an
“ERISA Event” except as would not reasonably be expected to have a Material
Adverse Effect: a Reportable Event has


107



--------------------------------------------------------------------------------




occurred (except to the extent that the Company has previously delivered to the
Administrative Agent a certificate and notices (if any) concerning such event
pursuant to the next clause hereof); a Plan has failed to satisfy the minimum
funding standard within the meaning of Section 412 of the Code or Section 302 of
ERISA, or the filing of an application for a waiver or modification of the
minimum funding standard (including any required installment payments) or an
extension of any amortization period under Section 412 of the Code or Section
303 or 304 of ERISA with respect to a Plan; a determination that any Plan is, or
is expected to be, considered an at-risk plan within the meaning of Section 430
of the Code or Section 303 of ERISA; a determination that any Plan or
Multiemployer Plan has been or is expected to be terminated, reorganized,
partitioned or declared insolvent under Title IV of ERISA; the receipt by the
Company or any ERISA Affiliate of any notice, or a receipt by any Multiemployer
Plan from the Company or any ERISA Affiliate of any notice, that a Multiemployer
Plan is in endangered or critical status under Section 305 of ERISA; a Plan has
an Unfunded Current Liability and to the knowledge of the Company, a withdrawal
from all Multiemployer Plans would reasonably be expected to result in a
Material Adverse Effect, all to the extent not previously disclosed to the
Lenders; proceedings have been instituted to terminate or appoint a trustee to
administer a Plan; the Company, any Restricted Subsidiary or any ERISA Affiliate
incurs any material liability (including any indirect, contingent, or secondary
liability) to or on account of the termination of or withdrawal from a Plan or
Multiemployer Plan under Section 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of
ERISA or with respect to a Plan or Multiemployer Plan under Section 436(f),
4971, 4975 or 4980 of the Code or Section 409 or 502(i) or 502(l) of ERISA. The
Company will also deliver to the Administrative Agent upon request a complete
copy of the annual report (on IRS Form 5500-series) of each Plan (including, to
the extent required, the related financial and actuarial statements and opinions
and other supporting statements, certifications, schedules and information)
required to be filed with the IRS. In addition to any certificate or notices
delivered to the Administrative Agent pursuant to the first sentence hereof, any
material notices relating to material liabilities received by the Company, any
Restricted Subsidiary or any ERISA Affiliate with respect to any Plan or Foreign
Pension Plan shall be delivered to the Administrative Agent no later than ten
(10) Business Days after the date such notice has been received by the Company,
the Restricted Subsidiary or the ERISA Affiliate, as applicable. The Company and
each of its applicable Restricted Subsidiaries shall ensure that all Foreign
Pension Plans administered by it obtain or retain (as applicable) registered
status under and as required by applicable law and is administered in a timely
manner in all respects in compliance with all applicable laws except where the
failure to do any of the foregoing is not reasonably likely to have, a Material
Adverse Effect.

6.09    Good Repair. The Company will, and will cause each of its Restricted
Subsidiaries to, ensure that its material properties and equipment used in its
business are kept in good repair, working order and condition, ordinary wear and
tear excepted, except to the extent that failure to do so is not reasonably
likely to have a Material Adverse Effect; provided, however, that the
consummation of transactions permitted by Section 7.02 shall not be construed to
be a violation of this Section 6.09.

6.10    Additional Security; Further Assurances.
(a)    Upon (i) the formation or acquisition after the Closing Date of any
wholly-owned Material Domestic Subsidiary, (ii) any wholly-owned Material
Domestic Subsidiary ceasing to be an Excluded Subsidiary or (iii) any Subsidiary
becoming (or being designated as) a wholly-owned Material Domestic Subsidiary,
on or before the date that is sixty (60) days after the relevant event (or such
longer period as the Administrative Agent may reasonably agree), the Company
agrees to (x) cause such Restricted Subsidiary to execute and deliver a Guaranty
Supplement and thereby guaranty all Obligations and (y) upon the reasonable
request of the Administrative Agent, deliver to the Administrative Agent such
Organization Documents, resolutions and favorable opinions of counsel, all in
form, content and scope reasonably satisfactory to the Administrative Agent.


108



--------------------------------------------------------------------------------




(b)    The Company shall, and shall cause its Domestic Subsidiaries that are
Credit Parties to, cause (i) 100% of the issued and outstanding Equity Interests
of each Domestic Subsidiary (other than Foreign Subsidiary Holding Companies)
directly owned by such Credit Party and (ii) (x) 65% (or such greater percentage
that, due to a change in an applicable Law after the Closing Date, could not
reasonably be expected to cause any material adverse tax consequences, as
reasonably determined by the Company in consultation with the Administrative
Agent) of the issued and outstanding Equity Interests entitled to vote (within
the meaning of Treas. Reg. Section 1.956-2(c)(2)) and (y) 100% of the issued and
outstanding Equity Interests not entitled to vote (within the meaning of Treas.
Reg. Section 1.956-2(c)(2)) in each Foreign Subsidiary and each Foreign
Subsidiary Holding Company directly owned by such Credit Party to be subject at
all times to a first priority, perfected Lien in favor of the Administrative
Agent pursuant to the terms and conditions of the Collateral Documents, and, in
connection with the foregoing, deliver to the Administrative Agent such other
documentation as the Administrative Agent may reasonably request to perfect such
Liens in accordance with the Collateral Documents; provided that, this clause
(b) shall not apply with respect to any Excluded Property.
(c)    The Company shall, and shall cause its Domestic Subsidiaries that are
Credit Parties to, cause all Collateral (other than, for the avoidance of doubt,
any Excluded Property) of each Credit Party (other than any Foreign Borrower) to
be subject at all times to first priority, perfected Liens in favor of the
Administrative Agent to secure the Obligations pursuant to the Collateral
Documents (subject to Permitted Liens) and, in connection with the foregoing,
deliver to the Administrative Agent such other documentation as the
Administrative Agent may reasonably request to perfect such Liens in accordance
with the Collateral Documents; provided that, no filings shall be required to be
made with respect to any intellectual property constituting Collateral in the
United States Patent and Trademark Office, the United States Copyright Office or
any foreign equivalent of the foregoing.
(d)    Notwithstanding anything contained herein to the contrary, no Credit
Party shall be required to (i) grant to the Administrative Agent perfection
through control agreements or perfection by control with respect to any
Collateral (other than delivery of certificated pledged Equity Interests and
promissory notes constituting Collateral, in each case to the extent required by
the Security Agreement), including control agreements with respect to deposit
accounts, securities accounts, and commodities accounts or (ii) take any actions
under or execute any documents or instruments governed by the laws of any
jurisdiction other than the United States or any state thereof to grant, perfect
or provide for the enforcement of any security interest.
(e)    Each of the Credit Parties agrees that each action required above by this
Section 6.10 shall be completed as soon as possible, but in no event later than
60 days (or such later date as agreed by the Administrative Agent in its sole
discretion) after such action is requested to be taken by the Administrative
Agent or required to be taken by any Credit Party pursuant to the terms of this
Section 6.10; provided that in no event will the Company or any of its
Restricted Subsidiaries be required to take any action, other than using its
commercially reasonable efforts, to obtain consents from third parties with
respect to its compliance with this Section 6.10.
(f)    Release and Springing Lien.
(i)    Immediately upon the commencement of any Collateral Release Period and
without further action of any Person, the security interests of the
Administrative Agent in the Collateral shall be terminated and released;
provided that the Guaranty shall remain in effect during any such Collateral
Release Period. During any Collateral Release Period, the


109



--------------------------------------------------------------------------------




Administrative Agent shall execute and deliver, at the Company’s expense, all
documents or other instruments that the Company shall reasonably request to
evidence the termination and release of such security interests and shall return
all Collateral in their possession to the Company. During any Collateral Release
Period, the Company shall not be required to comply with the Collateral
Documents or the terms of Section 6.10, to the extent such terms require the
creation and perfection of security interests or Liens on Collateral (it being
understood that the Company shall continue to be required to comply with the
terms of Section 6.10(a)).


(ii)    Upon the termination of any Collateral Release Period, the security
interests of the Administrative Agent in the Collateral shall, without any
further action on the part of the Administrative Agent or any Credit Party, be
reinstated and the provisions of the immediately preceding paragraph shall no
longer apply (until the commencement of a subsequent Collateral Release Period).
Promptly following the termination of any Collateral Release Period, the Credit
Parties shall execute any and all documents, financing statements, agreements
and instruments, and take all such actions (including the filing and recording
of financing statements and other documents) that may be required under
applicable Law or that the Administrative Agent shall reasonably request, to
reinstate such security interests and to cause Section 6.10 to be satisfied (all
at the expense of the Credit Parties), including with respect to any Restricted
Subsidiaries or assets that would have been subjected to Section 6.10 had such
terminated Collateral Release Period not been in effect; provided that all such
actions shall be completed no later than sixty (60) days after the date of
termination of such Collateral Release Period (or such later date as the
Administrative Agent shall deem appropriate).
(iii)    This Agreement and the other Loan Documents shall be amended prior to
or as of the effectiveness of the Collateral Release Period or the termination
of a Collateral Release Period to implement such changes to this Agreement and
the other Loan Documents as the Administrative Agent deems necessary to give
effect to the release or reinstatement of Liens contemplated by this Section
6.10(f), and the Lenders hereby authorize the Administrative Agent to enter into
such amendments.

6.11    Use of Proceeds. All proceeds of the Loans shall be used as provided in
Section 5.05.

6.12    Performance of Obligations. The Company will, and will cause each of its
Restricted Subsidiaries to, perform all of its obligations under the terms of
each material agreement, contract or instrument by which it is bound, except
such non-performances as are not reasonably likely to cause, individually or in
the aggregate, a Material Adverse Effect.

6.13    Anti-Corruption Laws; Sanctions. The Company will, and will cause each
of its Subsidiaries to, maintain and enforce policies and procedures reasonably
designed to promote and achieve compliance with (a) the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other similar
anti-corruption legislation in other jurisdictions with authority or
jurisdiction over the Borrowers or their Subsidiaries and (b) applicable
Sanctions.

6.14    Unrestricted Subsidiaries.
The Company may at any time designate any Restricted Subsidiary (other than a
Borrower) as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary; provided that (i)


110



--------------------------------------------------------------------------------




immediately before and after such designation, no Default or Event of Default
shall have occurred and be continuing, (ii) immediately after giving effect to
such designation, the Company shall be in compliance, on a Pro Forma Basis, with
the financial covenants set forth in Sections 7.08 and 7.09, and, as a condition
precedent to the effectiveness of any such designation, the Company shall
deliver to the Administrative Agent in the case of a designation of a Restricted
Subsidiary as an Unrestricted Subsidiary, a certificate setting forth in
reasonable detail the calculations demonstrating such compliance and (iii) such
Subsidiary also shall have been or will promptly be designated an “unrestricted
subsidiary” (or otherwise not be subject to the covenants) under any Incremental
Equivalent Debt, Incremental Term Loan, Refinancing Notes, Refinancing Junior
Loans or other Indebtedness for borrowed money with an aggregate outstanding
principal amount in excess of $75,000,000, and any Permitted Refinancing
Indebtedness of any of the foregoing (and successive Permitted Refinancing
Indebtedness thereof), in each case, to the extent such concept exists therein.
The designation of any Subsidiary as an Unrestricted Subsidiary after the
Closing Date shall constitute an Investment by the Company therein at the date
of designation in an amount equal to the fair market value of the Company’s or
its Subsidiary’s (as applicable) Investment therein (including the aggregate
(undiscounted) principal amount of any Indebtedness owed by such Subsidiary to
any Credit Party or Restricted Subsidiary at the time of such designation). The
Investment resulting from such designation must otherwise be in compliance with
Section 7.05. The Company may designate any Unrestricted Subsidiary as a
Restricted Subsidiary at any time by written notice to the Administrative Agent
if after giving effect to such designation, the Company is in compliance with
the financial covenants set forth in Sections 7.08 and 7.09 on a Pro Forma
Basis, no Default or Event of Default exits or would otherwise result therefrom
and the Company complies with the obligations under clause (a) of Section 6.10.
The designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute (i) the incurrence by the Company at the time of designation of any
Investment, Indebtedness or Liens of such Subsidiary existing at such time and
(ii) a return on any Investment by the Company in Unrestricted Subsidiaries
pursuant to the above in an amount equal to the fair market value at the date of
such designation of the Company’s or its Subsidiary’s (as applicable) Investment
in such Subsidiary (without giving effect to any write downs or write offs
thereof).

ARTICLE VII    
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than Obligations
under Secured Swap Agreements and Secured Cash Management Agreements and
contingent obligations not yet due and owing), or any Letter of Credit shall
remain outstanding, each Credit Party covenants and agrees with the Lenders and
the Administrative Agent that:

7.01    Changes in Business; Fiscal Year.
(a)    The Company and its Restricted Subsidiaries will not engage in any
business other than a Permitted Business.
(b)    The Company will not change the manner in which either the last day of
its fiscal year or the last day of each of the first three (3) fiscal quarters
of its fiscal year is calculated, in each case, without the prior written
consent of the Administrative Agent.

7.02    Consolidation; Merger; Sale or Purchase of Assets, Etc. The Company will
not, and will not permit any of its Restricted Subsidiaries to, wind up,
liquidate or dissolve its affairs or merge or consolidate, or convey, sell,
lease or otherwise dispose of all or any part of its property or assets (other
than sales, leases or rentals of inventory in the ordinary course of business),
or enter into any sale-leaseback


111



--------------------------------------------------------------------------------




transactions (such conveyance, sale, lease, sale-leaseback or other disposition,
a “Disposition”), except that the following shall be permitted:
(a)    the Company and its Restricted Subsidiaries may, as lessee or licensee,
enter into operating leases, subleases, licenses or sub-licenses in the ordinary
course of business with respect to real or personal property;
(b)    Capital Expenditures by the Company and its Restricted Subsidiaries;
(c)    to the extent constituting Dispositions, Investments permitted pursuant
to Section 7.05 and Liens permitted pursuant to Section 7.03;
(d)    the Company and its Restricted Subsidiaries may Dispose of (x) inventory
in the ordinary course of business or (y) assets (whether tangible or
intangible) which, in the reasonable opinion of such Person, are obsolete,
uneconomic, no longer used or useful, worn-out or constitute surplus assets;
(e)    any Disposition (other than with respect to the Equity Interests of any
Borrower or Guarantor, unless all of the Equity Interests of such Guarantor are
so sold), so long as (i) no Event of Default then exists or would result
therefrom, (ii) the Company or the respective Restricted Subsidiary receives at
least fair market value (as determined in good faith by the Company or such
Restricted Subsidiary, as the case may be), (iii) the total consideration in
excess of $5,000,000 received by the Company or such Restricted Subsidiary is at
least 75% cash and is paid at the time of the closing of such sale and (iv) the
Net Cash Proceeds therefrom are applied and/or reinvested as (and to the extent)
required by Section 2.05(b)(ii); provided that for purposes of the 75% cash
consideration requirement (A) the amount of any Indebtedness or other
liabilities (other than Indebtedness or other liabilities that are subordinated
to the Obligations or that are owed to the Company or a Restricted Subsidiary)
of the Company or any applicable Restricted Subsidiary (as shown on such
Person’s most recent balance sheet or in the notes thereto) that are (x) assumed
by the transferee of any such assets or (y) otherwise cancelled or terminated in
connection with the transaction with such transferee and, in each case, for
which the Company and its Restricted Subsidiaries (to the extent previously
liable thereunder) shall have been validly released by all relevant creditors in
writing, (B) the amount of any trade-in value applied to the purchase price of
any replacement assets acquired in connection with such asset sale, (C) any
securities, notes or other obligations or assets received by the Company or any
Restricted Subsidiary from such transferee that are converted by such Person
into cash or Cash Equivalents (to the extent of the cash or Cash Equivalents
received) within one hundred eighty (180) days following the closing of the
applicable asset sale, (D) Indebtedness of any Restricted Subsidiary that ceases
to be a Restricted Subsidiary as a result of such asset sale (other than
intercompany debt owed to a Borrower or its Restricted Subsidiaries), to the
extent that the Borrowers and all of the Restricted Subsidiaries (to the extent
previously liable thereunder) are released from any guarantee of payment of the
principal amount of such Indebtedness in connection with such asset sale and (E)
any Designated Non-Cash Consideration received in respect of such asset sale
having an aggregate fair market value, taken together with all other Designated
Non-Cash Consideration received pursuant to this clause (e) that is at that time
outstanding, not in excess of $100,000,000 (determined at the time any such
asset sale is made) shall be deemed to be cash, with the fair market value of
each item of Designated Non-Cash Consideration being measured at the time
received and without giving effect to subsequent changes in value;


112



--------------------------------------------------------------------------------




(f)    each of the Company and its Restricted Subsidiaries may sell or discount,
in each case without recourse and in the ordinary course of business, overdue
accounts receivable arising in the ordinary course of business, but only in
connection with the compromise or collection thereof and not as part of any
financing transaction;
(g)    each of the Company and its Restricted Subsidiaries may grant leases or
subleases or licenses or sublicenses to other Persons not materially interfering
with the conduct of the business of the Company or any of its Restricted
Subsidiaries;
(h)    Dispositions to the Company or any Restricted Subsidiary; provided that,
any such Disposition made by (i) a Domestic Credit Party to a Foreign Borrower
and (ii) a Foreign Borrower to a Non-Credit Party must be, in each case,
permitted by Section 7.05;
(i)    (i) any Subsidiary may merge with a Borrower in a transaction in which
such Borrower is the surviving Person, (ii) any Restricted Subsidiary may merge
with any Subsidiary in a transaction in which the surviving entity is a
Restricted Subsidiary (so long as, (x) if a Borrower is a party to such
transaction, such Borrower shall be the surviving Person and (y) if a Credit
Party is a party to such transaction, the Credit Party shall be the surviving
Person), (iii) any Person may merge into a Borrower in an Investment permitted
by Section 7.05 in which such Borrower is the surviving Person, (iv) any Person
may merge with a Restricted Subsidiary in an Investment permitted by Section
7.05 in which the surviving entity is a Restricted Subsidiary so long as if any
party to such merger is a Credit Party, the surviving entity is a Credit Party
and (v) in connection with the Disposition of a Restricted Subsidiary (other
than a Borrower) or its assets permitted by this Section 7.02, such Restricted
Subsidiary may merge with or into any other Person;
(j)    the Company and its Restricted Subsidiaries may sell or exchange specific
items of equipment, so long as the purpose of each such sale or exchange is to
acquire (and results within 90 days of such sale or exchange in the acquisition
of) replacement items of equipment which are the functional equivalent of the
item of equipment so sold or exchanged;
(k)    Permitted Acquisitions;
(l)    the Company and its Restricted Subsidiaries may consummate any Corporate
Restructuring;
(m)    Foreign Subsidiaries may from time to time (x) sell for cash accounts
receivable (and rights ancillary thereto) pursuant to one or more Foreign
Receivables Facilities and (y) repurchase accounts receivable theretofore sold
pursuant to one or more Foreign Receivables Facilities, so long as any Foreign
Receivables Facilities Indebtedness arising therefrom and any Liens securing the
same are permitted pursuant to Sections 7.04 and 7.03, respectively;
(n)    subject to Section 7.04(r), the Chinese Subsidiaries may from time to
time (i) sell for cash accounts receivable (and rights ancillary thereto)
pursuant to the Chinese Factoring Program and (ii) repurchase accounts
receivable theretofore sold pursuant to the Chinese Factoring Program;
(o)    any Restricted Subsidiary (other than a Borrower) may be wound up,
liquidated or dissolved if (x) the Company determines in good faith that the
winding up, liquidation or dissolution of such Restricted Subsidiary in the best
interests of the Company and is not materially disadvantageous to the Lenders
and (y) in the case of the winding up, liquidation or dissolution of a
Guarantor, all or substantially all of the assets of such Guarantor held prior
to such winding up,


113



--------------------------------------------------------------------------------




liquidation or dissolution have been transferred to another Subsidiary otherwise
in accordance with the requirements of this Section 7.02;
(p)    the Company and its Restricted Subsidiaries may liquidate or otherwise
dispose of cash and Cash Equivalents in the ordinary course of business, in each
case for cash at fair market value (as determined in good faith by management of
the Company or such Restricted Subsidiary);
(q)    the Disposition of Investments in joint ventures to the extent required
by, or made pursuant to, any buy/sell arrangement or similar binding arrangement
between joint venture parties;
(r)    Dividends permitted pursuant to Section 7.06;
(s)    the sale and leaseback of an asset acquired or constructed after the
Closing Date in connection with an IRB Sale-Leaseback Transaction; provided that
(i) no Event of Default then exists or would result therefrom, (ii) the proceeds
of the respective IRB Sale-Leaseback Transaction shall be entirely cash, be paid
at the time of the closing of such transaction and equal to at least 90% of the
aggregate amount expended by the Company or its Restricted Subsidiary in
acquiring or constructing such asset (or, if not then acquired or constructed,
90% of the fair market value of the assets subject to such IRB Sale-Leaseback
Transaction), (iii) the aggregate amount of all proceeds received by the Company
and its Restricted Subsidiaries from all IRB Sale-Leaseback Transactions shall
not exceed the greater of $75,000,000 and 3.00% of Consolidated Total Assets,
(iv) the Attributable Indebtedness (if any) resulting from such IRB
Sale-Leaseback Transaction shall be permitted by Section 7.04(t), (v) the Net
Cash Proceeds therefrom are applied and/or reinvested as (and to the extent)
required by Section 2.05(c), and (vi) the respective IRB Sale-Leaseback
Transaction occurs within one year after the acquisition or construction (as
applicable) of such assets;
(t)    the sale and leaseback of batteries and related accessories by Foreign
Subsidiaries (each, a “Foreign Battery Sale-Leaseback Transaction”); provided
that (i) the proceeds of the respective Foreign Battery Sale-Leaseback
Transaction shall be entirely cash, be paid at the time of the closing of such
transaction and equal at least 90% of the fair market value of the assets
subject to such Foreign Battery Sale-Leaseback Transaction), and (ii) each such
Foreign Battery Sale-Leaseback Transaction gives rise to Attributable
Indebtedness that is permitted by Section 7.04(w);
(u)    Dispositions in the form of sale and leaseback transactions shall be
permitted so long as (i) the sale or transfer of the property thereunder is
otherwise permitted by this Section 7.02 (other than this clause (u)), (ii) any
Capitalized Lease Obligations arising in connection therewith are permitted by
Section 7.04 and (iii) any Liens arising in connection therewith (including
Liens deemed to arise in connection with any such Capitalized Lease Obligations)
are permitted by Section 7.03;
(v)    Dispositions resulting from any casualty or insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of the Company or any Restricted Subsidiary;
(w)    [reserved];
(x)    the Company and its Restricted Subsidiaries may dispose of assets not
otherwise permitted pursuant to this Section 7.02, so long as (i) no Event of
Default then exists or would result therefrom, (ii) the Net Cash Proceeds (if
any) therefrom are applied and/or reinvested as (and to the extent) required by
Section 2.05(b)(ii) and (iii) the aggregate consideration received by the
Company


114



--------------------------------------------------------------------------------




and its Restricted Subsidiaries in respect of all assets disposed of pursuant to
this clause (x) shall not exceed an amount equal to 15% of Consolidated Total
Assets of the Company and its Restricted Subsidiaries;
(y)    Dispositions of the Equity Interests of, or the assets or securities of,
Unrestricted Subsidiaries;
(z)    Dispositions of Equity Interests deemed to occur upon the exercise of
stock options, warrants or other convertible securities if such Equity Interests
represent (i) a portion of the exercise price thereof or (ii) withholding
incurred in connection with such exercise;
(aa)    Dispositions of non-core assets (which may include real property)
acquired in an Acquisition permitted under this Agreement to the extent such
Disposition is consummated within one (1) year of such Acquisition; and
(bb)    any Immaterial Asset Sale.
To the extent the Required Lenders waive the provisions of this Section 7.02
with respect to the Disposition of any Collateral, or any Collateral is sold or
otherwise disposed of as permitted by this Section 7.02, such Collateral (unless
transferred to the Company or a Restricted Subsidiary thereof) shall be Disposed
of free and clear of the Liens created by the Collateral Documents and the
Administrative Agent shall take such actions as are appropriate in connection
therewith.

7.03    Liens. The Company will not, and will not permit any of its Restricted
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets of any kind (real or personal, tangible or
intangible) of the Company or any of its Restricted Subsidiaries, whether now
owned or hereafter acquired, except for the following (collectively, the
“Permitted Liens”):
(a)    inchoate Liens for taxes, assessments or governmental charges or levies
not yet due and payable or Liens for taxes, assessments or governmental charges
or levies being contested in good faith and by appropriate proceedings for which
adequate reserves have been established in accordance with GAAP;
(b)    Liens in respect of property or assets of the Company or any of its
Restricted Subsidiaries imposed by law which were incurred in the ordinary
course of business and which have not arisen to secure Indebtedness for borrowed
money, such as carriers’, warehousemen’s and mechanics’ Liens, statutory and
common law landlord’s Liens, and other similar Liens arising in the ordinary
course of business, and which either (x) do not in the aggregate materially
detract from the value of such property or assets or materially impair the use
thereof in the operation of the business of the Company or any of its Restricted
Subsidiaries or (y) are being contested in good faith by appropriate
proceedings, which proceedings have the effect of preventing the forfeiture or
sale of the property or asset subject to such Lien;
(c)    Liens created by or pursuant to this Agreement and the Collateral
Documents;
(d)    Liens in existence on the Closing Date which are listed, and the property
subject thereto described, in Schedule 7.03, plus any extensions, replacements,
refinancings or renewals of such Liens; provided that (x) the aggregate
principal amount of the Indebtedness, if any, secured by such Liens does not
increase from that amount outstanding at the time of any such renewal,
replacement, refinancing or extension (other than as permitted by Section 7.04)
and (y) any such


115



--------------------------------------------------------------------------------




renewal, replacement, refinancing or extension does not encumber any additional
assets or properties of the Company or any of its Restricted Subsidiaries (other
than the proceeds and products thereof and accessions and improvements thereto);
(e)    Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Section 8.01(j);
(f)    Liens (other than any Lien imposed by ERISA) (x) incurred or deposits
made in the ordinary course of business of the Company and its Restricted
Subsidiaries in connection with workers’ compensation, unemployment insurance
and other types of social security, (y) to secure the performance by the Company
and its Restricted Subsidiaries of tenders, statutory obligations (other than
excise taxes), surety, stay and customs bonds, statutory bonds, bids, leases,
government contracts, trade contracts, performance and return of money bonds and
other similar obligations (exclusive of obligations for the payment of borrowed
money) or (z) to secure the performance by the Company and its Restricted
Subsidiaries of leases of real property, to the extent incurred or made in the
ordinary course of business;
(g)    licenses, sublicenses, leases or subleases granted to other Persons
permitted under Section 7.02(a);
(h)    Permitted Encumbrances;
(i)    Liens arising from or related to precautionary UCC financing statements
regarding operating leases entered into by the Company and its Restricted
Subsidiaries;
(j)    Liens created pursuant to Capital Leases permitted pursuant to Section
7.04(d); provided that (x) such Liens only serve to secure the payment of
Indebtedness arising under such Capitalized Lease Obligations and (y) the Lien
encumbering the asset giving rise to the Capitalized Lease Obligation does not
encumber any other asset of the Company or any of its Restricted Subsidiaries;
(k)    Liens arising pursuant to purchase money mortgages or security interests
securing Indebtedness representing the purchase price of assets acquired after
the Closing Date by the Company and its Restricted Subsidiaries; provided that
(i) any such Liens attach only to the assets so purchased, and (ii) the
Indebtedness secured thereby is permitted to be incurred pursuant to Section
7.04(d);
(l)    Liens on property or assets acquired pursuant to an Acquisition permitted
hereunder, or on property or assets of a Restricted Subsidiary in existence at
the time such Restricted Subsidiary is acquired pursuant to an Acquisition;
provided that (i) any Indebtedness that is secured by such Liens is permitted to
exist under Section 7.04 and (ii) such Liens are not incurred in connection
with, or in contemplation or anticipation of, such Acquisition and do not attach
to any other asset of the Company or any of its Restricted Subsidiaries;
(m)    restrictions imposed in the ordinary course of business on the sale or
distribution of designated inventory pursuant to agreements with customers under
which such inventory is consigned by the customer or such inventory is
designated for sale to one or more customers;
(n)    Liens in favor of customs or revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;


116



--------------------------------------------------------------------------------




(o)    Liens on the assets of a Foreign Subsidiary which is not a Credit Party
securing Indebtedness incurred by such Foreign Subsidiary in accordance with the
terms of Section 7.04(g);
(p)    Liens securing Permitted Refinancing Indebtedness permitted pursuant to
Section 7.04(n);
(q)    other Liens that (x) were not incurred in connection with borrowed money,
(y) do not encumber any Collateral and (z) do not secure obligations in excess
of $50,000,000 in the aggregate for all such Liens;
(r)    Liens on accounts receivable (and rights ancillary thereto (including,
without limitation, the right of setoff granted to financial institutions
participating in the Chinese Factoring Program)) of the Chinese Subsidiaries
subject to purchase and sale pursuant to the Chinese Factoring Program from time
to time;
(s)    Liens securing Attributable Indebtedness of (i) the Company or any
wholly-owned Domestic Subsidiary in respect of IRB Sale-Leaseback Transactions
permitted by Section 7.04(t) and (ii) Foreign Subsidiaries in respect of Foreign
Battery Sale-Leaseback Transactions permitted by Section 7.04(w); provided that
(x) such Liens are created substantially simultaneously with the consummation of
the respective transaction and (y) such Liens extend to and cover only the
capital assets and improvements financed with such Attributable Indebtedness;
(t)    Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit or commodity trading or brokerage accounts or other funds maintained
with a creditor depository institution;
(u)    Liens solely on any cash earnest money deposits made by the Company or
any of the Restricted Subsidiaries in connection with any letter of intent or
purchase agreement entered into in connection with an Investment permitted by
Section 7.05;
(v)    Liens consisting of, or created in connection with, an agreement to sell
or transfer any property in a transaction permitted under Section 7.02, in each
case, solely to the extent such sale or transfer would have been permitted on
the date of the creation of such Lien;
(w)    Liens securing Refinancing Notes, Refinancing Junior Loans or Incremental
Equivalent Debt; provided that any Incremental Equivalent Debt of Foreign
Borrowers shall be unsecured;
(x)    any encumbrance or restriction (including put, call arrangements, tag,
drag, right of first refusal and similar rights) with respect to Equity
Interests of any joint venture or similar arrangement pursuant to any joint
venture or similar agreement;
(y)    any interest or title of a licensor under any license or sublicense
entered into by the Company or any Restricted Subsidiary as a licensee or
sublicensee (A) existing on the Closing Date or (B) in the ordinary course of
its business;
(z)    Liens that are customary contractual rights of set-off relating to
purchase orders and other similar agreements entered into in the ordinary course
of business;


117



--------------------------------------------------------------------------------




(aa)    Liens granted in the ordinary course of business to secure liabilities
for premiums or reimbursement obligations to insurance carriers; provided, that
such Liens shall at no time encumber assets other than the unearned portion of
any insurance premiums, the insurance policies and the proceeds thereof;
(bb)    Liens on deposits or other amounts held in escrow to secure contractual
payments (contingent or otherwise) payable by the Company or its Restricted
Subsidiaries to a seller after the consummation of an Acquisition permitted
hereunder;
(cc)    Liens on assets of Foreign Subsidiaries (other than Foreign Borrowers)
arising under Foreign Receivables Facilities or Foreign Receivables
Indebtedness;
(dd)    Liens securing obligations in respect of Indebtedness or other
obligations of a Restricted Subsidiary owing to the Company or another
Restricted Subsidiary permitted to be incurred in accordance with Section 7.04;
provided, any such Liens on the assets of any Credit Party shall be subordinated
to the Obligations in a manner reasonably satisfactory to the Administrative
Agent; and
(ee)    other Liens securing Indebtedness permitted by Section 7.04; provided
that the aggregate amount obligations secured by such Liens shall not exceed the
greater of (i) $150,000,000 and (ii) 6.25% of Consolidated Total Assets.

7.04    Indebtedness. The Company will not, and will not permit any of its
Restricted Subsidiaries to, create, incur, assume or suffer to exist any
Indebtedness, except:
(a)    (i) Indebtedness created under the Loan Documents (including with respect
to Specified Refinancing Term Loans), (ii) Indebtedness of the Credit Parties
evidenced by Refinancing Notes and any Permitted Refinancing Indebtedness in
respect thereof and (iii) Indebtedness of the Credit Parties evidenced by
Refinancing Junior Loans and any Permitted Refinancing Indebtedness in respect
thereof;
(b)    Indebtedness outstanding on the Closing Date and listed on Schedule 7.04
and any Permitted Refinancing thereof;
(c)    Indebtedness under Swap Agreements entered into to protect the Company
against fluctuations in interest rates in respect of Indebtedness otherwise
permitted under this Agreement;
(d)    (i) Capitalized Lease Obligations and Indebtedness of the Company and its
Restricted Subsidiaries representing purchase money Indebtedness secured by
Liens permitted pursuant to Section 7.03(k); provided that (x) no Event of
Default shall have occurred and be continuing at the time such Capitalized Lease
Obligations or Indebtedness is incurred and (y) after giving effect to the
incurrence of such Capitalized Lease Obligations and/or Indebtedness, the
Company shall be in compliance with the financial covenants set forth in Section
7.08 and 7.09 recomputed as of the end of the period of the four fiscal quarters
most recently ended for which the Company has delivered financial statements
pursuant to Section 6.01(a) or 6.01(b) after giving effect to such Capitalized
Lease Obligations and/or Indebtedness on a Pro Forma Basis and (ii) any
Permitted Refinancing thereof;
(e)    intercompany Indebtedness of the Company to any Restricted Subsidiary and
of any Restricted Subsidiary to the Company or any other Restricted Subsidiary;
provided that (x)


118



--------------------------------------------------------------------------------




Indebtedness of any Foreign Subsidiary to any Domestic Credit Party and
Indebtedness of any Non-Credit Party to any Credit Party shall, in each case, be
subject to the limitations set forth in Section 7.05(f) and (y) any Indebtedness
owing by any Credit Party to a Non-Credit Party, or owing by any Domestic Credit
Party to any Foreign Borrower, shall, in the case of this clause (y), be
unsecured and subordinated in right of payment to the Obligations on a basis,
and pursuant to an agreement, reasonably satisfactory to the Administrative
Agent;
(f)    (i) Indebtedness of a Restricted Subsidiary acquired pursuant to an
Acquisition permitted hereunder (or Indebtedness assumed at the time of such
Acquisition of an asset securing such Indebtedness); provided that (x) such
Indebtedness was not incurred in connection with, or in anticipation or
contemplation of, such Acquisition and (y) the aggregate principal amount of all
such Indebtedness outstanding at any time shall not exceed the greater of (A)
$200,000,000 and (B) 8.25% of Consolidated Total Assets, (ii) Indebtedness of a
Restricted Subsidiary acquired pursuant to an Acquisition permitted hereunder
(or Indebtedness assumed at the time of such Acquisition of an asset securing
such Indebtedness); provided that (x) such Indebtedness was not incurred in
connection with, or in anticipation or contemplation of, such Acquisition, (y)
such Indebtedness is of the type described in Section 7.04(d) and (z) the
aggregate principal amount of all such Indebtedness outstanding at any time
shall not exceed $50,000,000 (collectively “Permitted Acquired Debt”) and (iii)
any Permitted Refinancing thereof;
(g)    unsecured Indebtedness of Restricted Subsidiaries that are not Credit
Parties; provided that the aggregate principal amount of all such Indebtedness
outstanding at any time for all such Restricted Subsidiaries shall not exceed
the greater of (x) $350,000,000 and (y) an amount equal to 14.50% of
Consolidated Total Assets;
(h)    Indebtedness of the Company under Shareholder Subordinated Notes issued
pursuant to Section 7.06(b);
(i)    Guarantees by the Company or any Restricted Subsidiary of Indebtedness or
other obligations of the Company or any Restricted Subsidiary permitted to be
incurred under this Section 7.04; provided that the aggregate amount of
Indebtedness and other payment obligations (other than in respect of any
overdrafts and related liabilities arising in the ordinary course of business
from treasury, depository and cash management services or in connection with any
automated clearing house transfer of funds) of Non-Credit Parties that is
Guaranteed by any Credit Party, or of Foreign Borrowers that is Guaranteed by a
Domestic Credit Party, shall, in each case, be subject to Section 7.05(f);
(j)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business so long as such Indebtedness is extinguished within three
Business Days of the incurrence thereof;
(k)    Indebtedness in respect of Other Hedging Agreements to the extent
permitted by Section 7.05(m) and forward commodities purchases to the extent
permitted by Section 7.05(o);
(l)    Indebtedness of the Company or any of its Restricted Subsidiaries
evidenced by completion guarantees, performance bonds and surety bonds incurred
in the ordinary course of business for purposes of insuring the performance of
the Company or such Restricted Subsidiary;


119



--------------------------------------------------------------------------------




(m)    Indebtedness of the Company or any Restricted Subsidiary arising from
agreements of the Company or a Restricted Subsidiary providing for
indemnification, adjustment of purchase price, earn out or other similar
obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a Restricted Subsidiary permitted under
this Agreement, other than guarantees of Indebtedness incurred by any Person
acquiring all or any portion of such business, assets or Restricted Subsidiary
for the purpose of financing such acquisition; provided that the maximum
assumable liability in respect of all such Indebtedness shall at no time exceed
the gross proceeds actually received by the Company and its Restricted
Subsidiaries in connection with such disposition;
(n)    Permitted Refinancing Indebtedness incurred in respect of (and to
refinance) Indebtedness theretofore outstanding (and permitted to be
outstanding) pursuant to Section 7.04(b), 7.04(d), 7.04(f), 7.04(q) and 7.04(y)
and otherwise in accordance with Section 7.12;
(o)    [reserved];
(p)    additional Indebtedness of the Company and its Restricted Subsidiaries
not otherwise permitted hereunder not to exceed an aggregate principal amount at
any time outstanding equal to the greater of (i) $150,000,000 and (ii) 6.25% of
Consolidated Total Assets;
(q)    [reserved];
(r)    Indebtedness of Chinese Subsidiaries which may be deemed to exist
pursuant to the Chinese Factoring Program, so long as the aggregate outstanding
amount of all Chinese Receivables Indebtedness attributable thereto does not
exceed $25,000,000;
(s)    unsecured Indebtedness of the Credit Parties, so long as (i) no Event of
Default shall have occurred and be continuing at the time such Indebtedness is
incurred, and (ii) the Company shall be in compliance with the financial
covenants contained in Sections 7.08 and 7.09 as of the most recent fiscal
quarter end for which financial statements were required to be delivered
pursuant to Section 6.01(a) or 6.01(b), determined on a Pro Forma Basis after
giving effect to the incurrence of any such Indebtedness;
(t)    Attributable Indebtedness of the Company or any wholly-owned Domestic
Subsidiary arising in connection with IRB Sale-Leaseback Transactions; provided
that the aggregate amount of such Indebtedness shall not exceed at any time
outstanding an amount equal to the greater of (i) $75,000,000 and (ii) 3.00% of
Consolidated Total Assets;
(u)    Indebtedness incurred by the Company or any of its Restricted
Subsidiaries constituting reimbursement obligations with respect to letters of
credit issued in the ordinary course of business in respect of workers
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance or other Indebtedness with
respect to reimbursement-type obligations regarding workers compensation claims;
provided, that upon the drawing of such letters of credit or the incurrence of
such Indebtedness, such obligations are reimbursed within five Business Days
following such drawing or incurrence;
(v)    Indebtedness consisting of take-or-pay obligations contained in supply
arrangements and incurred in the ordinary course of business in an aggregate
amount not to exceed $150,000,000 at any time outstanding;


120



--------------------------------------------------------------------------------




(w)    Attributable Indebtedness of Foreign Subsidiaries in connection with
Foreign Battery Sale-Leaseback Transactions pursuant to Section 7.02(t) not to
exceed $30,000,000 at any time outstanding;
(x)    (i) Indebtedness of the joint ventures in an aggregate principal amount
not to exceed $50,000,000 at any time outstanding and (ii) Guarantees of the
Company consisting of a guaranty of the Company’s “ratable portion” of such
Indebtedness (determined using the Company’s percentage of its indirect equity
ownership interest in such joint ventures);
(y)    Indebtedness in respect of (i) one or more series of notes issued by any
of the Domestic Borrowers (or, to the extent unsecured, the Foreign Borrowers)
that are either (x) senior or subordinated and unsecured or (y) secured by Liens
on the Collateral ranking junior to or pari passu with the Liens securing the
Obligations, in each case issued in a public offering, Rule 144A or other
private placement in lieu of the foregoing (and any Registered Equivalent Notes
issued in exchange therefor), and (ii) loans made to any of the Domestic
Borrowers (or, to the extent unsecured, the Foreign Borrowers) that are either
(x) senior or subordinated and unsecured or (y) secured by Liens on Collateral
ranking junior to the Liens securing the Obligations (any such Indebtedness,
“Incremental Equivalent Debt”); provided that (A) the aggregate initial
principal amount of all Incremental Equivalent Debt shall not exceed the amount
permitted to be incurred under the Incremental Amount, provided that (x) the
Company shall have delivered a certificate to the Administrative Agent
demonstrating that the Company is in compliance with the financial covenants
contained in Sections 7.08 and 7.09 as of the most recent fiscal quarter end for
which financial statements were required to be delivered pursuant to Section
6.01(a) or 6.01(b), determined on a Pro Forma Basis after giving effect to the
incurrence of any such Indebtedness (assuming for such calculation that such
Incremental Equivalent Debt is fully drawn) and (y) in the case of Incremental
Equivalent Debt that is secured, such Incremental Equivalent Debt shall be
subject to a Market Intercreditor Agreement reasonably satisfactory to the
Administrative Agent and the Company, (B) the incurrence of such Indebtedness
shall be subject to clauses (v), (vi) and (xi) of Section 2.18(c), as if such
Incremental Equivalent Debt constituted Incremental Term Loans; provided that
clauses (v), (vi) and (xi) of Section 2.18(c) shall not apply to any bridge
facility on customary terms if the long-term indebtedness that such bridge
facility is to be converted into satisfies the maturity, prepayment and
amortization restrictions in such clauses, (C) if any Incremental Term Loan,
Refinancing Notes or Refinancing Junior Loan shall have “most-favored-nation”
protection for the benefit of the lenders providing such facility, any
Incremental Equivalent Debt (x) in the case of any Domestic Borrower, that
constitutes term loans secured on a pari passu basis with the Obligations or (y)
in the case of any Foreign Borrower, that is comprised of senior unsecured term
loans, in each case, shall be subject to such “most-favored-nation” protection,
(D) no Event of Default shall have occurred and be continuation at the time such
Incremental Equivalent Debt is incurred, (E) such Incremental Equivalent Debt
shall not be secured by a Lien on any asset that does not constitute Collateral,
(F) there shall be no obligors in respect of any Incremental Equivalent Debt
that are not Credit Parties and (G) the terms and conditions including such
financial maintenance covenants (if any) applicable to such Incremental
Equivalent Debt shall not be, when taken as a whole, materially more favorable
(as determined in good faith by the board of directors of the Company), to the
holders of such Indebtedness than those applicable under this Agreement (except
for covenants or other provisions (i) applicable only to periods after the
Latest Maturity Date or (ii) that are also for the benefit of all other Lenders
in respect of Loans and Commitments outstanding at the time such Incremental
Equivalent Debt is incurred), and any Permitted Refinancing Indebtedness in
respect thereof;


121



--------------------------------------------------------------------------------




(z)    to the extent constituting Indebtedness, contingent obligations arising
under indemnity agreements to title insurance companies to cause such title
insurers to issue title insurance policies in the ordinary course of business
with respect to the real property of the Company or any Restricted Subsidiary;
(aa)    to the extent constituting Indebtedness, customary indemnification and
purchase price adjustments or similar obligations (including earn-outs) incurred
or assumed in connection with Investments and Dispositions otherwise permitted
hereunder;
(bb)    to the extent constituting Indebtedness, deferred compensation or
similar arrangements payable to future, present or former directors, officers,
employees, members of management or consultants of the Company and the
Restricted Subsidiaries;
(cc)    Indebtedness consisting of the financing of insurance premiums;
(dd)    unsecured Indebtedness in respect of obligations of the Company or any
Restricted Subsidiary to pay the deferred purchase price of goods or services or
progress payments in connection with such goods and services; provided that such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms in the ordinary course of business and not in
connection with the borrowing of money;
(ee)    to the extent constituting Indebtedness, Guarantees in the ordinary
course of business of the obligations of suppliers, customers, franchisees and
licensees of the Company and its Restricted Subsidiaries; and
(ff)    Indebtedness of Foreign Subsidiaries (other than Foreign Borrowers) in
an aggregate amount not to exceed $100,000,000 with respect to Foreign
Receivables Facilities and Foreign Receivables Indebtedness.

7.05    Advances; Investments; Loans. The Company will not, and will not permit
any of its Restricted Subsidiaries to, lend money or extend credit or make
advances to any Person, or purchase or acquire any stock, obligations or
securities of, or any other interest in, or make any capital contribution to,
any other Person, or purchase or otherwise acquire (in one or a series of
related transactions) all or substantially all of the property or assets or
business of another Person (other than purchases or other acquisitions of
inventory, materials and equipment in the ordinary course of business) or assets
constituting a business unit, line of business or division of any Person (each
of the foregoing an “Investment” and, collectively, “Investments”), except that:
(a)    Investments in the form of cash and Cash Equivalents shall be permitted;
(b)    the Company and its Restricted Subsidiaries may acquire and hold
receivables owing to it, if created or acquired in the ordinary course of
business and payable or dischargeable in accordance with customary trade terms
(including the dating of receivables) of the Company or such Restricted
Subsidiary;
(c)    the Company and its Restricted Subsidiaries may acquire and own
investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;


122



--------------------------------------------------------------------------------




(d)    Swap Agreements entered into in compliance with Section 7.04(c) shall be
permitted;
(e)    (i) Investments in existence on the Closing Date and listed on Schedule
7.05 and any intercompany Investments outstanding on the date hereof shall be
permitted and (ii) any modification, replacement, renewal or extension of the
foregoing; provided that the amount of the original Investment is not increased
except by the terms of such Investment or as otherwise permitted by this Section
7.05;
(f)    Investments made by the Company in or to any Restricted Subsidiary and
made by any Restricted Subsidiary in or to the Company or any other Restricted
Subsidiary and Guarantees by the Company or any Restricted Subsidiary of
obligations of any other Restricted Subsidiary, provided that the amount of any
Investment (i) by a Domestic Credit Party to a Foreign Subsidiary, (ii) by a
Foreign Borrower to a Non-Credit Party, (iii) constituting a Guarantee by a
Domestic Credit Party of obligations of any Foreign Subsidiary and (iv)
constituting a Guarantee by a Foreign Borrower of obligations of any Non-Credit
Party shall not exceed in the aggregate the greater of $250,000,000 and 10.50%
of Consolidated Total Assets at any time outstanding; provided, further that any
unsecured Guarantees by the Company of any Indebtedness of Foreign Subsidiaries
permitted under Section 7.04 shall be excluded from the calculation of the
basket in the foregoing proviso;
(g)    loans and advances by the Company and its Restricted Subsidiaries to
officers and employees of the Company and its Restricted Subsidiaries, in each
case incurred in the ordinary course of business, in an aggregate outstanding
principal amount not to exceed $10,000,000 at any time (determined without
regard to any write-downs or write-offs of such loans and advances) shall be
permitted;
(h)    (i) the Company and the Domestic Credit Parties may make equity
contributions to their respective direct wholly-owned Restricted Subsidiaries
which are Domestic Credit Parties and (ii) the Foreign Borrowers may make equity
contributions to their respective direct wholly-owned Restricted Subsidiaries
which are Credit Parties;
(i)    Permitted Acquisitions shall be permitted;
(j)    the Company and its Restricted Subsidiaries may own the Equity Interests
of their respective Restricted Subsidiaries in existence on the Closing Date or
thereafter created or acquired in accordance with the terms of this Agreement;
(k)    any Investments in any Subsidiary in connection with intercompany cash
management arrangements or related activities arising in the ordinary course of
business;
(l)    the Company and its Restricted Subsidiaries may acquire and hold non-cash
consideration issued by the purchaser of assets in connection with a sale of
such assets to the extent permitted by Section 7.02(e);
(m)    the Company and its Restricted Subsidiaries may enter into Other Hedging
Agreements in the ordinary course of business providing protection against
fluctuations in currency values in connection with the operations of the Company
or any of its Restricted Subsidiaries, so long as management of the Company or
such Restricted Subsidiary, as the case may be, has


123



--------------------------------------------------------------------------------




determined in good faith that the entering into of such Other Hedging Agreements
are bona fide hedging activities and are not for speculative purposes;
(n)    so long as no Event of Default exists or would exist immediately after
giving effect to the respective Investment, the Company and its Restricted
Subsidiaries shall be permitted to make Investments in any Joint Venture and any
Unrestricted Subsidiary on any date in an amount not to exceed the Available JV
Basket Amount on such date (after giving effect to all prior and contemporaneous
adjustments thereto, except as a result of such Investment), it being understood
and agreed that to the extent the Company or one or more other Restricted
Subsidiaries (after the respective Investment has been made) receives a cash
return from the respective Joint Venture or Unrestricted Subsidiary, as
applicable, of amounts previously invested pursuant to this clause (n) after the
Closing Date (which cash return may be made by way of repayment of principal in
the case of loans and cash equity returns (whether as a distribution, dividend
or redemption) in the case of equity investments) or a return in the form of an
asset distribution from the respective Joint Venture or Unrestricted Subsidiary,
as applicable, of any asset previously contributed pursuant to this clause (n)
after the Closing Date, then the amount of such cash return of investment or the
fair market value of such distributed asset (as determined in good faith by
senior management of the Company), as the case may be, shall apply to increase
the Available JV Basket Amount; provided that, the aggregate amount of increases
to the Available JV Basket Amount described above shall not exceed the amount of
returned Investment and in no event, shall the amount of the increases made to
the Available JV Basket Amount in respect of any Investment exceed the amount
previously invested pursuant to this clause (n) after the Closing Date;
(o)    the Company and its Restricted Subsidiaries may (i) make Investments
consisting of forward purchases of commodities used in a Permitted Business in
connection with the hedging of prices of such commodities and (ii) purchase
options to buy commodities used in a Permitted Business, and purchase and sell
options to purchase commodities used in a Permitted Business, in each case in
connection with the hedging of prices of such commodities; provided that (x) the
aggregate amount of such forward purchases of any such commodity and option
purchases in respect of any such commodity shall at no time exceed 75% of the
estimated purchases by the Company and its Restricted Subsidiaries of the
respective commodity subject thereto over a two year period following each date
on which an Investment is made pursuant to this Section 7.05(o) and (y)
management of the Company shall have determined in good faith that such forward
and/or option purchases are bona fide hedging activities and not for speculative
purposes;
(p)    the Company and its Restricted Subsidiaries may make additional
Investments in an aggregate not to exceed the Available Amount, so long as (i)
no Event of Default is continuing or would result therefrom and (ii) the Company
is in compliance with the covenants contained in Sections 7.08 and 7.09 as of
the most recent fiscal quarter end for which financial statements were required
to be delivered pursuant to Section 6.01(a) or 6.01(b), determined on a Pro
Forma Basis after giving effect to such Investment;
(q)    the Company and its Restricted Subsidiaries may make Investments not
otherwise permitted by this Section 7.05 in an aggregate amount not to exceed
the greater of (i) $80,000,000 and (ii) 3.25% of Consolidated Total Assets;
(r)    Guarantees permitted by Section 7.04 (other than Section 7.04(i)) and
transactions permitted by Section 7.02 (other than Section 7.02(c)), in each
case to the extent constituting Investments;


124



--------------------------------------------------------------------------------




(s)    Investments in the ordinary course of business consisting of Article 3
endorsements for collection or deposit;
(t)    the Company or any of its Restricted Subsidiaries may make advances in
the form of a prepayment of expenses to vendors, suppliers and trade creditors,
so long as such expenses were incurred in the ordinary course of business, and
consistent with the past practices as in effect on the Closing Date;
(u)    Investments in the form of industrial revenue bonds (or similar
instruments) acquired in connection with IRB Sale-Leaseback Transactions;
provided that the Administrative Agent shall have a perfected first-priority
security interest in such industrial revenue bonds (or similar instruments) and
the rights related thereto pursuant to the relevant Collateral Documents;
(v)    Investments made by any Non-Credit Party to the extent such Investments
are financed with the proceeds received by such Non-Credit Party from an
Investment in such Non-Credit Party permitted under Section 7.05(f);
(w)    the Company may use the proceeds of Incremental Term Loans in an
aggregate amount not to exceed $214,500,000 to make intercompany loans and
advances to its wholly-owned Foreign Subsidiaries (directly or indirectly);
(x)    Investments in any Restricted Subsidiary in connection with the Corporate
Restructuring;
(y)    advances or extensions of trade credit in the ordinary course of
business;
(z)    the Company and the Restricted Subsidiaries may make Investments using
the net proceeds actually received by the Company from and after the Closing
Date from the sale of Equity Interests of the Company (other than (i)
Disqualified Preferred Stock, (ii) Equity Interests issued or sold to a
Restricted Subsidiary or an employee stock ownership plan or similar trust to
the extent such sale to an employee stock ownership plan or similar trust is
financed by loans from or Guaranteed by the Company or any Restricted Subsidiary
unless such loans have been repaid with cash on or prior to the date of
determination and (iii) Equity Interests the net proceeds of which are used to
repay long-term Indebtedness for borrowed money (other than revolving loans));
(aa)    advances of payroll payments to employees in the ordinary course of
business;
(bb)    Guarantees by the Company and the Restricted Subsidiaries of leases of
the Company and Restricted Subsidiaries (other than Capitalized Lease
Obligations) or of other obligations not constituting Indebtedness, in each case
entered into in the ordinary course of business and payments thereon or
Investments in respect thereof in lieu of such payments;
(cc)    (i) Investments held by any Restricted Subsidiary acquired after the
Closing Date, or of any Person acquired by, or merged into or consolidated or
amalgamated with the Company or any Restricted Subsidiary after the Closing
Date, in each case as part of an Investment otherwise permitted by this Section
7.05 to the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger, amalgamation or consolidation and were
in existence on the date of the relevant acquisition, merger, amalgamation or
consolidation and (ii) any modification, replacement, renewal or extension of
any Investment permitted under clause (i) of this


125



--------------------------------------------------------------------------------




Section 7.05(cc) so long as no such modification, replacement, renewal or
extension thereof increases the amount of such Investment except as otherwise
permitted by this Section 7.05; and
(dd)    the Company and its Restricted Subsidiaries may make Investments not
otherwise permitted under this Section 7.05, so long as (i) no Event of Default
shall have occurred and be continuing at the time such Indebtedness is incurred,
(ii) the Company shall be in compliance with the financial covenants contained
in Sections 7.08 and 7.09 as of the most recent fiscal quarter end for which
financial statements were required to be delivered pursuant to Section 6.01(a)
or 6.01(b), determined on a Pro Forma Basis after giving effect to the
incurrence of any such Investment and (ii) either (x) the Consolidated Total Net
Leverage Ratio shall be less than 2.50 to 1.00 as of the most recent fiscal
quarter end for which financial statements were required to be delivered
pursuant to Section 6.01(a) or 6.01(b), determined on a Pro Forma Basis after
giving effect to the incurrence of any such Investment or (y) the
non-credit-enhanced, senior secured long-term debt rating of the credit
facilities under this Agreement shall be rated as least Baa3 by Moody’s and BBB-
by S&P.
For purposes of compliance with this Section 7.05, the amount of any Investment
shall be the amount actually invested (measured at the time made), without
adjustment for subsequent increases or decreases in the value of such Investment
but giving effect to any returns or distributions of capital or repayment of
principal actually received in cash by such other Person with respect thereto
(but only to the extent that the aggregate amount of all such returns,
distributions and repayments with respect to such Investment does not exceed the
principal amount of such Investment and less any such amount which increases the
Available Amount or the Available JV Basket Amount).


Any Investment that exceeds the limits of any particular clause set forth above
may be allocated amongst more than one of such clauses to permit the incurrence
of holding of such Investment to the extent such excess is permitted as an
Investment under such other clauses.



7.06    Dividends. The Company will not, and will not permit any of its
Restricted Subsidiaries to, make any Dividends (other than Dividends payable
solely in common stock of the Company or any such Restricted Subsidiary, as the
case may be) or make any payments in respect of any outstanding Shareholder
Subordinated Notes, except that:
(a)    (x) any Restricted Subsidiary may pay Dividends to the Company or any
wholly-owned Restricted Subsidiary and (y) any non-wholly-owned Restricted
Subsidiary may pay cash Dividends to its shareholders generally so long as the
Company or its respective Restricted Subsidiary which owns the Equity Interest
in the Restricted Subsidiary paying such Dividends receives at least its
proportionate share thereof (based upon its relative holding of the Equity
Interest in the Restricted Subsidiary paying such Dividends and taking into
account the relative preferences, if any, of the various classes of Equity
Interests of such Restricted Subsidiary);
(b)    the Company may redeem or purchase shares of Company common stock or
options to purchase Company common stock, as the case may be, held by former
officers or employees of the Company or any of its Restricted Subsidiaries (or
corporations owned by former officers or employees) following the termination of
their employment and may make payments to former officers or employees of the
Company or any of its Restricted Subsidiaries in respect of certain tax
liabilities arising from the exercise of options to purchase Company common
stock; provided that (i) the only consideration paid by the Company in respect
of such redemptions, purchases and/or payments shall be cash and Shareholder
Subordinated Notes and (ii) the sum of (A) the aggregate amount paid by the
Company in cash in respect of all such redemptions, purchases and payments


126



--------------------------------------------------------------------------------




plus (B) the aggregate amount of all cash payments made on all Shareholder
Subordinated Notes shall not exceed $15,000,000 in any fiscal year of the
Company; provided that in the event that the amount of cash permitted to be
spent pursuant to this clause (ii) in any fiscal year of the Company (before
giving effect to any increase in such permitted amount pursuant to this proviso)
is greater than the amount of cash actually expended by the Company and its
Restricted Subsidiaries during any fiscal year of the Company, 100% of such
excess may be carried forward and used to make cash redemptions and repurchases
of Company common stock and/or cash payments on Shareholder Subordinated Notes
in the immediately succeeding fiscal year of the Company; provided further that
no amount once carried forward pursuant to the immediately preceding proviso may
be carried forward to any fiscal year thereafter and such amounts carried
forward in any fiscal year may only be utilized after the Company has spent its
full $15,000,000 allotment for such cash redemptions, repurchases or payments in
such fiscal year of the Company; provided further that notwithstanding the
foregoing provisions of this Section 7.06(b) (but subject to following clause
(C)) the Company may redeem or repurchase shares of Company common stock owned
by former officers or employees of the Company or any of its Restricted
Subsidiaries upon the death or permanent disability of such officer or employee
with cash in excess of amounts permitted above in this clause (ii) not to exceed
$15,000,000 in any fiscal year of the Company and with the proceeds of any key
man life insurance carried by the Company and/or its Restricted Subsidiaries in
respect of such deceased or permanently disabled officer or employee and (C) at
the time of any cash payment permitted to be made pursuant to this Section
7.06(b), no Default or Event of Default shall then exist or result therefrom;
(c)    repurchases of capital stock of the Company deemed to occur upon the
exercise of stock options if such capital stock represents a portion of the
exercise price thereof and so long as no cash is otherwise paid or distributed
by the Company or any of its Restricted Subsidiaries in connection therewith;
(d)    the Company may pay Dividends on its Qualified Preferred Stock solely
through the issuance of additional shares of Qualified Preferred Stock and not
in cash;
(e)    the Company may effect additional Dividends in an aggregate amount not to
exceed the Available Amount then in effect, so long as (x) no Default or Event
of Default is continuing or would result therefrom and (y) the Company shall be
in compliance with the covenants contained in Sections 7.08 and 7.09 as of the
most recent fiscal quarter end for which financial statements were required to
be delivered pursuant to Section 6.01(a) or 6.01(b), determined on a Pro Forma
Basis after giving effect to such Dividend;
(f)    the Company may make Dividends, so long as (i) no Default or Event of
Default then exists or would exist after giving effect to the respective
Dividend, (ii) the Company shall be in compliance with the covenants contained
in Sections 7.08 and 7.09 as of the most recent fiscal quarter end for which
financial statements were required to be delivered pursuant to Section 6.01(a)
or 6.01(b), determined on a Pro Forma Basis after giving effect to such Dividend
and (iii) the aggregate amount of all Dividends paid in reliance on this clause
(f) on and after the Closing Date shall not exceed, in any fiscal year of the
Company, the greater of (A) $125,000,000 and (B) 5.25% of Consolidated Total
Assets; provided that, to the extent capacity under the preceding clause (iii)
is not utilized to make Dividends in any calendar year, such unutilized amounts
shall carry forward and may be utilized by the Company to declare and pay
Dividends in the immediately succeeding calendar year (after utilization of all
capacity under clause (iii) for such succeeding calendar year);


127



--------------------------------------------------------------------------------




(g)    the Company may make Dividends in the form of the issuance of additional
capital stock to effectuate the Shareholders’ Rights Plan, so long as no Change
of Control would result therefrom;
(h)    the Company and any of its Restricted Subsidiaries may purchase or
acquire Equity Interests of another Person constituting an Investment, to the
extent such Investment is permitted pursuant to Section 7.05;
(i)    the Company may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its Equity Interests;
(j)    repurchases by the Company of partial interests in its Equity Interests
for nominal amounts which are required to be repurchased in connection with the
exercise of stock options or warrants to permit the issuance of only whole
shares of Equity Interests;
(k)    the repurchase of Equity Interests of the Company that occurs upon the
cashless exercise of stock options, warrants or other convertible securities as
a result of the Company accepting such options, warrants or other convertible
securities as satisfaction of the exercise price of such Equity Interests or in
connection with the satisfaction of withholding tax obligations;
(l)    the Company and any Restricted Subsidiary may pay cash payments in lieu
of fractional shares in connection with (i) any dividend, split or combination
of its Equity Interests or any Permitted Acquisition (or similar Investment) or
(ii) the exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of the Company or any of its Restricted
Subsidiaries;
(m)    the Company may make Dividends in an aggregate amount not to exceed the
aggregate amount of net cash proceeds received from sales or issuances of Equity
Interests of the Company after the Closing Date (other than (i) Disqualified
Preferred Stock, (ii) Equity Interests issued or sold to a Restricted Subsidiary
or an employee stock ownership plan or similar trust to the extent such sale to
an employee stock ownership plan or similar trust is financed by loans from or
Guaranteed by the Company or any Restricted Subsidiary unless such loans have
been repaid with cash on or prior to the date of determination and (iii) Equity
Interests the net proceeds of which are used to repay long-term Indebtedness for
borrowed money (other than revolving loans)); and
(n)    the Company may make other Dividends, so long as (i) no Default or Event
of Default then exists or would exist after giving effect to the respective
Dividend, (ii) the Company shall be in compliance with the covenants contained
in Sections 7.08 and 7.09 as of the most recent fiscal quarter end for which
financial statements were required to be delivered pursuant to Section 6.01(a)
or 6.01(b), determined on a Pro Forma Basis after giving effect to such Dividend
and (iii) either (x) the Consolidated Total Net Leverage Ratio shall be less
than 2.50 to 1.00 as of the most recent fiscal quarter end for which financial
statements were required to be delivered pursuant to Section 6.01(a) or 6.01(b),
determined on a Pro Forma Basis after giving effect to the incurrence of such
Dividend or (y) the non-credit-enhanced, senior secured long-term debt rating of
the credit facilities under this Agreement shall be rated as least Baa3 by
Moody’s and BBB- by S&P.

7.07    Transactions with Affiliates. The Company will not, and will not permit
any of its Restricted Subsidiaries to, enter into any transaction or series of
transactions with any Affiliate of the Company or any of its Restricted
Subsidiaries involving aggregate payment for any such transaction or series of
transactions in excess of $5,000,000 other than on terms and conditions
substantially as favorable to the


128



--------------------------------------------------------------------------------




Company or such Restricted Subsidiary as would be reasonably expected to be
obtainable by the Company or such Restricted Subsidiary at the time in a
comparable arm’s-length transaction with a Person other than an Affiliate;
provided that the following shall in any event be permitted: (i) the
Transaction; (ii) intercompany transactions among the Company and its Restricted
Subsidiaries permitted by this Agreement shall be permitted (including the
payment of interest and principal on intercompany Indebtedness permitted by
Section 7.04); (iii) the payment of consulting or other fees to the Company by
any of its Restricted Subsidiaries in the ordinary course of business; (iv) the
payment of reasonable and customary fees and expenses, and the provision of
customary indemnification to directors, officers, employees, members of
management and consultants of the Company and the Restricted Subsidiaries;
(v) employment and severance arrangements (including options to purchase Equity
Interests of the Company, restricted stock plans, long-term incentive plans,
stock appreciation rights plans, participation plans or similar employee
benefits plans) between the Company and any Restricted Subsidiary and their
directors, officers, employees, members of management and consultants in the
ordinary course of business; (vi) Dividends may be paid by the Company to the
extent permitted by Section 7.06; (vii) payments may be made pursuant to any Tax
Allocation Agreement; (viii) the Company and its Restricted Subsidiaries may
enter into transactions with employees and/or officers of the Company and its
Restricted Subsidiaries in the ordinary course of business; (ix) any agreement
between any Person and an Affiliate of such Person existing at the time such
Person is acquired by or merged into the Company or its Restricted Subsidiaries
pursuant to the terms of this Agreement; provided that such agreement was not
entered into in contemplation of such acquisition or merger, or any amendment
thereto (so long as any such amendment is not disadvantageous to the Lenders in
any material respect in the good faith judgment of the Company when taken as a
whole as compared to such agreement as in effect on the date of such acquisition
or merger); (x) payments to or from, and transactions with, joint ventures (to
the extent any such joint venture is only an Affiliate as a result of
Investments by the Company and the Restricted Subsidiaries in such joint
venture), non-wholly owned Subsidiaries and Unrestricted Subsidiaries in the
ordinary course of business to the extent otherwise permitted under Section
7.05; (xi) transactions undertaken in good faith (as certified by an Authorized
Officer of the Company) for the purpose of improving the consolidated Tax
efficiency of the Company and its Subsidiaries and not for the purpose of
circumventing any covenant set forth in this Agreement; (xii) any transactions
in connection with the Corporate Restructuring; and (xiii) any other transaction
with an Affiliate, which is approved by a majority of disinterested members of
the board of directors (or equivalent governing body) of the Company in good
faith.

7.08    Consolidated Interest Coverage Ratio. Commencing with the fiscal quarter
ending October 1, 2017, the Company will not permit the Consolidated Interest
Coverage Ratio at the end of each fiscal quarter of the Company to be less than
3.00 to 1.00.

7.09    Consolidated Total Net Leverage Ratio. Commencing with the fiscal
quarter ending October 1, 2017, the Company will not permit the Consolidated
Total Net Leverage Ratio on the last day of any fiscal quarter of the Company to
be greater than 3.50 to 1.00; provided, that for each of the four (4) fiscal
quarters immediately following a Qualified Acquisition, commencing with the
fiscal quarter in which such Qualified Acquisition was consummated (such period
of increase, the “Leverage Increase Period”), the required ratio set forth above
shall be increased to 4.00 to 1.00; provided, further that (A) there shall only
be two (2) Leverage Increase Periods during the term of this Agreement and (B)
the maximum Consolidated Total Net Leverage Ratio shall revert to 3.50 to 1.00
at the end of such four (4) fiscal quarter period.

7.10    Limitation on Voluntary Payments and Modifications of Indebtedness;
Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; Issuances of Capital Stock, Etc. The Company will not, and will not
permit any of its Restricted Subsidiaries to:


129



--------------------------------------------------------------------------------




(a)    amend or modify, or permit the amendment or modification of, any
provision of any Qualified Preferred Stock (including, without limitation, a
certificate of designation) in a manner that is inconsistent with the
requirements therefor set forth in the definition “Qualified Preferred Stock” or
that could reasonably be expected to be adverse in any material respect to the
interests of the Lenders;
(b)    make (or give any notice in respect of) any voluntary or optional payment
or prepayment on or redemption, repurchase or acquisition for value of
(including, without limitation, by way of depositing with the trustee with
respect thereto or any other Person money or securities before due for the
purpose of paying when due), or any prepayment or redemption (except as
expressly required under the terms of the relevant agreement) as a result of any
asset sale, change of control or similar event, of any Indebtedness pursuant to,
after the incurrence or issuance thereof, any Shareholder Subordinated Note
(except to the extent expressly permitted under Section 7.06(b)) or any
Qualified Preferred Stock (except to the extent permitted by Section 7.06);
provided that shares of Qualified Preferred Stock may be converted into shares
of Company common stock in accordance with the certificate of designation
governing the same;
(c)    amend, modify or change in a way adverse to the interests of the Lenders
in any material respect any Tax Allocation Agreement, its certificate of
incorporation (including, without limitation, by the filing or modification of
any certificate of designation other than any certificates of designation
relating to Qualified Preferred Stock issued as permitted herein), by-laws,
certificate of partnership, partnership agreement, certificate of limited
liability company, limited liability company agreement or any agreement entered
into by it, with respect to its capital stock or other Equity Interests, or
enter into any new Tax Allocation Agreement or agreement with respect to its
capital stock or other Equity Interests which could reasonably be expected to be
adverse in any material respect to the interests of the Lenders; provided that
the foregoing clause shall not restrict (x) the ability of the Company and its
Restricted Subsidiaries to amend their respective certificates of incorporation
to authorize the issuance of capital stock otherwise permitted to be issued
pursuant to the terms of this Agreement, (y) the ability of the Company to enter
into, amend or otherwise modify the Shareholders’ Rights Plan or (z) the ability
of the Company to amend its organizational documents to adopt customary takeover
defenses for a public company, such as classification of its board of directors,
requirements for notice of acquisition of shares and other similar measures;
(d)    make (or give any notice in respect of) any voluntary or optional payment
or prepayment on or redemption, repurchase, conversion or acquisition for value
of (including, without limitation, by way of depositing with the trustee with
respect thereto or any other Person money or securities before due for the
purpose of paying when due), or any prepayment, repurchase, redemption,
conversion or other acquisition for value as a result of any asset sale, change
of control or other required “repurchase” event prior to final stated maturity
(any such payment, prepayment, redemption, repurchase, conversion or other
acquisition, a “Debt Repurchase”), of any Junior Debt or any Permitted
Refinancing Indebtedness in respect thereof; provided that the Company and its
Restricted Subsidiaries may at any time effect a Debt Repurchase thereof, so
long as (x) immediately before and after such Debt Repurchase, the Company shall
be in compliance, on a Pro Forma Basis, with the covenants contained in Sections
7.08 and 7.09 as of the most recent fiscal quarter end for which financial
statements were required to be delivered pursuant to Section 6.01(a) or 6.01(b)
prior to the date of such Debt Repurchase, and (y) no Event of Default shall
have occurred or be continuing; or


130



--------------------------------------------------------------------------------




(e)    amend, modify or change any provision of any Junior Debt or any Permitted
Refinancing Debt Documents governing Permitted Refinancing Indebtedness in
respect of Junior Debt in a manner adverse to the interests of the Lenders in
any material respect; provided that in no event shall any such amendment,
modification or change shorten the maturity or average life to maturity of any
Junior Debt or Permitted Refinancing Indebtedness in respect thereof or require
any payment with respect thereto sooner than previously scheduled.

7.11    Limitations on Certain Restrictions on Subsidiaries. The Company will
not, and will not permit any of its Restricted Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective,
any encumbrance or restriction on the ability of any such Restricted Subsidiary
to (a) pay dividends or make any other distributions on its capital stock or any
other Equity Interest owned by the Company or any Restricted Subsidiary, or pay
any Indebtedness owed to the Company or a Restricted Subsidiary, (b) make loans
or advances to the Company or any Restricted Subsidiary or (c) transfer any of
its properties or assets to the Company or any of its Restricted Subsidiaries,
except for such encumbrances or restrictions existing under or by reason of (i)
applicable law, (ii) this Agreement, the other Loan Documents or any document
governing any Swap Agreement, Refinancing Notes, Refinancing Junior Loans,
Incremental Equivalent Debt or any Permitted Refinancing Indebtedness in respect
thereof, (iii) customary provisions restricting subletting or assignment of any
lease governing a leasehold interest of the Company or a Restricted Subsidiary,
(iv) customary provisions restricting assignment of any contract entered into by
the Company or any Restricted Subsidiary in the ordinary course of business, (v)
any agreement or instrument governing Permitted Acquired Debt, which encumbrance
or restriction is not applicable to any Person or the properties or assets of
any Person, other than the Person or the properties or assets of the Person
acquired pursuant to the respective Permitted Acquisition and so long as the
respective encumbrances or restrictions were not created (or made more
restrictive) in connection with or in anticipation of the respective Permitted
Acquisition, (vi) customary provisions contained in joint venture agreements and
other similar agreements applicable to joint ventures not prohibited by this
Agreement, (vii) any Permitted Lien or any document or instrument governing any
Permitted Lien, provided that any such restriction contained therein relates
only to the asset or assets subject to such Permitted Lien, (viii) the Chinese
Factoring Program, the other Foreign Receivables Facilities and the
documentation governing the foregoing, (ix) customary restrictions and
conditions contained in agreements relating to the sale of a Restricted
Subsidiary or assets pending such sale; provided such restrictions and
conditions apply only to the Restricted Subsidiary or assets being sold and such
sale is permitted hereunder, (x) restrictions and conditions on any Foreign
Subsidiary imposed by the terms of any Indebtedness of such Foreign Subsidiary
permitted to be incurred pursuant to Section 7.04, (xi) restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness or the Persons obligated thereon, (xii)
clause (c) above shall not apply to restrictions or conditions imposed by
restrictions on cash and other deposits or net worth provisions in leases and
other agreements entered into in the ordinary course of business, (xiii) clause
(a) above shall not apply to provisions in agreements or instruments which
prohibit the payment of dividends or the making of other distributions with
respect to any class of Equity Interests of a Person other than on a pro rata
basis, (xiv) restrictions contained in agreements and instruments governing
Indebtedness permitted pursuant to Section 7.04(b), (d), (f), (g), (i), (n),
(p), (r), (s), (t), (w), (x), (y) and (ff) to the extent not materially more
restrictive, taken as a whole, to the Company and its Subsidiaries than the
covenants contained in this Agreement (as reasonably determined by the Company
in good faith) and (xv) restrictions and conditions imposed by any amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing of any contract, instrument or obligation referred to in clauses
(i) through (xiv) above; provided that such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing is, in the good faith judgment of the Company, no more restrictive
with respect to such restrictions taken as a whole than those


131



--------------------------------------------------------------------------------




in existence prior to such amendment, modification, restatement, renewal,
increase, supplement, refunding, replacement or refinancing.

7.12    Sanctions. No Credit Party shall, nor shall any Credit Party permit any
Subsidiary to directly or knowingly indirectly, use the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such Credit Extension
or the proceeds of any Credit Extension to any Person, to fund any activities of
or business with any Person, or in any Designated Jurisdiction, that, at the
time of such funding, is the target of Sanctions, in each case, in violation of
applicable Sanctions, or, to the knowledge of any Credit Party, in any other
manner that will result in a violation by the Company or any of its Subsidiaries
or any Lender, Arranger, Administrative Agent, L/C Issuer, Swing Line Lender or
Swap Provider of Sanctions.

7.13    Anti-Corruption Laws. No Credit Party shall, nor will any Credit Party
permit any Subsidiary to directly or, to the knowledge of any Credit Party,
indirectly use the proceeds of any Credit Extension for any purpose which would
breach the United States Foreign Corrupt Practices Act of 1977, the UK Bribery
Act 2010 or other similar anti-corruption legislation in other jurisdictions
with authority or jurisdiction over the Company or its Subsidiaries.

ARTICLE VIII    
EVENTS OF DEFAULT AND REMEDIES

8.01    Events of Default. Any of the following shall constitute an Event of
Default:
(b)    The Company or the applicable Borrower shall fail to pay when and as
required to be paid herein, and in the currency required herein, any principal
of any Loan or any L/C Obligation;
(c)    the Company or the applicable Borrower shall fail to pay any interest on
any Loan or on any L/C Obligation or any fee or any other amount (other than an
amount referred to in clause (a) of this Article) payable under this Agreement,
when and as the same shall become due and payable, and such failure shall
continue unremedied thereafter for a period of three Business Days;
(d)    any representation or warranty made or deemed made in writing by or on
behalf of any Borrower or any Restricted Subsidiary in or in connection with
this Agreement, in any other Loan Document, or any amendment or modification
hereof or waiver hereunder, or in any report, certificate, financial statement
or other document furnished pursuant to or in connection with this Agreement or
any amendment or modification hereof or waiver hereunder, shall prove to have
been untrue or incorrect in any material respect when made or deemed made;
(e)    any Credit Party shall default in the due performance or observance by it
of any term, covenant or agreement contained in Section 6.01(e)(i), 6.05 (with
respect to the Company’s existence) or Article VII;
(f)    any Credit Party or any Restricted Subsidiary shall fail to observe or
perform any covenant, condition or agreement contained in any Loan Document
(other than those specified in clause (a), (b), (c) or (d) of this Article), and
such failure shall continue unremedied for a period of 30 days after (i) any
officer of any Borrower becomes aware thereof, or (ii) notice thereof from the
Administrative Agent to the Company (which notice will be given at the request
of any Lender);
(g)    (i) the Company or any of its Restricted Subsidiaries shall (x) default
in any payment with respect to any Indebtedness (other than the Obligations)
with an aggregate principal amount in excess of $75,000,000 beyond the period of
grace, if any, provided in the instrument or agreement


132



--------------------------------------------------------------------------------




under which Indebtedness was created or (y) default (or any similar term) in the
observance or performance of any agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, the effect of which default is to cause, or to permit the
holder or holders of such Indebtedness (or a trustee or agent on behalf of such
holder or holders) to cause (after the period of grace, if any, and with the
giving of any notice that tolls a grace period, if required), any such
Indebtedness to become due prior to its stated maturity (it being understood
that a default described above in this clause (y) shall cease to constitute an
Event of Default if and when same has been cured or otherwise ceases to exist,
in each case prior to the taking of any action by the Administrative Agent or
the Required Lenders pursuant to the last paragraph of this Section 8.01); or
(ii) any Indebtedness (other than the Obligations) with an aggregate principal
amount in excess of $75,000,000 of the Company or any of its Restricted
Subsidiaries shall be declared to be due and payable, or shall be required to be
prepaid as a result of a default thereunder or an event of the type that
constitutes an Event of Default, in each case, prior to the stated maturity
thereof; provided that, that this Section 8.01 shall not apply to (i) secured
Indebtedness that becomes due solely as a result of the voluntary sale or
transfer of the property or assets (to the extent not prohibited under this
Agreement) securing such Indebtedness, (ii) Guarantees of Indebtedness that are
satisfied promptly on demand or (iii) with respect to Indebtedness incurred
under any Swap Agreement, termination events or equivalent events pursuant to
the terms of the relevant Swap Agreement which are not the result of any default
thereunder by any Credit Party or any Restricted Subsidiary;
(h)    the Company or any of its Material Subsidiaries shall commence a
voluntary case concerning itself under Title 11 of the United States Code
entitled “Bankruptcy,” as now or hereafter in effect, or any successor thereto
(the “Bankruptcy Code”); or an involuntary case is commenced against the Company
or any of its Material Subsidiaries and the petition is not controverted within
20 days, or is not dismissed within 90 days, after commencement of the case; or
a custodian (as defined in the Bankruptcy Code) is appointed for, or takes
charge of, all or substantially all of the property of the Company or any of its
Material Subsidiaries; or the Company or any of its Material Subsidiaries
commences any other proceeding under any reorganization, arrangement, adjustment
of debt, relief of debtors, dissolution, insolvency or liquidation or similar
law of any jurisdiction whether now or hereafter in effect relating to the
Company or any of its Material Subsidiaries; or there is commenced against the
Company or any of its Material Subsidiaries any such proceeding which remains
undismissed for a period of 90 days; or the Company or any of its Material
Subsidiaries is adjudicated insolvent or bankrupt; or any order of relief or
other order approving any such case or proceeding is entered; or the Company or
any of its Material Subsidiaries suffers any appointment of any custodian or the
like for it or any substantial part of its property to continue undischarged or
unstayed for a period of 90 days; or the Company or any of its Material
Subsidiaries makes a general assignment for the benefit of creditors; or any
corporate action is taken by the Company or any of its Material Subsidiaries for
the purpose of effecting any of the foregoing;
(i)    an ERISA Event shall occur which results or could reasonably be expected
to have a Material Adverse Effect;
(j)    one or more judgments or decrees shall be entered against the Company or
any of its Restricted Subsidiaries involving a liability (to the extent not paid
or covered by insurance (with any portion of any judgment or decree not so
covered to be included in any determination hereunder)) in excess of $75,000,000
for all such judgments and decrees and all such judgments or decrees shall not
have been paid in full, vacated, discharged or stayed or bonded pending appeal
within 60 days of the entry thereof;


133



--------------------------------------------------------------------------------




(k)    a Change in Control shall occur; or
(l)    any provision of any Loan Document, at any time after its execution and
delivery and for any reason other than in accordance with the terms of such Loan
Document or satisfaction in full of all the Obligations, ceases to be in full
force and effect or ceases to give the Administrative Agent any material part of
the Liens purported to be created thereby; or any Credit Party contests in any
manner the validity or enforceability of any provision of any Loan Document; or
any Credit Party denies that it has any or further liability or obligation under
any provision of any Loan Document, or purports to revoke, terminate or rescind
any Loan Document;
then, and in every such event (other than an event with respect to any Borrower
described in clause (g) of this Section), and at any time thereafter during the
continuance of such event, the Administrative Agent shall, at the request of, or
may, with the consent of, the Required Lenders, by notice to the Company, take
either or both of the following actions, at the same or different times: (i)
terminate the Commitments, and thereupon the Commitments shall terminate
immediately, (ii) declare all Loans then outstanding to be due and payable in
whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each of the Borrowers, (iii) require that the Company Cash Collateralize the L/C
Obligations (in an amount equal to the Minimum Collateral Amount) and (iv)
exercise on behalf of itself, the Lenders all rights and remedies available to
it, the Lenders under the Loan Documents; and in case of any event with respect
to any Borrower described in clause (g) of this Section, the Commitments shall
automatically terminate and the principal of all Loans then outstanding,
together with accrued interest thereon and all fees and other Obligations
accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each of the Borrowers, and the obligation of the Company to
Cash Collateralize the L/C Obligations as aforesaid shall become effective, in
each case without further act of the Administrative Agent or any Lender.

8.02    Application of Funds. After the exercise of remedies provided for in
Section 8.01 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically be required to be Cash
Collateralized as set forth in the last paragraph of Section 8.01), any amounts
received on account of the Obligations shall, subject to the provisions of
Section 2.14 and 2.15, be applied by the Administrative Agent in the following
order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent to the extent payable under
Section 10.04 and amounts payable under Article III) payable to the
Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations arising under the Loan
Documents constituting fees, indemnities and other amounts (other than
principal, interest and Letter of Credit Fees) payable to the Lenders and the
L/C Issuer (including fees, charges and disbursements of counsel to the
respective Lenders and the L/C Issuer to the extent payable under Section 10.04
and amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and
Obligations arising under the Loan Documents, ratably


134



--------------------------------------------------------------------------------




among the Lenders and the L/C Issuer in proportion to the respective amounts
described in this clause Third payable to them;
Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings, Obligations then owing under Secured
Swap Agreements and Obligations then owing under any Secured Cash Management
Agreements and (b) Cash Collateralize that portion of L/C Obligations comprised
of the aggregate undrawn amount of Letters of Credit, ratably among the Lenders,
the Swap Providers and the L/C Issuer in proportion to the respective amounts
described in this clause Fourth held by them;
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.
Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above. Excluded Swap
Obligations with respect to any Credit Party shall not be paid with amounts
received from such Credit Party or such Credit Party’s assets, but appropriate
adjustments shall be made with respect to payments from other Credit Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section.
Notwithstanding the foregoing, Obligations arising under Secured Swap Agreements
and Secured Cash Management Agreements shall be excluded from the application
described above if the Administrative Agent has not received a Secured Party
Designation Notice, together with such supporting documentation as the
Administrative Agent may reasonably request, from the applicable Swap Provider
or Cash Management Bank, as the case may be (unless such Cash Management Bank or
Swap Provider is the Administrative Agent or an Affiliate thereof). Each Swap
Provider and Cash Management Bank not a party to this Agreement that has given
the notice contemplated by the preceding sentence shall, by such notice, be
deemed to have acknowledged and accepted the appointment of the Administrative
Agent pursuant to the terms of Article IX for itself and its Affiliates as if a
“Lender” party hereto.

ARTICLE IX    
ADMINISTRATIVE AGENT

9.01    Appointment and Authority. Each of the Lenders and the L/C Issuer hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof (including entering into any Market Intercreditor Agreement) together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the L/C Issuer, and the Company shall not have rights as
a third party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.
The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (in its capacities as a Lender, Swing Line
Lender (if applicable), potential Swap Provider


135



--------------------------------------------------------------------------------




and potential Cash Management Banks) and the L/C Issuer hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Lender and the L/C Issuer for purposes of acquiring, holding and enforcing any
and all Liens on Collateral, together with such powers and discretion as are
reasonably incidental thereto (including entering into Market Intercreditor
Agreement). In this connection, the Administrative Agent, as “collateral agent”
and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article IX and Article X (including Section 10.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Company or any
Restricted Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(a)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(b)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.01) or (ii) in the absence of
its own gross negligence or


136



--------------------------------------------------------------------------------




willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given in writing to the Administrative Agent by the Company, a Lender or the L/C
Issuer.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
Neither the Administrative Agent nor any of its Related Parties shall be
responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions of this Agreement
relating to Disqualified Institutions. Without limiting the generality of the
foregoing, the Administrative Agent shall not ‎(i) be obligated to ascertain,
monitor or inquire as to whether any Lender or prospective Lender is a
Disqualified ‎Institution or (ii) have any liability with respect to or arising
out of any assignment of Loans, or disclosure of confidential information, to
any ‎Disqualified Institution.

9.04    Reliance by Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance, extension, renewal or increase of such Letter of
Credit. The Administrative Agent may consult with legal counsel (who may be
counsel for the Credit Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and


137



--------------------------------------------------------------------------------




nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.

9.06    Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the L/C Issuer and the Company. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, with, so long as no
Specified Event of Default exists, the consent of the Company (such consent not
to be unreasonably withheld or delayed), to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders and the L/C Issuer,
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided, that, in no event shall any successor Administrative Agent be a
Defaulting Lender or a Disqualified Institution. Whether or not a successor has
been appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable Law, by notice in writing to the Company and
such Person remove such Person as Administrative Agent and, with, so long as no
Specified Event of Default exists, the consent of the Company (such consent not
to be unreasonably withheld or delayed), appoint a successor. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (ii) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Company to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed


138



--------------------------------------------------------------------------------




between the Company and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its sub
agents and their respective Related Parties in respect of any actions taken or
omitted to be taken by any of them (i) while the retiring or removed
Administrative Agent was acting as Administrative Agent and (ii) after such
resignation or removal for as long as any of them continues to act in any
capacity hereunder or under the other Loan Documents, including (A) acting as
collateral agent or otherwise holding any collateral security on behalf of any
of the Lenders and (B) in respect of any actions taken in connection with
transferring the agency to any successor Administrative Agent.
(d)    Any resignation by Bank of America as Administrative Agent pursuant to
this Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. If Bank of America resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto, including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the appointment
by the Company of a successor L/C Issuer or Swing Line Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender) and
acceptance by such Lender of such appointment, (i) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring L/C Issuer or Swing Line Lender, as applicable, (ii) the retiring
L/C Issuer and Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents
and (iii) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.

9.07    Non‑Reliance on Administrative Agent and Other Lenders‑. Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Arrangers, syndication agents, documentation agents, or senior
managing agents shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the L/C Issuer hereunder.

9.09    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Credit Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due


139



--------------------------------------------------------------------------------




and payable as herein expressed or by declaration or otherwise and irrespective
of whether the Administrative Agent shall have made any demand on any Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.
The holders of the Obligations hereby irrevocably authorize the Administrative
Agent, at the direction of the Required Lenders, to credit bid all or any
portion of the Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar Laws in any other jurisdictions to
which a Credit Party is subject, or (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable Law. In connection with any such
credit bid and purchase, the Obligations owed to the holders thereof shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Equity Interests or debt instruments of
the acquisition vehicle or vehicles that are used to consummate such purchase).
In connection with any such bid (i) the Administrative Agent shall be authorized
to form one or more acquisition vehicles to make a bid, (ii) to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or Equity Interests
thereof shall be governed, directly or indirectly, by the vote of the Required
Lenders, irrespective of the termination of this Agreement and without giving
effect to the limitations on actions by the Required Lenders contained in


140



--------------------------------------------------------------------------------




Section 10.01, and (iii) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Lender or any acquisition vehicle to take any further
action.

9.10    Collateral and Guaranty Matters. Without limiting the provisions of
Section 9.09, each of the Lenders (including in its capacity as a potential Swap
Provider and a potential Cash Management Bank) and the L/C Issuer irrevocably
authorize the Administrative Agent, at its option and in its discretion,
(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) if the Obligations have been
paid-in-full (other than any Obligations pursuant to any Secured Swap Agreement
or Secured Cash Management Agreement or contingent and other obligations not
then due and owing) and the Commitments have terminated, (ii) that is
transferred, sold or otherwise disposed of as part of or in connection with any
transfer, sale or other disposition permitted hereunder or under any other Loan
Document or any Recovery Event, (iii) as permitted by Section 6.10(d) or (iv) as
otherwise approved in accordance with Section 10.01;
(b)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.02;
(c)    to release any Guarantor from its obligations under the Guaranty if (x)
such Person ceases to be a Restricted Subsidiary as a result of a transaction
permitted under the Loan Documents or (y) such Guarantor becomes an Excluded
Subsidiary; and
(d)    to enter into and perform its obligations under any Market Intercreditor
Agreement.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this Section
9.10. The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.

9.11    Secured Swap Agreements and Secured Cash Management Agreements. No Swap
Provider or Cash Management Bank that obtains the benefit of Section 8.02, the
Guaranty or any Collateral by virtue of the provisions hereof or any Collateral
Document shall have any right to notice of any action or to consent to, direct
or object to any action hereunder or under any other Loan Document or otherwise
in respect of the Collateral (including the release or impairment of any
Collateral) (or to notice of or to consent to any amendment, waiver or
modification of the provisions hereof or of any Guaranty or any Collateral
Document) other than in its capacity as a Lender and, in such case, only to the
extent expressly provided in the Loan Documents. Notwithstanding any other
provision of this Article IX to the contrary, the Administrative Agent shall not
be required to verify the payment of, or that other satisfactory arrangements
have been made with respect to, Obligations arising under Secured Cash
Management Agreements and Secured Swap Agreements except to the extent expressly
provided herein and unless the Administrative


141



--------------------------------------------------------------------------------




Agent has received a Secured Party Designation Notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Swap Provider or Cash Management Bank, as the case
may be. The Administrative Agent shall not be required to verify the payment of,
or that other satisfactory arrangements have been made with respect to,
Obligations arising under Secured Swap Agreements and Secured Cash Management
Agreements in the case of the Maturity Date or if the Obligations (other than
Obligations under Secured Swap Agreements and Secured Cash Management
Agreements) have been paid-in-full (other than contingent and other obligations
not then due and owing).

ARTICLE X    
MISCELLANEOUS

10.01    Amendments, Etc.
No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Company or any other Credit
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Company or the applicable Credit Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:
(a)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.01) without the written consent of
such Lender;
(b)    postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding any mandatory prepayment) of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby;
(c)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (ii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (A) to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest at the Default Rate or (B) to amend
any financial covenant hereunder (or any defined term used therein) if the
effect of such amendment is to reduce the rate of interest on any Loan or L/C
Borrowing or to reduce any fee payable hereunder;
(d)    change Section 2.13 or Section 8.02 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;
(e)    change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender;
(f)    release the Company from its obligations under the Loan Documents or all
or substantially all of the value of the Guaranty, without the written consent
of each Lender, except, with respect to the Guaranty, to the extent the release
of any Guarantor is permitted pursuant to Section 9.10 (in which case such
release may be made by the Administrative Agent acting alone);


142



--------------------------------------------------------------------------------




(g)    release all or substantially all of the Collateral under all the
Collateral Documents without the written consent of each Lender except to the
extent the release of any Collateral is permitted pursuant to Section 9.10 (in
which case such release may be made by the Administrative Agent acting alone) or
amend the definition of “Collateral Release Period” without the written consent
of each Lender; or
(h)    amend Section 1.06 or the definition of “Alternative Currency”, “LIBOR
Quoted Currency” or “Non-LIBOR Quoted Currency” without the written consent of
each Revolving A Lender and L/C Issuer obligated to make Credit Extensions in
Alternative Currencies;
provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document, (ii) unless also signed by the L/C
Issuer, no amendment, waiver or consent shall affect the rights or duties of the
L/C Issuer under this Agreement or any Issuer Document relating to any Letter of
Credit issued or to be issued by it; (iii) unless also signed by the Swing Line
Lender, no amendment, waiver or consent shall affect the rights or duties of the
Swing Line Lender under this Agreement; (iv) the Fee Letter may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto; (v) no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender; (vi) only the consent of the Company and
the Revolving A Lenders and L/C Issuer that have agreed to issue such Credit
Extensions in the applicable Alternative Currency shall be necessary to amend
the definition of “Eurocurrency Base Rate” to provide for the addition of a
replacement interest rate with respect to such Alternative Currency; (vii) in
order to implement any additional Commitments and/or any Incremental Term Loan,
in each case, in accordance with Section 2.18, this Agreement and the other Loan
Documents may be amended for such purpose (but solely to the extent necessary to
implement such additional Commitments and/or such Incremental Term Loan and
otherwise in accordance with Section 2.18) by the Credit Parties, the
Administrative Agent and each Lender providing a such additional Commitments
and/or such Incremental Term Loan; (viii) in order to implement any Specified
Refinancing Term Loan, this Agreement and the other Loan Documents may be
amended pursuant to a Refinancing Amendment in accordance with Section 2.17 with
only the consent of the Credit Parties, the Administrative Agent and the Lenders
providing such Specified Refinancing Term Loan; (ix) in order to implement any
release or reinstatement of Liens as contemplated by Section 6.10(f), this
Agreement and the other Loan Documents may be amended in accordance with Section
6.10(f) with only the consent of the Credit Parties and the Administrative
Agent; (x) in connection with the addition of any Designated Borrowers pursuant
to Section 2.16, this Agreement and the other Loan Documents may be amended to
reflect the addition of such Designated Borrower with only the consent of the
Credit Parties, the Administrative Agent and the Lenders lending to such
Designated Borrower and (xi) in order to implement any Extension, this Agreement
and the other Loan Documents may be amended in accordance with Section 2.19 with
only the consent of the Credit Parties, the Administrative Agent and each
applicable extending Lender.
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of such
Lender and that has been approved by the Required Lenders, the Company may
replace such Non‑Consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated


143



--------------------------------------------------------------------------------




by such Section (together with all other such assignments required by the
Company to be made pursuant to this paragraph).
Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Administrative Agent, the L/C Issuer,
the Company and the Revolving A Lenders obligated to make Credit Extensions in
Alternative Currencies to amend the definition of “Alternative Currency”, “LIBOR
Quoted Currency”, “Non-LIBOR Quoted Currency” or “Eurocurrency Base Rate” solely
to add additional currency options and the applicable interest rate with respect
thereto, in each case solely to the extent permitted pursuant to Section 1.06.
Notwithstanding any provision herein to the contrary the Administrative Agent
and the Company may amend, modify or supplement this Agreement or any other Loan
Document to cure or correct administrative errors or omissions, any ambiguity,
omission, defect or inconsistency or to effect administrative changes, and such
amendment shall become effective without any further consent of any other party
to such Loan Document so long as (i) such amendment, modification or supplement
does not adversely affect the rights of any Lender or other holder of
Obligations in any material respect and (ii) the Lenders shall have received at
least five Business Days’ prior written notice thereof and the Administrative
Agent shall not have received, within five Business Days of the date of such
notice to the Lenders, a written notice from the Required Lenders stating that
the Required Lenders object to such amendment.

10.02    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to the Company or any other Borrower or the Administrative Agent, the
L/C Issuer or the Swing Line Lender, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02; and
(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Company).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(a)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e mail, FpML messaging and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices to any Lender or the L/


144



--------------------------------------------------------------------------------




C Issuer pursuant to Article II if such Lender or the L/C Issuer, as applicable,
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Swing Line Lender, the L/C Issuer or the Company may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
(b)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON‑INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of such Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to any Borrower, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
(c)    Change of Address, Etc. Each of the Company, the Administrative Agent,
the L/C Issuer and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Company, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform


145



--------------------------------------------------------------------------------




in order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable Law, including United
States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Company or its securities for purposes of United States
Federal or state securities laws.
(d)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic Loan Notices,
Letter of Credit Applications and Swing Line Loan Notices) purportedly given by
or on behalf of a Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Company shall indemnify the
Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of a
Credit Party. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

10.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
the L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder or under
any other Loan Document (including the imposition of the Default Rate) preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.01 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Credit Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.01 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

10.04    Expenses; Indemnity; Damage Waiver.


146



--------------------------------------------------------------------------------




(a)    Costs and Expenses. The Company agrees (a) to pay or reimburse the
Administrative Agent for all reasonable and documented out-of-pocket costs and
expenses incurred in connection with the development, preparation, negotiation,
execution, delivery and syndication of this Agreement and the other Loan
Documents and any amendment, waiver, consent or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby, including all Attorney Costs;
provided that the Company shall only be responsible for the reasonable
documented out-of-pocket fees and disbursements of one primary counsel to the
Administrative Agent and the Lenders, (and, if reasonably necessary, one
regulatory counsel and one local counsel in each jurisdiction the laws of which
govern any of the Loan Documents or in which the Company or any of its
Subsidiaries is organized or owns property or assets (a “Relevant
Jurisdiction”)), and, solely in the case of any actual or potential conflict of
interest as determined by the Administrative Agent or Lender affected by such
conflict, the Administrative Agent’s or such Lender’s own firm of counsel (and,
if reasonably necessary, one regulatory counsel and one local counsel in each
Relevant Jurisdiction to such affected Administrative Agent or Lender), (b) to
pay or reimburse all reasonable and documented out-of-pocket expenses incurred
by the L/C Issuer in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or demand for payment thereunder and (c) to
pay or reimburse the Administrative Agent and each Lender for all documented
out-of-pocket costs and expenses incurred in connection with the enforcement,
attempted enforcement, or preservation of any rights or remedies under this
Agreement or the other Loan Documents (including all such costs and expenses
incurred during any “workout” or restructuring in respect of the Obligations and
during any legal proceeding, including any proceeding under any Debtor Relief
Law), including all Attorney Costs. The foregoing costs and expenses shall
include all search, filing and recording charges and fees and taxes related
thereto, and other reasonable and documented out-of-pocket expenses incurred by
the Administrative Agent and the cost of independent public accountants and
other outside experts retained by the Administrative Agent or any Lender.
(b)    Indemnification by the Company. The Company shall indemnify and hold
harmless the Administrative Agent (and any sub-agent thereof), each Lender and
the L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) from and against any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, reasonable expenses and disbursements (including
reasonable Attorney Costs) of any kind or nature whatsoever which may at any
time be imposed on, incurred by or asserted against any such Indemnitee in any
way relating to or arising out of or in connection with (a) the execution,
delivery, enforcement, performance or administration of any Loan Document or any
other agreement, letter or instrument delivered in connection with the
transactions contemplated thereby or the consummation of the transactions
contemplated thereby, (b) any Commitment, Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), or (c) any actual or alleged presence or release of
Hazardous Materials on or from any property currently or formerly owned or
operated by the Company or any of its Subsidiaries or any Environmental Claim
related in any way to the Company or any of its Subsidiaries, or (d) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”), in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee;


147



--------------------------------------------------------------------------------




provided that (x) such indemnity shall not, as to any Indemnitee, be available
to the extent that such liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses or disbursements (i)
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee or any of its Related Indemnified Parties and (ii)
arise from any dispute solely among Indemnitees or its Related Indemnified
Parties and (y) the Company shall only be responsible for the reasonable
documented out-of-pocket fees and disbursements of one primary counsel to the
Indemnitees (and, if reasonably necessary, one regulatory counsel and one local
counsel in each Relevant Jurisdiction), and, solely in the case of any actual or
potential conflict of interest as determined by any Indemnitee affected by such
conflict, such Indemnitee’s own firm of counsel (and, if reasonably necessary,
one regulatory counsel and one local counsel in each Relevant Jurisdiction to
such affected Indemnitee).
(c)    Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the unused Commitments, Revolving Exposure,
Outstanding Amount of the Initial Term Loan and Outstanding Amount of all
Incremental Term Loans of such Lender at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made severally among them based on such Lenders’
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought); provided, further that,
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the L/C Issuer or the Swing Line
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), the L/C
Issuer or the Swing Line Lender in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no party to this Agreement shall assert, and each of them hereby
waives on behalf of itself and its Affiliates, and acknowledges that no Person
shall have, any claim against any party, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds; provided, however, that the foregoing shall
not relieve the Company of its indemnification obligations set forth in this
Section 10.04 to the extent any Indemnitee is found so liable. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby, other than for direct or actual damages
resulting from either (i) the gross negligence, bad faith or willful misconduct
of such Indemnitee as determined by a final and nonappealable judgment of a
court of competent jurisdiction, or (ii) the material breach of such
Indemnitee’s confidentiality obligations


148



--------------------------------------------------------------------------------




under this Agreement or any other Loan Document as determined by a final and
nonappealable judgment of a court of competent jurisdiction.
(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e), shall survive the resignation of the Administrative Agent, the
Swing Line Lender and the L/C Issuer, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations.

10.05    Payments Set Aside. To the extent that any payment by or on behalf of
any Borrower is made to the Administrative Agent, the L/C Issuer or any Lender,
or the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuer under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

10.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement and
the other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that no Borrower may assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the L/C Issuer and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time after the Closing Date
assign to one or more assignees all or a portion of its rights and obligations
under this Agreement and the other Loan Documents (including all or a portion of
its Commitment and the Loans (including for


149



--------------------------------------------------------------------------------




purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the related Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in subsection (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitments and the principal outstanding balance of the
Loans of the assigning Lender subject to each such assignment, determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000 in the case of any assignment in respect of a Revolving Commitment
(and the related Revolving Loans thereunder) and $1,000,000 in the case of any
assignment in respect of a Term Loan, unless each of the Administrative Agent
and, so long as no Specified Event of Default has occurred and is continuing,
the Company otherwise consents (each such consent not to be unreasonably
withheld or delayed).
(ii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Company (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) a Specified Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Revolving Lender, an Affiliate of a Revolving Lender or an Approved Fund
of a Revolving Lender; provided that the Company shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required in respect of (1) any
unfunded Term Loan Commitment or any Revolving Commitment if such assignment is
to a Person that is not a Lender with a Commitment in respect of the applicable
facility subject to such assignment, an Affiliate of such Lender or an Approved
Fund with respect to such Lender, or (2) any Term Loan to a Person that is not a
Lender, an Affiliate of a Lender or an Approved Fund; and
(C)    the consent of the L/C Issuer and the Swing Line Lender (such consent not
to be unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving A Commitment if such assignment is to a Person that is
not a Lender with a Revolving A Commitment, an Affiliate of such Lender or an
Approved Fund with respect to such Lender.


150



--------------------------------------------------------------------------------




(iii)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(iv)    No Assignment to Certain Persons. No such assignment shall be made (A)
to the Company or any of the Company’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B) or (C) to a natural person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
person).
(v)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender
having been a Defaulting Lender. Upon request, each Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.


151



--------------------------------------------------------------------------------




(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Company (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by any Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural person), a
Defaulting Lender or the Company or any of the Company’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including participations in L/C Obligations
and/or Swing Line Loans) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Company, the Administrative Agent, the other
Lenders and the L/C Issuer shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 10.04(c) without regard to the existence of any
participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 10.01(a)
through (h) that affects such Participant. The Company agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations therein, including the requirements
under Section 3.01(e)) (it being understood that the documentation required
under Section 3.01(e) shall be delivered to the Lender who sells the
participation) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section; provided that
such Participant (A) agrees to be subject to the provisions of Sections 3.06 and
10.13 as if it were an assignee under paragraph (b) of this Section and (B)
shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Company’s request and
expense, to use reasonable efforts to cooperate with the Company to effectuate
the provisions of Section 3.06 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.13as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Company, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other


152



--------------------------------------------------------------------------------




obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central bank having jurisdiction over such Lender; provided that no such pledge
or assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(f)    Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving A Commitment and Revolving A Loans
pursuant to subsection (b) above, Bank of America may, (i) upon thirty days’
notice to the Company and the Lenders, resign as L/C Issuer and/or (ii) upon
thirty days’ notice to the Company, resign as Swing Line Lender. In the event of
any such resignation as L/C Issuer or Swing Line Lender, the Company shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder; provided, however, that no failure by the Company to appoint
any such successor shall affect the resignation of Bank of America as L/C Issuer
or Swing Line Lender, as the case may be. If Bank of America resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to Section
2.03(c)). If Bank of America resigns as Swing Line Lender, it shall retain all
the rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to Section
2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing Line
Lender, (1) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer or Swing Line
Lender, as the case may be, and (2) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America to effectively assume the obligations of Bank of America with respect to
such Letters of Credit.
(g)    Disqualified Institutions.
(i)    No assignment shall be made to any Person that was a Disqualified
Institution as of the date (the “Trade Date”) on which the applicable Lender
entered into a binding agreement to sell and assign all or a portion of its
rights and obligations under this Agreement to such Person (unless the Company
has consented to such assignment as


153



--------------------------------------------------------------------------------




otherwise contemplated by this Section 10.06, in which case such Person will not
be considered a Disqualified Institution for the purpose of such assignment).
For the avoidance of doubt, with respect to any assignee that becomes a
Disqualified Institution after the applicable Trade Date (including as a result
of the delivery of a notice pursuant to, and/or the expiration of the notice
period referred to in, the definition of “Disqualified Institution”), such
assignee shall not retroactively be considered a Disqualified Institution. Any
assignment in violation of this clause (g)(i) shall not be void, but the other
provisions of this clause (g) shall apply.
(ii)    If any assignment is made to any Disqualified Institution without the
Company’s prior consent in violation of clause (i) above, the Company may, at
its sole expense and effort, upon notice to the applicable Disqualified
Institution and the Administrative Agent, (A) terminate any Revolving Commitment
of such Disqualified Institution and repay all obligations of the Borrower owing
to such Disqualified Institution in connection with such Revolving Commitment,
(B) in the case of outstanding Term Loans held by Disqualified Institutions,
prepay such Term Loans by paying the lesser of (x) the principal amount thereof
and (y) the amount that such Disqualified Institution paid to acquire such Term
Loans, in each case plus accrued interest, accrued fees and all other amounts
(other than principal amounts) payable to it hereunder and under the other Loan
Documents and/or (C) require such Disqualified Institution to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in this Section 10.06), all of its interest, rights and obligations
under this Agreement and the Loan Documents to an Eligible Assignee that shall
assume such obligations at the lesser of (x) the principal amount thereof and
(y) the amount that such Disqualified Institution paid to acquire such
interests, rights and obligations, in each case plus accrued interest, accrued
fees and all other amounts (other than principal amounts) payable to it
hereunder and other the other Loan Documents; provided, that, (i) the Company
shall have paid to the Administrative Agent the assignment fee (if any)
specified in Section 10.06(b), (ii) such assignment does not conflict with
applicable Laws and (iii) in the case of clause (B), the Company shall not use
the proceeds from any Loans to prepay Term Loans held by Disqualified
Institutions.
(iii)    Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Company, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter, and (y) for purposes of
voting on any plan of reorganization or plan of liquidation pursuant to any
Debtor Relief Laws (“Plan of Reorganization”), each Disqualified Institution
party hereto hereby agrees (1) not to vote on such Plan of Reorganization, (2)
if such Disqualified Institution does vote on such Plan of Reorganization
notwithstanding the restrictions in the foregoing clause (1), such vote will be
deemed not to be in good faith and shall be “designated” pursuant to Section
1126(e) of the Bankruptcy Code (or any similar provision in any other Debtor
Relief Laws), and such vote shall not be counted in determining


154



--------------------------------------------------------------------------------




whether the applicable class has accepted or rejected such Plan of
Reorganization in accordance with Section 1126(c) of the Bankruptcy Code (or any
similar provision in any other Debtor Relief Laws) and (3) not to contest any
request by any party for a determination by the Bankruptcy court (or other
applicable court of competent jurisdiction) effectuating the foregoing clause
(2).
(iv)    The Administrative Agent shall have the right, and the Company hereby
expressly authorizes the Administrative Agent, to (A) post the DQ List on the
Platform, including that portion of the Platform that is designated for “public
side” Lenders or (B) provide the DQ List to each Lender requesting the same.

10.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Related Parties and to any Swap Provider (or such
Swap Provider’s professional advisor) (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process; provided that the Person required to
disclose such information shall, to the extent permitted by law, rule or
regulation and reasonably practicable, promptly inform the Company, (d) to any
other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same (or at least as restrictive) as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (ii)
any actual or prospective Swap Provider (or its advisors), (g) on a confidential
basis to (A) rating agencies with respect to ratings of a Lender or (B) the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Company or (i)
to the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, the L/C Issuer, any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Company. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent, the L/C Issuer and the Lenders in connection with the
administration of this Agreement, the other Loan Documents, and the Commitments.
For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary in connection with the Transactions relating to
the Company or any Subsidiary or any of their respective businesses, other than
any such information that is available to the Administrative Agent, any Lender
or the L/C Issuer on a nonconfidential basis prior to disclosure by the Company
or any Subsidiary. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the


155



--------------------------------------------------------------------------------




case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including United States Federal
and state securities Laws.

10.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of any Borrower against any and all of the obligations of such Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer, irrespective of whether or not such Lender or the L/C
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of such Borrower may be contingent or
unmatured or are owed to a branch or office or Affiliate of such Lender or the
L/C Issuer different from the branch or office or Affiliate holding such deposit
or obligated on such indebtedness; provided, that, in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.15 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the Lenders
and (y) the Defaulting Lender shall provide promptly to the Administrative Agent
a statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender, the L/C Issuer and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Lender, the L/C Issuer or their respective Affiliates may have. Each
Lender and the L/C Issuer agrees to notify the Company and the Administrative
Agent promptly after any such setoff and application; provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

10.09    Interest Rate Limitation. As used in this Agreement the term “interest”
does not include any fees (including, but not limited to, any loan fee, periodic
fee, unused commitment fee or waiver fee) or other charges imposed on the
Borrowers in connection with the indebtedness evidenced by this Agreement, other
than the interest described herein. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non‑usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder. It is the express intent hereof no Borrower
shall pay, and no Lender receive, directly or indirectly, interest in excess of
that which may be lawfully paid under applicable Law, including the usury laws
in force in the State of Georgia.

10.10    Counterparts; Integration; Effectiveness .
This Agreement and each of the Loan Documents may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement, the other Loan Documents and any separate


156



--------------------------------------------------------------------------------




letter agreements with respect to fees payable to the Administrative Agent
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic imaging means
(e.g., “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement or such other Loan Document or certificate.
Without limiting the foregoing, to the extent a manually executed counterpart is
not specifically required to be delivered under the terms of any Loan Document,
upon the request of any party, such fax transmission or e-mail transmission
shall be promptly followed by such manually executed counterpart.

10.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.

10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.

10.13    Replacement of Lenders. If the Company is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then the Company may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:
(a)    the Company shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under


157



--------------------------------------------------------------------------------




Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Company (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not violate applicable Laws; and
(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

10.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES THAT WOULD CAUSE THE APPLICATION
OF LAWS OF ANY OTHER JURISDICTION.
(b)    SUBMISSION TO JURISDICTION. THE COMPANY AND EACH OTHER CREDIT PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR


158



--------------------------------------------------------------------------------




PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
COMPANY OR ANY OTHER CREDIT PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
(c)    WAIVER OF VENUE. THE COMPANY AND EACH OTHER CREDIT PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW. Each Foreign Borrower irrevocably
designates and appoints the Company, as its authorized agent, to accept and
acknowledge on its behalf, service of any and all process which may be served in
any suit, action or proceeding of the nature referred to in Section 10.14(b).
The Company hereby represents, warrants and confirms that the Company has agreed
to accept such appointment. Said designation and appointment shall be
irrevocable by each Foreign Borrower until all Obligations payable by such
Foreign Borrower shall have been paid in full in accordance with the provisions
hereof and such Foreign Borrower shall have been terminated as a Borrower
hereunder. Each Foreign Borrower hereby consents to process being served in any
suit, action or proceeding of the nature referred to in Section 10.14(b) by
service of process upon the Company as provided in this Section 10.14(d);
provided that, to the extent lawful and possible, notice of said service upon
such agent shall be mailed by certified or registered mail or sent by facsimile
to the Company and (if applicable to) such Foreign Borrower at its address set
forth on Section 10.02. Each Foreign Borrower irrevocably waives, to the fullest
extent permitted by law, all claim of error by reason of any such service in
such manner and agrees that such service shall be deemed in every respect
effective service of process upon such Foreign Borrower in any suit, action or
proceeding and shall, to the fullest extent permitted by law, be taken and held
to be valid and personal service upon personal delivery to such Foreign
Borrower.

10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


159



--------------------------------------------------------------------------------





10.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arrangers and the Lenders,
are arm’s‑length commercial transactions between such Borrower and its
Affiliates, on the one hand, and the Administrative Agent, the Arrangers and the
Lenders, on the other hand, (B) such Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) such Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, the Arrangers and the
Lenders each are and have been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, have not been, are not, and
will not be acting as an advisor, agent or fiduciary for such Borrower or any of
its Affiliates, or any other Person and (B) neither the Administrative Agent nor
the Arrangers nor the Lenders have any obligation to such Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arrangers and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of such Borrower and its Affiliates,
and neither the Administrative Agent nor the Arrangers nor the Lenders have any
obligation to disclose any of such interests to such Borrower or its Affiliates.
To the fullest extent permitted by law, each Borrower hereby waives and releases
any claims that it may have against the Administrative Agent, the Arrangers and
the Lenders with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

10.17    Electronic Execution of Assignments and Certain Other Documents. The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement, any
other document executed in connection herewith and the transactions contemplated
hereby (including without limitation Assignment and Assumptions, amendments or
other modifications, Loan Notices, Swing Line Loan Notices, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery or the use of
a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state Laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it; provided,
further, that without limiting the foregoing, upon the request of any party, any
electronic signature shall be promptly followed by such manually executed
counterpart.

10.18    USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107‑56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Credit Parties, which information includes the name and address
of each Credit Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Credit Party in accordance
with the Act. Each Borrower shall (and the Company shall cause each Credit Party
to), promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the


160



--------------------------------------------------------------------------------




Administrative Agent or such Lender reasonably requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti‑money
laundering rules and regulations, including the Act.

10.19    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law).

10.20    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion powers of any EEA Resolution
Authority.

ARTICLE XI    
GUARANTY


161



--------------------------------------------------------------------------------





11.01    The Guaranty.
Each of the Guarantors hereby jointly and severally guarantees to each Lender,
the L/C Issuer and each other holder of Obligations as hereinafter provided, as
primary obligor and not as surety, the prompt payment of the Obligations in full
when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) strictly in
accordance with the terms thereof. The Guarantors hereby further agree that if
any of the Obligations are not paid in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) in accordance with the terms of such extension
or renewal.
Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or the other documents relating to the Obligations, (a)
the obligations of each Guarantor under this Agreement and the other Loan
Documents shall not exceed an aggregate amount equal to the largest amount that
would not render such obligations subject to avoidance under applicable Debtor
Relief Laws, and if the Obligations would otherwise be held or determined to be
avoidable on account of the amount of such Guarantor’s liability under this
Article XI, then the amount of such liability shall be automatically limited and
reduced to the highest amount that is valid and enforceable and (b) no Foreign
Borrower shall guarantee the Obligations of the Domestic Credit Parties.

11.02    Obligations Unconditional.
The obligations of the Guarantors under Section 11.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents or other documents
relating to the Obligations, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Obligations, and,
to the fullest extent permitted by applicable Law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 11.02 that the obligations of the Guarantors hereunder shall be absolute
and unconditional under any and all circumstances. Each Guarantor agrees that
such Guarantor shall have no right of subrogation, indemnity, reimbursement or
contribution against the Company or any other Credit Party for amounts paid
under this Article XI until such time as the Obligations have been paid in full
and the Commitments have expired or terminated. Without limiting the generality
of the foregoing, it is agreed that, to the fullest extent permitted by Law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:
(a)    at any time or from time to time, without notice to any Guarantor, the
time for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;
(b)    any of the acts mentioned in any of the provisions of any of the Loan
Documents or other documents relating to the Obligations shall be done or
omitted;
(c)    the maturity of any of the Obligations shall be accelerated, or any of
the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Loan Documents or other documents relating to the
Obligations shall be waived or any other guarantee


162



--------------------------------------------------------------------------------




of any of the Obligations or any security therefor shall be released, impaired
or exchanged in whole or in part or otherwise dealt with;
(d)    any Lien granted to, or in favor of, the Administrative Agent or any
other holder of the Obligations as security for any of the Obligations shall
fail to attach or be perfected; or
(e)    any of the Obligations shall be determined to be void or voidable
(including for the benefit of any creditor of any Guarantor) or shall be
subordinated to the claims of any Person (including any creditor of any
Guarantor).
With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any other
holder of the Obligations exhaust any right, power or remedy or proceed against
any Person under any of the Loan Documents or any other document relating to the
Obligations, or against any other Person under any other guarantee of, or
security for, any of the Obligations.

11.03    Reinstatement.
The obligations of each Guarantor under this Article XI shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
Debtor Relief Law or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent and each other holder of the Obligations on demand for
all reasonable and documented out-of-pocket costs and expenses (including
Attorney Costs) incurred by the Administrative Agent or such holder of the
Obligations in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any Debtor Relief Law.

11.04    Certain Additional Waivers.
Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 10.02 and through the exercise of rights of
contribution pursuant to Section 11.06.

11.05    Remedies.
The Guarantors agree that, to the fullest extent permitted by Law, as between
the Guarantors, on the one hand, and the Administrative Agent and the other
holders of the Obligations, on the other hand, the Obligations may be declared
to be forthwith due and payable as specified in Section 8.01 (and shall be
deemed to have become automatically due and payable in the circumstances
specified in Section 8.01) for purposes of Section 11.01 notwithstanding any
stay, injunction or other prohibition preventing such declaration (or preventing
the Obligations from becoming automatically due and payable) as against any
other Person and that, in the event of such declaration (or the Obligations
being deemed to have become automatically due and payable), the Obligations
(whether or not due and payable by any other Person) shall forthwith become due
and payable by the Guarantors for purposes of Section 11.01. The Guarantors
acknowledge and agree that their obligations hereunder are secured in accordance
with the terms of the Collateral Documents and that the holders of the
Obligations may exercise their remedies thereunder in accordance with the terms
thereof.

11.06    Rights of Contribution.


163



--------------------------------------------------------------------------------




The Guarantors hereby agree as among themselves that, if any Guarantor shall
make an Excess Payment (as defined below), such Guarantor shall have a right of
contribution from each other Guarantor in an amount equal to such other
Guarantor's Contribution Share (as defined below) of such Excess Payment. The
payment obligations of any Guarantor under this Section 11.06 shall be
subordinate and subject in right of payment to the Obligations until such time
as the Obligations have been paid-in-full and the Commitments have terminated,
and none of the Guarantors shall exercise any right or remedy under this Section
11.06 against any other Guarantor until such Obligations have been paid-in-full
and the Commitments have terminated. For purposes of this Section 11.06, (a)
“Excess Payment” shall mean the amount paid by any Guarantor in excess of its
Ratable Share of any Obligations; (b) “Ratable Share” shall mean, for any
Guarantor in respect of any payment of Obligations, the ratio (expressed as a
percentage) as of the date of such payment of Obligations of (i) the amount by
which the aggregate present fair salable value of all of its assets and
properties exceeds the amount of all debts and liabilities of such Guarantor
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of such Guarantor hereunder) to (ii) the amount by
which the aggregate present fair saleable value of all assets and other
properties of all of the Credit Parties exceeds the amount of all of the debts
and liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Credit Parties hereunder) of
the Credit Parties; provided, however, that, for purposes of calculating the
Ratable Shares of the Guarantors in respect of any payment of Obligations, any
Guarantor that became a Guarantor subsequent to the date of any such payment
shall be deemed to have been a Guarantor on the date of such payment and the
financial information for such Guarantor as of the date such Guarantor became a
Guarantor shall be utilized for such Guarantor in connection with such payment;
and (c) “Contribution Share” shall mean, for any Guarantor in respect of any
Excess Payment made by any other Guarantor, the ratio (expressed as a
percentage) as of the date of such Excess Payment of (i) the amount by which the
aggregate present fair salable value of all of its assets and properties exceeds
the amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair saleable value of all assets and other properties of the
Credit Parties other than the maker of such Excess Payment exceeds the amount of
all of the debts and liabilities (including contingent, subordinated, unmatured,
and unliquidated liabilities, but excluding the obligations of the Credit
Parties) of the Credit Parties other than the maker of such Excess Payment;
provided, however, that, for purposes of calculating the Contribution Shares of
the Guarantors in respect of any Excess Payment, any Guarantor that became a
Guarantor subsequent to the date of any such Excess Payment shall be deemed to
have been a Guarantor on the date of such Excess Payment and the financial
information for such Guarantor as of the date such Guarantor became a Guarantor
shall be utilized for such Guarantor in connection with such Excess Payment.
This Section 11.06 shall not be deemed to affect any right of subrogation,
indemnity, reimbursement or contribution that any Guarantor may have under Law
against the Borrower in respect of any payment of Obligations.

11.07    Guarantee of Payment; Continuing Guarantee.
The guarantee in this Article XI is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to the Obligations whenever arising.

11.08    Keepwell.
Each Credit Party that is a Qualified ECP Guarantor at the time the Guaranty in
this Article XI by any Credit Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (a “Specified Credit Party”) or
the grant of a security interest under the Loan Documents by any such Specified
Credit Party, in either case, becomes effective with respect to any Swap
Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to


164



--------------------------------------------------------------------------------




each Specified Credit Party with respect to such Swap Obligation as may be
needed by such Specified Credit Party from time to time to honor all of its
obligations under the Loan Documents in respect of such Swap Obligation (but, in
each case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this Article XI voidable under applicable Debtor Relief Laws,
and not for any greater amount). The obligations and undertakings of each
Qualified ECP Guarantor under this Section shall remain in full force and effect
until the Obligations have been indefeasibly paid and performed in full. Each
Credit Party intends this Section to constitute, and this Section shall be
deemed to constitute, a “keepwell, support, or other agreement” for the benefit
of each Specified Credit Party for all purposes of the Commodity Exchange Act.
[Signature pages follow.]









165



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered by a duly authorized officer as of
the date first above written.


BORROWERS:
ENERSYS



By: /s/ Michael J. Schmidtlein                                        
Name: Michael J. Schmidtlein
Title: Executive Vice President and Chief Financial Officer


GUARANTORS:
ENERSYS ADVANCED SYSTEMS INC.



By: /s/ Michael J. Schmidtlein                                        
Name: Michael J. Schmidtlein    
Title: Vice President    


ENERSYS CAPITAL INC.


By: /s/ Michael J. Schmidtlein                                        
Name: Michael J. Schmidtlein    
Title: Executive Vice President and Chief Operating Officer    


ENERSYS DELAWARE INC.


By: /s/ Michael J. Schmidtlein                                        
Name: Michael J. Schmidtlein    
Title: Executive Vice President and Chief Financial Officer    


ENERSYS ENERGY PRODUCTS INC.


By: /s/ Michael J. Schmidtlein                                        
Name: Michael J. Schmidtlein    
Title: Vice President    


PURCELL SYSTEMS, INC.


By: /s/ Todd M. Sechrist                                                 
Name: Todd M. Sechrist    
Title: President    




ENERSYS
CREDIT AGREEMENT



--------------------------------------------------------------------------------







ESFINCO, INC.


By: /s/ Todd M. Sechrist                                  
Name: Todd M. Sechrist    
Title: Vice President    


ESRMCO, INC.


By: /s/ Todd M. Sechrist                                   
Name: Todd M. Sechrist    
Title: Vice President    


HAWKER POWERSOURCE, INC.


By: /s/ Todd M. Sechrist                                    
Name: Todd M. Sechrist    
Title: Vice President    




ENERSYS
CREDIT AGREEMENT



--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A.,

as Administrative Agent


By: /s/ Ronaldo Naval                            
Name: Ronaldo Naval
Title: Vice President






ENERSYS
CREDIT AGREEMENT



--------------------------------------------------------------------------------





LENDERS:
BANK OF AMERICA, N.A.,

as a Lender, Swing Line Lender and L/C Issuer


By: /s/ Matthew N. Walt                                  
Name:    Matthew N. Walt
Title:    Vice President






ENERSYS
CREDIT AGREEMENT



--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A.,
as a Lender


By: /s/ John Emery                                         
Name:    John Emery
Title:    Managing Director






ENERSYS
CREDIT AGREEMENT



--------------------------------------------------------------------------------







WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender


By: /s/ Susan Joungs                                                        
Name:    Susan Joungs
Title:    Vice President






ENERSYS
CREDIT AGREEMENT



--------------------------------------------------------------------------------







TD BANK, N.A.,
as a Lender


By: /s/ Mark Hogan                                  
Name:    Mark Hogan
Title:    Senior Vice President






ENERSYS
CREDIT AGREEMENT



--------------------------------------------------------------------------------







PNC BANK, NATIONAL ASSOCIATION,
as a Lender


By: /s/ Domenic D’Ginto                                   
Name:    Domenic D’Ginto
Title:    Senior Vice President






ENERSYS
CREDIT AGREEMENT



--------------------------------------------------------------------------------







HSBC BANK USA, NATIONAL ASSOCIATION,
as a Lender


By: /s/ James Bravyak                                              
Name:    James Bravyak (21253)
Title:    Senior Vice President






ENERSYS
CREDIT AGREEMENT



--------------------------------------------------------------------------------







BRANCH BANKING AND TRUST COMPANY,
as a Lender


By: /s/ Melinda Gulledge                                       
Name:    Melinda Gulledge
Title:    Assistant Vice President






ENERSYS
CREDIT AGREEMENT



--------------------------------------------------------------------------------







THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as a Lender


By: /s/ Maria Iarriccio                                               
Name:    Maria Iarriccio
Title:    Director






ENERSYS
CREDIT AGREEMENT



--------------------------------------------------------------------------------







SANTANDER BANK, N.A.,
as a Lender


By: /s/ Jeffrey Kauffman                                        
Name:    Jeffrey Kauffman
Title:    Regional Credit Manager
On behalf of Steve Weidman, Senior Vice President






ENERSYS
CREDIT AGREEMENT



--------------------------------------------------------------------------------







CITIZENS BANK OF PENNSYLVANIA,
as a Lender


By: /s/ Pamela Hansen                                   
Name:    Pamela Hansen
Title:    Senior Vice President






ENERSYS
CREDIT AGREEMENT



--------------------------------------------------------------------------------







U.S. BANK NATIONAL ASSOCIATION,
as a Lender


By: /s/ Patrick McGraw                                   
Name:    Patrick McGraw
Title:    Senior Vice President






ENERSYS
CREDIT AGREEMENT



--------------------------------------------------------------------------------







FIFTH THIRD BANK, an Ohio Banking Corporation,
as a Lender


By: /s/ Rachel Hermanson                                           
Name:    Rachel Hermanson
Title:    Vice President






ENERSYS
CREDIT AGREEMENT



--------------------------------------------------------------------------------







THE HUNTINGTON NATIONAL BANK,
as a Lender


By: /s/ Martin H. McGinty                                      
Name:    Martin H. McGinty
Title:    Vice President






ENERSYS
CREDIT AGREEMENT



--------------------------------------------------------------------------------







FULTON BANK, N.A.,
as a Lender


By: /s/ Bruce G. Smith                               
Name:    Bruce G. Smith
Title:    SVP






ENERSYS
CREDIT AGREEMENT



--------------------------------------------------------------------------------







DZ BANK AG,
Deutsche Zentral-Genossenschaftsbank
Frankfurt am Main,
as a Lender


By: /s/ Paul Fitzpatrick                                           
Name:    Paul Fitzpatrick
Title:    Senior Vice President


By: /s/ Oliver Hildenbrand                                      
Name:    Oliver Hildenbrand
Title:    Director






ENERSYS
CREDIT AGREEMENT



--------------------------------------------------------------------------------







FIRST NATIONAL BANK OF PENNSYLVANIA,
as a Lender


By: /s/ Iqbal Singh                                                    
Name:    Iqbal Singh
Title:    Relationship Manager / Officer






ENERSYS
CREDIT AGREEMENT



--------------------------------------------------------------------------------







SVENSKA HANDELSBANKEN AB (PUBL),
as a Lender


By: /s/ Steve Cox                                               
Name:    Steve Cox
Title:    Senior Vice President




By: /s/ Mark Emmett                                          
Name:    Mark Emmett
Title:    Vice President






ENERSYS
CREDIT AGREEMENT



--------------------------------------------------------------------------------








EXHIBIT A-1
[FORM OF] LOAN NOTICE
Date: ____________, ____
To:    Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of August [__],
2017 (as amended, restated, amended and restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined), among EnerSys, a
Delaware corporation, certain other Borrowers party thereto, the Guarantors
party thereto, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.
The undersigned Borrower hereby requests:
A Borrowing of [Revolving A Loans][Revolving B Loans][the Initial Term Loan][an
Incremental Term Loan]
A conversion or continuation of [Revolving A Loans][Revolving B Loans][the
Initial Term Loan][an Incremental Term Loan]
1.
On ________________________ (a Business Day).

2.
In the aggregate principal amount of $________________________.

3.
Comprised of ________________________.

[Type of Loan Requested]
4.
For Eurocurrency Rate Loans: with an Interest Period of _____ month[s].

5.
Currency:                .

With respect to such Borrowing, the undersigned Borrower hereby represents and
warrants that (i) such request complies with the requirements of [Section
2.01(a)][Section 2.01(b)][Section 2.01(c)][Section 2.01(d)] of the Credit
Agreement and (ii) each of the conditions set forth in Sections 4.02(a) and (b)
of the Credit Agreement has been satisfied on and as of the date of such
Borrowing.
Delivery of an executed counterpart of a signature page of this Loan Notice by
facsimile or other electronic imaging means (e.g., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Loan Notice.
[signature page follows]


IN WITNESS WHEREOF, the undersigned Borrower has caused this Loan Notice to be
executed by a duly authorized officer as of the date first written above.


[APPLICABLE BORROWER]


By:     
Name:




--------------------------------------------------------------------------------





Title:


    




EXHIBIT A-2


[FORM OF] SWING LINE LOAN NOTICE


Date: ____________, ____


To:    Bank of America, N.A., as Swing Line Lender


Cc:    Bank of America, N.A., as Administrative Agent


Ladies and Gentlemen:


Reference is made to that certain Credit Agreement, dated as of August [__],
2017 (as amended, restated, amended and restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined), among EnerSys, a
Delaware corporation, certain other Borrowers party thereto, the Guarantors
party thereto, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.


The undersigned Borrower hereby requests a Swing Line Loan:


1.    On              (a Business Day).


2.    In the aggregate principal amount of $            .


With respect to such Borrowing, the undersigned Borrower hereby represents and
warrants that (i) such request complies with the requirements of Section 2.04(a)
of the Credit Agreement and (ii) each of the conditions set forth in Sections
4.02(a) and (b) of the Credit Agreement has been satisfied on and as of the date
of such Borrowing.
Delivery of an executed counterpart of a signature page of this Swing Line Loan
Notice by facsimile or other electronic imaging means (e.g., “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this Swing
Line Loan Notice.
[signature page follows]




IN WITNESS WHEREOF, the undersigned Borrower has caused this Swing Line Loan
Notice to be executed by a duly authorized officer as of the date first written
above.


[APPLICABLE DOMESTIC BORROWER]


By:     
Name:
Title:


EXHIBIT B‑1


[FORM OF] REVOLVING NOTE
[Domestic Borrower(s)]


____________, ____




--------------------------------------------------------------------------------







FOR VALUE RECEIVED, the undersigned hereby [jointly and severally] promise[s] to
pay to _____________________ or registered assigns (the “Lender”), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
principal amount of each Revolving Loan from time to time made by the Lender to
[one or more of] the undersigned under that certain Credit Agreement, dated as
of August [__], 2017 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined),
among EnerSys, a Delaware corporation, certain other Borrowers party thereto,
the Guarantors party thereto, the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.


The undersigned [jointly and severally] promise[s] to pay interest on the unpaid
principal amount of each Revolving Loan from the date of such Revolving Loan
until such principal amount is paid in full, at such interest rates and at such
times as provided in the Credit Agreement. All payments of principal and
interest shall be made to the Administrative Agent for the account of the Lender
in the currency in which such Revolving Loan was denominated and in Same Day
Funds at the Administrative Agent’s Office for payments in such currency. If any
amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to the extent permitted by law, to be paid upon demand, from the due
date thereof until the date of actual payment (and before as well as after
judgment) computed at the per annum rate set forth in the Credit Agreement.


This Revolving Note is one of the Revolving Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and of the other Loan Documents
and may be prepaid in whole or in part subject to the terms and conditions
provided therein. Upon the occurrence and continuation of one or more of the
Events of Default specified in the Credit Agreement, all amounts then remaining
unpaid on this Revolving Note shall become, or may be declared to be,
immediately due and payable all as provided in the Credit Agreement. Revolving
Loans made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business. The Lender
may also attach schedules to this Revolving Note and endorse thereon the date,
amount, currency and maturity of its Revolving Loans and payments with respect
thereto.


[Each of the][The] undersigned, for itself, its successors and assigns, hereby
waives diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Revolving Note.


[signature page follows]


THIS REVOLVING NOTE AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS REVOLVING NOTE OR AND THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES THAT WOULD
CAUSE THE APPLICATION OF LAWS OF ANY OTHER JURISDICTION.


[APPLICABLE DOMESTIC BORROWER(S)]




By:     
Name:
Title:




EXHIBIT B‑2


[FORM OF] REVOLVING NOTE
[Each Foreign Borrower]


____________, ____






--------------------------------------------------------------------------------





FOR VALUE RECEIVED, the undersigned hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Credit Agreement (as hereinafter defined), the principal
amount of each Revolving Loan from time to time made by the Lender to the
undersigned under that certain Credit Agreement, dated as of August [__], 2017
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”; the terms defined
therein being used herein as therein defined), among EnerSys, a Delaware
corporation, certain other Borrowers party thereto, the Guarantors party
thereto, the Lenders from time to time party thereto, and Bank of America, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer.


The undersigned promises to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Revolving Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Credit Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in the currency in which such
Revolving Loan was denominated and in Same Day Funds at the Administrative
Agent’s Office for payments in such currency. If any amount is not paid in full
when due hereunder, such unpaid amount shall bear interest, to the extent
permitted by law, to be paid upon demand, from the due date thereof until the
date of actual payment (and before as well as after judgment) computed at the
per annum rate set forth in the Credit Agreement.


This Revolving Note is one of the Revolving Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and of the other Loan Documents
and may be prepaid in whole or in part subject to the terms and conditions
provided therein. Upon the occurrence and continuation of one or more of the
Events of Default specified in the Credit Agreement, all amounts then remaining
unpaid on this Revolving Note shall become, or may be declared to be,
immediately due and payable all as provided in the Credit Agreement. Revolving
Loans made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business. The Lender
may also attach schedules to this Revolving Note and endorse thereon the date,
amount, currency and maturity of its Revolving Loans and payments with respect
thereto.


The undersigned, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Revolving Note.


[signature page follows]


THIS REVOLVING NOTE AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS REVOLVING NOTE OR AND THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES THAT WOULD
CAUSE THE APPLICATION OF LAWS OF ANY OTHER JURISDICTION.


[APPLICABLE FOREIGN BORROWER]


By:     
Name:
Title:


EXHIBIT B-3
[FORM OF] INITIAL TERM NOTE
____________, ____
FOR VALUE RECEIVED, the undersigned hereby promises to pay to
_____________________ or its registered assigns (the “Lender”), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
principal amount of the portion of the Initial Term Loan made by the Lender to
the Company under that certain Credit Agreement, dated as of August [__], 2017
(as amended, restated, amended and restated, extended, supplemented




--------------------------------------------------------------------------------





or otherwise modified in writing from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined), among EnerSys, a
Delaware corporation, certain other Borrowers party thereto, the Guarantors
party thereto, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.
The undersigned promises to pay interest on the unpaid principal amount of such
portion of the Initial Term Loan made by the Lender from the date of the Initial
Term Loan until such principal amount is paid in full, at such interest rates
and at such times as provided in the Credit Agreement. All payments of principal
and interest shall be made to the Administrative Agent for the account of the
Lender in Dollars in Same Day Funds at the Administrative Agent’s Office. If any
amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to the extent permitted by law, to be paid upon demand, from the due
date thereof until the date of actual payment (and before as well as after
judgment) computed at the per annum rate set forth in the Credit Agreement.
This Initial Term Note is one of the Initial Term Notes referred to in the
Credit Agreement, is entitled to the benefits thereof and of the other Loan
Documents and may be prepaid in whole or in part subject to the terms and
conditions provided therein. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Credit Agreement, all amounts then
remaining unpaid on this Initial Term Note shall become, or may be declared to
be, immediately due and payable all as provided in the Credit Agreement. The
portion of the Initial Term Loan made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Initial Term Note and
endorse thereon the date, amount and maturity of the Initial Term Loan and
payments with respect thereto.
The undersigned, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Initial Term Note.
[signature page follows]




THIS INITIAL TERM NOTE AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS INITIAL TERM NOTE OR AND THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES THAT WOULD
CAUSE THE APPLICATION OF LAWS OF ANY OTHER JURISDICTION.
ENERSYS




By:     
Name:
Title:




EXHIBIT B-4


[FORM OF] INCREMENTAL TERM NOTE


____________, ____


FOR VALUE RECEIVED, the undersigned hereby promises to pay to
_____________________ or its registered assigns (the “Lender”), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
principal amount of the portion of each Incremental Term Loan from time to time
made by the Lender to the undersigned under that certain Credit Agreement, dated
as of August [__], 2017 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined),
among EnerSys, a Delaware corporation, certain other




--------------------------------------------------------------------------------





Borrowers party thereto, the Guarantors party thereto, the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent, Swing
Line Lender and L/C Issuer.


The undersigned promises to pay interest on the unpaid principal amount of the
portion of each Incremental Term Loan from the date of each such Incremental
Term Loan until such principal amount is paid in full, at such interest rates
and at such times as provided in the Credit Agreement. All payments of principal
and interest shall be made to the Administrative Agent for the account of the
Lender in Dollars in Same Day Funds at the Administrative Agent’s Office. If any
amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to the extent permitted by law, to be paid upon demand, from the due
date thereof until the date of actual payment (and before as well as after
judgment) computed at the per annum rate set forth in the Credit Agreement.


This Incremental Term Note is one of the Incremental Term Notes referred to in
the Credit Agreement, is entitled to the benefits thereof and of the other Loan
Documents and may be prepaid in whole or in part subject to the terms and
conditions provided therein. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Credit Agreement, all amounts then
remaining unpaid on this Incremental Term Note shall become, or may be declared
to be, immediately due and payable all as provided in the Credit Agreement. The
portion of any Incremental Term Loan made by the Lender shall be evidenced by
one or more loan accounts or records maintained by the Lender in the ordinary
course of business. The Lender may also attach schedules to this Incremental
Term Note and endorse thereon the date, amount and maturity of each Incremental
Term Loan and payments with respect thereto.


Each of the undersigned, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Incremental Term Note.


[signature page follows]


THIS INCREMENTAL TERM NOTE AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS INCREMENTAL TERM NOTE OR AND THE TRANSACTIONS CONTEMPLATED
HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES THAT
WOULD CAUSE THE APPLICATION OF LAWS OF ANY OTHER JURISDICTION.


[APPLICABLE BORROWER]




By:     
Name:
Title:


EXHIBIT B-5
[FORM OF] SWING LINE NOTE


____________, ____


FOR VALUE RECEIVED, the undersigned hereby [jointly and severally] promise[s] to
pay to BANK OF AMERICA, N.A. or registered assigns (the “Swing Line Lender”), in
accordance with the provisions of the Credit Agreement (as hereinafter defined),
the principal amount of each Swing Line Loan from time to time made by the Swing
Line Lender to [one or more of] the undersigned under that certain Credit
Agreement, dated as of August [__], 2017 (as amended, restated, amended and
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”; the terms defined therein being used herein as
therein defined), among EnerSys, a Delaware corporation, certain other Borrowers
party thereto, the Guarantors party thereto, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer.


The undersigned [jointly and severally] promise[s] to pay interest on the unpaid
principal amount of each Swing Line Loan from the date of such Swing Line Loan
until such principal amount is paid in full, at such interest




--------------------------------------------------------------------------------





rates and at such times as provided in the Credit Agreement. All payments of
principal and interest shall be directly to the Swing Line Lender as provided
pursuant to Section 2.04(f) of the Credit Agreement. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to the
extent permitted by law, to be paid upon demand, from the due date thereof until
the date of actual payment (and before as well as after judgment) computed at
the per annum rate set forth in the Credit Agreement.


This Swing Line Note is the Swing Line Note referred to in the Credit Agreement,
is entitled to the benefits thereof and of the other Loan Documents and may be
prepaid in whole or in part subject to the terms and conditions provided
therein. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Credit Agreement, all amounts then remaining unpaid on
this Swing Line Note shall become, or may be declared to be, immediately due and
payable all as provided in the Credit Agreement. Swing Line Loans made by the
Swing Line Lender shall be evidenced by one or more loan accounts or records
maintained by the Swing Line Lender in the ordinary course of business. The
Swing Line Lender may also attach schedules to this Swing Line Note and endorse
thereon the date, amount and maturity of its Swing Line Loans and payments with
respect thereto.


[Each of the][The] undersigned, for itself, its successors and assigns, hereby
waives diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Swing Line Note.


[signature page follows]












THIS SWING LINE NOTE AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS SWING LINE NOTE OR AND THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES THAT WOULD
CAUSE THE APPLICATION OF LAWS OF ANY OTHER JURISDICTION.


[DOMESTIC BORROWERS]


By:     
Name:
Title:


EXHIBIT C
[FORM OF] COMPLIANCE CERTIFICATE
Date:        
 


Check for distribution to PUBLIC and Private side Lenders



To:
Bank of America, N.A., as Administrative Agent

This Compliance Certificate (this “Certificate”) is furnished pursuant to that
certain Credit Agreement, dated as of August [__], 2017 (as amended, restated,
amended and restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”) among EnerSys, a Delaware corporation
(the “Company”), certain other Borrowers party thereto, the Guarantors party
thereto, the Lenders from time to time party thereto, and Bank of America, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer. Capitalized terms
used herein and not otherwise defined herein shall have the meanings attributed
to such terms in the Credit Agreement.




--------------------------------------------------------------------------------





THE UNDERSIGNED HEREBY CERTIFIES (solely in such undersigned’s capacity as [__]
of the Company and not individually) THAT:
1.    I am the duly elected __________________ of the Company.
2.    I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a review in reasonable detail of the
transactions and conditions of the Company and its Subsidiaries occurring during
the period covered by the financial statements delivered concurrently herewith.
3.    The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or an Event of Default during or at the end of the period covered by the
financial statements delivered concurrently herewith[, except as set forth
below:
].
4.    Schedule I attached hereto sets forth financial data and computations
evidencing compliance with Sections 7.08 and 7.09 of the Credit Agreement, all
of which data and computations are true, complete and correct as of
[_______________], 20[__].
5.    Schedule II attached hereto sets forth in reasonable detail the
calculation of the Available JV Basket Amount and the Available Amount as of
[_______________], 20[__].
Delivery of an executed counterpart of a signature page of this Compliance
Certificate by facsimile or other electronic imaging means (e.g., “pdf” or
“tif”) shall be effective as delivery of a manually executed counterpart of this
Compliance Certificate.
[signature page follows]
IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of the date first written above.
ENERSYS




By:     
Name:
Title:


SCHEDULE I TO COMPLIANCE CERTIFICATE
Computation of Financial Covenants
Confidential


In the event of conflict between the provisions and formulas set forth in this
Schedule I and the provisions and formulas set forth in the Credit Agreement,
the provisions and formulas of the Credit Agreement shall prevail.
I.
Section 7.08 - Consolidated Interest Coverage Ratio.
A.
Consolidated EBITDA for the most recently completed four fiscal quarters (see
Exhibit A attached hereto):
$_________
B.
Consolidated Net Interest Expense for such period, all as determined in
accordance with GAAP (subject to the express requirements set forth below):
 
 
 
the total consolidated interest expense of the Company and its Restricted
Subsidiaries for such period (calculated without regard to any limitations on
payment thereof):
$_________





--------------------------------------------------------------------------------





 
 
For Lines B.2 through B.4, to the extent not included in Line B.1, Chinese
Factoring Program Financing Costs and the Foreign Receivables Facilities
Financing Costs for such period, adjusted to exclude (to the extent same would
otherwise be included in the calculation of Line B.1):
 
 
 
the amortization of any deferred financing costs for such period:
$_________
 
 
non-cash interest expense (including amortization of discount and interest which
will be added to, and thereafter become part of, the principal or liquidation
preference of the respective Indebtedness or Preferred Stock through a
pay-in-kind feature or otherwise, but excluding all regularly accruing interest
expense which will be payable in cash in a subsequent period) payable in respect
of any Indebtedness or Preferred Stock:
$_________
 
 
dividends on Qualified Preferred Stock in the form of additional Qualified
Preferred Stock:
$_________
 
 
without duplication, that portion of Capitalized Lease Obligations of the
Company and its Restricted Subsidiaries on a consolidated basis representing the
interest factor for such period:
$_________
 
 
the cash portion of interest income of the Company and its Restricted
Subsidiaries on a consolidated basis for such period (for this purpose,
excluding any cash interest income received by any non-wholly owned Restricted
Subsidiary to the same extent as such amount, if representing net income, would
be excluded from Consolidated Net Income pursuant to the proviso to the
definition thereof):
$_________
 
 
Consolidated Net Interest Expense (Line B.1 + B.2 + B.3 + B.4 + B.5 - B.6):
$_________
C.
Consolidated Interest Coverage Ratio (Lines I.A ÷ I.B.7):
_____to 1.0
D.
Minimum Consolidated Interest Coverage Ratio (Section 7.08 of the Credit
Agreement):
3.00 to 1.0
E.
In compliance?
[Yes][No]
 
 
 
II.
Section 7.09 - Consolidated Total Net Leverage Ratio.
A.
Consolidated Debt of the Company and its Restricted Subsidiaries as of such
date:
 
 
 
For Lines II.A.1 through II.A.4, without duplication:
 
 
 
the principal amount of all Indebtedness of the Company and its Restricted
Subsidiaries (on a consolidated basis) as would be required to be reflected as
debt or capital leases on the liability side of a consolidated balance sheet of
the Company and its Restricted Subsidiaries in accordance with GAAP:
$_________
 
 
all Indebtedness of the Company and its Restricted Subsidiaries of the type
described in clause (c) of the definition of Indebtedness:
$_________
 
 
the aggregate amount of Chinese Receivables Indebtedness and other Foreign
Receivables Indebtedness of the Company and its Restricted Subsidiaries
outstanding at such time:
$_________
 
 
Attributable Indebtedness in respect of Synthetic Lease Obligations (but
excluding Attributable Indebtedness in respect of or arising in connection with
an IRB Sale-Leaseback Transaction) at such time:
$_________
 
 
the aggregate amount of Unrestricted Cash of the Credit Parties and the Foreign
Subsidiaries at such time to the extent same would be reflected on a
consolidated balance sheet of the Company if same were prepared on such date:
$_________
 
 
Consolidated Debt (Lines II.A.1+2+3+4-5):
$_________
B.
Consolidated EBITDA (see Exhibit A attached hereto):
$_________
C.
Consolidated Leverage Ratio (Line II.A.6 ÷ Line II.B):
_____to 1.00
D.
Maximum Consolidated Total Net Leverage Ratio (Section 7.09 of the Credit
Agreement):
3.50 to 1.0
E.
In compliance?
[Yes][No]





Exhibit A to Schedule II to Compliance Certificate




--------------------------------------------------------------------------------





Computation of Consolidated EBITDA


 
 
Consolidated EBITDA


Quarter
Ended
_______


Quarter
Ended
_______


Quarter
Ended
_______


Quarter
Ended
_______
Twelve
Months
Ended
_______
 
 
Consolidated Net Income of the Company and its Restricted Subsidiaries
 
 
 
 
 
 
 
For Lines 2 through 5, in each case to the extent actually deducted in
determining Consolidated Net Income for such period, consolidated interest
expense of the Company and its Restricted Subsidiaries and provision for income
taxes, adjusted to exclude for such period
 
 
 
 
 
 
+
any extraordinary gains or losses
 
 
 
 
 
 
+
gains or losses from sales of assets other than inventory sold in the ordinary
course of business
 
 
 
 
 
 
+
any write-downs of non-current assets relating to impairments or the sale of
non-current assets
 
 
 
 
 
 
+
any non-cash expenses incurred in connection with stock options, stock
appreciation rights or similar equity rights
 
 
 
 
 
 
=
Consolidated EBIT (Lines 1 through 5)
 
 
 
 
 
 
 
For Lines 7 through 17, with respect to the Company and its Restricted
Subsidiaries, the amount of, without duplication (to the extent deducted in
determining Consolidated Net Income for such period and not already added back
in determining Consolidated EBIT)
 
 
 
 
 
 
+
all amortization and depreciation that were deducted in arriving at Consolidated
EBIT for such period
 
 
 
 
 
 
+
any non-cash charges in such period to the extent that such non-cash charges do
not give rise to a liability that would be required to be reflected on the
consolidated balance sheet of the Company and its Restricted Subsidiaries and so
long as no cash payments or cash expenses will be associated therewith (whether
in the current period or for any future period)
 
 
 
 
 
 
+
fees and expenses incurred by the Company and its Restricted Subsidiaries during
such period in connection with the Transaction, the consummation of a Permitted
Acquisition or any other Investment or Disposition, the issuance of any Equity
Interests, any actual or proposed incurrence of Indebtedness or the Investment
in any Joint Venture or Unrestricted Subsidiary, in each case permitted under
the Credit Agreement
 
 
 
 
 
 
+
cash charges not to exceed $10,000,000 incurred in connection with the
termination of Swap Agreements during such period
 
 
 
 
 
 
+
any non-recurring charges, costs, fees and expenses directly incurred or paid
directly as a result of discontinuing operations
 
 
 
 
 
 
+
any other extraordinary, unusual or non-recurring cash charges or expenses
incurred outside the ordinary course of business, provided that the aggregate
amount added pursuant to Line 12, Line 13 and Line 14 shall not exceed 15% of
Consolidated EBITDA (determined prior to giving effect to such add-backs) for
such period
 
 
 
 
 





--------------------------------------------------------------------------------





 
+
the amount of cost savings and synergies projected by the Company in good faith
to be realized as a result of any Acquisition permitted hereunder within the
first four consecutive fiscal quarters following the consummation of such
Acquisition, calculated as though such cost savings and synergies had been
realized on the first day of such period and net of the amount of actual
benefits received during such period from such Acquisition provided, that, (A)
such cost savings or synergies are reasonably identifiable and factually
supportable and (B) the aggregate amount added pursuant to Line 12, Line 13 and
Line 14 below shall not exceed 15% of Consolidated EBITDA (determined prior to
giving effect to such add-backs) for such period
 
 
 
 
 
 
+
restructuring and related charges, integration costs, business optimization
expenses and charges attributable to, and payments of, legal settlements, fines,
judgments or orders and severance, relocation costs, facilities start-up costs,
recruiting fees, signing costs, retention or completion bonuses and transition
costs, provided that the aggregate amount added pursuant to Line 12, Line 13 and
Line 14 shall not exceed 15% of Consolidated EBITDA (determined prior to giving
effect to such add-backs) for such period
 
 
 
 
 
 
+
any costs or expenses incurred pursuant to any management equity plan, stock
option plan or any other management or employee benefit plan, agreement or any
stock subscription or shareholder agreement, to the extent that such costs or
expenses are funded with cash proceeds contributed to the capital of such Person
or net cash proceeds of an issuance of Equity Interests of such Person (other
than Disqualified Preferred Stock)
 
 
 
 
 
 
+
any non-cash impairment charge or asset write-off or write-down (other than
write-offs or write-downs of current assets) in each case, pursuant to GAAP, and
the amortization of intangibles arising pursuant to GAAP
 
 
 
 
 
 
+
any expenses, charges or losses to the extent covered by insurance that are,
directly or indirectly, reimbursed or reimbursable by a third party, and any
expenses, charges or losses that are covered by indemnification or other
reimbursement provisions only to the extent that such amount is in fact
reimbursed within 365 days of the date of such determination (with a deduction
in the applicable future period for any amount so excluded to the extent not so
reimbursed within such 365 days)
 
 
 
 
 
 
0
the amount of non-cash gains during such period, to the extent included in
arriving at Consolidated EBIT for such period
 
 
 
 
 
 
0
any income directly attributable to discontinued operations, to the extent
included in arriving at Consolidated EBIT for such period
 
 
 
 
 
 
=
Consolidated EBITDA of the Company and its Restricted Subsidiaries (Line 6 +
Lines 7 through 17 - Line 18 - Line 19)
 
 
 
 
 







SCHEDULE II TO COMPLIANCE CERTIFICATE
Calculation of Available JV Basket Amount and the Available Amount






--------------------------------------------------------------------------------





Confidential
In the event of conflict between the provisions and formulas set forth in this
Schedule II and the provisions and formulas set forth in the Credit Agreement,
the provisions and formulas of the Credit Agreement shall prevail.
I.
Available JV Basket Amount.
 
 
$250,000,000
$
250,000,000


+
 
on the date of receipt by the Company after the Closing Date of Net Cash
Proceeds from any sale or issuance of common stock or Qualified Preferred Stock
of the Company or any contribution to the common equity capital of the Company,
the amount of such Net Cash Proceeds to the extent such Net Cash Proceeds do not
increase the Available Amount:
$_________
0
 
the aggregate amount of Investments made (including for such purpose the fair
market value of any assets contributed to any Joint Venture or Unrestricted
Subsidiary (in each case, as determined in good faith by the Company), net of
Indebtedness and, without duplication, Capitalized Lease Obligations assigned
to, and assumed by, the respective Joint Venture or Unrestricted Subsidiary in
connection therewith) pursuant to Section 7.05(n) of the Credit Agreement after
the Closing Date:
$_________
0
 
the aggregate amount of Indebtedness or other obligations (whether absolute,
accrued, contingent or otherwise and whether or not due) of any Joint Venture or
Unrestricted Subsidiary for which the Company or any of its Restricted
Subsidiaries (other than the respective Joint Venture or Unrestricted
Subsidiary, as applicable) is liable:
$_________
0
 
all payments made by the Company or any of its Restricted Subsidiaries (other
than the respective Joint Venture or Unrestricted Subsidiary, as applicable) in
respect of Indebtedness or other obligations of the respective Joint Venture or
Unrestricted Subsidiary, as applicable, (including, without limitation, payments
in respect of obligations described in preceding Line I.4) after the Closing
Date:
$_________
+
 
the amount of any increase to the Available JV Basket Amount made after the
Closing Date in accordance with the provisions of Section 7.05(n) of the Credit
Agreement:
$_________
=
 
Available JV Basket Amount:
$_________
 
 
 
 
II.
Available Amount.
 
 
an amount, not less than zero in the aggregate, equal to 50% of Consolidated Net
Income of the Company and its Restricted Subsidiaries for the period (taken as
one accounting period) from April 1, 2017 to the end of the Fiscal Period:
$_________
+
 
on the date of receipt by the Company after the Closing Date of Net Cash
Proceeds from any sale or issuance of common stock or Qualified Preferred Stock
of the Company or any contribution to the common equity capital of the Company,
the amount of such Net Cash Proceeds to the extent such Net Cash Proceeds do not
increase the Available JV Basket Amount:
$_________
+
 
the Net Cash Proceeds received by the Borrowers and their respective Restricted
Subsidiaries of Dispositions of Investments made using the Available Amount to
the extent such Net Cash Proceeds are not required to prepay the Loans pursuant
to Section 2.05(b) of the Credit Agreement in an amount not to exceed the amount
of the original Investment:
$_________
+
 
returns received in cash or Cash Equivalents by the Borrowers and their
respective Restricted Subsidiaries on Investments made using the Available
Amount (including Investments in Unrestricted Subsidiaries) in an amount not to
exceed the amount of the original Investment:
$_________
+
 
any Declined Amounts:
$_________
0
 
the amount of any Investment made (or deemed made) pursuant to Section 7.05(p)
of the Credit Agreement:
$_________
0
 
the amount of any Dividend made in reliance on Section 7.06(e) of the Credit
Agreement:
$_________
=
 
Available Amount:
$_________





--------------------------------------------------------------------------------











EXHIBIT D


[FORM OF] ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, amended and restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by the Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.


For an agreed consideration, the sufficiency and receipt of which is hereby
acknowledged, the Assignor hereby irrevocably sells and assigns to the Assignee,
and the Assignee hereby irrevocably purchases and assumes from the Assignor,
subject to and in accordance with the Standard Terms and Conditions and the
Credit Agreement, as of the Effective Date inserted by the Administrative Agent
as contemplated below (i) all of the Assignor’s rights and obligations as a
Lender under the Credit Agreement and any other documents or instruments
delivered pursuant thereto in the amount[s] and equal to the percentage
interest[s] identified below of all of the outstanding rights and obligations
under the respective facilities identified below (including, without limitation,
Letters of Credit, Swing Line Loans and Guaranties included in such facilities)
and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of the Assignor (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.


1.
Assignor:        

[Assignor [is][is not] a Defaulting Lender.]


2.
Assignee:        

[and is an Affiliate/Approved Fund of [identify Lender]]


3.
Company:    EnerSys, a Delaware corporation



4.
Administrative Agent:    Bank of America, N.A., as the administrative agent
under

the Credit Agreement


5.
Credit Agreement:    The Credit Agreement, dated as of August [__], 2017 among
the Company, the other Borrowers party thereto, the Guarantors party thereto,
the Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer

6.
Assigned Interest:    







--------------------------------------------------------------------------------





Facility
Assigned
Aggregate
amount of
Commitments/ outstanding
Loans assigned
Aggregate
amount of Commitments/
outstanding
Loans held by all
Lenders
Percentage of
Commitments/
outstanding Loans of all
Lenders
assigned
Percentage of
Commitments/
outstanding
Loans of all
Lenders retained
by Assignor7
 
$
$
%
%





[7.    Trade Date: ____________________________]


Effective Date: ___________ ___, ____ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non‑public information about the Borrowers and the Related Parties or its
securities) will be made available and who may receive such information in
accordance with the Assignee’s compliance procedures and applicable laws,
including Federal and state securities laws.


[signature pages follow]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR


[NAME OF ASSIGNOR]


By:                    
Name:
Title:




ASSIGNEE


[NAME OF ASSIGNEE]


By:                    
Name:
Title:




[Consented to and] Accepted:


BANK OF AMERICA, N.A.,
as Administrative Agent




By:                    
Name:
Title:




[Consented to:]


ENERSYS




--------------------------------------------------------------------------------









By:     
Name:
Title:




[Consented to:]


BANK OF AMERICA, N.A.,
as Swing Line Lender




By:                    
Name:
Title:


[Consented to:]


BANK OF AMERICA, N.A.,
as L/C Issuer




By:                    
Name:
Title:




ANNEX 1


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.


1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby, (iv) it is [not] a Defaulting Lender, (v) it has reviewed
the DQ List and (vi) it is not a Disqualified Institution; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrowers and each of the Borrowers’ Subsidiaries or Affiliates
or any other Person obligated in respect of any Loan Document or (iv) the
performance or observance by the Borrowers and each of the Borrowers’
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.


1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements to be an assignee under the Credit Agreement (subject to such
consents, if any, as may be required under the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire the




--------------------------------------------------------------------------------





Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, (vii) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee, (viii) it has reviewed
the DQ List, and (ix) is not a Disqualified Institution; and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender. The Assignee
represents and warrants as of the Effective Date that it is not (A) an employee
benefit plan subject to Title I of ERISA, (B) a plan or account subject to
Section 4975 of the Code, (C) an entity deemed to hold “plan assets” of any such
plans or accounts for purposes of ERISA or the Code, or (D) a “governmental
plan” within the meaning of ERISA.


2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date. Notwithstanding
the foregoing, the Administrative Agent shall make all payments of interest,
fees or other amounts paid or payable in kind from and after the Effective Date
to the Assignee.


3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. THIS ASSIGNMENT AND ASSUMPTION AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS ASSIGNMENT AND
ASSUMPTION OR AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO ANY CONFLICT OF LAW PRINCIPLES THAT WOULD CAUSE THE APPLICATION OF
LAWS OF ANY OTHER JURISDICTION.


EXHIBIT E


[FORM OF] GUARANTY SUPPLEMENT


Reference is made to that certain Credit Agreement, dated as of August [__],
2017 (as amended, restated, amended and restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined), among EnerSys, a
Delaware corporation, certain other Borrowers party thereto, the Guarantors
party thereto, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.


By its execution of this Guaranty Supplement (this “Supplement”), the
undersigned [NAME OF NEW GUARANTOR], a         [corporation][limited liability
company] (the “New Guarantor”), agrees that by execution of this Supplement it
is a “Guarantor” under the Credit Agreement as if a signatory thereof, and the
New Guarantor (a) shall comply with, and be subject to, and have the benefit of,
all of the terms, conditions, covenants, agreements and obligations set forth in
the Credit Agreement and (b) hereby makes each representation and warranty set
forth in the Credit Agreement (to the extent applicable). The New Guarantor
hereby agrees that each reference to a “Guarantor” or the “Guarantors” in the
Credit Agreement and other Loan Documents shall include the New Guarantor.
Without limiting the generality of the foregoing terms of this paragraph, the
New Guarantor hereby jointly and severally




--------------------------------------------------------------------------------





together with the other Guarantors, guarantees to each holder of Obligations, as
provided in the Article XI of the Credit Agreement, the prompt payment and
performance of the Obligations in full when due (whether at stated maturity, as
a mandatory prepayment, as a mandatory cash collateralization or otherwise)
strictly in accordance with the terms thereof.


By its execution of this Supplement, the New Guarantor agrees that the New
Guarantor will become a party to the Security Agreement, and shall have all the
obligations of an “Obligor” (as such term is defined in the Security Agreement)
thereunder as if it had executed the Security Agreement. The New Guarantor
hereby agrees to be bound by, all of the terms, provisions and conditions
contained in the Security Agreement. Without limiting the generality of the
foregoing terms hereof, the New Guarantor hereby grants to the Administrative
Agent, for the benefit of the holders of the Obligations, a continuing security
interest in, and a right of set off against, any and all right, title and
interest of the New Guarantor in and to the Collateral (as such term is defined
in the Security Agreement) of the New Guarantor.


The New Guarantor hereby represents and warrants to the Administrative Agent for
the benefit of the holders of the Obligations, that:
    
(a)    Schedule 1 correctly sets forth, as of the date hereof, (x) the
percentage ownership by the New Guarantor in the Equity Interests of each
Subsidiary directly owned by the New Guarantor and (y) if applicable, whether
such Subsidiary is an Immaterial Subsidiary or Unrestricted Subsidiary.


(b)    Other than as set forth on Schedule 2 attached hereto, the New Guarantor
has not been party to a merger, consolidation or other change in structure or
used any tradename (except its legal name) in the five years prior to the date
hereof.


(c)    Set forth on Schedule 3 attached hereto is the jurisdiction of
organization, chief executive office, exact legal name and organizational
identification number of the New Guarantor as of the date hereof.


(d)    As of the date hereof, Schedule 4 attached hereto sets forth a complete
and accurate list of (i) any certificated Securities constituting Pledged Equity
owned by the New Guarantor that is required to be pledged and delivered to the
Administrative Agent pursuant to the Security Agreement and (ii) any Instrument
constituting Collateral owned by the New Guarantor that is required to be
pledged and delivered to the Administrative Agent pursuant to Section 4(a)(i) of
the Security Agreement.


The address of the New Guarantor for purposes of all notices and other
communications is the address designated for all Credit Parties on Schedule
10.02 to the Credit Agreement or such other address as the New Guarantor may
from time to time notify the Administrative Agent in writing.


The New Guarantor hereby authorizes the Administrative Agent to prepare and file
such financing statements (including continuation statements) or amendments
thereof or supplements thereto or other instruments as the Administrative Agent
may from time to time reasonably deem necessary or appropriate in order to
perfect and maintain the security interests granted hereunder in accordance with
the UCC (including authorization to describe the Collateral as “all personal
property, whether now owned or hereafter acquired”, “all assets” or words of
similar meaning).


The New Guarantor hereby waives acceptance by the Administrative Agent and the
other holders of the Obligations of the guaranty by the New Guarantor under
Article XI of the Credit Agreement upon the execution of this Supplement by the
New Guarantor.


THIS SUPPLEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
SUPPLEMENT OR AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO ANY CONFLICT OF LAW PRINCIPLES THAT WOULD CAUSE THE APPLICATION OF
LAWS OF ANY OTHER JURISDICTION.






--------------------------------------------------------------------------------





Delivery of an executed counterpart of a signature page of this Supplement by
facsimile or other electronic imaging means (e.g., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Supplement.


[signature page follows]


IN WITNESS WHEREOF, the New Guarantor has executed and delivered this Supplement
as of the date first written above.


[NEW GUARANTOR]




By:    
Name:
Title:








Schedule 1
Subsidiaries


Schedule 2
Mergers, Consolidations, Change in Structure or Use of Tradenames


Schedule 3
Locations of Chief Executive Office, Etc.


Schedule 4
Instruments; Pledged Equity; Tangible Chattel Paper


EXHIBIT F


[FORM OF] BORROWER REQUEST AND ASSUMPTION AGREEMENT


Date: ___________, _____


To:    Bank of America, N.A., as Administrative Agent


Ladies and Gentlemen:


This Borrower Request and Assumption Agreement (this “Agreement”) is made and
delivered pursuant to Section 2.16 of that certain Credit Agreement, dated as of
August [__], 2017 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among EnerSys, a Delaware corporation, certain other Borrowers
party thereto, the Guarantors party thereto, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer. All capitalized terms used in this Agreement and not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.


[Each of] ______________________ ([the “Applicant Borrower”][each, an “Applicant
Borrower” and collectively, the “Applicant Borrowers”]) and the Company hereby
confirms, represents and warrants to the Administrative Agent and the Lenders
that [the][such] Applicant Borrower is a wholly-owned Restricted Subsidiary of
the Company.


[Each of the Company and the Applicant Borrower[s] represents and warrants to
the Administrative Agent and the Lenders that:






--------------------------------------------------------------------------------





(a)    [The][Such] Applicant Borrower is subject to civil and commercial Laws
with respect to its obligations under this Agreement and the other Loan
Documents to which it is a party (collectively as to [the][such] Applicant
Borrower, the “Applicable Foreign Borrower Documents”), and the execution,
delivery and performance by [the][such] Applicant Borrower of the Applicable
Foreign Borrower Documents constitute and will constitute private and commercial
acts and not public or governmental acts. Neither [the][such] Applicant Borrower
nor any of its property has any immunity from jurisdiction of any court or from
any legal process (whether through service or notice, attachment prior to
judgment, attachment in aid of execution, execution or otherwise) under the laws
of the jurisdiction in which [the][such] Applicant Borrower is organized and
existing in respect of its obligations under the Applicable Foreign Borrower
Documents.


(b)    The Applicable Foreign Borrower Documents are in proper legal form under
the Laws of the jurisdiction in which [the][such] Applicant Borrower is
organized and existing for the enforcement thereof against [the][such] Applicant
Borrower under the Laws of such jurisdiction, and to ensure the legality,
validity, enforceability, priority or admissibility in evidence of the
Applicable Foreign Borrower Documents. It is not necessary to ensure the
legality, validity, enforceability, priority or admissibility in evidence of the
Applicable Foreign Borrower Documents that the Applicable Foreign Borrower
Documents be filed, registered or recorded with, or executed or notarized
before, any court or other authority in the jurisdiction in which [the][such]
Applicant Borrower is organized and existing or that any registration charge or
stamp or similar tax be paid on or in respect of the Applicable Foreign Borrower
Documents or any other document, except for (i) any such filing, registration,
recording, execution or notarization as has been made or is not required to be
made until the Applicable Foreign Borrower Document or any other document is
sought to be enforced and (ii) any charge or tax as has been timely paid.


(c)    There is no tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which [the][such] Applicant
Borrower is organized and existing either (i) on or by virtue of the execution
or delivery of the Applicable Foreign Borrower Documents or (ii) on any payment
to be made by [the][such] Applicant Borrower pursuant to the Applicable Foreign
Borrower Documents, except as has been disclosed to the Administrative Agent.


(d)    The execution, delivery and performance of the Applicable Foreign
Borrower Documents executed by [the][such] Applicant Borrower are, under
applicable foreign exchange control regulations of the jurisdiction in which
[the][such] Applicant Borrower is organized and existing, not subject to any
notification or authorization except (i) such as have been made or obtained or
(ii) such as cannot be made or obtained until a later date (provided that any
notification or authorization described in clause (ii) shall be made or obtained
as soon as is reasonably practicable).] This section to be included only if an
Applicant Borrower is a Foreign Borrower (and to the extent included, subject to
changes to be reasonably agreed between such Foreign Borrower and the
Administrative Agent).


The documents required to be delivered to the Administrative Agent under Section
2.16 of the Credit Agreement will be furnished to the Administrative Agent in
accordance with the requirements of the Credit Agreement.


The parties hereto hereby confirm that with effect from the date hereof,
[the][each] Applicant Borrower shall have obligations, duties and liabilities
toward each of the other parties to the Credit Agreement identical to those
which [the][such] Applicant Borrower would have had if [the][such] Applicant
Borrower had been an original party to the Credit Agreement as a Borrower.
[The][Each] Applicant Borrower confirms its acceptance of, and consents to, all
representations and warranties, covenants, and other terms and provisions of the
Credit Agreement.


The parties hereto hereby request that [the][each] Applicant Borrower become a
Borrower under the Credit Agreement and that [the][such] Applicant Borrower be
entitled to receive [Revolving A Loans] [Revolving B Loans] and/or [Incremental
Term Loans] under the Credit Agreement, and understand, acknowledge and agree
that no Loan Notice or Letter of Credit Application may be submitted by or on
behalf of [the][such] Applicant Borrower until the date that is five (5)
Business Days after the effective date designated by the Administrative Agent in
a Borrower Notice delivered to the Company and the Lenders pursuant to Section
2.16 of the Credit Agreement.






--------------------------------------------------------------------------------





This Agreement shall constitute a Loan Document under the Credit Agreement.


This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means (e.g., “pdf” or “tif”) shall be effective as delivery
of a manually executed counterpart of this Agreement.


THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO ANY CONFLICT OF LAW PRINCIPLES THAT WOULD CAUSE THE APPLICATION OF
LAWS OF ANY OTHER JURISDICTION.


[signature page follows]


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first written above.


[APPLICANT BORROWER]




By:     
Name:
Title:


ENERSYS




By:     
Name:
Title:


EXHIBIT G


[FORM OF] BORROWER NOTICE




Date: ___________, _____


To:    EnerSys and
the [Revolving A Lenders] [Revolving B Lenders] [Incremental Term Lenders] party
to the Credit Agreement referred to below


Ladies and Gentlemen:


This Borrower Notice is made and delivered pursuant to Section 2.16 of that
certain Credit Agreement, dated as of August [__], 2017 (as amended, restated,
amended and restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”), among EnerSys, a Delaware
corporation, certain other Borrowers party thereto, the Guarantors party
thereto, the Lenders from time to time party thereto, and Bank of America, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer. All capitalized terms
used in this Borrower Notice and not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement.


The Administrative Agent hereby notifies the Company and the [Revolving A
Lenders] [Revolving B Lenders] [Incremental Term Lenders] that effective as of
the date hereof [_________________________] shall be a Borrower




--------------------------------------------------------------------------------





and may receive [Revolving A Loans] [Revolving B Loans] [Incremental Term Loans]
for its account on the terms and conditions set forth in the Credit Agreement.


Delivery of an executed counterpart of a signature page of this Borrower Notice
by facsimile or other electronic imaging means (e.g., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Borrower
Notice.


BANK OF AMERICA, N.A.,
as Administrative Agent




By: _________________________________
Name:
Title:


EXHIBIT H-1


[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement, dated as of August [__], 2017
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among EnerSys, a
Delaware corporation (the “Company”), the other Borrowers party thereto
(together with the Company, each a “Borrower” and collectively the “Borrowers”),
the Guarantors party thereto, the Lenders identified therein, and Bank of
America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of a Borrower within the meaning of Section 881(c)(3)(B) of the Code and (iv) it
is not a controlled foreign corporation related to a Borrower as described in
Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as
applicable). By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Company and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:                
Name:                
Title:                
Date:        , _____
EXHIBIT H-2
[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)




--------------------------------------------------------------------------------





Reference is hereby made to the Credit Agreement, dated as of August [__], 2017
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among EnerSys, a
Delaware corporation (the “Company”), the other Borrowers party thereto
(together with the Company, each a “Borrower” and collectively the “Borrowers”),
the Guarantors party thereto, the Lenders identified therein, and Bank of
America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of a Borrower within the meaning of Section
881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign corporation
related to a Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as applicable). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:                
Name:                
Title:                
Date:        , _____


EXHIBIT H-3
[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement, dated as of August [__], 2017
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among EnerSys, a
Delaware corporation (the “Company”), the other Borrowers party thereto
(together with the Company, each a “Borrower” and collectively the “Borrowers”),
the Guarantors party thereto, the Lenders identified therein, and Bank of
America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of a
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to a Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E (or
W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN-E (or W-8BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest




--------------------------------------------------------------------------------





exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:                
Name:                
Title:                
Date:        , _____


    






EXHIBIT H-4
[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Credit Agreement, dated as of August [__], 2017
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among EnerSys, a
Delaware corporation (the “Company”), the other Borrowers party thereto
(together with the Company, each a “Borrower” and collectively the “Borrowers”),
the Guarantors party thereto, the Lenders identified therein, and Bank of
America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of a Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to a
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E (or W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN-E (or W-8BEN, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Company and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Company and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.






--------------------------------------------------------------------------------





Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:                
Name:                
Title:                
Date:        , _____
EXHIBIT I
[FORM OF] SECURED PARTY DESIGNATION NOTICE
Date: _________, _____
To:
Bank of America, N.A., as Administrative Agent



Ladies and Gentlemen:
THIS SECURED PARTY DESIGNATION NOTICE is made by _______________________, a
______________ (the “Designor”), to BANK OF AMERICA, N.A., as Administrative
Agent under that certain Credit Agreement referenced below (in such capacity,
the “Administrative Agent”). All capitalized terms not defined herein shall have
the meaning ascribed to them in the Credit Agreement.
W I T N E S S E T H :


WHEREAS, EnerSys, a Delaware corporation (the “Company”), the other Borrowers
party thereto, the Guarantors party thereto, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer, have entered into that certain Credit Agreement, dated as of
August [__], 2017 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”) pursuant to which certain loans and financial accommodations have
been made to the Borrowers;


WHEREAS, in connection with the Credit Agreement, a Lender or Affiliate of a
Lender is permitted to designate its [Cash Management Agreement][Swap Agreement]
as a [“Secured Cash Management Agreement”][“Secured Swap Agreement”] under the
Credit Agreement and the Collateral Documents;
WHEREAS, the Credit Agreement requires that the Designor deliver this Secured
Party Designation Notice to the Administrative Agent; and
WHEREAS, the Designor has agreed to execute and deliver this Secured Party
Designation Notice.
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
1.Designation. The Designor hereby designates the [Cash Management
Agreement][Swap Agreement] described on Schedule 1 hereto to be a [“Secured Cash
Management Agreement”][“Secured Swap Agreement”] and hereby represents and
warrants to the Administrative Agent that such [Cash Management Agreement][Swap
Agreement] satisfies all the requirements under the Loan Documents to be so
designated. By executing and delivering this Secured Party Designation Notice,
the Designor, as provided in the Credit Agreement, hereby agrees to be bound by
all of the provisions of the Loan Documents which are applicable to it as a
provider of a [Secured Cash Management Agreement][Secured Swap Agreement] and
hereby (a) confirms that it has received a copy of the Loan Documents and such
other documents and information as it has deemed appropriate to make its own
decision to enter into this Secured Party Designation Notice, (b) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise




--------------------------------------------------------------------------------





such powers and discretion under the Credit Agreement, the other Loan Documents
or any other instrument or document furnished pursuant thereto as are delegated
to the Administrative Agent by the terms thereof, together with such powers as
are incidental thereto (including the provisions of Section 9.01 of the Credit
Agreement), and (c) agrees that it will be bound by the provisions of the Loan
Documents and will perform in accordance with its terms all the obligations
which by the terms of the Loan Documents are required to be performed by it as a
provider of a [Cash Management Agreement][Swap Agreement]. Without limiting the
foregoing, the Designor agrees to indemnify the Administrative Agent as
contemplated by Section 10.04(c) of the Credit Agreement.
2.GOVERNING LAW. THIS SECURED PARTY DESIGNATION NOTICE AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS SECURED PARTY
DESIGNATION NOTICE OR AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES THAT WOULD CAUSE THE APPLICATION
OF LAWS OF ANY OTHER JURISDICTION
3.    This Secured Party Designation Notice may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Secured Party Designation Notice by facsimile or other electronic imaging means
(e.g., “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Secured Party Designation Notice.
[signature page follows]


IN WITNESS WHEREOF, the undersigned have caused this Secured Party Designation
Notice to be duly executed and delivered by their respective officers thereunto
duly authorized as of the date first written above.
[DESIGNOR]
By:                    
Name:
Title:
BANK OF AMERICA, N.A.,
as Administrative Agent
By:                    
Name:
Title:






Schedule 1


To Secured Party Designation NoticeEXHIBIT J
[FORM OF] INCREMENTAL TERM LOAN LENDER JOINDER AGREEMENT
THIS INCREMENTAL TERM LOAN LENDER JOINDER AGREEMENT dated as of __________, 20__
(this “Agreement”) is by and among each of the Persons identified as
“Incremental Term Lenders” on the signature pages hereto (each, an “Incremental
Term Lender”), EnerSys, a Delaware corporation (the “Company”), certain other
borrowers party hereto (together with the Company, each a “Borrower” and
collectively, the “Borrowers”), the Guarantors party hereto, and Bank of
America, N.A., as Administrative Agent. Capitalized terms used but not otherwise
defined herein have the meanings provided in the Credit Agreement (as defined
below).
W I T N E S S E T H




--------------------------------------------------------------------------------





WHEREAS, pursuant to that certain Credit Agreement, dated as of August [__],
2017 (as amended, restated, amended and restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
the Borrowers, the Guarantors party thereto, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer, the Lenders have agreed to provide the Borrowers with the credit
facilities provided for therein;
WHEREAS, pursuant to Section 2.18 of the Credit Agreement, the Company has
requested that each Incremental Term Lender provide a portion of an Incremental
Term Loan under the Credit Agreement; and
WHEREAS, each Incremental Term Lender has agreed to provide a portion of an
Incremental Term Loan on the terms and conditions set forth herein and to become
an “Incremental Term Lender” under the Credit Agreement in connection therewith.
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
1.    Each Incremental Term Lender severally agrees to make a portion of an
Incremental Term Loan in a single advance to [insert applicable Borrower] on the
date hereof in the amount of its respective Incremental Term Loan Commitment;
provided, that, after giving effect to such advances, the Outstanding Amount of
such Incremental Term Loan shall not exceed the aggregate amount of the
Incremental Term Loan Commitments of the Incremental Term Lenders. The
Incremental Term Loan Commitments of each of the Incremental Term Lenders and
the Applicable Percentage of the portion of the Incremental Term Loan for each
of the Incremental Term Lenders shall be as set forth on Schedule 2.01 attached
hereto. The existing Schedule 2.01 to the Credit Agreement shall be deemed to be
amended to include the information set forth on Schedule 2.01 attached hereto.
2.    The Applicable Rate with respect to the Incremental Term Loan evidenced
hereby shall be (a) [__] percent ([__]%), with respect to Eurocurrency Rate
Loans, and (b) [__] percent ([__]%), with respect to Base Rate Loans.
3.    The Incremental Term Loan Maturity Date for the Incremental Term Loan
evidenced hereby shall be [__].
4.    The currency of the Incremental Term Loan evidenced hereby shall be [__].
5.    [Insert applicable Borrower] shall repay to the Incremental Term Lenders
the principal amount of the Incremental Term Loan evidenced hereby in [quarterly
installments] on the dates set forth below as follows:




--------------------------------------------------------------------------------





Date
Principal
Amortization Payment
Date
Principal
Amortization Payment
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Incremental Term Loan Maturity Date
Outstanding Amount
Total:
 

6.Each Incremental Term Lender (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Agreement and to consummate the transactions contemplated hereby and to
become an Incremental Term Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the date hereof, it shall be bound by the provisions of the
Credit Agreement as an Incremental Term Lender thereunder and shall have the
obligations of an Incremental Term Lender thereunder, (iv) it has received a
copy of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 6.01 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Agreement on the basis of which
it has made such analysis and decision independently and without reliance on the
Administrative Agent or any other Incremental Term Lender, and (v) if it is a
Foreign Lender, attached hereto is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, (vi) it has reviewed the DQ
List, and (viii) is not a Disqualified Institution; and (b) agrees that (i) it
will, independently and without reliance on the Administrative Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as an Incremental Term Lender.
Each Incremental Term Lender represents and warrants as of the date hereof that
it is not (A) an employee benefit plan subject to Title I of ERISA, (B) a plan
or account subject to Section 4975 of the Code, (C) an entity deemed to hold
“plan assets” of any such plans or accounts for purposes of ERISA or the Code,
or (D) a “governmental plan” within the meaning of ERISA.
7.    Each of the Administrative Agent, each Borrower, and each Guarantor agrees
that, as of the date hereof, each Incremental Term Lender shall (a) be a party
to the Credit Agreement and the other Loan Documents, (b) be an “Incremental
Term Lender” for all purposes of the Credit Agreement and the other Loan
Documents and (c) have the rights and obligations of an Incremental Term Lender
under the Credit Agreement and the other Loan Documents.
8.    The address of each Incremental Term Lender for purposes of all notices
and other communications is as set forth on the Administrative Questionnaire
delivered by such Incremental Term Lender to the Administrative Agent.
9.    This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single




--------------------------------------------------------------------------------





contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g., “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.
10.    THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES THAT WOULD CAUSE THE
APPLICATION OF LAWS OF ANY OTHER JURISDICTION.


[signature pages follow]
IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by a duly authorized officer as of the date first written above.


INCREMENTAL TERM LENDERS:        [INCREMENTAL TERM LENDER]
By:                    
Name:
Title:
BORROWERS:                    [BORROWER]
By:                    
Name:
Title:
GUARANTORS:                [GUARANTOR]
By:                    
Name:
Title:
ADMINISTRATIVE AGENT:            BANK OF AMERICA, N.A.,
as Administrative Agent
By:                    
Name:
Title:


EXHIBIT K
[FORM OF] SOLVENCY CERTIFICATE
August [__], 2017
Pursuant to Section 4.01(e) of that certain Credit Agreement, dated as of the
date hereof, (the “Credit Agreement”; capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit
Agreement), among EnerSys, a Delaware corporation (the “Company”), the other
Borrowers party thereto, the Guarantors party thereto, the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent, Swing
Line Lender and L/C Issuer, the undersigned hereby certifies to the
Administrative Agent and the Lenders, solely in such undersigned’s capacity as
chief financial officer of the Company, and not individually, as follows:






--------------------------------------------------------------------------------





As of the date hereof, on a pro forma basis after giving effect to the
consummation of the Transactions, including the making of the Loans under the
Credit Agreement on the date hereof, and after giving effect to the application
of the proceeds of such Loans:


(a) the fair value of the assets of the Company and its Restricted Subsidiaries,
on a consolidated basis, exceeds, on a consolidated basis, their debts and
liabilities, subordinated, contingent or otherwise;


(b) the present fair saleable value of the property of the Company and its
Restricted Subsidiaries, on a consolidated basis, is greater than the amount
that will be required to pay the probable liability, on a consolidated basis, of
their debts and other liabilities, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured in the ordinary
course of business;


(c) the Company and its Restricted Subsidiaries, on a consolidated basis, are
able to pay their debts and liabilities, subordinated, contingent or otherwise,
as such liabilities become absolute and matured or otherwise due in the ordinary
course of business, and do not intend to incur, or believe that they will incur,
debts or other liabilities, including current obligations, beyond their ability
to pay such debts or other liabilities as they become due (whether at maturity
or otherwise); and


(d) the Company and its Restricted Subsidiaries, on a consolidated basis, are
not engaged in, and are not about to engage in, business contemplated as of the
date hereof for which they have an unreasonably small capital.


For purposes of this solvency certificate, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all the
facts and circumstances existing at this time, represents the amount that can
reasonably be expected to become an actual and matured liability as determined
by the Company and its Restricted Subsidiaries in good faith.


Delivery of an executed counterpart of a signature page of this Solvency
Certificate by facsimile or other electronic imaging means (e.g., “pdf” or
“tif”) shall be effective as delivery of a manually executed counterpart of this
Solvency Certificate.
[signature page follows]


IN WITNESS WHEREOF, the undersigned has executed this solvency certificate as of
the date first stated above.
ENERSYS




By:     
Name:     
Title:    Chief Financial Officer










EXHIBIT L
FORM OF SHAREHOLDER SUBORDINATED NOTE
$ _______________    New York, New York
_________ __, 20__




--------------------------------------------------------------------------------





FOR VALUE RECEIVED, ENERSYS, a Delaware corporation (the “Company”), hereby
promises to pay to _________________ or [its] [his] [her] assigns (the “Payee”),
in lawful money of the United States of America in immediately available funds,
at ___________________, the principal sum of ___________________ DOLLARS, which
amount shall be payable on _______________________.
[The Company also promises to pay interest on the unpaid principal amount hereof
in like money at said office from the date hereof until paid at a rate per annum
equal to ________________ , such interest to be paid [semi-annually] [annually]
on ______________________ [and _____________________] of each year and at
maturity hereof.]
This Note is subject to voluntary prepayment, in whole or in part, at the option
of the Company, without premium or penalty.
This Note is one of the Shareholder Subordinated Notes referred to in the Credit
Agreement, dated as of August 4, 2017, among the Company, the other borrowers
party thereto, the guarantors party thereto, the lenders from time to time party
thereto (the “Lenders”) and Bank of America, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer (as amended, restated, modified, supplemented,
extended, renewed, refinanced, replaced and/or refunded from time to time, the
“Credit Agreement”) and shall be subject to the provisions of such Credit
Agreement. Unless otherwise defined herein, all capitalized terms used herein or
in Annex A attached hereto and defined in the Credit Agreement shall have the
meanings assigned to such terms in the Credit Agreement.
Notwithstanding anything to the contrary contained in this Note, the Payee
understands and agrees that the Company shall not be required to make, and shall
not make, any payment of principal, interest or other amounts on this Note to
the extent that such payment is prohibited by, or would give rise to a default
or an event of default under, the terms of any Senior Indebtedness (as defined
in Annex A attached hereto), including, but not limited to, Sections 7.06 and
7.10 of the Credit Agreement.
This Note, and the Company’s obligations hereunder, shall be subordinate and
junior to all indebtedness constituting Senior Indebtedness (as defined in Annex
A attached hereto) on the terms and conditions set forth in Annex A attached
hereto, which Annex A is herein incorporated by reference and made a part hereof
as if set forth herein in its entirety. Annex A shall not be amended, modified
or supplemented without the prior written consent of the Required Lenders (or,
after the Credit Agreement has been terminated, the other holders holding a
majority of the outstanding other Senior Indebtedness (as defined therein in
such Annex A)).
The Company hereby waives presentment, demand, protest or notice of any kind in
connection with this Note.
THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.
ENERSYS




By: _________________________________
Name:
Title:
    






SUBORDINATION PROVISIONS
ANNEX A
TO
EXHIBIT L
Section 1.01. Subordination of Liabilities. EnerSys (the “Company”), for itself,
its successors and assigns, covenants and agrees, and each holder of the Note to
which this Annex A is attached (the “Note”) by its acceptance thereof likewise
covenants and agrees, that the payment of the principal of, interest on, and all
other amounts owing




--------------------------------------------------------------------------------





in respect of, the Note (the “Subordinated Indebtedness”) is hereby expressly
subordinated, to the extent and in the manner hereinafter set forth, to the
prior payment in full in cash of all Senior Indebtedness (as defined in Section
1.07 of this Annex A), or with respect to any Senior Indebtedness constituted by
Letters of Credit, such Letters of Credit having been terminated, back-stopped
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the L/C Issuer or Cash Collateralized. The provisions
of this Annex A shall constitute a continuing offer to all persons who, in
reliance upon such provisions, become holders of, or continue to hold, Senior
Indebtedness, and such provisions are made for the benefit of the holders of
Senior Indebtedness, and such holders are hereby made obligees hereunder the
same as if their names were written herein as such, and they and/or each of them
may proceed to enforce such provisions.
Section 1.02. Company Not to Make Payments with Respect to Subordinated
Indebtedness in Certain Circumstances. (a) Upon the maturity of any Senior
Indebtedness (including interest thereon or fees or any other amounts owing in
respect thereof), whether at stated maturity, by acceleration or otherwise, all
Obligations (as defined in Section 1.07 of this Annex A) due and owing in
respect thereof shall first be paid in full in cash, or with respect to any
Obligations constituted by Letters of Credit, such Letters of Credit having been
terminated, back-stopped pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent and the L/C Issuer or Cash
Collateralized, before any payment of any kind or character (whether in cash,
property, securities or otherwise) is made on account of the Subordinated
Indebtedness.
(b)    Until all Senior Indebtedness has been paid in full in cash, or with
respect to any Senior Indebtedness constituted by Letters of Credit, such
Letters of Credit having been terminated, back-stopped pursuant to documentation
in form and substance reasonably satisfactory to the Administrative Agent and
the L/C Issuer or Cash Collateralized, and all commitments in respect of such
Senior Indebtedness have been terminated, the sum of all payments in respect of
the Note (including principal and interest), together with the sum of (i) all
payments made under all other Shareholder Subordinated Notes and (ii) all
payments made by the Company and its Subsidiaries to repurchase stock or options
to purchase stock of the Company held by directors, officers and employees (or
former directors, officers or employees) of the Company and its Subsidiaries and
payments made to such persons in respect of certain tax liabilities arising from
the exercise of any such options shall not exceed at any time that amount
permitted to be paid by the Company for such purpose by the terms of the Senior
Indebtedness.
(c)    The Company may not (and no person or other entity on behalf of the
Company may), directly or indirectly, make any payment in respect of any
Subordinated Indebtedness and may not acquire any Subordinated Indebtedness for
cash or property until all Senior Indebtedness has been paid in full in cash
(other than contingent obligations not yet due and owing), or with respect to
any Senior Indebtedness constituted by Letters of Credit, such Letters of Credit
having been terminated, back-stopped pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent and the L/C Issuer
or Cash Collateralized, and all commitments in respect of such Senior
Indebtedness have been terminated, if any Event of Default (or comparable term)
under the Credit Agreement (as defined in Section 1.07 of this Annex A) is then
in existence or would result therefrom. Each holder of the Note hereby agrees
that, so long as any such Event of Default (or comparable term) under the Credit
Agreement exists, it will not sue for, or otherwise take any action to enforce
the Company’s obligations to pay, amounts owing in respect of the Note. Each
holder of the Note understands and agrees that to the extent that this clause
(c) prohibits any payment, or clause (b) of this Section 1.02 reduces the
payment of interest and/or principal which would otherwise be payable under the
Note but for the limitations set forth in this clause (c) or such clause (b),
such unpaid amount shall not constitute a payment default under the Note and the
holder of the Note may not sue for, or otherwise take action to enforce the
Company’s obligation to pay such amount, provided that such unpaid principal or
interest shall remain an obligation of the Company to the holder of the Note
pursuant to the terms of the Note.
(d)    In the event that notwithstanding the provisions of the preceding
subsections (a), (b) and (c) of this Section 1.02, the Company or any Person on
behalf of the Company shall make (or the holder of the Note shall receive) any
payment on account of the Subordinated Indebtedness at a time when payment is
not permitted by said subsection (a), (b) or (c), such payment shall be held by
the holder of the Note, in trust for the benefit of, and shall be paid forthwith
over and delivered to, the holders of Senior Indebtedness or their
representative or representatives under the agreements pursuant to which the
Senior Indebtedness may have been issued, as their respective interests may
appear, for application pro rata to the payment of all Senior Indebtedness
(after giving effect to the relative priorities of such Senior Indebtedness)
remaining unpaid to the extent necessary




--------------------------------------------------------------------------------





to pay all Senior Indebtedness in full in cash (other than contingent
obligations not yet due and owing), or with respect to any Senior Indebtedness
constituted by Letters of Credit, such Letters of Credit having been terminated,
back-stopped pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the L/C Issuer or Cash
Collateralized, in accordance with the terms of such Senior Indebtedness, after
giving effect to any concurrent payment or distribution to or for the holders of
Senior Indebtedness. Without in any way modifying the provisions of this Annex A
or affecting the subordination effected hereby if the hereafter referenced
notice is not given, the Company shall give the holder of the Note prompt
written notice of any event which would prevent payments under Section 1.02(a),
(b) or (c) hereof.
Section 1.03. Subordination to Prior Payment of all Senior Indebtedness on
Dissolution, Liquidation or Reorganization of Company. Upon any distribution of
assets of the Company upon dissolution, winding up, liquidation or
reorganization of the Company (whether in bankruptcy, insolvency or receivership
proceedings or upon an assignment for the benefit of creditors or otherwise):
(a)    the holders of all Senior Indebtedness shall first be entitled to receive
payment in full in cash of all Senior Indebtedness (other than contingent
obligations not yet due and owing), or with respect to any Senior Indebtedness
constituted by Letters of Credit, such Letters of Credit having been
back-stopped pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the L/C Issuer or Cash
Collateralized, (including, without limitation, post-petition interest at the
rate (including the default rate) provided in the documentation with respect to
the Senior Indebtedness, whether or not such post-petition interest is an
allowed claim against the debtor in any bankruptcy or similar proceeding) before
the holder of the Note is entitled to receive any payment of any kind or
character on account of the Subordinated Indebtedness;
(b)    any payment or distribution of assets of the Company of any kind or
character, whether in cash, property or securities to which the holder of the
Note would be entitled except for the provisions of this Annex A, shall be paid
by the liquidating trustee or agent or other person making such payment or
distribution, whether a trustee in bankruptcy, a receiver or liquidating trustee
or other trustee or agent, directly to the holders of Senior Indebtedness or
their representative or representatives under the agreements pursuant to which
the Senior Indebtedness may have been issued, to the extent necessary to make
payment in full in cash of all Senior Indebtedness (other than contingent
obligations not yet due and owing), or with respect to any Senior Indebtedness
constituted by Letters of Credit, such Letters of Credit having been terminated,
back-stopped pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the L/C Issuer or Cash
Collateralized, remaining unpaid (after giving effect to the relative priorities
of such Senior Indebtedness), after giving effect to any concurrent payment or
distribution to the holders of such Senior Indebtedness; and
(c)    in the event that, notwithstanding the foregoing provisions of this
Section 1.03, any payment or distribution of assets of the Company of any kind
or character, whether in cash, property or securities, shall be received by the
holder of the Note on account of the Subordinated Indebtedness before all Senior
Indebtedness is paid in full in cash (other than contingent obligations not yet
due and owing), or with respect to any Senior Indebtedness constituted by
Letters of Credit, such Letters of Credit having been terminated, back-stopped
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the L/C Issuer or Cash Collateralized, such payment or
distribution shall be received and held in trust for and shall be paid over to
the holders of the Senior Indebtedness (after giving effect to the relative
priorities of such Senior Indebtedness) remaining unpaid or unprovided for or
their representative or representatives under the agreements pursuant to which
the Senior Indebtedness may have been issued, for application to the payment of
such Senior Indebtedness until all such Senior Indebtedness shall have been paid
in full in cash (other than contingent obligations not yet due and owing), or
with respect to any Senior Indebtedness constituted by Letters of Credit, such
Letters of Credit having been terminated, back-stopped pursuant to documentation
in form and substance reasonably satisfactory to the Administrative Agent and
the L/C Issuer or Cash Collateralized, after giving effect to any concurrent
payment or distribution to the holders of such Senior Indebtedness.
To the extent any payment of Senior Indebtedness (whether by or on behalf of the
Company, as proceeds of security or enforcement of any right of setoff or
otherwise) is declared to be fraudulent or preferential, set aside or required
to be paid to any receiver, trustee in bankruptcy, liquidating trustee, agent or
other similar person under any bankruptcy, insolvency, receivership, fraudulent
conveyance or similar law, then, if such payment is recovered by, or paid over
to, such receiver, trustee in bankruptcy, liquidating trustee, agent or other
similar person, the Senior




--------------------------------------------------------------------------------





Indebtedness or part thereof originally intended to be satisfied shall be deemed
to be reinstated and outstanding as if such payment has not occurred.
If the holder of the Note does not file a proper claim or proof of debt in the
form required in any proceeding or other action referred to in the introduction
paragraph of this Section 1.03 prior to 30 days before the expiration of the
time to file such claim or claims, then any of the holders of the Senior
Indebtedness or their representative is hereby authorized to file an appropriate
claim for and on behalf of the holder of the Note.
Without in any way modifying the provisions of this Annex A or affecting the
subordination effected hereby if the hereafter referenced notice is not given,
the Company shall give prompt written notice to the holder of the Note of any
dissolution, winding up, liquidation or reorganization of the Company (whether
in bankruptcy, insolvency or receivership proceedings or upon assignment for the
benefit of creditors or otherwise).
Section 1.04. Subrogation. Subject to the prior payment in full in cash of all
Senior Indebtedness (other than contingent obligations not yet due and owing),
or with respect to any Senior Indebtedness constituted by Letters of Credit,
such Letters of Credit having been terminated, back-stopped pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the L/C Issuer or Cash Collateralized, and all
commitments in respect of such Senior Indebtedness having been terminated, the
holder of the Note shall be subrogated to the rights of the holders of Senior
Indebtedness to receive payments or distributions of assets of the Company
applicable to the Senior Indebtedness until all amounts owing by the Company on
the Senior Indebtedness shall be paid in full (other than contingent obligations
not yet due and owing), or in respect of any Letters of Credit thereunder, such
Letters of Credit shall have been terminated, back-stopped pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the L/C Issuer or Cash Collateralized, and for the
purpose of such subrogation no payments or distributions to the holders of the
Senior Indebtedness by or on behalf of the Company or by or on behalf of the
holder of the Note by virtue of this Annex A which otherwise would have been
made to the holder of the Note shall, as between the Company, its creditors
other than the holders of Senior Indebtedness, and the holder of the Note, be
deemed to be payment by the Company to or on account of the Senior Indebtedness,
it being understood that the provisions of this Annex A are and are intended
solely for the purpose of defining the relative rights of the holder of the
Note, on the one hand, and the holders of the Senior Indebtedness, on the other
hand.
Section 1.05. Obligation of the Company Unconditional. Nothing contained in this
Annex A or in the Note is intended to or shall impair, as between the Company
and the holder of the Note, the obligation of the Company, which is absolute and
unconditional, to pay to the holder of the Note the principal of and interest on
the Note as and when the same shall become due and payable in accordance with
their terms, or is intended to or shall affect the relative rights of the holder
of the Note and creditors of the Company other than the holders of the Senior
Indebtedness, nor, except as specifically provided herein, shall anything herein
or therein prevent the holder of the Note from exercising all remedies otherwise
permitted by applicable law upon an event of default under the Note, subject to
the rights, if any, under this Annex A of the holders of Senior Indebtedness in
respect of cash, property, or securities of the Company received upon the
exercise of any such remedy. Upon any distribution of assets of the Company
referred to in this Annex A, the holder of the Note shall be entitled to rely
upon any order or decree made by any court of competent jurisdiction in which
such dissolution, winding up, liquidation or reorganization proceedings are
pending, or a certificate of the liquidating trustee or agent or other Person
making any distribution to the holder of the Note, for the purpose of
ascertaining the Persons entitled to participate in such distribution, the
holders of the Senior Indebtedness and other indebtedness of the Company, the
amount thereof or payable thereon, the amount or amounts paid or distributed
thereon and all other facts pertinent thereto or to this Annex A.
Section 1.06. Subordination Rights Not Impaired by Acts or Omissions of Company
or Holders of Senior Indebtedness. No right of any present or future holders of
any Senior Indebtedness to enforce subordination as herein provided shall at any
time in any way be prejudiced or impaired by any act or failure to act on the
part of the Company or by any act or failure to act in good faith by any such
holder, or by any noncompliance by the Company with the terms and provisions of
the Note, regardless of any knowledge thereof which any such holder may have or
be otherwise charged with. The holders of the Senior Indebtedness may, without
in any way affecting the obligations of the holder of the Note with respect
thereto, at any time or from time to time and in their absolute discretion,
change the manner, place or terms of payment of, change or extend the time of
payment of, or renew or alter, any Senior Indebtedness or amend, modify or
supplement any agreement or instrument governing or evidencing such Senior
Indebtedness or any other document referred to therein, or exercise or refrain
from exercising any other of their rights under the Senior




--------------------------------------------------------------------------------





Indebtedness including, without limitation, the waiver of default thereunder and
the release of any collateral securing such Senior Indebtedness, all without
notice to or assent from the holder of the Note.
Section 1.07. Secured Swap Agreements and Secured Cash Management Agreements.
For purposes hereof, to the extent the Credit Agreement has been terminated in
accordance with the terms thereof and the only Obligations outstanding are those
with respect to Secured Swap Agreements and Secured Cash Management Agreements,
the requirement to subordinate the obligations in respect of the Note pursuant
to this Annex A shall cease to apply.
Section 1.08. Senior Indebtedness. The term “Senior Indebtedness” shall mean all
Obligations (as defined below) of the Company under the Credit Agreement, dated
as of August 4, 2017 (as amended, restated, modified, supplemented, extended,
renewed, refinanced, replaced and/or refunded from time to time, the “Credit
Agreement”), among the Company, the other borrowers party thereto, the
guarantors party thereto, the lenders from time to time party thereto and Bank
of America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer. As
used herein, the term “Obligation” shall mean all Obligations as defined in the
Credit Agreement.
Section 1.09. Miscellaneous. If, at any time, all or part of any payment with
respect to Senior Indebtedness theretofore made by the Company or any other
Person or entity is rescinded or must otherwise be returned by the holders of
Senior Indebtedness for any reason whatsoever (including, without limitation,
the insolvency, bankruptcy or reorganization of the Company or such other Person
or entity), the subordination provisions set forth herein shall continue to be
effective or be reinstated, as the case may be, all as though such payment had
not been made.










